Exhibit 10.1
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT


$175,000,000 Revolving Credit Facility


$350,000,000 Term Loan


dated as of November 30, 2011


among


LUFKIN INDUSTRIES, INC.


and
LUFKIN FINANCE (US) LP
as the Borrowers


the Lenders party hereto


and


JPMORGAN CHASE BANK, N.A.
as Administrative Agent




BANK OF AMERICA, N.A. and WELLS FARGO BANK, N.A.
as Co-Syndication Agents


REGIONS BANK
as Documentation Agent


J.P. MORGAN SECURITIES LLC
as Sole Bookrunner


J.P. MORGAN SECURITIES LLC
 MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
WELLS FARGO SECURITIES LLC
as Joint Lead Arrangers


 
                                                                                                                                      USA
Patriot Act Notice126


 
SCHEDULES:
 
2.01                      Commitments
2.05(n) Existing Letters of Credit
3.14           ERISA Plans
3.16                      Subsidiaries
3.22                      Chief Executive Offices and Principal Places of
Business of Loan Parties
6.01                      Existing Indebtedness
6.02                      Existing Liens
6.04                      Existing Investments
6.09                      Restrictive Agreements
 
EXHIBITS:
 
Exhibit A                         Form of Revolving Note
Exhibit B                         Form of Term Note
Exhibit C                         Form of Swingline Note
Exhibit D                         Form of Assignment and Assumption
Exhibit E                         Form of Guaranty Agreement
Exhibit F                         Form of Pledge Agreement
Exhibit G                         Form of Security Agreement
Exhibit H                         Form of Borrowing Request
Exhibit H-1                         Form of Interest Election Request
Exhibit I                         Form of New Lender Acceptance
Exhibit J                         Form of Commitment Increase Agreement
Exhibit K                         Form of Commitment Increase Notice
Exhibit L                         Form of U.S. Tax Compliance Certificate
Exhibit M                         Form of Assumption Agreement
Exhibit N                         Form of Lufkin Guarantee
THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 30,
2011, is among LUFKIN INDUSTRIES, INC., a Texas corporation (“Lufkin”); LUFKIN
FINANCE (US) LP, a limited partnership formed under the laws of the State of
Texas (“Newco” and together with Lufkin the “Borrowers” and each a “Borrower”);
the Lenders party hereto; and JPMORGAN CHASE BANK, N.A., in its individual
capacity (“JPMCB”) and as Administrative Agent (in such capacity, the
“Administrative Agent”), Issuing Bank (in such capacity, the “Issuing Bank”) and
Swingline Lender (in such capacity, the “Swingline Lender”).
 
Preliminary Statements
 
1.           Lufkin, JPMorgan Chase Bank (now known as JPMorgan Chase Bank,
N.A.), as Administrative Agent and Issuing Bank, and the lenders party thereto
entered into that certain Credit Agreement dated December 30, 2002 (such Credit
Agreement, as amended, the “Original Credit Agreement”).
 
2.           Lufkin, JPMorgan Chase Bank, N.A., as Administrative Agent and
Issuing Bank, and the lenders party thereto entered into that certain Amended
and Restated Credit Agreement dated as of December 31, 2010, amending and
restating the Original Credit Agreement (such Amended and Restated Credit
Agreement, as amended, the “Existing Credit Agreement”).
 
3.           The Borrowers, JPMCB and the Lenders party to this Agreement have
agreed to amend and restate the Existing Credit Agreement; provided that this
Agreement shall not constitute a novation or termination of the Obligations
(such as defined in the Existing Credit Agreement) as further detailed at
Section 9.21 hereof.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged by the parties, the parties hereto agree that the
Existing Credit Agreement is hereby amended and restated in its entirety as
follows:
 
 


 
 
ARTICLE 1 - Definitions
 
SECTION 1.1.     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Acceptance” means a New Lender Acceptance, substantially in the form of Exhibit
I or any other form approved by the Administrative Agent, entered in to by a
Lender added hereto in accordance with Section 2.01(c)(iii) and accepted by the
Administrative Agent.
 
“Acquisition” means the acquisition by Quinn Pumps Canada Ltd. (formerly known
as Lufkin Pump Acquisition Ltd.), an Alberta corporation (“Buyer”) and purchaser
of substantially all of the assets of Quinn’s Oilfield Supply Ltd., an Alberta
corporation (“Quinn’s”), in accordance with the Asset Purchase Agreement. The
Acquisition shall occur in the following steps: Lufkin will borrow a total of
$350,000,000 in Term Loans from the Lenders pursuant to this Agreement. Lufkin
will lend approximately $303,000,000 to Buyer to be applied against the purchase
price of the assets to be purchased from Quinn’s. Buyer will direct Lufkin to
pay that approximately $303,000,000 to Quinn’s as the purchase price of the
assets to be purchased from Quinn’s. Buyer will repay a portion of its debt to
Lufkin by transferring to Lufkin 100% of the Equity Interest in the U.S.
Subsidiaries of Quinn’s acquired by Buyer in the Acquisition. Lufkin will assign
the remaining debt owed to Lufkin by Buyer to Newco, and Newco will assume that
amount of debt under this Agreement, thereby becoming a Borrower.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and its successors in that
capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means (i) any Person directly or indirectly Controlling, Controlled
by, or under direct or indirect common Control with another Person, (ii) any
Person owning of record or beneficially, directly or indirectly, either
individually or together with all other Persons to whom such Person is related
as spouse, sibling, child, grandchild or great grandchild by blood, adoption, or
marriage, the Equity Interests of another Person aggregating 10% or more of the
voting power of all Equity Interests of such other Person, or (iii) any Person
related by blood, adoption, or marriage to any Person specified in clause (i) or
(ii) of this definition.
 
“Agreement” means this Second Amended and Restated Credit Agreement, as amended,
modified, supplemented, restated and in effect from time to time.
 
“Alternate Base Rate” means the highest of (i) the Prime Rate, (ii) the Federal
Funds Effective Rate plus 0.5%, and (iii) the Adjusted LIBO Rate for an Interest
Period of one month plus 1.0%.
 
“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Unused Commitment Fees payable
hereunder, as the case may be, the Applicable Margin per annum set forth in
basis points below under the caption “ABR Spread”, “Eurodollar Spread” or
“Unused Commitment Fee Rate”, as the case may be, based upon Lufkin’s Leverage
Ratio as of the most recent determination date:
 
Level
Leverage  Ratio
Eurodollar
Spread (bps)
ABR
Spread (bps)
Unused Commitment
Fee Rate (bps)
1
≤ 1.50x
200.0
100.0
25.0
2
˃ 1.50x but ≤ 2.00x
250.0
150.0
30.0
3
˃ 2.00x but ≤ 2.50x
275.0
175.0
30.0
4
˃ 2.50x but ≤ 3.00x
300.0
200.0
40.0
5
˃ 3.00x
325.0
225.0
50.0



Until the first determination of the Leverage Ratio, Level 3 shall apply. For
purposes of determining the Applicable Margin, (i) the Leverage Ratio shall be
determined as of the last day of each fiscal quarter based upon the Borrower’s
financial statements for each respective fiscal quarter end, delivered to the
Administrative Agent as required by Section 5.01(a) (with respect to financial
statements for the fourth quarter of each fiscal year of the Borrower) and
Section 5.01(b) (with respect to financial statements for all other fiscal
quarters of the Borrower), or Section 5.01(c) if applicable, beginning with the
fiscal quarter ended September 30, 2011, and (ii) any resulting change in the
Applicable Margin shall become effective on and including the date of delivery
to the Administrative Agent of such financial statements and the compliance
certificate required by Section 5.01(d) and ending on the date immediately
preceding the effective date of the next such change; provided, however, that in
the event the Borrower fails to deliver any such financial statements or
compliance certificate to the Administrative Agent within the period required by
this Agreement, the Eurodollar Spread, the ABR Spread and the Unused Commitment
Fee Rate shall be calculated as if Level 5 above applied, and each change shall
be effective on the first Business Day of the first calendar month to begin
following the calendar month in which such financial statements and compliance
certificate were required to be delivered pursuant to Section 5.01 and shall
continue at that rate until otherwise determined in accordance with this
definition. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
 
“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment and, with respect to any Term Lender, the
percentage of the total Term Loan Commitments represented by such Term Lender’s
Term Loan Commitment; provided that in each case when a Defaulting Lender shall
exist, “Applicable Percentage” shall mean the percentage of the total
Commitments of the relevant Class (disregarding any Defaulting Lender’s
Commitment). If the Commitments of a Class have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments of that
Class most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Purchase Agreement” means the Asset Purchase Agreement dated as of
September 6, 2011, by and among Lufkin, Buyer, Quinn’s, certain Subsidiaries of
Quinn’s, and others, as amended from time to time.
 
“Asset Sale” means any Disposition to any Person (including by way of merger or
consolidation), directly or indirectly, in one or a series of related
transactions, of (a) any Equity Interest in any Subsidiary held by the Borrower
or any of its consolidated Subsidiaries (including the issuance of additional
Equity Interests), or (b) except in the ordinary course of business, any other
property of the Borrower or any of its consolidated Subsidiaries.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit D or any other form approved by the Administrative Agent.
 
“Assumption Agreement” means an agreement, substantially in the form of Exhibit
M, by which Newco shall assume primary liability for approximately $303,000,000
of the debt of Lufkin to the Term Lenders.
 
“Authorized Officer” means the chief executive officer, president, chief
financial officer, or chief operating officer of a Borrower.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of (a) the Maturity Date and (b) the date of
termination of the Revolving Commitments.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by the Administrative Agent, any Lender, the Issuing Bank or an
Affiliate of the foregoing: (a) commercial credit cards, (b) stored value cards,
(c) treasury and/or cash management services (including controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services) and foreign exchange services.
 
“Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any entity succeeding to its functions.
 
“Board of Directors” means (a) with respect to any Person that is a corporation,
the board of directors of such Person, and (b) with respect to any Person that
is not a corporation, an analogous body, officer or representative of such
Person which is the functional equivalent of the board of directors of a
corporation and which has the power and authority to authorize and effectuate
the execution, delivery, and performance of agreements, documents and
instruments on behalf of such Person and to take other actions to on behalf of
such Person.
 
“Borrowers” has the meaning ascribed to such term in the introduction to this
Agreement. Both Lufkin and Newco, as assumptor of a portion of the Obligations
of Lufkin under this Agreement, are herein sometimes called the “Borrower” and
that term shall be construed to mean either or both of Lufkin and Newco as the
context may require.
 
“Borrowing” means a portion or portions of the Loans of the same Type and Class,
made, converted or continued on the same date and, in the case of Eurodollar
Loans, as to which a single Interest Period is in effect.
 
“Borrowing Request” means a request by a Borrower for a Borrowing substantially
in the form of Exhibit H to this Agreement.
 
“Business Day” means any day that is not a Saturday, Sunday or day which shall
be in New York City a legal holiday or a day on which banking institutions in
New York City are authorized or required by law to close; provided that, when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits in
the London interbank market.
 
“Buyer” means Quinn Pumps Canada Ltd. (formerly known as Lufkin Pump Acquisition
Ltd.), an Alberta corporation and, after the Acquisition, a Wholly-Owned
Subsidiary of Holdings 1, an indirect Wholly-Owned Subsidiary of Lufkin and the
owner of the assets purchased from Quinn’s (other than the U.S. Subsidiaries of
Quinn’s) pursuant to the Asset Purchase Agreement.
 
“Canadian AML Legislation” means each of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and “know your client”
laws within Canada, including any guidelines or orders thereunder.
 
“Canadian Benefit Plan” means all material benefit plans or arrangements subject
to Canadian federal or applicable provincial law or regulation maintained or
contributed to by Quinn’s or Buyer or any consolidated Subsidiary of Quinn’s or
Buyer that are not Canadian Pension Plans, including all profit sharing,
savings, supplemental retirement, retiring allowance, severance, deferred
compensation, welfare, bonus, incentive compensation, phantom stock, legal
services, supplementary unemployment benefit plans or arrangements and all life,
health, dental and disability plans and arrangements in which the employees or
former employees of Quinn’s or Buyer or any of their consolidated Subsidiaries
participate or are eligible to participate, but excluding all stock option or
stock purchase plans.
 
“Canadian Insolvency Laws” means each of the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), and the Winding-Up
and Restructuring Act (Canada), each as now and hereafter in effect, any
successors to such statutes and any other applicable insolvency or other similar
law of any jurisdiction, including any law of any jurisdiction permitting a
debtor to obtain a stay or a compromise of the claims of its creditors against
it.
 
“Canadian Pension Plan” means all pension plans required to be registered under
Canadian federal or provincial law established, maintained or contributed to by
Quinn’s or Buyer or any consolidated Subsidiary of Quinn’s or Buyer for their
employees or former employees, but does not include the Canada Pension Plan or
the Quebec Pension Plan as maintained by the Government of Canada or the
Province of Quebec, respectively.
 
“Capital Lease Obligations” means the obligations of the Borrower or any
consolidated Subsidiary to pay rent or other amounts under any lease (a “Capital
Lease”) of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on the balance sheet of the
Borrower or such consolidated Subsidiary under GAAP and, for purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Bank or
Lenders, as collateral for obligations related to LC Exposure or obligations of
Lenders to fund participations in respect of LC Exposure, cash or deposit
account balances or, if the Administrative Agent and the Issuing Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such Cash Collateral and other
credit support.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 25% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Lufkin; (b)
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of Lufkin by Persons who were neither (i) nominated by the Board of
Directors of Lufkin nor (ii) appointed by directors so nominated; or (c) the
acquisition of direct or indirect Control of Lufkin by any Person or group.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans, and when used in reference to any Commitment, refers to whether
such Commitment is a Revolving Commitment or a Term Loan Commitment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute, as now or hereafter in effect, together with all
regulations, rulings and interpretations thereof or thereunder by the Internal
Revenue Service or any entity succeeding to all or part of its functions.
 
“Collateral” means, all Accounts, Chattel Paper (whether tangible or
electronic), Contract Rights, Commodity Accounts, Deposit Accounts, Documents,
Equipment, Financial Assets, General Intangibles, Instruments, Inventory,
Investment Property, Letter of Credit Rights, Payment Intangibles, Proceeds,
Products, Securities Accounts, Securities, Supporting Obligations, and Records
and any other personal property of every kind and nature, now owned or at any
time hereafter acquired or which at any time in the future may be acquired
(other than Excluded Assets) and, to the extent not otherwise included, all
Proceeds and Products of any of the foregoing; capitalized terms used in this
definition shall have the respective meanings provided therefor in the UCC,
except as otherwise defined herein.
 
“Commitment” means, with respect to each Lender, such Lender’s Revolving
Commitment or Term Loan Commitment, as the case may be.
 
“Commitment Increase Agreement” means a Commitment Increase Agreement,
substantially in the form of Exhibit J or any other form approved by the
Administrative Agent, entered into by a Lender in accordance with
Section 2.01(c)(iv) and accepted by the Administrative Agent.
 
“Commitment Increase Notice” has the meaning assigned to such term in Section
2.01(c)(i).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated EBITDA” means, for any period, for Lufkin and its consolidated
Subsidiaries on a consolidated basis, an amount equal to the sum of (a) net
income from continuing operations after extraordinary items (“Consolidated Net
Income”) for such period, (b) Consolidated Interest Expense, (c) the amount of
taxes, based on or measured by income, used or included in the determination of
such Consolidated Net Income, and (d) the amount of depreciation and
amortization expense deducted in determining such Consolidated Net Income,
provided that in determining Consolidated Net Income as used in this definition
there shall be included gains or losses of any acquired enterprise from the date
of acquisition and there shall be excluded, without duplication: (a) the
proceeds of any insurance policy, (b) gains or losses from the sale, exchange,
transfer or other disposition of Property or assets of Lufkin or any
consolidated Subsidiary and related tax effects in accordance with GAAP, and
(c) any extraordinary or non-recurring gains or losses of Lufkin or any
consolidated Subsidiary and related tax effects in accordance with GAAP.
 
“Consolidated Interest Expense” means, for any period, for Lufkin and its
consolidated Subsidiaries on a consolidated basis, the aggregate of all interest
expense, all prepayment charges and all amortization of debt discount and
expense, including, without limitation, all interest expense attributable to
Capital Lease Obligations, in each instance determined in accordance with GAAP,
paid or accrued by Lufkin and its consolidated Subsidiaries.
 
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which such Person or any of its Property is
bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
 
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Co-Syndication Agents” means Bank of America, N.A. and Wells Fargo Bank, N.A.,
in their capacity as Co-Syndication Agents hereunder.
 
“Credit Exposure” of a Lender means the total of such Lender’s Revolving Credit
Exposure and Term Loan Exposure.
 
“Debtor Relief Laws” means all applicable federal, state, provincial or foreign
liquidation, dissolution, termination, winding-up, conservatorship, bankruptcy,
moratorium, arrangement, receivership, insolvency, reorganization, or similar
laws (including all Canadian Insolvency Laws), or general equitable principles
from time to time in effect affecting the rights of creditors generally
(including, to the extent applicable, the rights and remedies of creditors of a
“financial company” as such term is defined in Section 201 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act) or providing for the relief of
debtors.
 
“Default” means any event, circumstance or condition specified in Section 7.01,
which constitutes an Event of Default or which upon notice, lapse of time or
both would, unless cured or waived, become an Event of Default.
 
“Default Rate” means, on any day, a rate per annum equal to two percent (2%)
plus the then-applicable Alternate Base Rate.
 
 
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and Lufkin in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
Lufkin, the Administrative Agent or the Issuing Bank or the Swingline Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or Lufkin, to confirm in
writing to the Administrative Agent and Lufkin that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and Lufkin), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.22(b)) upon delivery of written notice of such determination to Lufkin, each
Issuing Bank, each Swingline Lender and each Lender.
 
 “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Disposition” (and its correlative “Dispose”) with respect to any Property means
any direct or indirect actual or constructive sale, transfer, assignment, grant,
conveyance, issuance, or gift of such Property or any interest therein, any
grant of any power of attorney or any proxy with respect to such Property or any
interest therein, any change of title to or control over such Property or any
interest therein, any other release or disposition of any kind of such Property
or any interest therein, or any event, occurrence or circumstance with respect
to such Property or any interest therein having substantially the same effect as
any of the foregoing.
 
“Documentation Agent” means Regions Bank in its capacity as documentation agent
hereunder.
 
 “dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary incorporated, organized or formed
under the laws of a State of the United States of America or the District of
Columbia.
 
“Effective Date” means the first day on which all conditions in Section 4.01
have been satisfied (or waived in accordance with Section 9.02).
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.03(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.03(b)(iii)).
 
“Environmental Laws” means any federal, state, provincial, local, or foreign
law, statute, code, or ordinance, principle of common law, rule, or regulation,
as well as any License, order, decree, judgment, or other injunction issued,
promulgated, approved, or entered thereunder, relating to pollution or the
protection, cleanup, or restoration of the environmental or natural resources,
or to the public health or safety, or otherwise governing the generation, use,
handling, collection, treatment, storage, transportation, recovery, recycling,
discharge, or disposal of Hazardous Materials, including, as to U.S. laws, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendment and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act of 1975, the Occupational Safety and Health Act,
the Clean Air Act, the Clean Water Act, the Emergency Planning and Community
Right to Know Act, the Federal Insecticide, Fungicide and Rodenticide Act, and
the Toxic Substance Control Act, and any state or local counterparts.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Lufkin or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, (a) any and all shares,
interests, units representing interests, participations, rights in or other
equivalents (however designated) of or interests in (however designated)
corporate stock of such Person, including shares of preferred or preference
stocks; (b) all partnership interests (whether general or limited) and any other
interest or participation that confers upon a Person the right to receive a
share of the profits and losses of, or distributions of assets of, in any Person
which is a partnership, (c)all interests or limited liability company interests
in any limited liability company, and (d) all equity or ownership interests in
any Person of any other type, and (e) all warrants, options, or other rights
entitling the holder thereof to purchase or acquire any such equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute, and all rules, regulations rulings
and interpretations thereof or thereunder adopted by the Internal Revenue
Service, the U.S. Department of Labor, the PBGC, or any entity succeeding to all
or part of their respective functions.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Lufkin or any consolidated Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of a failure to satisfy the minimum funding standard (within
the meaning of Section 412 of the Code or Section 302 of ERISA) applicable to
such Plan or of an “accumulated funding deficiency” (as defined in Section 431
of the Code or Section 304 of ERISA), whether or not waived; (c) the filing
pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) a determination that any Plan is, or is expected to be, in at-risk
status (within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA); (e) the incurrence by Lufkin or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (f) the
receipt by Lufkin or any ERISA Affiliate from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (g) the incurrence by Lufkin or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; (h) the receipt by Lufkin or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Lufkin or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or is endangered or critical status (within the meaning of Section 432
of the Code or Section 305 of ERISA), (i) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) concerning any Plan and with respect to which Lufkin or
any ERISA Affiliate is a “disqualified person” (within the meaning of Section
4975 of the Code) or a party in interest (within the meaning of Section 406 of
ERISA) or could otherwise be liable; or (j) any other event or condition with
respect to a Plan that could result in liability of Lufkin or any ERISA
Affiliate.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Section 7.01.
 
“Excess Cash Flow” means, for any period, (A) EBITDA of Lufkin and its
consolidated Subsidiaries on a consolidated basis for that period, minus (B) (i)
the total of all scheduled principal payments of Funded Debt of Lufkin and its
consolidated Subsidiaries in that period, (ii) the total of all prepayments
(whether mandatory or voluntary) of Funded Debt of Lufkin and its consolidated
Subsidiaries in that period (including any payments or prepayments of any Term
Loan), (iii) Consolidated Interest Expense for that period, (iv) the total of
all cash payments on Capital Lease Obligations of Lufkin and its consolidated
Subsidiaries in such period, (v) the total of all Capital Expenditures (other
than Capital Expenditures financed through the incurrence of Funded Debt) in
that period, and (vi) the aggregate cash paid by the Borrowers and their
consolidated Subsidiaries in connection with the Acquisition or other
acquisitions in that period.
 
“Excluded Assets” means (i) all real estate, fixtures and leasehold estates of
Lufkin or any of its Subsidiaries, (ii) automobiles and trucks;(iii) “commercial
tort claims” (as that term is defined in the UCC), (iv) the outstanding Equity
Interests in all second-tier Foreign Subsidiaries and in each Foreign Subsidiary
which is owned directly by Lufkin or any of its Material Domestic Subsidiaries
in excess of 65% of issued and outstanding Equity Interests of such Foreign
Subsidiary (or such greater percentage that would not reasonably be expected to
result in adverse tax consequences), (v) any property owned by any Foreign
Subsidiary (unless a Lien on such property securing the Obligations then and
thereafter existing or arising would not reasonably be expected to result in
adverse tax consequences), and (vi) any item of general intangibles or rights
under a lease or other contract that is now or hereafter held by Lufkin or any
of its Subsidiaries but only to the extent that such item of general
intangibles, rights under a lease or other contract (or any agreement evidencing
such item) contains a term, provision or other contractual obligation or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than Borrower
or any of its Subsidiaries) to, the grant, creation, attachment or perfection of
the security interest granted in the Security Documents, and any such
restriction, prohibition and/or requirement of consent is effective and
enforceable under applicable law and is not rendered ineffective by applicable
law (including, without limitation, pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the UCC, and any successor provision thereto).
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by a
Borrower under Section 2.21)or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.18, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.18 and (d) any U.S. federal withholding Taxes imposed
under FATCA.
 
“Existing Collateral” means the Equity Interests in Lufkin France and Lufkin
Argentina S.A. securing the obligations under the Existing Credit Agreement
pursuant to the Existing Collateral Documents.
 
“Existing Collateral Documents” means, collectively, the Pledge and Security
Agreement dated May 6, 2011, with respect to Lufkin Argentina S.A. and related
documents and the Pledge of Securities Account and Cash Account dated April 29,
2011 with respect to Lufkin France and related documents.
 
“Existing Credit Agreement” has the meaning set forth in the second Preliminary
Statement.
 
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.05(n).
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the applicable Borrower.
 
“First-Tier Foreign Subsidiary” means, initially, Holdings 1, ULC 1, Lufkin
Argentina, Lufkin France, and Lufkin Romania, and shall mean at any time any
Foreign Subsidiary at least 65% of the total Equity Interest in which is then
owned directly by Lufkin.
 
“Fixed Charge Coverage Ratio” means, for Lufkin and its consolidated
Subsidiaries for any period of four consecutive fiscal quarters then most
recently ended, the ratio of the following determined in accordance with GAAP:
(a) Consolidated EBITDA to (b) the sum of (i) Consolidated Interest Expense,
(ii) cash income taxes paid or otherwise payable for such period, (iii)
regularly scheduled payments of principal paid or that were required to be paid
on Funded Debt (excluding the Revolving Loans and Swingline Loans) in such
period and excluding any principal payments made prior to the Effective Date,
and (iv)any Restricted Payment.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary other than a Subsidiary incorporated,
organized or formed under the laws of a State of the United States of America or
the District of Columbia.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by the
Issuing Bank other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or which has been
Cash Collateralized in accordance with the terms hereof, and (b) with respect to
the Swingline Lender, such Defaulting Lender’s Applicable Percentage of
outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“Funded Debt” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, and (d) all Capital
Lease Obligations of such Person. The Funded Debt of any Person shall include
the Funded Debt of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Funded Debt provide that such
Person is not liable therefor.
 
“GAAP” means, as to a particular Person, such accounting practice as, in the
opinion of the independent certified public accountants of recognized national
standing regularly retained by such Person, conforms at the time to generally
accepted accounting principles. “Generally accepted accounting principles” means
those principles and practices which are recognized as such by the Financial
Accounting Standards Board and which are applied for all periods after the date
hereof in a manner consistent with the manner in which such principles and
practices were applied to the most recent audited financial statements of the
relevant Person furnished to the Lenders. If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board,
all reports and financial statements required hereunder may be prepared in
accordance with such change only after written notice of such change is given to
Administrative Agent.
 
“Governmental Authority” means the government of the United States of America or
of any other nation, or any political subdivision of the United States of
America or of any other nation, whether state, provincial or local, and any
agency, department, commission, board, bureau, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
 
“Governmental Authorization” means any approval, authorization, consent,
license, registration, certificate or permit required to be issued, granted,
given or otherwise made available by or under the authority of any Governmental
Authority or pursuant to any requirement of Law, including but not limited to
any required by the HSR Act.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guarantors” means all Material Domestic Subsidiaries of Lufkin existing on the
Effective Date or which become Material Domestic Subsidiaries of Lufkin, whether
by growth, acquisition, formation or otherwise.
 
“Guaranty Agreement” means a Guaranty Agreement in substantially the form of
Exhibit E among Lufkin, the Material Domestic Subsidiaries and the
Administrative Agent, together with all supplements thereto.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements and commodity price
hedging agreements.
 
“Highest Lawful Rate” means, at any time and with respect to any Lender or the
Issuing Bank, the maximum nonusurious interest rate or any amount computed in
reference to such rate (as applicable), if any, that at any time or from time to
time may be contracted for, taken, reserved, charged, collected or received with
respect to the particular obligations as to which such rate is to be determined,
by such Lender or the Issuing Bank pursuant to this Agreement or any other Loan
Document, under laws applicable to such Lender which are presently in effect or,
to the extent allowed by law, under such applicable laws which may hereafter be
in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow. The Highest Lawful Rate shall be calculated in a
manner that takes into account any and all fees, payments and other charges in
respect of the Loan Documents that constitute interest under applicable law.
Each change in any interest rate provided for herein based upon the Highest
Lawful Rate resulting from a change in the Highest Lawful Rate shall take effect
without notice to either Borrower at the time of such change in the Highest
Lawful Rate.
 
“Holdings 1” means Lufkin Canada Holdings 1 Ltd, an Alberta corporation.
 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
 
“Indebtedness” of any Person means, without duplication,
 
(a)           all obligations of such Person for borrowed money or with respect
to deposits or advances of any kind (including obligations, contingent or
otherwise, of such Person relative to drawn letters of credit and drawn letters
of guaranty),
 
(b)           all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments,
 
(c)           all obligations of such Person upon which interest charges are
customarily paid,
 
(d)           all obligations of such Person under conditional sale or other
title retention agreements relating to Property acquired by such Person,
 
(e)           all obligations of such Person in respect of the deferred purchase
price of Property or services (excluding current accounts payable incurred in
the ordinary course of business),
 
(f)           all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) a Lien on Property owned, leased or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed by such Person or is limited
in recourse,
 
(g)           all Guarantees by such Person of Indebtedness of others,
 
(h)           all Capital Lease Obligations of such Person,
 
(i)           the aggregate amount (after giving effect to any netting or
set-off agreements) that such Person would be required to pay in respect of Swap
Agreements or Hedge Agreements if such Swap Agreements or Hedge Agreements were
terminated at each time Indebtedness is computed, and
 
(j)           all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.
 
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Indemnitees” has the meaning ascribed to such term in Section 9.03(b).
 
“Intellectual Property” means any U.S. or foreign patents, patent applications,
trademarks, trade names, service marks, brand names, logos and other trade
designations (including, without limitation, unregistered names and marks),
trademark and service mark registrations and applications, copyrights and
copyright registrations and applications, inventions, invention disclosures,
protected formulae, formulations, process, methods, trade secrets, computer
software, computer programs and source codes, manufacturing research and similar
technical information, engineering know-how, custom and supplier information,
assembly and test data drawings, or royalty rights.
 
“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.07.
 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan) the last Business Day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period,
(c) the Maturity Date, and (d) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect in accordance with this Agreement;
provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
 
“Investment” means (a) any purchase or other acquisition of any Equity Interest
in, evidence of Indebtedness of, or other securities of, any other Person
(including any option, warrant or other right to acquire any such Equity
Interest, Indebtedness, or other securities), (b) any making of any loan,
advance, transfer of Property or capital contribution to, or any Guarantee of
any Indebtedness or other obligation of, or any purchase or other acquisition
(in one transaction of a series of transactions) of any asset or debt of, or any
Equity Interest in, any other Person, including any partnership or joint venture
interest in such other Person, (c) any incurrence, assumption or existence of
any liability, contingent or otherwise, with respect to any obligation or
liability of any other Person, or (d) any making of any commitment to make any
of the foregoing. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means JPMCB or any Affiliate thereof, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity, as
well as any successor in such capacity as provided in Section 2.05(j). The
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by its Affiliates, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
 
“Joint Lead Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and Wells Fargo Securities LLC in their capacities
as lead arrangers.
 
 “JPMCB” means JPMorgan Chase Bank, N.A.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, Licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of Lufkin
at such time.  The LC Exposure of any Lender at any time shall be its Applicable
Percentage of the total LC Exposure at such time.
 
“Lenders” means the Revolving Lenders or the Term Lenders, as the case may be.
“Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
including, without limitation, the Existing Letters of Credit.
 
“Letter of Credit Agreement” means, with respect to each Letter of Credit to be
issued by the Issuing Bank, the letter of credit application and reimbursement
agreement which such Issuing Bank requires to be executed by Lufkin in
connection with the issuance of such Letter of Credit.
 
“Leverage Ratio” means, as of any date, the ratio of (a) Funded Debt of Lufkin
and its consolidated Subsidiaries as shown on the financial statements then most
recently delivered to the Administrative Agent pursuant to Section 5.01(a) or
5.01(b) to (b) Consolidated EBITDA for the four fiscal quarters then most
recently ended.
 
“LIBO Rate” means the rate for US dollar deposits in the London interbank market
for Interest Periods of one, two, three or six months, as selected by the
Borrower; provided that, for the avoidance of doubt, the LIBO Rate for any
Interest Period shall be based on the rate appearing on the Reuters Screen
LIBOR01 Page (or on any successor or substitute page) as the rate for US dollar
deposits with a maturity comparable to such Interest Period at approximately
11:00 a.m. London time on the Business Day that is two (2) Business Days prior
to the beginning of such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
 
“License” means any consent, permit, franchise, certificate, approval, order,
license, right-of-way (whether an easement, contract, or agreement in any form),
or other authorization.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
assignment, pledge, hypothecation, deposit arrangement, encumbrance, charge or
security interest in, on or of such asset, in each case whether based on common
law, constitutional provision, statute or contract, including the interest of a
purchaser of accounts receivable and including any agreement to give any of the
foregoing, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan” means a Revolving Loan, a Term Loan or a Swingline Loan.
 
“Loan Documents” means this Agreement, the Notes, the Guaranty Agreements, the
Security Documents, the Assumption Agreement, the Lufkin Guarantee, all Letters
of Credit, any and all Letter of Credit Agreements, and all other agreements,
documents, instruments and certificates now or hereafter executed and/or
delivered pursuant to or in connection with any of the foregoing (excluding any
commitment letter, term sheet, or other agreement entered into prior to the
Effective Date) and any and all amendments, restatements, or other modifications
thereof.
 
“Loan Parties” means each Borrower, each Guarantor, each Person providing
Collateral, and any other Person who may at any time be obligated to pay all or
any part of the Obligations or to perform any obligation under any of the Loan
Documents.
 
“Lufkin Argentina” means Lufkin Argentina, S.A., a company organized under the
laws of the Argentine Republic.
 
“Lufkin France” means Lufkin France, a societe paractions simplifee.
 
“Lufkin Guarantee” means a Guarantee, substantially in the form of Exhibit N, by
which Lufkin shall Guarantee the obligations of Newco to the Term Lenders
assumed by Newco pursuant to the Assumption Agreement.
 
“Lufkin Romania” means Lufkin Industries Romania SRL, a Societate cu Raspundere
Limitata organized under the laws of Romania.
 
“Material Adverse Effect” means (a) a material adverse change in or a material
adverse effect upon the business, assets, Property, operations or condition
(financial or otherwise) of Lufkin and its consolidated Subsidiaries taken as a
whole; (b) a material impairment of the ability of either of the Borrowers or
any other Loan Party to perform its obligations under any Loan Document to which
it is a party or with respect to which it shall have assumed responsibility; (c)
a material adverse effect upon the legality, validity, binding effect or
enforceability against either Borrower or any other Loan Party of this Agreement
or any of the other Loan Documents, or the validity, perfection, priority or
enforceability of any Lien granted to the Administrative Agent in respect of the
Collateral; or (d) a material adverse effect upon the rights of or benefits
available to the Administrative Agent, the Issuing Bank or any Lender under this
Agreement or any other Loan Document.
 
“Material Domestic Subsidiary” means any Material Subsidiary organized under the
laws of the United States of America, any state thereof, or the District of
Columbia. Quinn US, Quinn North Dakota, and Quinn California shall constitute
Material Domestic Subsidiaries of Lufkin.
 
“Material Foreign Subsidiary” means any Material Subsidiary owned by Lufkin or a
Domestic Subsidiary other than a Material Domestic Subsidiary.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements or Hedge
Agreements, of any one or more of the Borrowers and their respective
consolidated Subsidiaries in an aggregate principal amount exceeding $5,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of a Borrower or any consolidated Subsidiary in respect of any Swap
Agreement or Hedge Agreement at any time shall be the maximum aggregate amount
(after giving effect to any netting or set-off agreements) that such Borrower or
such Subsidiary would be required to pay if such Swap Agreement or Hedge
Agreement were terminated at such time.
 
“Material Subsidiary” means, at any time, any one or more consolidated
Subsidiaries of Lufkin (excluding Lufkin Romania) that, according to the
financial statements most recently delivered to the Lenders pursuant to Section
5.01(a) or (b), either singly or in the aggregate, either (i) owns 10% or more
of the consolidated net assets of Lufkin and its consolidated Subsidiaries,
taken as a whole, as of the date of such financial statements, or (ii) generated
10% or more of the consolidated revenues of Lufkin and its consolidated
Subsidiaries for the most recently ended period of four consecutive fiscal
quarters reflected in such financial statements. Notwithstanding the foregoing,
Quinn US, Quinn California and Quinn North Dakota shall constitute Material
Subsidiaries upon the Acquisition.
 
“Maturity Date” means the earliest of (a) the date specified by Lufkin in
accordance with Section 2.08 for the termination of the Commitments, (b) the
date the principal amount then outstanding of, and accrued and unpaid interest
on, the Loans becomes due pursuant to Article 7, or (c) November 30, 2016.
 
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Bank in their sole
discretion.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which Lufkin or any ERISA Affiliate makes, or is (or within the
preceding five years has been) obligated to make contributions or with respect
to which Lufkin or any ERISA Affiliate has any liability, contingent or
otherwise.
 
“Net Cash Proceeds” means, (a) in connection with any Asset Sale, any settlement
of or payment in respect of any property or casualty insurance claim or any
condemnation proceeding (or proceeding in lieu thereof) relating to any asset of
Lufkin or its consolidated Subsidiaries, the proceeds thereof (including any
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (i) amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such sale or such settlement or payment; (ii)
amounts paid in relation to attorneys’ fees, accountants’ fees, investment
banking fees, or other customary fees and expenses actually incurred in
connection therewith; and (iii) taxes paid or reasonably estimated to be payable
as a result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements); provided that evidence of each of
(i), (ii) and (iii) is provided to the Administrative Agent in form and
substance reasonably satisfactory to it, and (b) in connection with any issuance
or sale of debt securities or instruments or the incurrence of loans by Lufkin
or its consolidated Subsidiaries, the cash proceeds received from such issuance,
sale or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.
 
“Newco” means Lufkin Finance (US) LP, a Texas limited partnership and a Borrower
under this Agreement. Newco is an indirect Wholly-Owned Subsidiary of Lufkin,
99% owned by ULC 1, and a consolidated Material Domestic Subsidiary of Lufkin.
 
“New Revolving Lender” has the meaning assigned to such term in Section
2.01(c)(iii).
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 2.21 and (ii) has been approved by the
Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” means a Revolving Note, a Term Loan Note or the Swingline Note, as the
case may be.
 
“Obligations” means, as at any date of determination thereof, the sum of (a) the
aggregate principal amount of Loans and unreimbursed LC Disbursements and other
obligations with respect to LC Exposures outstanding on such date, plus (b) all
accrued and unpaid Banking Services Obligations of Lufkin or any Material
Subsidiary on such date, plus (c) all accrued and unpaid fees in connection with
the Loan Documents on such date, plus (d) all other indebtedness, liabilities,
obligations, covenants, indemnities and duties of Lufkin and the other Loan
Parties under or in connection with the Loan Documents owing on such date with
respect to or arising in connection with any of the foregoing matters by any
Loan Party to any Lender, the Administrative Agent, the Issuing Bank, or any
other Person required to be indemnified under any Loan Document, of any kind or
nature, present or future, plus (e) all indebtedness, liabilities and
obligations under Swap Agreements and Hedge Agreements with a Lender on such
date; plus (f) all accrued and unpaid interest on the amounts described in
clause (a), (b), (c), (d), or (e) on such date. The term “Obligations” includes
all interest and other obligations accruing or arising after the commencement of
any case under any bankruptcy or similar laws by or against either Borrower or
any other Loan Party. The term “Obligations” also includes all expenses,
attorneys’ fees and disbursements, and any other sum chargeable to either of the
Borrowers or any other Loan Party under this Agreement or any other Loan
Document.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
 
“Operating Lease” means any lease of property (excluding rentals of office,
retail or other space) which, in accordance with GAAP, shall be reflected as an
operating lease in the financial statements of a Person.
 
“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the articles of formation, and the regulations,
operating agreement, or limited liability company agreement, as the case may be;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation and any agreement, instrument, filing or notice with respect thereto
filed in connection with its formation with the secretary of state or other
department in the state of its formation, in each case including all
modifications and supplements thereof as of the date of the Loan Document
referring to such Organizational Document.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.21).
 
“Participant” has the meaning set forth in Section 9.04.
 
“Participant Register” has the meaning specified in clause (d) of Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation and any successor entity
performing similar functions.
 
“Permitted Encumbrances” means:
 
(a)           Liens disclosed in Schedule 6.02;
 
(b)           Liens in favor of the Administrative Agent (for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders) pursuant to the Loan
Documents;
 
(c)           Liens imposed by Law for taxes, assessments or other governmental
charges or levies that are not yet due or are being contested in compliance with
Section 5.04;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, operators’, vendors’, workers’, and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
yet due or are being contested in compliance with Section 5.04;
 
(e)           Liens (other than any Lien imposed by ERISA), pledges and deposits
made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations;
 
(f)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business and not incurred or made in connection with the borrowing of money, the
obtaining of advances or the payment of the deferred purchase price of property;
and
 
(g)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of Lufkin or any consolidated Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency or instrumentality thereof to the extent such
obligations are backed by the full faith and credit of the United States of
America), in each case maturing within one year from the date of acquisition
thereof;
 
(b)           Investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
rating then obtainable from S&P or from Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency as shall be approved by the Administrative Agent in its reasonable
judgment);
 
(c)           Investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, (i) any Lender (other than a Defaulting Lender) or Affiliate
thereof, (ii) any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and undivided surplus and undivided profits of not less than
$500,000,000;
 
(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and
 
(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 (or any successor rule) under the
Investment Company Act of 1940; (ii) are rated either AAA by S&P and Aaa by
Moody’s or invest only in other Permitted Investments described in clause (a),
(b) or (c) above; and (iii) have portfolio assets of at least $5,000,000,000.
 
“Person” means any natural person, corporation, limited liability company, bank,
trust, joint venture, association, company, partnership, unincorporated
organization, government, Governmental Authority or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Lufkin or any consolidated
Subsidiary or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Pledge Agreement” means a “Security Agreement – Pledge” substantially in the
form of Exhibit F to this Agreement, together with all supplements thereto.
 
“Pledged Collateral” has the meaning set forth in the Pledge Agreement and shall
include (a) 100% of the total Equity Interest of each Material Domestic
Subsidiary and (b) 65% of the total Equity Interest in ULC 1, Holdings 1,. and,
after completion of the post-closing obligations in Section 5.15, Lufkin Romania
and each other First-Tier Foreign Subsidiary.
 
“Prime Rate” means, on any day, the prime rate of JPMCB in effect for that day
at its principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change becomes effective.
 
“Property” or “Properties” means any interest or right of any kind or character
in property, whether real, personal, or mixed, owned or leased, tangible or
intangible, and whether now held or hereafter acquired.
 
“Quinn California” means Quinn Pumps [California], Inc., a California
corporation.
 
“Quinn North Dakota” means Quinn Pumps North Dakota, Inc., a North Dakota
corporation.
 
“Quinn US” means Quinn Pumps Inc., a Texas corporation.
 
“Quinn’s” means Quinn’s Oilfield Supply Ltd., an Alberta corporation.
 
“Re-Allocation Date” has the meaning set forth in Section 2.01(c)(v).
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, managers, trustees,
partners, employees, agents and advisors of such Person and such Person’s
Affiliates.
 
“Release” means, as to any Person, any release, spill, emission, leaking,
pumping, injection, deposit, discharge, disposal, dispersement, leaching, or
migration of Hazardous Materials into the indoor or outdoor environment or into
or out of Property owned by such Person, including, without limitation, the
movement of Hazardous Materials through or in the air, soil, surface water, or
ground water.
 
“Remedial Action” means all actions required to (a) cleanup, remove, respond to,
treat, or otherwise address Hazardous Materials in the indoor or outdoor
environment, (b) prevent the Release or threat of Release or minimize the
further Release of Hazardous Materials so that they do not migrate or endanger
or threaten to endanger public health or welfare of the indoor or outdoor
environment, (c) perform studies and investigations on the extent and nature of
any actual or suspected contamination, the remedy or remedies to be used or
health effects or risks of such contamination, or (d) perform post-remedial
monitoring, care, or remedy of a contaminated site.
 
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in either of
the Borrowers or any consolidated Subsidiary, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Equity Interests in either of the Borrowers or any
consolidated Subsidiary; or any option, warrant or other right to acquire any
such Equity Interests in either of the Borrowers or any consolidated Subsidiary
or any Indebtedness of either of the Borrowers or any consolidated Subsidiary
subordinate in right of payment to the Loans prior to the scheduled maturity
thereof as in effect at the time of the incurrence of such subordinated
Indebtedness.
 
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced or increased from time to time pursuant to
Section 2.01(c) or Section 2.08 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Revolving Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Revolving Commitment, as applicable. The initial
aggregate amount of the Lenders’ Revolving Commitments is $175,000,000. The
agreement of the Swingline Lender to make Swingline Loans shall not constitute
part of its Revolving Commitment for purposes of determining the Swingline
Lender’s Unused Commitment but shall be taken into account in determining the
Revolving Credit Exposure of the Swingline Lender.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans,
Swingline Loans and LC Exposure at such time.
 
“Revolving Lenders” means the Persons listed as Revolving Lenders on
Schedule 2.01 and any other Person that shall have become a Revolving Lender
pursuant to an Assignment and Assumption or pursuant to Section 2.01(c) or
Section 2.21(b), other than any such Person that ceases to be a Revolving Lender
pursuant to an Assignment and Assumption.
 
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(b).
 
“Revolving Note” means a promissory note made by Lufkin payable to the order of
a Lender evidencing such Lender’s Revolving Loans, substantially in the form of
Exhibit A to this Agreement.
 
“S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.
 
“Secured Parties” means, collectively, all Lenders, the Administrative Agent,
the Arrangers, the Issuing Bank, the Swingline Lender and all Indemnified
Parties. “Secured Party” means any of such Persons.
 
“Security Agreement” means (a) a security agreement in substantially the form of
Exhibit G to this Agreement, dated the Effective Date and executed by Lufkin and
each Material Domestic Subsidiary, and (b) any security agreement or other
similar document of whatever name from time to time executed by a Material
Domestic Subsidiary pursuant to Section 5.14.
 
“Security Documents” means any and all Guaranties, any and all Pledge
Agreements, any and all Security Agreements, and any and all other security
agreements, pledges, control agreements, assignments, financing statements and
all other agreements and instruments at any time executed and delivered by any
Person to the Administrative Agent to secure or guarantee the payment, the
performance, or both, of all or any part of the Obligations.
 
“Sole Bookrunner” means J.P. Morgan Securities LLC in its capacity as Sole
Bookrunner and its successors in that capacity.
 
“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations, and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s Property would constitute unreasonably small capital after giving
due consideration to current and anticipated future business conduct and the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, such liabilities
shall be computed at the amount which, in light of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “eurocurrency liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Borrowings shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other Equity Interests representing more than 50% of
the total Equity Interests or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, Controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless the
context clearly requires otherwise, any reference to a “Subsidiary” means a
Subsidiary of Lufkin.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of either of the Borrowers
or the Subsidiaries, shall be a Swap Agreement.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder, and its successors in such capacity.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Swingline Note” means the promissory note, if any, made by Lufkin payable to
the order of the Swingline Lender evidencing the Swingline Loans, substantially
in the form of Exhibit C to this Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings imposed by any
Governmental Authority, and all liabilities with respect thereto, including any
interest, additions to tax or penalties applicable thereto, and including such
taxes, levies, imposts, duties, deductions, assessments, fees, charges,
withholdings or liabilities whatsoever, in the case of each Lender, the
Administrative Agent, the Issuing Bank or any other recipient of any payment to
be made by or on account of any obligation of a Loan Party hereunder.
 
 “Term Lenders” means the Persons listed as Term Lenders on Schedule 2.01 and
any other Person that shall have become a Term Lender pursuant to an Assignment
and Assumption or pursuant to Section 2.21(b), other than any such Person that
ceases to be a Term Lender pursuant to an Assignment and Assumption.
 
“Term Loan” means a Loan made by a Term Lender pursuant to Section 2.01(a).
 
“Term Loan Borrowing Date” means the date on which the Term Loans are made,
which date shall be, at the election of the Borrower, the Effective Date or any
Business Day no later than sixty (60) days after the Effective Date.
 
 “Term Loan Commitment” means, with respect to each Term Lender, the commitment
of such Lender to make a Term Loan, as such commitment may be reduced or
increased from time to time pursuant to Section 2.08 or by assignments by or to
such Lender pursuant to Section 9.04. The initial amount of each Lender’s Term
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Term Loan
Commitment, as applicable. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $350,000,000.
 
“Term Loan Exposure” means, with respect to any Term Lender at any time, the sum
of the outstanding principal amount of such Lender’s Term Loans at such time.
 
“Term Loan Note” means a promissory note made by Lufkin payable to the order of
a Term Lender evidencing such Lender’s Term Loan, substantially in the form of
Exhibit B to this Agreement.
 
“Total Credit Exposure” means, as to any Lender at any time, the aggregate
unused Commitments, the Revolving Credit Exposure and the Term Loan Exposure of
such Lender at such time.
 
“Transactions” means the execution, delivery and performance by each Borrower
and the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, the assumption of liability, the granting of Collateral, the
making of Guaranties, the use of the proceeds of the Loans, and the issuance of
Letters of Credit hereunder.
 
 “Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base.
 
“ULC 1” means Lufkin Finance ULC, an unlimited liability corporation organized
under the laws of the Province of Alberta, Canada, a Wholly-Owned Subsidiary of
Lufkin and owner of a 99% interest in Newco.
 
“Unused Commitment” means, on any day, with respect to any Class, the difference
between the aggregate Commitments of that Class on such day and the aggregate
Credit Exposures (excluding Swingline Exposure) with respect to that Class on
such day.
 
“Unused Commitment Fee” has the meaning set forth in Section 2.13(a).
 
“Unused Commitment Fee Rate” means the unused commitment fee rate determined as
provided in the definition of “Applicable Margin”.
 
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (g) of Section 2.18.
 
“Wholly-Owned Subsidiary” means, with respect to any Person, a subsidiary of
such Person all of whose outstanding Equity Interests (other than directors’
qualifying shares, if any) shall at the time be owned by such Person and/or one
or more of its Wholly-Owned Subsidiaries.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means any Loan Party and the Administrative Agent.
 
SECTION 1.2.                                Classification of Loans and
Borrowings. For purposes of this Agreement, Loans may be classified and referred
to by Class (e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or
by Class and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar
Revolving Borrowing”).
 
SECTION 1.3.                                Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. The term “pro rata” means pro rata based upon the
Applicable Percentages. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, extended, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to the Loan Document in which they appear in its entirety and
not to any particular provision thereof, (d) all references in any Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, that Loan Document,
(e) all references to any Law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such Law, and (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and general
intangibles.
 
SECTION 1.4.                                Accounting Terms; GAAP.
 
(a)           Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP;
provided that, if Lufkin notifies the Administrative Agent that Lufkin requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Lufkin that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of
determining compliance with any provision of this Agreement, the determination
of whether a lease is to be treated as an operating lease or capital lease shall
be made without giving effect to any change in accounting for leases pursuant to
GAAP resulting from the implementation of proposed Accounting Standards Update
(ASU) Leases (Topic 840) issued August 17, 2010, or any successor proposal.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of any
Loan Party at “fair value”, as defined therein and (ii) without giving effect to
any treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Any financial ratio required to be maintained by
Lufkin and its consolidated Subsidiaries pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
(b)           Lufkin shall deliver to the Administrative Agent and the Lenders,
at the same time as the delivery of any annual or quarterly financial statement
under Section 5.01, (i) a description, in reasonable detail, of any material
variation between the application of GAAP employed in the preparation of the
next preceding annual or quarterly financial statements prepared in accordance
with Section 1.04(a) preceding as to which no objection has been made by the
Administrative Agent, and (ii) reasonable estimates of the difference between
such statements arising as a consequence thereof.
 
(c)           To enable the ready and consistent determination of compliance
with the covenants set forth in this Agreement, neither Borrower will change the
last day of its fiscal year from December 31 or the last days of the first three
fiscal quarters in each of its fiscal years from March 31, June 30, and
September 30, respectively.
 
 
ARTICLE 2 - The Credits
 
SECTION 2.1.   Commitments.
 
(a)           Term Loans. Subject to the terms and conditions set forth herein,
each Term Lender, severally and for itself alone, agrees to make a Term Loan to
Lufkin in a principal amount not exceeding such Term Lender’s Term Loan
Commitment. Amounts repaid in respect of Term Loans may not be reborrowed. On or
about the day following the day on which  it borrows the Term Loans, Lufkin will
lend approximately $303,000,000 of the proceeds of the Term Loans to Buyer,
which will direct Lufkin to pay that amount to Quinn’s as the seller of the
assets being purchased in the Acquisition. Thereafter Lufkin will assign a part
of the indebtedness owed to Lufkin by Buyer to Newco, which will assume
liability for approximately $303,000,000 of the Term Loans. Each of Lufkin (as
the original borrower of the Term Loans) and Newco (as the assumptor of
liability for approximately $303,000,000 of the Term Loans) will be a “Borrower”
for all purposes of this Agreement.
 
(b)           Revolving Loans. Subject to the terms and conditions set forth
herein, each Revolving Lender, severally and for itself alone, agrees to make
Revolving Loans to Lufkin from time to time during the Availability Period in an
aggregate principal amount at any one time outstanding that will not result in
(i) such Revolving Lender’s Revolving Credit Exposure exceeding such Revolving
Lender’s Revolving Commitment or (ii) the sum of the aggregate Revolving Credit
Exposures of all Revolving Lenders exceeding the aggregate Revolving Commitments
of all Revolving Lenders. Within the foregoing limits and subject to the terms
and conditions set forth herein, Lufkin may borrow, prepay and reborrow
Revolving Loans.
 
(c)           Increase of Revolving Commitments.
 
(i)           At any time and from time to time prior to the expiration of the
Availability Period, and so long as no Default or Event of Default shall have
occurred which is continuing, Lufkin may elect to increase the aggregate of the
Revolving Commitments to an amount not exceeding $225,000,000 minus any
reductions in the Revolving Commitments pursuant to Section 2.08(b), provided
that (i) Lufkin shall deliver to the Administrative Agent a Commitment Increase
Notice in substantially the form of Exhibit J hereto (a “Commitment Increase
Notice”) at least fifteen (15) Business Days prior to such increase to the
Administrative Agent and each existing Revolving Lender, (ii) each existing
Revolving Lender shall have the right (but not the obligation) to subscribe to
its pro rata share of the proposed increase in the Revolving Commitments by
giving written notice of such election to Lufkin and the Administrative Agent
within ten (10) Business Days after receipt of a notice from Lufkin as above
described and, provided that no existing Revolving Lender exercises such
election, Lufkin may elect to add a new Revolving Lender, (iii) no Lender shall
be required to increase its Revolving Commitment unless it shall have expressly
agreed to such increase in writing, (iv) the addition of new Revolving Lenders
shall be subject to the terms and provisions of Section 9.04 as if such new
Revolving Lenders were acquiring an interest in the Revolving Loans by
assignment from an existing Revolving Lender (to the extent applicable, i.e.,
required approvals, minimum amounts and the like), (v) Lufkin shall execute and
deliver such additional or replacement Revolving Notes and such other
documentation (including evidence of proper authorization) as may be reasonably
requested by the Administrative Agent, any new Revolving Lender or any Revolving
Lender which is increasing its Commitment, (vi) no Revolving Lender shall have
any right to decrease its Revolving Commitment as a result of such increase of
the aggregate amount of the Revolving Commitments, (vii) the Administrative
Agent shall have no obligation to arrange, find or locate any Revolving Lender
or new bank or financial institution to participate in any unsubscribed portion
of such increase in the aggregate committed amount of the Revolving Commitments,
(viii) such option to increase the Revolving Commitments may only be exercised
once, and (ix) the consent of the Revolving Lenders shall be required for any
increase of the Revolving Commitments (such consent to be given or denied in
their sole discretion and subject to such terms as they may then require).
Lufkin shall be required to pay (or to reimburse each applicable Revolving
Lender for) any breakage costs incurred by any Revolving Lender in connection
with the need to reallocate existing Revolving Loans among the Revolving Lenders
following any increase in the Revolving Commitments pursuant to this provision.
Except for fees provided in Section 2.13 or as may otherwise be agreed by Lufkin
and any applicable Revolving Lender, Lufkin shall not be required to pay any
upfront or other fees or expenses to any existing Revolving Lenders, new
Revolving Lenders or the Administrative Agent with respect to any such increase
in Revolving Commitments.
 
(ii)           Any such Commitment Increase Notice must offer each Revolving
Lender the opportunity to subscribe for its Applicable Percentage of the
increased Revolving Commitments. If any portion of the increased Revolving
Commitments is not subscribed for by the Revolving Lenders within ten (10)
Business Days following Borrower’s delivery of the Commitment Increase Notice to
the Administrative Agent and each existing Revolving Lender, Lufkin may, in its
sole discretion, but subject to the consent of the Administrative Agent and the
Issuing Bank (which consent shall not be unreasonably conditioned, delayed or
withheld) as to any Person that is not at such time a Revolving Lender, offer to
any existing Revolving Lender or to one or more additional banks or financial
institutions the opportunity to acquire such unsubscribed portion of the
increased Revolving Commitments pursuant to Section 2.01(c)(iii) or
Section 2.01(c)(iv), as applicable, to increase the aggregate amount of
Revolving Commitments to $225,000,000.
 
(iii)           Any bank or financial institution (that is not a Revolving
Lender or its Affiliate) that Lufkin selects to offer participation in the
increased Revolving Commitments and that elects to obtain a Revolving Commitment
shall execute a New Lender Acceptance with Lufkin and the Administrative Agent,
whereupon such bank or financial institution (a “New Revolving Lender”) shall
become a Revolving Lender for all purposes and to the same extent as if
originally a Revolving Lender and shall be bound by and entitled to the benefits
of this Agreement, and this Agreement shall be deemed to be amended to add the
New Revolving Lender as a Revolving Lender and the definition of Revolving
Commitment in Section 1.01 shall be deemed amended to add the name and Revolving
Commitment of such New Revolving Lender, provided that the Revolving Commitment
of any such New Revolving Lender shall be in an amount not less than $5,000,000
unless Lufkin and the Administrative Agent otherwise consent.
 
(iv)           Any Revolving Lender that accepts an offer to it by Lufkin to
increase its Revolving Commitment pursuant to this Section 2.01(c) shall, in
each case, execute a Commitment Increase Agreement with Lufkin and the
Administrative Agent, whereupon such Revolving Lender shall be bound by and
entitled to the benefits of this Agreement with respect to the full amount of
its Revolving Commitment as so increased, and the definition of Revolving
Commitment in Section 1.01 shall be deemed to be amended to so increase the
Revolving Commitment of such Revolving Lender.
 
(v)           On the effective date of an Acceptance, the applicable New
Revolving Lender, or the effectiveness of a Commitment Increase Agreement, the
applicable Revolving Lender, as the case may be (the “Re-Allocation Date”), will
acquire LC Exposure described under clause (b) of the definition of LC Exposure
in an amount equal to the percentage of all such outstanding LC Exposures that
such Person’s increase in Revolving Commitment occurring on the Re-Allocation
Date bears to all Revolving Commitments in effect on the Re-Allocation Date, and
each other Revolving Lender shall be deemed to sell to such New Revolving Lender
or Lenders, as the case may be, such other Lender’s pro rata share of such
outstanding LC Exposure acquired hereunder by such New Revolving Lender or
Lenders. All Revolving Loans (including conversions or continuations of
Revolving Loans) made by each Revolving Lender, and LC Exposure purchased by
each Revolving Lender, shall be pro rata to each Revolving Lender based on its
respective Revolving Commitment in effect on and after such Re-Allocation Date
(except to the extent that any such pro rata borrowings would result in any
Revolving Lender making an aggregate principal amount of Revolving Loans in
excess of its Revolving Commitment, in which case such excess amount will be
allocated to, and made by, such New Revolving Lender and/or Lenders with such
increased Revolving Commitments to the extent of, and pro rata based on, their
respective Revolving Commitments), and continuations of Eurodollar Loans
outstanding on such Re-Allocation Date shall be effected by repayment of such
Eurodollar Loans on the last day of the Interest Period applicable thereto and
the making of new Eurodollar Loans pro rata based on the respective Revolving
Commitments in effect on and after such Re-Allocation Date. In the event that on
any such Re-Allocation Date there is an unpaid principal amount of Eurodollar
Loans, such Eurodollar Loans shall remain outstanding with the respective
holders thereof until the expiration of their respective Interest Periods
(unless Lufkin elects to prepay any thereof in accordance with the applicable
provisions of this Agreement), and interest on and repayments of such Eurodollar
Loans will be paid thereon to the respective Revolving Lenders holding such
Eurodollar Loans pro rata based on the respective principal amounts thereof
outstanding.
 
(vi)           Notwithstanding anything to the contrary in this Section 2.01(c),
no Lender shall have any obligation to increase its Revolving Commitment unless
it agrees to do so in its sole discretion.
 
SECTION 2.2.  Loans and Borrowings.
 
(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments of
that Class. The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations (if any) hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b)           Subject to Section 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the applicable Borrower to repay such Loan in accordance with the
terms of this Agreement. Each Swingline Loan shall be an ABR Loan.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $50,000 and not less than $250,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments of that Class or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten (10) Eurodollar
Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, neither
Borrower shall be entitled to request, or to elect to convert or continue, any
Borrowing as a Eurodollar Borrowing if a Default shall have occurred and be
continuing, or if the Interest Period requested with respect thereto would end
after the scheduled Maturity Date, or if, after giving effect to such Interest
Period, the aggregate principal amount of all Term Loans with Interest Periods
ending after the next installment payment date for Term Loans would exceed the
aggregate principal amount of all Term Loans then permitted to be outstanding.
 
SECTION 2.3.                                Requests for Borrowings. To request
a Borrowing, the applicable Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
the proposed Borrowing, (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the same Business Day; or (c) in the case of
a Swingline Loan, as provided in Section 2.04; provided that any such notice of
a ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 11:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a Borrowing Request signed by the
applicable Borrower. Neither the Administrative Agent nor any Lender shall incur
any liability to either Borrower in acting upon any telephonic notice referred
to above which the Administrative Agent believes in good faith to have been
given by a Borrower or for otherwise acting in good faith under this Section
2.03. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
(v)           the location and number of the account to which funds are to be
disbursed, which account shall comply with the requirements of Section 2.05.
 
If no election as to the Type of Borrowing is specified, the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar Borrowing, the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.4.   Swingline Loans.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to Lufkin from time to time
during the Availability Period in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000 or (ii) the aggregate Revolving
Credit Exposures exceeding the aggregate Revolving Commitments. Each Swingline
Loan shall be made in an amount of $250,000 or an integral multiple of $50,000
in excess thereof and shall bear interest at a rate per annum equal to the
Alternate Base Rate plus the Applicable Margin. Within the foregoing limits and
subject to the terms and conditions set forth herein, Lufkin may borrow, repay
and reborrow Swingline Loans.
 
(b)           To request a Swingline Loan, Lufkin shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 11:00 a.m., New York City time, on the day of the proposed Swingline
Loan; if such telephonic notice is received later than 11:00 a.m., New York City
time, the request shall be deemed to be a request for a Swingline Loan to be
made on the next Business Day. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Lufkin. The Swingline Lender
shall make each Swingline Loan available to Lufkin by means of a credit to the
general deposit account of Lufkin with the Swingline Lender (or, in the case of
a Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(d), by remittance to the applicable Issuing Bank) by
2:00 p.m., New York City time, on the requested date of such Swingline Loan.
Lufkin shall repay the principal amount of each Swingline Loan (together with
all accrued and unpaid interest) no later than 2:00 p.m., New York City time, on
the date that is the earlier of (i) one week after the date on which such
Swingline Loan is made and (ii) the Maturity Date; provided that on each date
that a Revolving Borrowing is made, Lufkin shall repay all Swingline Loans then
outstanding.
 
(c)           The Swingline Lender may, at its option, by written notice to the
Administrative Agent not later than 11:00 a.m., New York City time, on any
Business Day, before or after the maturity of the Swingline Loan (regardless of
whether a Default or an Event of Default has, or has not, occurred and is
continuing) require the Revolving Lenders to acquire, without recourse or
warranty, participations on such Business Day in all or a portion of the
Swingline Loans outstanding. Such notice from the Swingline Lender shall specify
the aggregate principal amount of Swingline Loans in which Revolving Lenders
will be required to participate. Promptly upon receipt of such notice from the
Swingline Lender, the Administrative Agent will give notice thereof to each
Revolving Lender, specifying in such notice such Revolving Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender hereby
absolutely and unconditionally agrees, upon receipt of such notice from the
Administrative Agent properly delivered as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Revolving
Lender’s Applicable Percentage of such Swingline Loan or Loans. Each Revolving
Lender acknowledges and agrees that, subject to Section 2.04(e), upon receipt of
such notice properly delivered, its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute, unconditional and
irrevocable shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or an Event of Default or reduction or
termination of the Revolving Commitments, shall be made without any offset,
abatement, withholding or reduction whatsoever, may not be terminated, suspended
or delayed for any reason whatsoever, shall not be subject to qualification or
exception and shall be made in accordance with the terms of this Agreement. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06(a) with respect to Revolving Loans made by such Revolving Lender
(and Sections 2.06(a) and 2.06(b) shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders. The Administrative Agent shall notify Lufkin of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter (i) payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender and (ii) the Revolving
Lenders’ respective interests in such Swingline Loans, and the remaining
interest of the Swingline Lender in such Swingline Loans shall in all respects
be treated as Revolving Loans under this Agreement, except that Swingline Loans
shall be due and payable by Lufkin on the dates referred to in Section 2.04(b).
Any amounts received by the Swingline Lender from Lufkin (or other Person on
behalf of Lufkin) in respect of a Swingline Loan after receipt by the Swingline
Loan of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to Lufkin for any reason. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve Lufkin of any
default in the payment thereof.
 
(d)           If any Revolving Lender does not pay any amount that it is
required to pay pursuant to this Section 2.04 and to the extent not otherwise
provided for in Section 2.22, as applicable, promptly upon the Swingline
Lender’s demand therefor, (a) the Swingline Lender shall be entitled to recover
such amount on demand from such Revolving Lender, together with interest
thereon, at the Federal Funds Effective Rate for the first three Business Days,
and thereafter at the Alternate Base Rate, for each day from the date of such
demand, if made prior to 2:00 p.m., New York City time, on any Business Day, or,
if made at any later time, from the next Business Day following the date of such
demand, until the date such amount is paid in full to the Swingline Lender by
such Revolving Lender and (b) the Swingline Lender shall be entitled to all
interest payable by Lufkin to such Revolving Lender on such amount until the
date on which such amount is received by the Swingline Lender from such
Revolving Lender. Moreover, any Revolving Lender that shall fail to make
available the required amount shall not be entitled to vote on or consent to or
approve any matter under this Agreement and the other Loan Documents until such
amount with interest is paid in full to the Swingline Lender by such Revolving
Lender. Without limiting any obligations of any Revolving Lender pursuant to
this Section 2.04(d), but subject to Section 9.17, if any Revolving Lender does
not pay such corresponding amount promptly upon the Swingline Lender’s demand
therefor, the Swingline Lender shall notify Lufkin and Lufkin shall promptly
repay such corresponding amount to the Swingline Lender together with accrued
interest thereon at the applicable rate on such Swingline Loans.
 
(e)           No Revolving Lender shall be obligated to purchase a participation
in any Swingline Loan pursuant to Section 2.04(c), if such Lender proves that
(a) any one or more of the applicable conditions specified in Section 4.03 was
not satisfied at the time such Swingline Loan was made (unless such condition
was waived in accordance with the terms of this Agreement) and (b) such
Revolving Lender had notified the Swingline Lender in a writing received by the
Swingline Lender at least one Business Day prior to the time that it made such
Swingline Loan that the Swingline Lender was not authorized to make such
Swingline Loan because any such condition was not satisfied and stating with
specificity the reason therefor.
 
SECTION 2.5.   Letters of Credit.
 
(a)           General. Subject to the terms and conditions set forth herein,
Lufkin may request the issuance of Letters of Credit for its own account and for
the account of its Subsidiaries, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application, Letter of Credit Agreement or other agreement
submitted by Lufkin to, or entered into by Lufkin with, the Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), Lufkin shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, Lufkin also shall submit a Letter
of Credit Agreement or a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit Lufkin shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the aggregate LC Exposures shall not exceed
$30,000,000, and (ii) the sum of the total Revolving Credit Exposures shall not
exceed the total Revolving Commitments. On each day during the period commencing
with the issuance of any Letter of Credit and until such Letter of Credit shall
have expired or been terminated, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to such Revolving Lender’s Applicable Percentage of the sum of (i)
the undrawn amount of such Letter of Credit on such day plus (ii) the amount of
all LC Disbursements that have not been reimbursed by or on behalf of Lufkin on
such day with respect to such Letter of Credit. Notwithstanding anything in this
Section 2.05, the Issuing Bank shall be under no obligation to issue, renew,
amend or extend a Letter of Credit if there is a Defaulting Lender, unless the
Issuing Bank has entered into arrangements satisfactory to the Issuing Bank with
Lufkin or the Defaulting Lender to eliminate the Issuing Bank’s risk with
respect to such Defaulting Lender.
 
(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the scheduled Maturity Date, provided
that any Letter of Credit with a one-year tenor may provide for the renewal
thereof for additional one-year periods (which shall in no event extend beyond
the date that is five (5) Business Days prior to the scheduled Maturity Date).
After the termination of the Availability Period, no Letter of Credit may be
issued, amended, renewed or extended. After the termination of the Availability
Period, all terms of this Agreement (other than Sections 2.01, 2.02, 2.03, 2.04,
2.06, 2.07, 2.08, 2.11, 2.12, 2.17, and 2.21, Article 3 and Article 5) shall
survive and remain in effect for the benefit of the Secured Parties and all
other parties benefited thereby, notwithstanding the termination of the
Availability Period, until each Lender’s LC Exposure is zero and all obligations
of Lufkin, under Section 2.04 and otherwise, with respect to any such LC
Exposure have been fully and finally satisfied.
 
(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or any Lender, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Revolving Lender’s Applicable Percentage of the total Revolving
Commitments the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Revolving Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by Lufkin on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to Lufkin for any reason. Each
Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, Lufkin shall reimburse such LC Disbursement by
paying to the Administrative Agent for the account of the Issuing Bank in
immediately available funds an amount equal to such LC Disbursement (i) not
later than 12:00 noon New York City time on the date that such LC Disbursement
is made, if Lufkin shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time on such date, or (ii) if such notice has not been
received by Lufkin prior to such time on such date, then not later than 12:00
noon New York City time on the Business Day immediately following the day that
Lufkin receives such notice; provided that, if such LC Disbursement is
$1,000,000 or more, Lufkin may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.06 that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, Lufkin’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. The Revolving Lenders may, but shall
not be obligated to, at any time deem that Lufkin has requested an ABR Borrowing
to satisfy any LC Disbursement, and the Revolving Lenders may without further
action by Lufkin satisfy such LC Disbursement (without regard to the conditions
precedent to a Loan, the minimum size of a Loan or other matters) through an ABR
Borrowing. All rights, powers, benefits and privileges of this Agreement and the
other Loan Documents with respect to the Revolving Loans, all security therefor
and guaranties thereof and all restrictions, provisions for repayment or
acceleration and all other covenants, warranties, representations and agreements
of Lufkin or any other Loan Party contained in this Agreement or any other Loan
Document with respect to the Revolving Loans shall apply to each LC
Disbursement. If Lufkin fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from Lufkin in respect thereof and such Revolving Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent for the account of the
Issuing Bank such Revolving Lender’s Applicable Percentage of the payment then
due from Lufkin, in the same manner as provided in Section 2.06 with respect to
Loans made by such Revolving Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders). Promptly
following receipt by the Administrative Agent of any payment from Lufkin
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Revolving Lenders (other than Defaulting Lenders) and the Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve Lufkin of its obligation to reimburse such LC Disbursement. If
the amount drawn under any Letter of Credit is in non-United States currency
(“foreign currency”), Lufkin shall pay the United States dollar equivalent of
the amount computed at the Issuing Bank’s selling rate, as of the date of
Borrower’s payment, for cable transfers of such foreign currency to the place of
payment; provided, further, that if, for any reason, the Issuing Bank has no
selling rate for cable transfers of that currency to such place on the payment
date, Lufkin shall pay an amount in United States currency equivalent to the
Issuing Bank’s actual cost of settlement of its obligation.
 
(f)           Obligations Absolute. Lufkin’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and each applicable Letter of Credit Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) payment against presentation of any draft or
other document presented under a Letter of Credit that proves to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or which is signed, issued or presented by a Person
(or a transferee of such Person) purporting to be a successor or transferee of
the beneficiary of such Letter of Credit, (iii) payment by the Issuing Bank or
any of its branches or Affiliates being the beneficiary of any Letter of Credit;
(iv) any correspondent of the Issuing Bank with respect to a Letter of Credit
honoring a drawing under any drawing document up to the amount available under
any Letter of Credit even if such drawing document claims an amount in excess of
the amount available under such Letter of Credit; (v) the existence of any
claim, set-off, defense or other right that Lufkin or any other Person may have
at any time against any beneficiary, any assignee of proceeds, the Issuing Bank
or any other Person; (vi) the Issuing Bank’s or any correspondent’s having
previously paid against fraudulently signed or presented drawing documents
(whether or not Lufkin reimbursed the Issuing Bank for such drawing), (vii) the
surrender or impairment of any security for the performance or observance of any
of the terms of any of the Loan Documents; or (viii) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, Lufkin’s obligations
hereunder. Neither the Administrative Agent, the Revolving Lenders or the
Issuing Bank nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to Lufkin to the
extent of any direct damages (as opposed to consequential or special, indirect,
punitive or exemplary damages, claims in respect of which are hereby waived by
Lufkin to the extent permitted by applicable law) suffered by Lufkin that are
caused by the Issuing Bank’s failure to exercise care, or for gross negligence
or willful misconduct, when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion (but
without any obligation to do so), either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.
 
(g)           Disbursement Procedures. The Issuing Bank for a Letter of Credit
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under such Letter of Credit. The Issuing Bank
shall promptly notify the Administrative Agent and Lufkin by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve Lufkin of its
obligation to reimburse the Issuing Bank and the Revolving Lenders with respect
to any such LC Disbursement.
 
(h)           Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless Lufkin shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that Lufkin reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if Lufkin fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.14(d) shall apply. Interest accrued pursuant to this
paragraph shall be due on demand and shall be for the account of the Issuing
Bank with respect to such Letter of Credit, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Revolving Lender (unless such Revolving Lender is a Defaulting Lender) to the
extent of such payment.
 
(i)           Assumption of Risk by Borrower. Subject to paragraph (f) of this
Section, as among Lufkin, the Issuing Bank and the Revolving Lenders, Lufkin
assumes all risks of the acts and omissions of, or misuse of any of the Letters
of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, subject to the provisions of
the applications for the issuance of Letters of Credit, neither the Revolving
Lenders, the Issuing Bank, nor the Administrative Agent shall be responsible
for:
 
(i)           the validity, sufficiency, accuracy, genuineness, or legal effect
of any document submitted by any Person in connection with the application for,
and issuance of, and presentation of drafts with respect to, any of the Letters
of Credit, even if it should prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent, or forged;
 
(ii)           the validity or sufficiency of any instrument transferring or
assigning, or purporting to transfer or assign, any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason;
 
(iii)           the failure of the beneficiary of any Letter of Credit to comply
with conditions required in order to draw upon such Letter of Credit, other than
those conditions the failure to comply with which is significant and readily
apparent on the face of a document submitted in connection with a requested draw
under the Letter of Credit;
 
(iv)           errors, omissions, interruptions, or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, or otherwise,
whether or not they be in cipher;
 
(v)           errors in interpretation of technical terms;
 
(vi)           any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof;
 
(vii)           the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Loan Documents;
 
(viii)           the misapplication by the beneficiary of any Letter of Credit
of the proceeds of any drawing under such Letter of Credit; or
 
(ix)           any consequence arising from causes beyond the control of any
Revolving Lender, the Administrative Agent or the Issuing Bank, including,
without limitation, any act of any Governmental Authority.
 
(j)           Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among Lufkin, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, Lufkin shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter, and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.
 
(k)           Cash Collateralization. Lufkin shall deposit Cash Collateral in an
account with the Administrative Agent in accordance with Section 7.02.
 
(l)           Standards. Each Letter of Credit shall be subject to (A) (i) the
Uniform Customs and Practice for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (and any subsequent
revision thereof approved by a Congress of the International Chamber of
Commerce) or (ii) the International Standby Practices 1998, as appropriate, and
(B) to the extent required by the laws of the State of New York, the laws of the
State of New York. Without in any way limiting any of the foregoing, Lufkin and
each Revolving Lender acknowledge that the Issuing Bank shall have no greater
responsibility in the operation of the Letters of Credit than is specified in
the Uniform Customs and Practice of Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 or the International
Standby Practices 1998, as the case may be.
 
(m)           Increased Costs. If, after the date of this Agreement, as a result
of any Change in Law, there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit or similar requirement against or with respect to
or measured by reference to Letters of Credit issued or to be issued hereunder
or participations in such Letters of Credit, and the result shall be to increase
the cost to the Issuing Bank or any other Revolving Lender of issuing or
maintaining any Letter of Credit or any participation therein, or reduce any
amount receivable by the Issuing Bank or any other Revolving Lender hereunder in
respect of any Letter of Credit or any participation therein (which increase in
cost, or reduction in amount receivable, shall be the result of the reasonable
allocation by the Issuing Bank or such other Revolving Lender, as the case may
be, of the aggregate of such increases or reductions resulting from such event;
the determination of such amount by the Issuing Bank or such other Revolving
Lender, as the case may be, shall be conclusive and binding, absent manifest
error), then the Issuing Bank or such other Revolving Lender shall notify Lufkin
or the Administrative Agent, as the case may be, and upon demand therefor by the
Administrative Agent, Lufkin (subject to Section 9.17) shall pay to the Issuing
Bank or such other Revolving Lender, from time to time as specified by the
Issuing Bank or such other Revolving Lender through the Administrative Agent,
such additional amounts as shall be sufficient to compensate the Issuing Bank or
such other Revolving Lender for such increased costs or reductions in amount.
 
(n)           Existing Letters of Credit. Prior to the date of this Agreement,
Lufkin has caused the letters of credit described on Schedule 2.05(n) (the
“Existing Letters of Credit”) to be issued by JPMCB on behalf of Lufkin. The
Existing Letters of Credit shall be deemed a utilization of the Revolving
Commitments and shall constitute Letters of Credit for all purposes of this
Agreement (except the payment of fronting fees pursuant to Section 2.13(b)) and
the other Loan Documents, and on the Effective Date JPMCB shall be deemed,
without further action by any party to this Agreement, to have sold to each
Revolving Lender, and each Revolving Lender shall be deemed, without further
action by any party to this Agreement, to have purchased from JPMCB, a
participation, to the extent of such Revolving Lender’s Applicable Percentage,
in each Existing Letter of Credit and the related LC Exposure.
 
SECTION 2.6.   Funding of Borrowings.
 
(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided,
that Swingline Loans shall be funded as provided in Section 2.04. The
Administrative Agent will make such Loans available to Lufkin by promptly
crediting the amounts so received, in like funds, to an account of Lufkin
maintained with the Administrative Agent in Houston, Texas, and designated by
Lufkin in the applicable Borrowing Request; provided that ABR Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank. Any deposit
to Lufkin’s account by the Administrative Agent in good faith pursuant to a
request (whether written or oral) believed by the Administrative Agent to be an
authorized request by Lufkin for a Loan hereunder shall be deemed to be a Loan
hereunder for all purposes with the same effect as if Lufkin had in fact
requested the Administrative Agent to make such Loan.
 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may (but shall not be required to), in reliance upon such assumption, make
available to Lufkin a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the applicable Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the applicable Borrower, the interest rate
(including the Applicable Margin) then applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.
 
SECTION 2.7.    Interest Elections.
 
(a)           Each Borrowing initially shall be of the Type and Class specified
in the applicable Borrowing Request and, if the applicable Borrower has elected
a Eurodollar Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the applicable Borrower may elect to convert
a Borrowing to a different Type or to continue such Borrowing and, in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section but subject to the last sentence of Section 2.02(c). The
Borrowers may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. Swingline
Loans may not be converted.
 
(b)           To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in the form of Exhibit H-1 attached and signed by the applicable
Borrower.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)           whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)           if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
 
(e)           If a Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies Lufkin, then, so long as a Default is continuing
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing, and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.8.   Termination and Reduction of Commitments.
 
(a)           Unless previously used or terminated, the Term Loan Commitments
shall terminate on the date that is sixty (60) days after the Effective Date.
 
(b)           Unless previously terminated, the Revolving Commitments shall
terminate on the Maturity Date (except that Letters of Credit issued before that
date may remain outstanding in accordance with their terms and the terms of this
Agreement).
 
(c)           Lufkin may at any time terminate, or from time to time reduce, the
Commitments of either Class; provided that (i) each reduction of the Commitments
of a given Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, and (ii) Lufkin shall not terminate or
reduce the Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11 or 2.12, the sum of the Credit
Exposures of the applicable Class would exceed the total Commitments of that
Class.
 
(d)           Lufkin shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraphs (a) and (b) of this Section
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election, the Class of Commitments to be
terminated and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of Loans of the
applicable Class of the contents thereof. Each notice delivered by Lufkin
pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by Lufkin may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by Lufkin (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders of Loans of
the applicable Class in accordance with their respective Commitments of that
Class.
 
(e)           The Commitments may not be reinstated after they have been
terminated or (except in accordance with Section 2.01(c)) increased after they
have been reduced.
 
SECTION 2.9.   Repayment of Loans; Evidence of Debt.
 
(a)           The Borrowers hereby unconditionally promise to pay to the
Administrative Agent for the account of each applicable Lender, on the Maturity
Date, the aggregate principal amount of all Loans and all LC Disbursements then
outstanding, all accrued and unpaid fees under the Loan Documents, all accrued
and unpaid interest under the Loan Documents, and all other Obligations accrued
and unpaid on such date. Lufkin hereby unconditionally promises to pay to the
Administrative Agent for the account of the Issuing Bank, when due, all LC
Disbursements which may become due after the Maturity Date, together with all
accrued and unpaid fees, all accrued and unpaid interest, and all other
Obligations that may accrue under or in connection with this Agreement or any
Letter of Credit on or after the Maturity Date. Lufkin hereby unconditionally
promises to pay to the Swingline Lender the then-unpaid principal amount of each
Swingline Loan on the date such Swingline Loan is due pursuant to Section 2.04.
 
(b)           The principal of the Term Loan shall be due and payable (i) in
quarterly installments, the first of which shall be due on the last Business Day
of March, 2012, and successive installments to fall due consecutively in their
order, one on the last Business Day of each June, September, December and March
thereafter, and (ii) in a final installment in the amount of all principal then
unpaid, which shall be due on the Maturity Date. The amount of such installments
(other than the final installment) shall be:
 
Payment                                                      Amount of Payment
 
Each payment due in
2012                                                                $  4,375,000.00
 
Each payment due in
2013                                                                $  6,562,500.00
 
Each payment due in
2014                                                                $13,125,000.00
 
Each payment due in
2015                                                                $21,875,000.00
 
Each payment due in
2016                                                                $21,875,000.00
 
(c)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(d)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period, if any, applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders (or any subset
thereof) and each Lender’s share thereof.
 
(e)           The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the
Borrowers to repay the principal of and accrued and unpaid interest on Loans in
accordance with the terms of this Agreement and the other Loan Documents.
 
(f)           Unless the Administrative Agent shall have received notice from
the applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders of Loans of the applicable Class or the Issuing Bank, as the case may
be, the amount due. In such event, if such Borrower has not in fact made such
payment, each of the Lenders of Loans of the applicable Class or the Issuing
Bank, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
 
SECTION 2.10.   Notes. Upon the request of a Lender, all Loans made by a Lender
of each Class shall be evidenced by a single Note of that Class, dated the date
of this Agreement (or such appropriate later date if such Lender is a party to
an Assignment and Acceptance), executed by Lufkin, payable to the order of such
Lender in a principal amount equal to the Commitment of the applicable Class of
such Lender as originally in effect and otherwise duly completed. Each Lender is
hereby authorized by the Borrower to endorse on the schedule (or a continuation
thereof attached to the appropriate Note of such Lender, to the extent
applicable) the date, amount, Class and Type of, and the Interest Period (as
applicable) for each Loan of that Class made by such Lender to the Borrower and
the amount of each payment or prepayment of principal of such Loan received by
such Lender; provided that any failure by such Lender to make any such
endorsement shall not affect the obligations of either of the Borrowers or any
other Loan Party under any Note or this Agreement or any other Loan Document in
respect of any such Loan.
 
SECTION 2.11.   Optional Prepayment of Loans.
 
(a)           The Borrowers shall have the right, at any time and from time to
time, to prepay any Borrowing in whole or in part, without premium or penalty,
subject to prior notice in accordance with paragraph (b) of this Section, on the
following terms and conditions: (i) no Eurodollar Borrowing may be prepaid prior
to the last day of its Interest Period unless the Borrower shall give notice to
the Administrative Agent three (3) Business Days prior to the date of such
prepayment and, simultaneously with such prepayment, the applicable Borrower
pays to the Administrative Agent for the account of the Lenders of the
applicable Class all sums necessary to compensate such Lender, including those
costs described in Section 2.17; and (ii) each partial prepayment shall be in an
initial aggregate principal amount of $1,000,000 and integral multiples thereof.
 
(b)           The applicable Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment, and (iii) in the case of
prepayment of a Swingline Loan, no later than 11:00 a.m. New York City time on
the date of such prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, such notice of prepayment may be revoked if such
notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Class and Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued and unpaid
interest to the extent required by Section 2.14. The applicable Borrower shall
reimburse the Administrative Agent on demand for any loss, cost or expense
incurred or sustained by any Lender as a result of any such prepayment in
accordance with Sections 2.14 and 2.17.
 
SECTION 2.12.   Mandatory Prepayments.
 
(a)           If at any time the aggregate of the Revolving Credit Exposures
exceeds the total of the Revolving Commitments, Lufkin shall immediately pay to
the Administrative Agent for the benefit of the Revolving Lenders the principal
amount of any Revolving Loans and Swingline Loans then outstanding to the extent
that (a) the aggregate Revolving Credit Exposures at such time exceed (b) the
total of the Revolving Commitments at such time. Accrued and unpaid interest on
the amount of the Loans so prepaid shall be due and payable at the time of such
prepayment. If no Revolving Borrowings are outstanding and only LC Exposures
remain, Lufkin shall deposit Cash Collateral in an account with the
Administrative Agent pursuant to Section 7.02 in an aggregate amount equal to
such excess.
 
(b)           On or before each date which is three Business Days after the
earlier of (i) the date on which the financial statements of the Borrower
referred to in Section 5.01(a) or  Section 5.01(b) for the fiscal quarter of the
Borrower with respect to which such prepayment is made are required to be
delivered to the Administrative Agent for delivery to the Lenders and (ii) the
date such financial statements are actually delivered to the Administrative
Agent (commencing with the fiscal quarter ending on March 31, 2012), the Term
Loans shall be reduced on a pro rata basis according to the outstanding
principal balance of the Term Loans by (x) when the most recently determined
Leverage Ratio is greater than 2.00 to 1.00, an amount equal to fifty percent
(50%) of Excess Cash Flow for the four consecutive fiscal quarters then most
recently ended, and (y) when the most recently determined Leverage Ratio is
equal to or less than 2.00 to 1.00 but equal to or greater than 1.50 to 1.00, an
amount equal to twenty-five percent (25%) of Excess Cash Flow for the four
consecutive fiscal quarters then most recently ended. No prepayment shall be
required when the most recently determined Leverage Ratio is less than 1.50 to
1.00.
 
(c)           The Term Loans shall be reduced on a pro rata basis according to
the outstanding principal balance of the Term Loans by
 
(i)           an amount equal to 100% of the Net Cash Proceeds of all Asset
Sales received by a Borrower or any of its consolidated Subsidiaries and not
reinvested within 180 days after receipt; and
 
(ii)           an amount equal to 100% of the Net Cash Proceeds in connection
with any issuance or sale of debt securities, preferred Equity Interests or
instruments or incurrence of loans, in each case by a Borrower or any of its
consolidated Subsidiaries, in each case upon receipt thereof by the applicable
Borrower or such consolidated Subsidiary; and
 
(iii)
an amount equal to fifty percent (50%) of the Net Cash Proceeds of all issuances
of Equity Interests (other than preferred Equity Interests) by Lufkin or any of
its consolidated Subsidiaries; provided, that in the case of such an issuance in
connection with an acquisition by Lufkin or any of its consolidated Subsidiaries
of Equity Interests in, or assets of, another Person, prepayment shall be
required only of an amount equal to 50% of the Net Cash Proceeds remaining after
application of such Net Cash Proceeds to such acquisition.

 
(d)           The Term Loans shall be reduced on a pro rata basis according to
the outstanding principal balance of the Term Loans by an amount equal to 100%
of the proceeds of insurance received by either of the Borrowers or any of their
respective consolidated Subsidiaries on account of the damage, destruction or
loss of any Property and not reinvested in similar Property within 180 days
after receipt.
 
(e)           Payments of Term Loans pursuant to clause (b), (c) or (d) above
shall be subject to Section 2.22 and shall be applied to the installments on the
Term Loans in inverse order of their maturities.
 
(f)           If the Acquisition is not consummated on or before December 30,
2011, the Borrowers shall repay all Term Loans on such day.
 
SECTION 2.13.   Fees.
 
(a)           Lufkin shall pay to the Administrative Agent for the ratable
account of each Lender (other than a Defaulting Lender) a commitment fee (the
“Unused Commitment Fee”) (which fee shall accrue at the applicable Unused
Commitment Fee Rate determined in accordance with the definition of Applicable
Margin) on the average daily Unused Commitment of each Class of such Lender
during the period from and including the date such Commitment arises to but
excluding the date on which such Commitment terminates. Accrued and unpaid
Unused Commitment Fees shall be due in arrears (i) with respect to the Term
Loans, on the Term Loan Borrowing Date (if not the Effective Date) and (ii) on
the last Business Day of March, June, September and December, beginning March
2012, and on the date on which the Commitments of the respective Classes
terminate, commencing on the first such date to occur after the date hereof.
Subject to Section 9.17, all Unused Commitment Fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(b)           Lufkin shall pay (i) to the Administrative Agent for the ratable
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue on each day at the rate
of the Applicable Margin from time to time in effect for Eurodollar Borrowings
on the amount of such Lender’s LC Exposure on such day (excluding any portion
thereof attributable to unreimbursed LC Disbursements) on each day during the
period from and including the Effective Date to but excluding the later of the
date on which such Lender’s Revolving Commitment terminates and the date on
which such Revolving Lender ceases to have any LC Exposure; provided, however,
that in no event shall the aggregate participation fees payable to all Lenders
in any one year period be less than $500, and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the aggregate LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure under such Letter of Credit, as well as the Issuing Bank’s
standard fees with respect to the administration, issuance, amendment, payment,
negotiation, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Accrued and unpaid participation fees and fronting fees for
each Letter of Credit shall be due in arrears on the last Business Day of each
March, June, September and December, beginning March 31, 2012; provided that all
such accrued and unpaid fees shall be due on the date on which the Revolving
Commitments terminate and all such fees accruing after the date on which the
Revolving Commitments terminate shall be due on demand. Any other fees payable
to the Issuing Bank pursuant to this paragraph shall be due within ten (10) days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).
 
(c)           Lufkin shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between
Lufkin and the Administrative Agent.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of Unused
Commitment Fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.14.   Interest.
 
(a)           The Loans comprising each ABR Borrowing shall bear interest at a
rate per annum equal to the lesser of (i) the Alternate Base Rate from time to
time in effect plus the Applicable Margin from time to time in effect for ABR
Borrowings and (ii) the Highest Lawful Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at a rate per annum equal to the lesser of (i) the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin from
time to time in effect for Eurodollar Borrowings and (ii) the Highest Lawful
Rate.
 
(c)           Swingline Loans shall bear interest at a rate per annum equal to
the lesser of (i) the Alternate Base Rate from time to time in effect plus the
Applicable Margin from time to time in effect and (ii) the Highest Lawful Rate.
 
(d)           Notwithstanding the foregoing, but subject to Section 9.17, if any
principal of or interest on any Loan or any LC Disbursement or any fee or other
amount payable by a Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan, not to exceed the Highest Lawful Rate, or (ii) in the case of any
other amount, at the Default Rate, not to exceed the Highest Lawful Rate.
 
(e)           Accrued and unpaid interest on each Loan shall be due in arrears
on each Interest Payment Date for such Loan and upon the termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be due on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a payment of an ABR Loan prior to the end of
the Availability Period), accrued and unpaid interest on the principal amount
repaid or prepaid shall be due on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued and unpaid interest on such Loan
shall be due on the effective date of such conversion.
 
(f)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.15.   Alternate Rate of Interest. If, prior to the commencement of any
Interest Period for a Eurodollar Borrowing, the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that (a) Dollar
deposits are not being offered to banks in the London interbank dollar market
for the amount and Interest Period of such Eurodollar Borrowing or (b) adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate for
such Interest Period, or if the Administrative Agent is advised by the Required
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period,
the Administrative Agent shall give notice thereof to Lufkin and the Lenders by
telephone or telecopy as promptly as practicable thereafter, and, until the
Administrative Agent notifies Lufkin and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
SECTION 2.16.   Increased Costs.
 
(a)           If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets or with
respect to or measured by reference to assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(iii)           impose on any Lender or the Issuing Bank or the London interbank
dollar market any other condition, cost or expense (other than Taxes) affecting
this Agreement or Eurodollar Loans made by such Lender or any Letter of Credit
or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Eurodollar Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, Issuing Bank or other Recipient hereunder (whether of principal,
interest or any other amount) then subject to Section 9.17, upon request of such
Lender, Issuing Bank or other Recipient, the Borrower will pay to such Lender,
Issuing Bank or other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, Issuing Bank or other Recipient, as the
case may be, within thirty (30) days after demand therefor, such additional
costs incurred or reduction suffered.
 
(b)           If any Lender or Issuing Bank determines that any Change in Law
affecting such Lender or Issuing Bank or any lending office of such Lender or
such Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time subject to Section 9.17, the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
 
(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to Lufkin and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender or Issuing Bank,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the Issuing
Bank, as the case may be, notifies Lufkin of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
SECTION 2.17.   Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.08(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.21, then, in any such event, subject to Section 9.17, the Borrower
shall compensate each Lender of the applicable Class for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then-current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the London interbank dollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to Lufkin and shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
 
SECTION 2.18.   Taxes.
 
(a)           For purposes of this Section, the term “Lender” includes the
Issuing Bank.
 
(b)           Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, the applicable Withholding Agent shall be
entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, the sum payable by
the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(c)           The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.
 
(d)           The Loan Parties shall jointly and severally indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Lufkin by a Lender or the Issuing Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Bank, shall be conclusive
absent manifest error.
 
(e)           Each Lender shall severally indemnify the Administrative Agent,
within ten (10) days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
9.04(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           As soon as practicable after any payment of Taxes by any Loan
Party to a Governmental Authority pursuant to this Section, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(g)           (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments made under any Loan Document shall
deliver to Lufkin and the Administrative Agent, at the time or times reasonably
requested by Lufkin or the Administrative Agent, such properly completed and
executed documentation reasonably requested by Lufkin the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by Lufkin or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by Lufkin or the Administrative Agent as
will enable Lufkin or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
 
(ii)           Without limiting the generality of the foregoing, in the event
that a Borrower is a U.S. Borrower,
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
 
(i)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
 
(ii)           executed originals of IRS Form W-8ECI;
 
(iii)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit L to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of either Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or
 
(iv)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit L on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h)           If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.18 (including by the payment of
additional amounts pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.18 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. This paragraph (h) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(i)           Each party’s obligations under this Section 2.18 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
SECTION 2.19.   Illegality. If at any time any Lender determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender to make, maintain or fund Eurodollar Loans,
or materially restricts the authority of such Lender to purchase or sell, or to
take deposits of, the London interbank dollar market, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender (through the Administrative Agent) to Lufkin, any obligation of such
Lender to make or continue Eurodollar Loans or to convert ABR Loans to
Eurodollar Loans shall be suspended until such Lender (through the
Administrative Agent) notifies Lufkin that the circumstances giving rise to such
determination no longer exist.  Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (through the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Loans to ABR Loans, either on the last
day of the Interest Period thereof, if such Lender may lawfully continue to
maintain such Eurodollar Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Loans. Upon any such
prepayment or conversion, the Borrowers shall also pay interest on the amount so
prepaid or converted. If a Lender gives a notice under this Section 2.19, such
Lender shall, upon the request of the Borrowers, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation (i) would eliminate the need for such notice and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrowers hereby jointly and severally
agree to pay all reasonable costs and expenses incurred by such Lender in
connection with any such designation.
 
SECTION 2.20.   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)           The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, 2.17 or 2.18, or
otherwise) prior to 12:00 noon New York City time on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and payments pursuant to Sections 2.16, 2.17, 2.18 and
9.03 shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof,
except with respect to Defaulting Lenders. If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day (unless, in the case of Eurodollar Borrowings,
the result of such extension of time would be to extend the date of such payment
into another calendar month (in the case of a Eurodollar Loan) or (in the case
of any Loan) beyond the scheduled Maturity Date, and in either such event such
payment shall be due on the Business Day immediately preceding the day on which
such payment would otherwise have been due), and, in the case of any payment
accruing interest, interest thereon shall be due for the period of such
extension. All payments hereunder shall be made in dollars.
 
(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all Obligations then due hereunder, any
amounts received on account of the Obligations shall, subject to the provisions
of Sections 2.05 and 2.22, such funds shall be applied by the Administrative
Agent as provided in Section 7.03.
 
(c)           Except to the extent otherwise provided herein, (i) each Borrowing
from the Lenders, each payment of Unused Commitment Fees and other fees and each
termination or reduction of the Commitments shall be made pro rata according to
the respective Applicable Percentages of the Lenders of Loans of the applicable
Class; and (ii) each payment by the Borrowers of principal of or interest on
Loans of a particular Class shall be made to the Administrative Agent for the
account of the Lenders of such Class pro rata according to the Lenders’
respective Commitments.
 
(d)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that:
 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and
 
(ii)           the provisions of this paragraph shall not be construed to apply
to (x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.
 
(e)           Unless the Administrative Agent shall have received notice from
Lufkin prior to the date on which any payment is due to the Administrative Agent
for the account of the Lenders or the Issuing Bank hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Bank, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
(f)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.04(c), Section 2.05(d) or (e), 2.06(b) or 2.20(e),
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of clauses (i) and (ii)above, in
any order as determined by the Administrative Agent in its discretion.
 
SECTION 2.21.   Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.16, or
requires either Borrower to pay any Indemnified Taxes or additional amounts to
any Lender or to any Governmental Authority for the account of any Lender
pursuant to Section 2.18, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans or Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrowers hereby jointly and severally agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.16, or if the
Borrowers are required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.18, and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.21(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.16 or Section 2.18) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may, but need not, be another Lender, if
a Lender accepts such assignment); provided that (i) Lufkin shall have paid to
the Administrative Agent the assignment fee, (if any) specified in Section 9.04;
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, all accrued and unpaid interest thereon, all accrued and unpaid
fees and all other amounts due to it hereunder and other the other Loan
Documents (including any amounts under Section 2.17)from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or a
Borrower (in the case of all other amounts); (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.16 or
payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments; (iv) such assignment
does not conflict with applicable law; and (v) in the case of any assignment
resulting from a Lender’s becoming a Non-Consenting Lender, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
SECTION 2.22.   Defaulting Lenders.
 
(a)           Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)           Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.
 
(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.20(d) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.22(a)(v); fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.22(a)(v); sixth, to the payment of any amounts owing to the
Lenders, the Issuing Bank or Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the Issuing Bank or
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.03 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Exposures and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments of the
applicable Class without giving effect to Section 2.22(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii)           Certain Fees. (A) No Defaulting Lender shall be entitled to
receive any Unused Commitment Fee for any period during which that Lender is a
Defaulting Lender (and neither Borrower shall be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
(A)           Each Defaulting Lender shall be entitled to receive fees pursuant
to Section 2.13(b) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.22(a)(v).
 
(B)           With respect to any Unused Commitment Fee or fee pursuant to
Section 2.13(b) not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in LC Exposures or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (y) pay to each Issuing Bank and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
 
(1)           Reallocation of Participations to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in LC Exposures and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that (x)
the conditions set forth in Section 4.03 are satisfied at the time of such
reallocation (and, unless Lufkin shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
(i)           Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Lufkin shall, without prejudice to any right or remedy available to it hereunder
or under law, (x) first, prepay Swingline Loans in an amount equal to the
Swingline Lender’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in an amount not less than the Minimum
Collateral Amount accordance with the procedures set forth in Section 7.02.
 
(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments of
the applicable Class (without giving effect to Section 2.22(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
 
(c)           New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.
 
 
ARTICLE 3 - Representations and Warranties
 
The Borrowers jointly and severally represent and warrant to the Administrative
Agent, the Issuing Bank, and each Lender that:
 
SECTION 3.1.   Organization; Powers. Lufkin and each of its consolidated
Subsidiaries and each Loan Party are duly organized, validly existing and in
good standing under the laws of the jurisdiction of their respective formation
or organization, have all requisite power and authority and all Licenses to
carry on their respective businesses as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, are qualified to do business
in, and are in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.2.   Authorization; Enforceability. The Transactions are within the
organizational power and authority of each Borrower and each other Loan Party
and have been duly authorized by all necessary corporate, limited liability
company, partnership or other organizational action (and, if required,
stockholder, member, manager, or partner action), on the part of the Borrowers
and each other Loan Party. This Agreement and the other Loan Documents to be
executed and delivered at or before such time, have been duly executed and
delivered by the Borrowers and each other Loan Party, as applicable, and
constitute legal, valid and binding obligations of the Borrowers and each other
Loan Party, as applicable, enforceable in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
 
SECTION 3.3.   Governmental Authorizations; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority or any other Person, except such
as have been obtained or made and are in full force and effect, (b) do not and
will not violate any applicable Law or the Organizational Documents of either of
the Borrowers or any other Loan Party or any order of any Governmental
Authority, (c) do not and will not violate or result in a default under any
Contractual Obligation binding upon either of the Borrowers or any of their
respective consolidated Subsidiaries or any other Loan Party, or any of their
respective assets, or give rise to a right thereunder to require any payment to
be made by either of the Borrowers or any of Lufkin’s consolidated Subsidiaries
or any other Loan Party, and (d) except for the Liens created by the Loan
Documents, do not and will not result in the creation or imposition of any Lien
on any asset of either of the Borrowers or any of Lufkin’s consolidated
Subsidiaries or any other Loan Party.
 
SECTION 3.4.   Financial Condition; No Material Adverse Change.
 
(a)           Lufkin has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of income, stockholders equity and
cash flows (i) as of and for the fiscal year ended December 31, 2010, reported
on by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2011, certified by Lufkin’s
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of Lufkin and its consolidated Subsidiaries as of such date and for such
periods in accordance with GAAP, subject to year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clause(ii)
above.
 
(b)           Since the date of the financial statements most recently provided
to the Administrative Agent pursuant to Section 5.01(a), there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of Lufkin and its consolidated Subsidiaries,
taken as a whole.
 
(c)           All financial statements required to be delivered to the
Administrative Agent in accordance with this Agreement are or will be delivered
(as applicable) true and correct, have been or will be (as applicable) prepared
in accordance with GAAP (except for year-end adjustments and the absence of
financial statement footnotes required by GAAP) and fairly and accurately
present or will fairly and accurately present (as applicable) the financial
position of Lufkin and its consolidated Subsidiaries as of such dates and the
results of their operations for the respective periods indicated therein. Except
as set forth on Schedule 6.01, after giving effect to the Transactions, none of
Lufkin or its Subsidiaries has, as of the Effective Date, any material
contingent liabilities or unrealized losses.
 
(d)           Upon completion of the Acquisition, Newco and Buyer will be
consolidated Subsidiaries of Lufkin.
 
SECTION 3.5.   Properties.  Lufkin and each of its consolidated Subsidiaries
have good and indefeasible title to, or valid leasehold interests in, all of the
real and personal Property material to their respective businesses, except for
minor defects in title that do not interfere with their ability to conduct their
businesses as currently conducted or to utilize such Properties for their
intended purposes.
 
SECTION 3.6.   Litigation.
 
(a)           There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
either of the Borrowers, threatened against or affecting either of the Borrowers
or any of their consolidated Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement,
any of the other Loan Documents, any Collateral, or the Transactions.
 
(b)           Since the date of this Agreement, there has been no change in the
status of any Disclosed Matter that, individually or in the aggregate, has
resulted in or materially increased the likelihood of a Material Adverse Effect.
 
SECTION 3.7.   Compliance with Laws and Agreements.  Lufkin and each of its
consolidated Subsidiaries is in compliance with all Laws, regulations and orders
of any Governmental Authority applicable to it or its Property and all
Contractual Obligations binding upon it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
 
SECTION 3.8.   Investment Company Status. Neither Lufkin nor any of its
consolidated Subsidiaries is an “investment company” as defined in, or subject
to regulation under, the Investment Company Act of 1940.
 
SECTION 3.9.   Taxes.  Lufkin and each of its consolidated Subsidiaries have
timely (taking into account any and all extensions) filed or caused to be filed
all Tax returns and reports required to have been filed and have paid or caused
to be paid all Taxes required to have been paid by them, except (a) Taxes that
are being contested in good faith by appropriate proceedings and for which
Lufkin or such consolidated Subsidiary, as applicable, has set aside on its
books adequate reserves, or (b) to the extent that the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. There is no proposed tax assessment against Lufkin or
any consolidated Subsidiary that would, if made, have a Material Adverse Effect.
 
SECTION 3.10.   Environmental Matters.
 
(a)           Except for instances of noncompliance with or exceptions to any of
the following representations and warranties that could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect:
 
(i)           Lufkin and its consolidated Subsidiaries, and all of their
respective Properties and operations, are in compliance with all applicable
Environmental Laws;
 
(ii)           neither Lufkin nor any consolidated Subsidiary has received
written notice of any past, present or future conditions, events, activities,
practices, or incidents which may interfere with or prevent the compliance or
continued compliance by such Person with all applicable Environmental Laws;
 
(iii)           Lufkin and its consolidated Subsidiaries have obtained all
Licenses that are required under applicable Environmental Laws, all such
Licenses are in good standing, and all such Persons are in compliance with all
of the terms and conditions thereof;
 
(iv)           no Hazardous Materials exist on, about or within, or have been or
are being used, generated, stored, transported, disposed of on, or Released
from, any of the Properties of Lufkin or any consolidated Subsidiary except in
compliance with applicable Environmental Laws;
 
(v)           the use which Lufkin and its consolidated Subsidiaries make and
intend to make of their respective Properties will not result in the use,
generation, storage, transportation, accumulation, disposal, or Release of any
Hazardous Material on, in or from any of their currently owned Properties except
in compliance with applicable Environmental Laws;
 
(vi)           there are no conditions or circumstances associated with the
currently owned or leased Properties or operations of Lufkin or any consolidated
Subsidiary that could be expected to give rise to any Environmental Liabilities
or claims resulting in any Environmental Liabilities;
 
(vii)           neither Lufkin nor any consolidated Subsidiary, and none of
their respective currently or previously owned or leased Properties or
operations, is subject to any outstanding or, to the knowledge of Lufkin or any
consolidated Subsidiary, threatened order from or agreement with any
Governmental Authority or other Person or subject to any judicial or
administrative proceeding with respect to (A) any failure to comply with
Environmental Laws, (B) any Remedial Action, or (C) any Environmental
Liabilities;
 
(viii)           neither Lufkin nor any consolidated Subsidiary is subject to,
or has received written notice of any claim from any Person alleging that it is
or will be subject to, any Environmental Liabilities;
 
(ix)           none of the Properties of Lufkin or any of its consolidated
Subsidiaries is a treatment facility (except for the recycling of Hazardous
Materials generated on-site and the treatment of liquid wastes subject to the
Clean Water Act or other applicable Environmental Law for temporary storage of
Hazardous Materials generated on-site prior to their disposal off-site) or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
provision of state law;
 
(x)           Lufkin and its consolidated Subsidiaries are in compliance with
all applicable financial responsibility requirements of all Environmental Laws;
and
 
(xi)           neither Lufkin nor any of its consolidated Subsidiaries has
failed to file any notice required under any applicable Environmental Law
reporting a Release.
 
(b)           No Lien arising under any Environmental Law that could have,
individually or in the aggregate, a Material Adverse Effect has attached to any
Property or revenue of Lufkin or any of its consolidated Subsidiaries.
 
SECTION 3.11.   Operation of Business; Licenses. Lufkin and its consolidated
Subsidiaries (a) possess all material Licenses necessary or appropriate to
conduct their respective businesses substantially as now conducted and as
proposed to be conducted and for the ownership or use of any of their respective
Properties, and (b) have complied with all initial and on-going conditions to
the issuance and use of all Licenses, except, in each case, where failure to
comply could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Neither Lufkin nor any of its consolidated
Subsidiaries is in violation of any such material License which could be
expected to result in any termination or cessation thereof. All such Licenses
are in full force and effect, and all provisions of such Licenses have been
complied with in all material respects. To the knowledge of Lufkin, as of the
date of this Agreement, no such License is subject to any pending or threatened
revocation or termination proceeding or action.
 
SECTION 3.12.   Intellectual Property. Lufkin and its consolidated Subsidiaries
own or possess (or are licensed or have the full right to use) all Intellectual
Property which is necessary or appropriate for the operation of their respective
businesses as now conducted and proposed to be conducted, without any known
conflict with the rights of others, except where failure to own or possess such
Intellectual Property could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The consummation of the Transactions
will not materially alter or impair, individually or in the aggregate, any such
rights of Lufkin or any consolidated Subsidiary. No product or service of Lufkin
or any consolidated Subsidiary infringes upon the Intellectual Property of any
other Person, and no claim or litigation is, to the knowledge of Lufkin or any
consolidated Subsidiary, pending or threatened against Lufkin or any
consolidated Subsidiary contesting the right of Lufkin or any consolidated
Subsidiary to sell or otherwise use any product or material or service, in each
case which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.13.   Margin Securities. Neither Lufkin nor any consolidated
Subsidiary is engaged principally, or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation T, U or X of the Board) or of extending credit for the purpose of
purchasing or carrying margin stock, and no part of the proceeds of any Loan,
and no Letter of Credit, will be used to purchase or carry any margin stock or
to extend credit to others for the purpose of purchasing or carrying margin
stock. Margin stock does not constitute more than 25% of the assets of Lufkin or
any consolidated Subsidiary.
 
SECTION 3.14.   ERISA.  Neither Lufkin nor any consolidated Subsidiary nor any
ERISA Affiliate maintains or contributes to, or has any obligation under, any
Plan other than the Plans identified on Schedule 3.14. Each Plan of Lufkin or
any consolidated Subsidiary is in compliance in all material respects with all
applicable provisions of ERISA and the Code. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. Neither Lufkin nor any
consolidated Subsidiary nor any ERISA Affiliate has completely or partially
withdrawn from the Multiemployer Plan. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan.
 
SECTION 3.15.   Canadian Benefit and Pension Plans. As of the Effective Date,
neither Quinn’s, either of the Borrowers, nor any of their respective
Subsidiaries maintains or contributes to, or has any obligation under, any
Canadian Pension Plan. Each Canadian Pension Plan, should such a plan ever be in
effect, and each Canadian Benefit Plan has been maintained in compliance with
its terms and in compliance with the requirements of any and all applicable Laws
and is in good standing with applicable regulatory authorities. All obligations
of Quinn’s, either of the Borrowers, and each of their respective Subsidiaries
under each Canadian Pension Plan and Canadian Benefit Plan have been performed
in accordance with the terms thereof and any requirement of applicable Law
(including, without limitation, the Income Tax Act (Canada) and the Supplemental
Pension Plan Act (Quebec)), except where the failure to so perform would not
reasonably be expected to result in a Material Adverse Effect. Neither Quinn’s,
the Borrowers. nor any of their respective Subsidiaries has incurred any
material obligation in connection with the termination of or withdrawal from any
Canadian Pension Plan or Canadian Benefit Plan. No Canadian Pension Plan has any
unfunded liabilities on an actuarial basis which would reasonably be expected to
have a Material Adverse Effect.
 
SECTION 3.16.   Subsidiaries; Capitalization.  Schedule 3.16 contains complete
and accurate information as of the date of this Agreement regarding (a) the
identity of each of the Subsidiaries of Lufkin, (b) the number of issued and
outstanding shares of each class of capital stock, or other Equity Interest,
issued by each of Lufkin’s Subsidiaries and the identities of, and number and
percentage thereof held by, the owner(s) (both of record and beneficially) of
such Equity Interests, (c) the jurisdiction of incorporation or other
organization of each such Subsidiary, and (d) whether such Subsidiary is a
Material Subsidiary. All outstanding Equity Interests of each Subsidiary have
been duly and validly issued and are fully paid and non-assessable. All such
Equity Interests are owned by Lufkin or another Subsidiary free and clear of any
Lien. Each Subsidiary identified in Schedule 3.16 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
SECTION 3.17.   Labor Disputes and Acts of God.  Neither the business nor the
Properties of Lufkin or any consolidated Subsidiary is affected by any fire,
explosion, accident, strike, lockout, or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy, or other casualty
(whether or not covered by insurance) that, individually or in the aggregate, is
having or could reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.18.   Outstanding Securities.  All outstanding securities (as defined
in the Securities Act of 1933, as amended, or any successor thereto, and the
rules and regulations of the Securities and Exchange Commission thereunder) of
Lufkin and each of its Subsidiaries have been offered, issued, sold, and
delivered in compliance with all applicable governmental requirements.
 
SECTION 3.19.   Security Interests.  There is no financing statement, lien,
security interest or other security device in effect which purports to cover,
create, perfect or give notice of any present or possible future Lien on any of
the Collateral. The Security Agreement, the Pledge Agreement and the other
Security Documents create in favor of the Administrative Agent on behalf of the
Lenders legal, valid, first-priority liens on and security interests in the
Collateral described therein.
 
SECTION 3.20.   Consents.  Except to the extent the same has already been
obtained, no authorization or approval or other action by, and no notice to or
filing with, any Person or any Governmental Authority is required to be made or
obtained by, or on behalf of, either of the Borrowers or any other Loan Party
for the due execution, delivery and performance by the Borrowers or any other
Loan Party of this Agreement or any other Loan Document to which it is a party,
the borrowings hereunder as contemplated herein, or the effectuation of the
transactions contemplated under any Loan Document to which it is a party.
 
SECTION 3.21.   Solvency. Each Borrower is Solvent, both before and after giving
effect to the Transactions. Each Loan Party is Solvent, both before and after
giving effect to the Transactions.
 
SECTION 3.22.   Principal Place of Business. The location of Lufkin’s chief
executive office and principal place of business and where it keeps its books
and records is located at the address of Lufkin set forth herein as the address
for notices for Lufkin. The location of the chief executive office and principal
place of business of each other Loan Party and where such Loan Party keeps its
books and records is set forth in Schedule 3.22.
 
SECTION 3.23.   Disclosure. Lufkin has disclosed to the Lenders all agreements,
instruments and corporate or other restrictions to which it or any of its
Subsidiaries is subject, and all other matters known to it, that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of Lufkin or any other Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, Lufkin represents only that such information was prepared in good
faith based upon assumptions that were reasonable at the time.
 
SECTION 3.24.   Anti-Terrorism and Anti-Money Laundering. Neither the making of
any Loan, the issuance of any Letter of Credit, nor the use of proceeds of any
Loan or Letter of Credit will violate the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department or any enabling legislation or executive order relating
thereto. Neither Lufkin, any Subsidiary of Lufkin, nor any of their respective
officers, directors or controlling owners: (i) is or is acting, directly or
indirectly, for or on behalf of any person, group, entity, or nation named by
any Presidential Executive Order, or the United States Department of the
Treasury Office of Foreign Assets Control including, but not limited to, OFAC’s
Specially Designated Nationals and Blocked Persons List, as amended from time to
time; (ii) is the subject of an OFAC sanctions program or is otherwise a banned,
prohibited, or blocked person, entity, or nation pursuant to any law, statute,
order, rule or regulation that is promulgated, enforced and/or administered by
OFAC (collectively, “Prohibited Persons”); (iii) is engaging in or facilitating
the transaction contemplated herein, directly or indirectly, for or on behalf
of, any Prohibited Person; or (iv) is in violation of any Presidential Executive
Order (including Presidential Executive Order 13224), the USA PATRIOT Act, the
Bank Secrecy Act, or the Money Laundering Control Act of 1986, or any Canadian
AML Legislation, all as amended from time to time, or any law, statute, order,
rule or regulation promulgated pursuant thereto.
 
SECTION 3.25.   Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article 3 and all statements
contained in any certificate, financial statement (other than projections), or
other instrument, delivered by either of the Borrowers or any other Loan Party
pursuant to or in connection with this Agreement or any of the other Loan
Documents (including, but not limited to, any such representation, warranty, or
statement made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made or deemed to be made under this Agreement shall survive and
not be waived by the execution and delivery of this Agreement, any investigation
made by or on behalf of the Administrative Agent or any Lender, or any borrowing
hereunder.
 
 
ARTICLE 4 - Conditions Precedent
 
SECTION 4.1.   Effective Date. This Agreement, and the obligations of the
Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
 
(a)           Each Borrower and each other Loan Party shall have obtained all
Governmental Authorizations and all third party consents and approvals necessary
or, in the reasonable discretion of the Administrative Agent, advisable to be
obtained by such Borrower or such Loan Party in connection with (i) each Loan
Party’s execution, delivery and performance of this Agreement and the other Loan
Documents and the consummation of the Transactions, and (ii) the continuing
operations of such Borrower and its Subsidiaries, and, in each case, all such
Governmental Authorizations and third party consents and approvals shall be in
full force and effect.
 
(b)           The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(c)           The Administrative Agent shall have received the Revolving Notes,
to the extent requested by the Lenders prior to the Effective Date pursuant to
Section 2.10, duly executed by Lufkin and payable to the order of such Revolving
Lender in an original face amount equal to the initial Revolving Commitment of
such Revolving Lender.
 
(d)           The Administrative Agent shall have received from each party to
any other Loan Document a counterpart of that Loan Document signed on behalf of
such party.
 
(e)           The Administrative Agent shall have received a Guaranty Agreement
executed by each Material Domestic Subsidiary in existence on the Effective
Date.
 
(f)           The Administrative Agent shall have received a Pledge Agreement
executed and delivered by Lufkin and each other owner of any Equity Interest in
(or holder of any debt of) any Material Domestic Subsidiary in existence on the
Effective Date (other than an Equity Interest in Newco, which is 100% owned by
Canadian Subsidiaries of Lufkin) covering the Pledged Collateral existing as of
the Effective Date; unless deferred pursuant to Section 5.15, any and all
certificates representing the Equity Interests pledged pursuant to the Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and
(unless deferred pursuant to Section 5.15) any instruments evidencing debt
pledged pursuant to the Pledge Agreement and indorsed in blank (or accompanied
by an executed transfer form in blank) by the pledgor thereof; (provided that to
the extent that such certificates are in the possession of the administrative
agent under the Existing Credit Agreement, this condition shall be satisfied);
 
(g)           The Administrative Agent shall have received a Security Agreement
executed and delivered by Lufkin and each of its Material Domestic Subsidiaries
in existence on the Effective Date granting to the Administrative Agent on
behalf of the Lenders a first priority security interest in and to all assets of
such Person (other than Excluded Assets) and (except as receipt may have been
deferred pursuant to Section 5.15) any and all agreements, documents,
instruments, certificates, stock powers, subordination agreements, and other
writings as may be necessary or advisable in the discretion of the
Administrative Agent to perfect the first priority security interest of the
Administrative Agent therein;
 
(h)           The Administrative Agent shall have received (unless receipt is
deferred pursuant to Section 5.15) security agreements and control agreements,
executed by Lufkin and each of its Material Domestic Subsidiaries and each
securities intermediary and each t6y bank, granting the Administrative Agent on
behalf of the Lenders a security interest in and control of each securities
account and securities entitlement and deposit account of Lufkin and each of its
Material Domestic Subsidiaries;
 
(i)           The Administrative Agent shall have received (unless receipt is
deferred pursuant to Section 5.15) all other Security Documents as necessary to
create in favor of the Administrative Agent on behalf of the Lenders first
priority liens, security interests, assignments, pledges and hypothecations on
substantially all of the assets of Lufkin and its Material Domestic
Subsidiaries.
 
(j)           The Administrative Agent shall have received assignments, in form
and substance satisfactory to it, of all Property (other than Excluded Assets),
if any,  of Lufkin and its Material Domestic Subsidiaries not covered by the
Uniform Commercial Code;
 
(k)           The Administrative Agent shall have received recent lien searches
of the records of the central filing authority in the States Texas, California,
and North Dakota with respect to Lufkin, Quinn California, Quinn North Dakota,
and Quinn US, which searches shall reveal no Liens on any such assets except for
Liens that are discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent and Liens that are
permitted by the Administrative Agent in its discretion;
 
(l)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Andrews Kurth LLP, counsel for Lufkin, in form and substance
satisfactory to the Administrative Agent and its counsel and covering such
matters relating to the Borrowers, the other Loan Parties, this Agreement, the
other Loan Documents, or the Transactions as the Administrative Agent shall
reasonably request. Lufkin hereby requests such counsel to deliver such opinion;
 
(m)           The Administrative Agent shall have received (unless receipt is
deferred pursuant to Section 5.15) such UCC financing statements and other
similar documents as shall be necessary to perfect the security interests of the
Administrative Agent in the Collateral;
 
(n)           The Administrative Agent shall have received such documents,
resolutions, and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of each Borrower and
each other Loan Party, the authorization of the Transactions by each Borrower
and each other Loan Party, and any other legal matters relating to the Borrower
or any other Loan Party, this Agreement, the other Loan Documents, or the
Transactions, all in form and substance satisfactory to the Administrative
Agent;
 
(o)           Each Borrower shall have delivered to the Administrative Agent a
certificate in respect of the name and signature of each officer of such
Borrower and of each other Loan Party who (i) is authorized to sign on its
behalf this Agreement and the other Loan Documents to which such Borrower or
such Loan Party is a party, and (ii) will, until replaced by another officer or
officers duly authorized for that purpose, act as the representative of such
Borrower or such Loan Party for the purposes of signing documents and giving
notices and other communications in connection with this Agreement and the other
Loan Documents. The Lenders, the Issuing Bank and the Administrative Agent may
conclusively rely on such certificates until they receive notice in writing from
Lufkin to the contrary;
 
(p)           Lufkin shall have delivered to the Administrative Agent
certificates of insurance covering the tangible personal property of the Loan
Parties, together with evidence showing loss payable or additional insured
clauses or endorsements in favor of Lender;
 
(q)           The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the Chief Executive Officer, Chairman,
President, a Vice President or a Financial Officer of Lufkin, confirming
compliance with the conditions set forth in paragraphs (b), (d) and (e) of
Section 4.03;
 
(r)           The Lenders, the Sole Bookrunner, the Joint Lead Arrangers and the
Administrative Agent and its Affiliates shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by Lufkin hereunder;
 
(s)           Each Lender shall have received all documentation and other
information required to be obtained by such Lender under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act and Canadian AML Legislation, and requested by such Lender;
 
(t)           Each Lender shall have received satisfactory pro forma
consolidated balance sheets and pro forma consolidated statements of operations
of Lufkin and its consolidated Subsidiaries, assuming completion of the
Acquisition, as at and for the fiscal year ended December 31, 2011, and
projected for each of the fiscal years ending December 31, 2012 through December
31, 2016. Such balance sheets shall fairly present the pro forma financial
condition of Lufkin and its consolidated Subsidiaries, as adjusted to give
effect to the Acquisition. Such statements of operations shall fairly present
the pro forma results of the operations and cash flows of Lufkin and its
consolidated subsidiaries in each case as adjusted to give effect to the
Acquisition;
 
(u)           No Law shall prohibit the execution or delivery of any Loan
Document or the performance or consummation of any of the Transactions, and no
litigation or other proceeding shall be pending or threatened which would,
enjoin, prohibit, restrain, or otherwise adversely affect in any material manner
the execution or delivery of any Loan Document or the performance or
consummation of any of the Transactions or otherwise have a Material Adverse
Effect;
 
(v)           The Lenders shall have received satisfactory audited consolidated
statements of Lufkin and its consolidated subsidiaries for the fiscal year ended
December 31, 2010, and satisfactory unaudited interim financial statements of
Lufkin and its consolidated subsidiaries, certified by a Financial Officer of
Lufkin, for the fiscal quarters ending March 31, June 30 and September 30, 2011;
 
(w)           The Lenders shall have received that certain report prepared by
KPMG LLP dated August 22, 2011 relating to the financial condition of Quinn’s;
 
(x)           The Administrative Agent shall have received evidence satisfactory
to it in its discretion that Lufkin has terminated all commitments under the
Existing Credit Agreement and that all principal of and accrued and unpaid
interest on all Loans outstanding thereunder and all accrued and unpaid fees and
other obligations accrued thereunder (other than Letters of Credit, which shall
become Letters of Credit under this Agreement) have been or are being paid.
 
The Administrative Agent shall notify Lufkin and the Lenders of the Effective
Date and when all of the foregoing conditions are satisfied, and such notice
shall be conclusive and binding. Notwithstanding the foregoing, the obligations
of the Lenders to make Loans and of the Issuing Bank to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 1:00 p.m. New York
City time, on December 31, 2011 (and, in the event such conditions are not so
satisfied or waived, all Commitments shall terminate at such time).
 
SECTION 4.2.   Term Loans. The obligation of each Term Lender to make its Term
Loan on the Term Loan Borrowing Date is subject to the satisfaction of the
conditions set forth in Section 4.01 and 4.03 and to the following additional
conditions:
 
(a)           The Administrative Agent shall have received prior written notice
of the proposed Term Loan Borrowing Date no later than 10:00 a.m. New York City
time on the day that is three (3) Business Days (provided, that the
Administrative Agent in its discretion may accept notice on a day that is less
than three Business Days) prior to the proposed Term Loan Borrowing Date;
 
(b)           The Administrative Agent shall have received evidence satisfactory
to it that the Acquisition will be completed on the Business Day next following
the borrowing of the Term Loans;
 
(c)           Each Borrower, Buyer, Newco, Quinn’s and each Loan Party shall
have obtained all Governmental Authorizations and all third party consents and
approvals necessary or, in the reasonable discretion of the Administrative
Agent, advisable to be obtained in connection with the Acquisition
 
(d)            the Administrative Agent shall have received executed copies of
each of the following:
 
(i)           a Borrowing Request with respect to the Term Loans;
 
(ii)           the Term Notes, if any, requested by the Lenders pursuant to
Section 2.10;
 
(iii)           the Assumption Agreement, duly executed by Newco, together with
all materials of the types described in subsections (n) and (o) of Section 4.01
and all other agreements, documents, instruments and other writings as may be
necessary or desirable (in the opinion of the Administrative Agent) in
connection with the Assumption Agreement;
 
(iv)           the Lufkin Guarantee, duly executed by Lufkin, together with all
materials of the types described in subsections (n) and (o) of Section 4.01 and
all other agreements, documents, instruments and other writings as may be
necessary or desirable (in the opinion of the Administrative Agent) in
connection with such Lufkin Guarantee;
 
(v)           to the extent not delivered pursuant to Section 4.01, a Guarantee
from each Material Domestic Subsidiary of Lufkin after giving effect to the
Acquisition;
 
(vi)           to the extent not delivered pursuant to Section 4.01, a Security
Agreement from each Material Domestic Subsidiary of Lufkin after giving effect
to the Acquisition;
 
(vii)           to the extent not delivered pursuant to Section 4.01, a Pledge
Agreement with respect to 100% of the Equity Interest in each Material Domestic
Subsidiary (other than Newco) after giving effect to the Acquisition and 65% of
the Equity Interest in ULC 1, Holdings 1, and any other First-Tier Foreign
Subsidiary after giving effect to the Acquisition;
 
(viii)the materials described in subsections (f) through (s), inclusive, of
Section 4.01 with the respect to the Loan Documents described in subsections
(iv), (v) and (vi) above;
 
(ix)           a schedule from Lufkin of the organizational structure of Lufkin
and its Subsidiaries after giving effect to the Acquisition; and
 
(x)           such other documents and information as the Administrative Agent
may reasonably request.
 
(e)           The Administrative Agent shall have received payment of all Unused
Commitment Fees with respect to the Term Loan Commitments with respect to the
period from the Effective Date through the Term Loan Borrowing Date;
 
(f)           Since December 31, 2010, there shall not have occurred any event,
circumstance or condition that has had or could reasonably be expected to have a
Material Adverse Effect;
 
(g)           To the extent required to be delivered on or prior to the Term
Loan Borrowing Date, the Administrative Agent shall have received all documents
required by Section 5.14;
 
(h)           The representations and warranties of the Borrower set forth in
this Agreement and of each other Loan Party in any other Loan Document shall be
true and correct on and as of the date of, and after giving effect to, the
borrowing of the Term Loans, except to the extent such representations and
warranties relate solely to an earlier date (in which case they shall have been
true and correct as of such earlier date); and
 
(i)           No Law shall prohibit the making of the Term Loans, and no
litigation or other proceeding shall be pending or threatened which would,
enjoin, prohibit, restrain, or otherwise adversely affect in any material manner
the making of such Loans.
 
The delivery of the Borrowing Request with respect to the Term Loans shall
constitute a representation and warranty by the Borrowers as to the matters
specified in clauses (f), (g) and (h) of this Section 4.02.
 
SECTION 4.3.   Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions:
 
(a)           The Administrative Agent shall have received a Borrowing Request
for such Loan, of a written request to issue, amend, renew or extend such Letter
of Credit, and any applicable Letter of Credit Agreement;
 
(b)           Since the effective date of the audited financial statements most
recently provided to the Lenders, there shall not have occurred any event,
circumstance or condition that has had or could reasonably be expected to have a
Material Adverse Effect;
 
(c)           To the extent required to be delivered on or prior to the date of
such extension of credit, the Administrative Agent shall have received all
documents required by Section 5.14;
 
(d)           The representations and warranties of each Borrower set forth in
this Agreement and of each other Loan Party in any other Loan Document shall be
true and correct on and as of the date of, and after giving effect to, such
Borrowing and such issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, except to the extent such representations and warranties
relate solely to an earlier date (in which case they shall have been true and
correct as of such earlier date);
 
(e)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing;
 
(f)           No Law shall prohibit the making of such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, and no litigation or
other proceeding shall be pending or threatened which would, enjoin, prohibit,
restrain, or otherwise adversely affect in any material manner the making of
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit.
 
Each delivery to the Administrative Agent of a Borrowing Request or a request
for the issuance, amendment, renewal or extension of a Letter of Credit shall
constitute a representation and warranty by Lufkin on the date thereof as to the
matters specified in paragraphs (b), (d) and (e) of this Section.
 
 
ARTICLE 5 - Affirmative Covenants
 
Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees and other Obligations in connection
herewith shall have been paid in full, and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
Borrower covenants and agrees with the Administrative Agent, the Issuing Bank
and the Lenders that:
 
SECTION 5.1.   Financial Statements and Other Information. Lufkin will furnish
to the Administrative Agent and each Lender:
 
(a)           as soon as available, and in any event within 120 days after the
end of each fiscal year of Lufkin, its audited consolidated balance sheet and
related statements of operations, stockholders equity and cash flows as of the
end of and for such year, including all notes thereto, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Lufkin and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
 
(b)           as soon as available, and in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of Lufkin,
its consolidated balance sheet and related statements of operations,
stockholders equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of Lufkin and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c)           if Lufkin or the Administrative Agent shall have requested
pursuant to Section 1.04 an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof or in the operation of such provision, the financial
statements required by Sections 5.01(a) and (b), in each case prepared in
accordance with GAAP as in effect and applied immediately before such change in
GAAP shall have become effective;
 
(d)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of Lufkin
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) providing all necessary information regarding,
and setting forth reasonably detailed calculations demonstrating compliance with
Sections 5.14, 6.14, 6.15 and 6.16, (iii) setting forth the identity of each
Material Subsidiary as of such date, and (iv) stating whether any change in GAAP
or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
 
(e)           when and if applicable, an attestation report of such independent
certified public accountants as to Lufkin’s internal controls pursuant to
Section 404 of Sarbanes-Oxley expressing no concern that would result in such
firm’s inability to issue an audit opinion without qualification, modification
or exception;
 
(f)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by either
Borrower or any consolidated Subsidiary of Lufkin or any officer of either
Borrower or any consolidated Subsidiary of Lufkin with the Securities and
Exchange Commission, or any similar Governmental Authority, or with any national
securities exchange, or distributed by either Borrower to its shareholders
generally, as the case may be;
 
(g)           no sooner than thirty (30) days prior to the beginning of each
fiscal year and no later than the final day of each fiscal year, annual
forecasts prepared by Lufkin during such time period (to include forecasted
consolidated balance sheets, statements of income, and expenses) for Lufkin and
its consolidated Subsidiaries as at the end of and for each month of such
succeeding fiscal year and consolidated statements of cash flow for Lufkin and
its consolidated Subsidiaries as at the end of and for each month of such
succeeding fiscal year;
 
(h)           promptly after the furnishing thereof, a copy of any financial or
other material statement or report furnished by either of the Borrowers or any
consolidated Subsidiary to any other party pursuant to the terms of any
indenture, loan, stock purchase, or credit or similar agreement and not
otherwise required to be furnished to the Administrative Agent and the Lenders
pursuant to any other clause of this Section 5.01;
 
(i)           promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for any Funded Debt of
either Borrower, written notice of such rating change;
 
(j)           promptly after the formation or acquisition of any Subsidiary,
notice of such formation or acquisition, stating with respect to each such
Subsidiary whether it is a Material Subsidiary, its name and jurisdiction of
organization and the percentage thereof owned by each Borrower and the other
Subsidiaries;
 
(k)           upon request of the Administrative Agent or any Lender, copies of
management letters or similar correspondence, if any, received from Lufkin’s
auditors in connection with its annual audit;
 
(l)           promptly after the same become effective, copies of any amendments
to the Organizational Documents of either of the Borrowers or any other Loan
Party;
 
(m)           within ten (10) Business Days after the execution of any
instrument creating or governing a debt obligation of either of the Borrowers or
any other Loan Party, a copy thereof; and
 
(n)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of either of
the Borrowers or any other Loan Party, or compliance with the terms of this
Agreement and the other Loan Documents, as the Administrative Agent, the Issuing
Bank or any Lender may reasonably request.
 
SECTION 5.2.   Notices of Material Events.
 
(a)           Lufkin shall promptly notify the Administrative Agent of the
completion of the Acquisition.
 
(b)           Within five (5) Business Days after any executive officer of
either Borrower has knowledge thereof, such Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(i)           the occurrence of any Default;
 
(ii)           the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting either
of the Borrowers, any other Loan Party, or any Affiliate of either of the
Borrowers or any other Loan Party that, individually or in the aggregate, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;
 
(iii)           the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a liability of Lufkin or any of its consolidated Subsidiaries in an
aggregate amount exceeding $3,000,000, accompanied by a certificate of a
Financial Officer setting forth the details as to such occurrence and the
action, if any, which Lufkin is required or proposes to take with respect
thereto; or
 
(iv)           any other development that has resulted in, or that results in,
or could reasonably be expected to result in, a Material Adverse Effect.
 
(c)           Lufkin shall deliver to the Administrative Agent, as soon as
possible and in any event within ten (10) days after the occurrence of any of
the following, a certificate of the chief financial officer of Lufkin or such
Subsidiary, as applicable, setting forth the details of such occurrence and the
action, if any, Lufkin or such Subsidiary, as applicable, is required or
proposes to take:
 
(i)           the establishment or adoption of any Canadian Pension Plan or
Canadian Benefit Plan by Lufkin or any of its Subsidiaries on or after the
Effective Date;
 
(ii)           the failure to pay when due any or all amounts that are required
to be paid under the terms of any Canadian Pension Plan; or
 
(iii)           the institution of any proceeding or notice of any proposal to
make an order in respect of any Canadian Pension Plan by any Governmental
Authority.
 
Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of Lufkin setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
SECTION 5.3.   Existence; Conduct of Business. Lufkin will, and will cause each
of its consolidated Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, Licenses, permits, Intellectual Property, privileges and franchises
material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
 
SECTION 5.4.   Payment of Obligations. Lufkin will, and will cause each of its
consolidated Subsidiaries to, pay its obligations, including Tax liabilities,
that, if not paid, could reasonably be expected to result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Lufkin or such consolidated Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP, and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect. Lufkin will, and
will cause each of its consolidated Subsidiaries to, comply with all of their
respective Contractual Obligations, except for instances of noncompliance that
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect.
 
SECTION 5.5.   Maintenance of Properties. Lufkin will, and will cause each of
its consolidated Subsidiaries to, keep and maintain all Property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and make all replacements and additions to its Property material
to its business as may be reasonably necessary to conduct its business in the
manner heretofore conducted.
 
SECTION 5.6.   Insurance. In addition to the insurance requirements set forth in
the Security Documents, Lufkin will, and will cause each of its consolidated
Subsidiaries to, keep insured by financially sound and reputable insurers all
Property of a character usually insured by responsible entities engaged in the
same or similar business similarly situated against loss or damage of the kinds
and in the amounts customarily insured against by such entities and carry such
other insurance as is usually carried by such entities (which may, to the extent
such entities are self-insured against certain risks, include self-insurance);
provided, however, that in any event Lufkin and its consolidated Subsidiaries
will maintain (subject to the preceding self-insurance provisions):
 
(i)           Property Insurance. Insurance against loss or damage covering
substantially all of the tangible real and personal Property of such Person by
reason of any Peril (as defined below) in such amounts as shall be reasonable
and customary and sufficient to avoid the insured named therein from becoming a
co-insurer of any loss under such policy, but in any event in such amounts as
are reasonably available as determined by Lufkin’s independent insurance broker.
 
(ii)           Automobile Liability Insurance for Bodily Injury and Property
Damage. Insurance in respect of all vehicles (whether owned, hired or rented by
such Person) at any time located at, or used in connection with, its Properties
or operations against liabilities for bodily injury and Property damage in such
amounts as are then customary for vehicles used in connection with similar
Properties and businesses, but in any event to the extent required by applicable
law.
 
(iii)           Comprehensive General Liability Insurance. Insurance against
claims for bodily injury, death, or Property damage occurring on, in or about
the real property of such Person, in such amounts as are then customary for
Property similar in use in the jurisdictions where such Properties are located.
 
(iv)           Workers’ Compensation Insurance. Workers’ compensation insurance
(including employers’ liability insurance) to the extent required by applicable
law, which may be self-insurance to the extent permitted by applicable law.
 
(v)           Business Interruption Insurance. Business interruption insurance
in such amounts as may be recommended from time to time by Lufkin’s independent
insurance broker.


All insurance shall be written by financially responsible companies selected by
Lufkin and its Subsidiaries reasonably acceptable to the Administrative Agent.
For purposes hereof, the term “Peril” shall mean, collectively, fire, lightning,
flood, windstorm, hail, explosion, riot and civil commotion, vandalism and
malicious mischief, damage from aircraft, vehicles, and smoke, and other perils
covered by the “all-risk” endorsement then in use in the jurisdictions where the
Properties of Lufkin and its Subsidiaries, as the case may be, are located.
 
SECTION 5.7.   Books and Records; Inspection Rights. Lufkin will, and will cause
each of its consolidated Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Lufkin will, and will
cause each of its consolidated Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, (i) to visit and inspect its properties, (ii) to examine and make
extracts from its books and records, and (iii) to discuss its affairs, finances
and condition with its officers and independent accountants, in each case at
such reasonable times and as often as reasonably requested.
 
SECTION 5.8.   Compliance with Laws. Lufkin will, and will cause each of its
consolidated Subsidiaries to, comply with all Laws, including all Environmental
Laws, rules, regulations and orders of any Governmental Authority applicable to
it or its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 5.9.   Further Assurances. Each Borrower will execute and deliver, and
will cause each of its consolidated Subsidiaries to execute and deliver, such
further agreements, documents, and instruments and take such further actions as
may be requested by the Administrative Agent to carry out the terms and
provisions and purposes of this Agreement and the other Loan Documents and to
evidence the Obligations. Without limiting the generality of the foregoing, each
Borrower will take all necessary actions to and otherwise ensure that, at all
times, the Obligations will rank at least pari passu in respect of priority of
treatment with all other present and future Indebtedness of such Borrower
(excluding rights of secured parties with respect to Permitted Encumbrances).
 
SECTION 5.10.   ERISA; Canadian Pension Plans and Canadian Benefit Plans. Lufkin
will, and will cause each of its consolidated Subsidiaries and each ERISA
Affiliate to, comply with all minimum funding requirements and all other
material requirements of ERISA so as not to give rise to any liability
thereunder. The Borrowers and their consolidated Subsidiaries will maintain or
cause to be maintained each Canadian Pension Plan, should such as plan ever be
in effect, and each Canadian Benefit Plan in compliance with its terms and in
compliance with the requirements of any and all applicable Laws and in good
standing with applicable regulatory authorities. All obligations of the
Borrowers, and each of their respective Subsidiaries under each Canadian Pension
Plan and Canadian Benefit Plan will be performed in accordance with the terms
thereof and any requirement of applicable Law (including, without limitation,
the Income Tax Act (Canada) and the Supplemental Pension Plan Act (Quebec)),
except where the failure to so perform would not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrowers nor any of their
respective Subsidiaries will incur any material obligation in connection with
the termination of or withdrawal from any Canadian Pension Plan or Canadian
Benefit Plan or permit any Canadian Pension Plan to have any unfunded
liabilities on an actuarial basis which would reasonably be expected to have a
Material Adverse Effect.
 
SECTION 5.11.   Delivery of Certain Amendments and Funded Debt Documents. Lufkin
will, and will cause each of its consolidated Subsidiaries to, promptly deliver
to the Administrative Agent any amendment, modification, or supplement to (a)
the certificate or articles of incorporation, articles of organization, bylaws,
regulations, or other Organizational Documents of Lufkin or any such Subsidiary,
and (b) any agreement, document, or instrument entered into by Lufkin or any
such Subsidiary in connection with any Funded Debt. Lufkin will, and will cause
each of its consolidated Subsidiaries to, deliver to the Administrative Agent,
promptly after any agreement, document, or instrument entered into by Lufkin or
any such Subsidiary evidencing any Funded Debt comes into existence, a true and
correct copy of each such agreement, document, or instrument.
 
SECTION 5.12.   Use of Proceeds and Letters of Credit. The Borrowers will use
the proceeds of the Loans only to provide financing for the Acquisition, to
refinance existing indebtedness and finance the ongoing working capital and
general corporate requirements of Lufkin and its consolidated Subsidiaries in
the ordinary course of business, including the issuance of Letters of Credit,
and not for any purpose that would violate any Law. No part of the proceeds of
any Loan (and no Letter of Credit) will be used, whether directly or indirectly,
to purchase or carry any margin stock (as such term is used in Regulation U of
the Board), to repay or otherwise refinance indebtedness of Lufkin or any
Subsidiary incurred to purchase or carry any margin stock, to extend credit for
the purpose of purchasing or carrying any margin stock, or for any other purpose
which would make any extension of credit in connection with this Agreement a
“purpose credit” within the meaning of Regulation U of the Board, or for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. All Loans and Letters of Credit will be used
for business, commercial, investment, agricultural or other similar purposes and
not for personal, family or household use.
 
SECTION 5.13.   Certain Changes. Lufkin will, and will cause each of its
Subsidiaries to, notify the Administrative Agent no later than the date on which
either Borrower or any other Loan Party changes its jurisdiction of formation or
organization, its name, the location of its chief executive office or principal
place of business, or the place where it keeps its books and records. Lufkin
will notify the Administrative Agent no later than the date on which Lufkin or
any of its consolidated Subsidiaries creates or acquires any Subsidiary.
 
SECTION 5.14.   Security and Guaranties.
 
(a)           Agreement to Deliver Guaranties. Within thirty (30) days after the
creation or any acquisition by Lufkin or any of its Subsidiaries of any Material
Domestic Subsidiary, or after an existing Subsidiary becomes a Material Domestic
Subsidiary, Lufkin shall cause such Material Domestic Subsidiary to execute and
deliver to the Administrative Agent on behalf of the Lenders a Guaranty
Agreement, duly authorized and executed by such Material Domestic Subsidiary, to
the end that all Material Domestic Subsidiaries shall at all times (to the
extent set forth in each such Guaranty Agreement) guarantee all Obligations then
or thereafter existing or arising. In connection therewith, Lufkin shall
deliver, and shall cause each such Material Domestic Subsidiary to deliver, to
the Administrative Agent with respect to each such Material Domestic Subsidiary
all of the materials described in subsections (n) and (o) of Section 4.01,
evidence that each Material Domestic Subsidiary executing and delivering a
Guaranty Agreement pursuant to this Section has received good and adequate
consideration for doing so, and all other agreements, documents, instruments and
other writings as may be necessary or desirable (in the opinion of the
Administrative Agent) in connection with such Guaranty Agreement.
 
(b)           Agreement to Deliver Security Documents. Within thirty (30) days
after the creation or any acquisition by Lufkin or any of its Subsidiaries of
any Material Domestic Subsidiary, or after an existing Subsidiary becomes a
Material Domestic Subsidiary, Lufkin shall cause such Material Domestic
Subsidiary to execute and deliver to the Administrative Agent on behalf of the
Lenders one or more Security Documents granting to the Administrative Agent on
behalf of the Lenders a first priority security interest upon and covering
substantially all of the Property of such Material Domestic Subsidiary to secure
all Obligations then or thereafter existing or arising, to the end that all
Material Domestic Subsidiaries shall at all times have granted a Lien in all
their assets (other than Excluded Assets) to secure such Obligations. In
connection therewith, Lufkin shall deliver, and shall cause each such Material
Domestic Subsidiary to execute and deliver, to the Administrative Agent with
respect to each such Material Domestic Subsidiary all of the materials described
in subsections (n) and (o) of Section 4.01, evidence that each Material Domestic
Subsidiary executing and delivering a Security Document pursuant to this Section
has received good and adequate consideration for doing so, and all other
agreements, documents, instruments and other writings as may be necessary or
desirable (in the opinion of the Administrative Agent) to create and perfect a
valid first Lien on such Property and evidence satisfactory to the
Administrative Agent that such Material Domestic Subsidiary has taken all
corporate and other organizational action and obtained all consents necessary to
approve and authorize its execution and delivery of such Security Documents and
the performance of its obligations thereunder and, if requested by the
Administrative Agent, an opinion of counsel in form, scope and substance
reasonably acceptable to the Administrative Agent.
 
(c)           Agreement to Deliver Pledge Agreements. Within thirty (30)
Business Days after the creation or any acquisition by Lufkin or any of its
Subsidiaries of a Material Domestic Subsidiary or a First-Tier Foreign
Subsidiary, or after an existing Subsidiary becomes a Material Domestic
Subsidiary or First-Tier Foreign Subsidiary, Lufkin shall execute and deliver,
and cause the owner or owners of all of the Equity Interests (or, in the case of
a Material Subsidiary that is a First-Tier Foreign Subsidiary, the owner or
owners of not less than 65% of the Equity Interests) in such Material Subsidiary
to execute and deliver, a Pledge Agreement, duly authorized and executed by
Lufkin and each such other owner or owners, together with any certificates
evidencing such Equity Interests, and all necessary consents and approvals, to
the end that all of the Equity Interests and related Property (or, in the case
of a Material Foreign Subsidiary, not less than 65% of the Equity Interests and
related Property) in all Material Subsidiaries (other than Material Subsidiaries
that are not First-Tier Foreign Subsidiaries) shall at all times secure all
Obligations then or thereafter existing or arising. In connection therewith,
Lufkin shall deliver, and shall cause each such owner or owners and each such
Material Subsidiary to deliver, to the Administrative Agent with respect to such
Material Subsidiary all of the materials described in clauses (n) and (o) of
Section 4.01, evidence that each Material Domestic Subsidiary executing and
delivering a Pledge Agreement pursuant to this Section has received good and
adequate consideration for doing so, and all other such agreements, documents,
instruments and other writings as may be necessary or desirable (in the opinion
of the Administrative Agent) to create and perfect a valid first Lien on, pledge
of and security interest in all such Equity Interests and related property and
evidence satisfactory to the Administrative Agent that the entity granting such
security interest has taken all corporate and other organizational action and
obtained all consents necessary to approve and authorize its execution and
delivery of such Pledge Agreement and the performance of its obligations
thereunder and, if requested by the Administrative Agent, an opinion of counsel
in form, scope and substance reasonably acceptable to the Administrative Agent.
 
(d)           Perfection and Protection of Security Interests and Liens. In
addition and not by way of limitation of the foregoing, Lufkin will from time to
time deliver, and cause each Loan Party to deliver, to the Administrative Agent
any and all financing statements, continuation statements, extension agreements,
certificates, and other documents, properly completed (and executed and
acknowledged when required) by the appropriate Person, in form and substance
satisfactory to the Administrative Agent, which the Administrative Agent may in
its discretion request for the purpose of perfecting, confirming, or protecting
any Liens or other rights in any Collateral at any time securing any
Obligations. In addition to the foregoing, each of the Borrowers hereby
authorizes, and shall cause each Loan Party to authorize, the Administrative
Agent to file in the appropriate filing office pursuant to applicable Law such
financing statements, assignments and continuation statements as the
Administrative Agent shall deem necessary or desirable for the purpose of
perfecting, confirming, or protecting any Liens or other rights in the
Collateral without the signature of either of the Borrowers or any other Loan
Party.
 
(e)           Consideration. It is agreed and understood that the agreement of
Lufkin under this Section 5.14 to cause each Material Domestic Subsidiary to
execute and deliver a Guaranty Agreement and a Security Agreement and to cause
the Equity Interest of each Material Domestic Subsidiary or First-Tier Foreign
Subsidiary to be pledged as security for the Obligations (to the extent herein
set forth) is a condition precedent to the making of the Loans and the issuance
of Letters of Credit pursuant to this Agreement, and that the entry into this
Agreement by the Lenders constitutes good and adequate consideration therefor.
 
SECTION 5.15.   Post-Closing Obligations.  (A) Lufkin Romania.  No later than
one hundred eighty (180) days after the Effective Date (unless waived in
accordance with Section 9.02):
 
(a)           Lufkin shall have delivered or shall have caused to have been
delivered to the Administrative Agent a Pledge Agreement executed by the owner
or owners of at least 65% of the Equity Interest in Lufkin Romania and, unless
previously pledged, each other First-Tier Foreign Subsidiary that is a Material
Foreign Subsidiary in existence as of such date.
 
(b)           Lufkin shall have delivered or shall have caused to have been
delivered to the Administrative Agent such documents, resolutions and
certificates as the Administrative Agent may have reasonably requested relating
to the organization, existence and good standing of Lufkin Romania and each
Foreign Subsidiary referred to in Section 5.15(a) and each Person executing and
delivering a Pledge Agreement pursuant to Section 5.15(a) (each such Person, a
“Pledgor”), the authorization of such execution and delivery by such Pledgor,
and any other legal matters relating to Lufkin Romania or such Foreign
Subsidiary and each such Pledgor, all in form and substance satisfactory to the
Administrative Agent.
 
(c)           Lufkin shall have delivered or shall have caused to have been
delivered to the Administrative Agent a certificate in respect of the name and
signature of each officer of each Pledgor who is authorized to sign on its
behalf a Pledge Agreement required to be delivered by this Section 5.15.
 
(d)           Lufkin shall have delivered or shall have caused to have been
delivered to the Administrative Agent a favorable written opinion (addressed to
the Administrative Agent and the Lenders) of counsel to Lufkin Romania and any
other Foreign Subsidiary Equity Interests in which are being pledged pursuant to
this Section 5.15 reasonably satisfactory to the Administrative Agent, in form
and substance satisfactory to the Administrative Agent and its counsel and
covering such matters relating to Lufkin Romania and each such Material Foreign
Subsidiary, if any, such Pledge Agreements, or such pledge as the Administrative
Agent shall have reasonably requested. Lufkin hereby requests such counsel to
deliver such opinion.
 
(e)           On the date of the execution and delivery of such Pledge
Agreements or the pledge of the Equity Interests pursuant thereto, no Law shall
have prohibited the execution or delivery of such Pledge Agreements or the
pledge of the Equity Interests pursuant thereto, and no litigation or other
proceeding shall have been pending or threatened which does or may enjoin,
prohibit, restrain, or otherwise adversely affect in any material manner the
execution or delivery of any such Pledge Agreement or the pledge of the Equity
Interests pursuant thereto.
 
(f)           All approvals and consents of any Governmental Authority or any
other third person necessary in connection with the execution, delivery and
performance of each such Pledge Agreement, the performance by each Pledgor of
its obligations thereunder, and the pledge of the Equity Interests pledged
thereby shall have been obtained and shall have been in full force and effect.
 
(g)           All filings, registrations and other similar actions with respect
to or by Lufkin Romania or such other Foreign Subsidiary or any applicable
Governmental Authority that are necessary to perfect each such pledge shall have
been duly performed, taken or made. Each certificate representing or evidencing
the Equity Interests so pledged shall have been delivered to the Administrative
Agent pursuant to such Pledge Agreement in suitable form for transfer by
delivery, or accompanied by duly executed instruments of transfer or assignment
in blank, all in form and substance satisfactory to the Administrative Agent.
 
B.           Other Post-Closing Obligations.
 
(a)           No later than thirty (30) days after the Effective Date, Lufkin
(A) shall file or cause to be filed in each appropriate filing office
termination statements with respect to each financing statement, personal
property verification statement, or other similar document purporting to perfect
a Lien on any property of Lufkin or any other Material Domestic Subsidiary
(other than filings in favor of the Administrative Agent on behalf of the
Secured Parties) and (B) shall provide the Administrative Agent with a records
search in form and scope satisfactory to the Administrative Agent and performed
by a search company satisfactory to the Administrative Agent showing that all
such filings have been terminated and that the Liens of the Administrative Agent
on behalf of the Secured Parties are first in priority with respect to all
Collateral in which a security interest can be perfected by the filing of a
financing statement.
 
(b)           No later than thirty (30) days after the Effective Date, Lufkin
shall enter into, and shall cause each securities intermediary in which Lufkin
or any Material Domestic Subsidiary maintains a securities account to enter
into, an agreement, in form and substance satisfactory to the Administrative
Agent, with the Administrative Agent on behalf of the Secured Parties by which
control of such securities account and of all securities, security entitlements
and cash from time to time credited to such account shall vest in the
Administrative Agent on behalf of the Secured Parties as security for the
Obligations.
 
(c)           No later than thirty (30) days after the Effective Date, Lufkin
shall deliver to the Administrative Agent recent lien searches of the records of
the central filing authority in the District of Columbia and the Province of
Alberta, Canada, with respect to Holdings 1, ULC 1, Buyer, and Quinn’s, which
searches shall reveal  no Liens on any assets of any such entity other than
Permitted Liens and such other Liens, if any, as the Administrative Agent may in
its discretion permit.
 
(d)           No later than forty-five (45) days after the Effective Date,
Lufkin shall deliver or cause to be delivered to the Administrative Agent
documentation in form and substance satisfactory to the Administrative Agent in
its discretion that at least 65% of the total Equity Interests in Lufkin France
and Lufkin Argentina have been pledged to the Administrative Agent to secure all
Obligations under this Agreement.
 
(e)           No later than five (5) Business Days following the Effective Date,
Lufkin shall deliver or cause to be delivered to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, (i) certificates
representing the shares of Equity Interests of ULC 1, Holdings 1, and the
Domestic Subsidiaries of Quinn’s to be acquired in the Acquisition and
constituting a part of the Pledged Collateral, together with undated stock
powers executed in blank, (ii) the two intercompany notes executed by Quinn’s
and payable to the order of Lufkin, together with allonges thereto executed in
blank, and (iii) to the extent not previously provided, all other documents and
instruments required by Subsections 4.01(f) and (g).
 
(f)           Lufkin shall execute and deliver, and shall cause to be executed
and delivered, such further agreements, documents, and instruments and shall
have taken or caused to be taken such further actions as shall have been
requested by the Administrative Agent to carry out the terms and provisions and
purposes of this Section 5.15.
 
(g)           Lufkin shall use all commercially reasonable efforts (as
determined by the Administrative Agent) to deliver to the Administrative Agent,
no later than forty-five (45) days after the Effective Date, executed landlord’s
waivers or subordination agreements, in form and substance satisfactory to the
Administrative Agent, executed by the lessor of each leased location in which,
as of the Effective Date, Collateral valued at $500,000 or more is maintained,
held or stored, subordinating the Liens held by such lessor to the Liens of the
Administrative Agent on behalf of the Secured Parties.
 
 
ARTICLE 6 - Negative Covenants
 
Until the Commitments shall have expired or terminated, the principal of and
interest on each Loan and all fees and other Obligations payable hereunder shall
have been paid in full, all Letters of Credit shall have expired or terminated
and all LC Disbursements shall have been reimbursed, the Borrowers jointly and
severally covenant and agree with the Administrative Agent, the Issuing Bank and
the Lenders that:
 
SECTION 6.1.   Indebtedness. Lufkin will not, and will not permit any
consolidated Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a)           Indebtedness created hereunder;
 
(b)           Indebtedness existing on the date hereof and set forth in
Schedule 6.01 and extensions, renewals and replacements of any such Indebtedness
that neither increase the outstanding principal amount thereof nor shorten the
maturity of any principal of such Indebtedness and the terms and provisions of
which are not materially more onerous to Lufkin or such consolidated Subsidiary
than the terms and conditions of such Indebtedness on the date of this
Agreement;
 
(c)           Indebtedness of Lufkin to any consolidated Subsidiary and of any
consolidated Subsidiary to Lufkin or any other consolidated Subsidiary;
provided, that any such Indebtedness of a Borrower or a Guarantor to a Person
not a Borrower or a Guarantor shall be subordinated to the Obligations.
 
(d)           Guarantees by Lufkin of Indebtedness of any consolidated
Subsidiary and by any consolidated Subsidiary of Indebtedness of Lufkin or any
other consolidated Subsidiary;
 
(e)           Indebtedness of Lufkin or any consolidated Subsidiary as an
account party in respect of trade letters of credit;
 
(f)           Indebtedness of Lufkin or any consolidated Subsidiary in respect
of equipment leases on office equipment and other similar Property in an
aggregate principal amount not exceeding $2,000,000 at any time outstanding;
 
(g)           other unsecured Indebtedness in an aggregate principal amount not
to exceed $50,000,000 at any one time outstanding;
 
(h)           vehicle and equipment leases in the ordinary course of business
not to exceed $20,000,000 at any one time outstanding; and
 
(i)           reimbursement obligations under standby letters of credit issued
outside this Agreement, not to exceed $5,000,000 at any one time outstanding.


SECTION 6.2.   Liens. Lufkin will not, and will not permit any consolidated
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a)           Permitted Encumbrances;
 
(b)           any Lien on any Property or asset of Lufkin or any such
consolidated Subsidiary existing on the date hereof and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other Property
of Lufkin or any consolidated Subsidiary, and (ii) such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;
 
(c)           Liens securing Indebtedness permitted under Section 6.01(f) or
Section 6.01(h) above; provided that such Lien shall not apply to any other
Property of Lufkin or any consolidated Subsidiary; and
 
(d)           Liens consisting of pledges of cash collateral to secure
Indebtedness permitted under Section 6.01(i).


SECTION 6.3.   Fundamental Changes.
 
(a)           Lufkin will not, and will not permit any consolidated Subsidiary
to, directly or indirectly, in any single transaction or series of transactions,
 
(i)           merge into or consolidate with any other Person,
 
(ii)           permit any other Person to merge into or consolidate with it,
 
(iii)           sell, lease, transfer or otherwise Dispose of (in one
transaction or in a series of transactions) any substantial part of its assets
or any Equity Interest in any Subsidiary (in each case, whether now owned or
hereafter acquired), or any voting rights with respect to any Subsidiary, or
permit any Subsidiary to issue any additional Equity Interests to any Person
other than Lufkin, or
 
(iv)           liquidate or dissolve, provided, however, that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing or would result therefrom, (x) any consolidated
Subsidiary may merge into or consolidate with Lufkin in a transaction in which
Lufkin is the surviving entity, and (y) any consolidated Subsidiary may sell,
transfer, lease or otherwise Dispose of its assets to Lufkin. Promptly upon the
request of the Administrative Agent, Lufkin shall deliver to the Administrative
Agent in connection with any change permitted by this Section a written
confirmation by Lufkin that such change, both individually and in the aggregate
with all other such changes since the date of this Agreement, could not
reasonably be expected to result in a Material Adverse Effect.
 
(b)           Lufkin will not, and will not permit any of its consolidated
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by Lufkin and its consolidated Subsidiaries on
the date of execution of this Agreement and businesses reasonably related
thereto.
 
SECTION 6.4.   Investments, Loans, Advances, Guarantees and Acquisitions. Lufkin
will not, and will not permit any of its consolidated Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
Wholly-Owned Subsidiary of such Person prior to such merger) any Investment
except:
 
(a)           Permitted Investments;
 
(b)           Investments existing on the date of this Agreement and listed on
Schedule 6.04;
 
(c)           Investments by Lufkin or its consolidated Subsidiaries in
Subsidiaries existing on the date of this Agreement;
 
(d)           Investments made by Lufkin in any consolidated Subsidiary
(provided, that investments in a consolidated Subsidiary other than Newco, a
Guarantor or Lufkin Romania shall not exceed $50,000,000 in the aggregate at any
one time outstanding) or made by any consolidated Subsidiary to Lufkin or by any
consolidated Subsidiary (other than Newco or a Guarantor) to any other
consolidated Subsidiary; provided, that
 
(e)           Guarantees constituting Indebtedness permitted by Section 6.01;
and
 
(f)           Investments by Lufkin and its consolidated Subsidiaries of Equity
Interests in, or assets of, Persons acquired after the Effective Date by Lufkin
and its consolidated Subsidiaries, or any of them, other than the Acquisition,
such Investments not to exceed in any one fiscal year an amount equal to the sum
of (A) $50,000,000 plus (B) the Net Cash Proceeds of any issuance of any Equity
Interest (other than preferred Equity Interests) in conjunction with such
acquisition.
 
SECTION 6.5.   Swap Agreements; Hedge Agreements.  Lufkin will not, and will not
permit any of its consolidated Subsidiaries to, enter into any Swap Agreement or
Hedge Agreement, except (a) Swap Agreements and Hedge Agreements entered into to
hedge or mitigate risks to which Lufkin or such Subsidiary has actual exposure
(other than those in respect of Equity Interests of Lufkin or any of its
Subsidiaries), and (b) Swap Agreements and Hedge Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of Lufkin or any
consolidated Subsidiary.
 
SECTION 6.6.   Restricted Payments. Lufkin will not, and will not permit any of
its consolidated Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except that
 
(a)           Lufkin may declare and pay dividends on, or make other Restricted
Payments in respect of, any or all of its Equity Interests or classes of capital
stock in any fiscal quarter when (x) Lufkin’s pro forma Leverage Ratio at the
end of such fiscal quarter is 0.50% or more below the then-applicable maximum
Leverage Ratio and (y) Lufkin is in pro forma compliance with Section 6.15
(Minimum Fixed Charge Coverage Ratio);
 
(b)           Lufkin may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
 
(c)           consolidated Subsidiaries may declare and pay dividends ratably
with respect to their Equity Interests; and
 
(d)           Lufkin may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
Lufkin and its consolidated Subsidiaries.
 
SECTION 6.7.   Dispositions. Lufkin will not, and will not permit any of its
consolidated Subsidiaries to, make any Disposition or enter into any agreement
to make any Disposition, except:
 
(a)           Dispositions of obsolete or worn-out Property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of Property by any consolidated Subsidiary to Lufkin,
or Dispositions of Property (other than Collateral) by any consolidated
Subsidiary to another consolidated Subsidiary;
 
(d)           Dispositions permitted by Section 6.03; and
 
(e)           Dispositions of other assets in an amount not to exceed $2,000,000
per year during the term hereof so long as the Net Cash Proceeds therefrom are
applied in accordance with Section 2.12,
 
provided, that any Disposition pursuant to clause (a), (d)or (e)shall be for
fair market value.
 
SECTION 6.8.   Transactions with Affiliates. Lufkin will not, and will not
permit any of its consolidated Subsidiaries to, sell, lease or otherwise
transfer any Property or assets to, or purchase, lease or otherwise acquire any
services or any Property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to Lufkin or
such Subsidiary than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions not otherwise prohibited or restricted by this
Agreement or the other Loan Documents between or among Lufkin and its
Wholly-Owned Subsidiaries not involving any other Affiliate and (c) any
Restricted Payment permitted by Section 6.06.
 
SECTION 6.9.   Restrictive Agreements. Lufkin will not, and will not permit any
of its consolidated Material Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that (a)
prohibits, restricts or imposes any condition upon (i) the ability of either of
the Borrowers or any such Subsidiary to create, incur or permit to exist any
Lien upon any of its Property or assets, or (ii) the ability of any such
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or other Equity Interests or to make or repay loans or
advances to either of the Borrowers or any other consolidated Subsidiary or to
Guarantee Indebtedness of either of the Borrowers or any other consolidated
Subsidiary or (b) requires any obligation of either of the Borrowers or any
other Loan Party in favor of any other Person, including any Lender, to be
secured by any Property of either of the Borrowers or any Material Subsidiary if
any obligation of either of the Borrowers or such Loan Party is secured;
provided that (i) the foregoing shall not apply to restrictions and conditions
imposed by Law or by this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.09 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary that is to be sold and such sale is permitted
hereunder, (iv) clause (a)(i) of the foregoing shall not apply to restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and (v) clause (a)(i) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
 
SECTION 6.10.   Limitation on Dispositions of Equity Interests. Lufkin will not
permit any consolidated Subsidiary at any time to issue, sell, assign, or
otherwise Dispose of (a) any of its Equity Interests, (b) any securities
exchangeable for or convertible into or carrying any rights to acquire any of
its Equity Interests, or (c) any option, warrant, or other right to acquire any
of its Equity Interests, in each case to any Person other than Lufkin or another
consolidated Subsidiary.
 
SECTION 6.11.   Environmental Protection. Lufkin will not, nor will it permit
any consolidated Subsidiary to, (a) use (or permit any tenant to use) any of its
Properties for the handling, processing, storage, transportation, or disposal of
any Hazardous Material except in compliance with applicable Environmental Laws,
(b) generate any Hazardous Material except in compliance with applicable
Environmental Laws, (c) conduct any activity that is likely to cause a Release
or threatened Release of any Hazardous Material in violation of any
Environmental Law, or (d) otherwise conduct any activity or use any of its
Properties in any manner, that violates or is likely to violate any
Environmental Law or create any Environmental Liabilities for which any Related
Party would be responsible, except for circumstances or events described in
clauses (a) through (d) preceding that could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
SECTION 6.12.   ERISA. Lufkin will not, nor, to the extent it is able, under
applicable law, will it permit any consolidated Subsidiary to, allow, or take
(or permit any ERISA Affiliate to take) any action which would cause any
unfunded or unreserved liability for benefits under any Plan to exist or to be
created.
 
SECTION 6.13.   Government Regulation. Neither Borrower will: (i) be or become
subject at any time to any applicable law or list of any government agency
(including, without limitation, OFAC) that prohibits or limits any Lender from
making any advance or extension of credit to such Borrower or from otherwise
conducting business with such Borrower, or (ii) fail to provide documentary and
other evidence of such Borrower’s identity as may be requested by any Lender or
the Issuing Bank at any time to enable such Lender or the Issuing Bank to verify
its identity or to comply with applicable law, including, without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.
 
SECTION 6.14.   Maximum Leverage Ratio. Lufkin will not permit its Leverage
Ratio (a) at the end of any fiscal quarter ending on or before September 30,
2012, to be greater than 3.00 to 1.00; (b) at the end of any fiscal quarter
ending after September 30, 2012 and on or before September 30, 2013, to be
greater than 2.50 to 1.00; and (c) at the end of any fiscal quarter ending after
September 30, 2013, to be greater than 2.00 to 1.00.
 
SECTION 6.15.   Minimum Fixed Charge Coverage Ratio. Lufkin will not permit its
Fixed Charge Coverage Ratio at the end of any fiscal quarter to be less than
1.50 to 1.00.
 
SECTION 6.16.   Capital Expenditures. Lufkin and its consolidated Subsidiaries
shall not make capital expenditures in any period of four consecutive fiscal
quarters in excess of (a) $100,000,000 in the aggregate in any
four-fiscal-quarter period ending on or before December 31, 2013 and (b)
$75,000,000 in the aggregate in any four-fiscal-quarter period ending
thereafter; provided, that compliance with the restrictions in this Section 6.16
shall not be required for any fiscal quarter when the Leverage Ratio at the end
of such four fiscal quarter period is less than 1.00 to 1.00.
 
SECTION 6.17.   Calculation of Covenants. For purposes of the calculation of
financial covenants set forth in this Article 6, the Administrative Agent may
rely upon the figures set forth in the consolidated financial statements of
Lufkin most recently delivered pursuant to this Agreement, even where this
Agreement may refer to a period ended on, or most recently prior to, a specified
date of determination.
 
SECTION 6.18.   Issuance of Equity. Neither Lufkin nor any of its Subsidiaries
shall issue any Equity Interest that provides for either required cash payments
on or mandatory redemption of such Equity Interest.
 
SECTION 6.19.   Change in Documents. Lufkin shall not, and shall not permit any
other Loan Party or of Lufkin’s consolidated Subsidiaries to, amend or otherwise
modify their respective Organizational Documents except for immaterial changes
not adversely affecting the Administrative Agent, the Issuing Bank or any
Lender.
 
SECTION 6.20.   Canadian Benefit and Pension Plans. Neither Borrower nor any
consolidated Subsidiary of Lufkin shall (a) fail to perform any material
obligations required to be performed in connection with any Canadian Pension
Plan or Canadian Benefit Plan in accordance with the terms of such plan and any
requirement of applicable Law, or (b) fail to use its best efforts to ensure
that each Canadian Pension Plan is registered and retains its registered status
(if required under any requirement of applicable Law) under, and is administered
in a timely manner in all material respects in accordance with, the applicable
pension plan text, funding agreement, the Income Tax Act (Canada) and any other
requirement of applicable Law.
 
 
ARTICLE 7 - Events of Default
 
SECTION 7.1.   Events of Default. Any of the following events, conditions or
circumstances shall constitute an Event of Default hereunder:
 
(a)           either Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or
 
(b)           either Borrower shall fail to pay any interest on any Loan or on
any reimbursement obligation in respect of any LC Disbursement, or any fee or
other Obligation, or any other Loan Party shall fail to pay any amount under any
Loan Document to which it is a party or any other Obligation owing by it (other
than an amount referred to in clause (a) of this Article) payable under this
Agreement, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of three (3) Business Days; or
 
(c)           any representation or warranty made or deemed made by or on behalf
of either Borrower or any other Loan Party in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or any waiver hereunder or thereunder, or in any report, certificate,
financial statement or other document at any time furnished pursuant to or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect, false or misleading in any material respect when made or
deemed made. except to the extent such representation or warranty expressly
relates solely to an earlier date; or
 
(d)           either Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to
existence) or 5.12 or in Article 6; or
 
(e)           either Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender); or
 
(f)           any Loan Party shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable; or
 
(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness; or
 
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of either Borrower or any consolidated Subsidiary or any other Loan
Party or its debts, or of a substantial part of its assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for either Borrower or any
consolidated Subsidiary of Lufkin or any other Loan Party or for a substantial
part of the assets of either Borrower or any consolidated Subsidiary of Lufkin
or any other Loan Party, and, in any such case, such Borrower or such
consolidated Subsidiary or such Loan Party shall indicate approval thereof,
consent thereto or acquiescence therein, or such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered; or
 
(i)           either Borrower or any consolidated Subsidiary of Lufkin or any
other Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Borrower or any consolidated Subsidiary or any other Loan Party or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting any of the foregoing; or
 
(j)           either Borrower or any consolidated Subsidiary of Lufkin or any
other Loan Party shall cease to be Solvent, or shall become unable to pay, shall
admit in writing its inability to pay, or shall fail generally to pay, its debts
as they become due; or
 
(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 shall be rendered by a court against either
Borrower, any consolidated Subsidiary of Lufkin, any other Loan Party, or any
combination thereof, and the same shall remain undischarged for a period of more
than thirty (30) consecutive days after the date of entry thereof during which
execution shall not be effectively stayed; or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of either Borrower, any
such Subsidiary or any other Loan Party to enforce any such judgment; or
 
(l)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred since the Effective Date, could reasonably be expected to result in
liability of Lufkin or any of its consolidated Subsidiaries in an aggregate
amount exceeding $3,000,000; or
 
(m)           (i) either of the Borrowers or any consolidated Subsidiary shall,
directly or indirectly, terminate or cause to terminate, in whole or in part, or
initiate the termination of, in whole or in part, any Canadian Pension Plan so
as to result in liability of Lufkin and its consolidated Subsidiaries in an
aggregate amount exceeding $3,000,000; or (ii) any event or condition exists in
respect of any Canadian Pension Plan which presents the risk of liability of
either of the Borrowers or any of their Subsidiaries which could reasonably be
expected to result in liability of either of the Borrowers and their respective
Subsidiaries in an aggregate amount exceeding $3,000,000; or
 
(n)           the sale, transfer, conveyance, encumbrance, abandonment,
condemnation, partition or change in ownership (except as otherwise expressly
permitted by the relevant Security Documents) of any of the Collateral at any
time existing, or the making of any levy, seizure, garnishment, sequestration or
attachment of or on any Collateral at any time existing; or
 
(o)           any order shall be entered in any proceeding against either of the
Borrowers or any consolidated Subsidiary of Lufkin or any other Loan Party
decreeing the dissolution, liquidation or split-up thereof, and such order shall
remain in effect for longer than the appeal time provided by applicable law; or
 
(p)           either of the Borrowers or any other Loan Party shall be prevented
or relieved by any Governmental Authority from performing or observing any
material term, covenant or condition of any Loan Document; or
 
(q)           either of the Borrowers or any consolidated Subsidiary or any
other Loan Party shall be in violation of any Environmental Law, or any property
of any such Person shall be subject to any one or more remediation obligations
or Environmental Liabilities, which causes such Borrower or any consolidated
Subsidiary or any other Loan Party or any combination thereof to incur
Environmental Liabilities, individually or in the aggregate, in excess of
$3,000,000; or
 
(r)           either of the Borrowers or any consolidated Subsidiary or any
other Loan Party shall have concealed, removed, or permitted to be concealed or
removed, any part of its Property, with intent to hinder, delay or defraud any
of its creditors, or made or suffered a transfer of any of its Property which
may be fraudulent under any bankruptcy, fraudulent conveyance or similar law, or
shall have made any transfer of its Property to or for the benefit of a creditor
at a time when other creditors similarly situated have not been paid, or, while
not Solvent, shall have suffered or permitted any creditor to obtain a Lien upon
any of its Property through legal proceedings or distraint which is not vacated
within the appeal time provided by applicable law; or
 
(s)           the Lufkin Guarantee, the Guaranty Agreement or any other
Guarantee or Security Document shall fail to remain in full force or effect, or
any action shall be taken to assert the invalidity or unenforceability of the
Lufkin Guarantee, the Guaranty Agreement or any Security Document, or Lufkin or
any Guarantor shall fail to comply with any of the terms or provisions of the
Lufkin Guarantee, the Guaranty Agreement or any other Guarantee to which it is a
party or deny that it has any liability under the Lufkin Guarantee, the Guaranty
Agreement or any such other Guarantee to which it is a party, or shall give
notice to such effect; or
 
(t)           any event of default (however denominated) described in any Pledge
Agreement, any Security Document, any Guaranty Agreement, or any other Loan
Document shall occur, or any material provision of any Pledge Agreement, any
Security Document, any Guaranty Agreement, or any other Loan Document shall at
any time for any reason cease to be valid, binding and enforceable against any
Loan Party; or
 
(u)           either Newco, Holdings 1, ULC 1 or Buyer shall cease to be a
consolidated Subsidiary of Lufkin; or
 
(v)           a Change in Control shall occur.
 
If an Event of Default occurs, then, and in every such event (other than an
event with respect to a Borrower described in clause (h) or (i) of this Section
7.01), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, take
any or all of the following actions, at the same or different times: (i) by
notice to Lufkin, terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) without notice to either of the Borrowers or any
other Loan Party, including but not limited to notice of intention to accelerate
and notice of acceleration, both of which are hereby expressly WAIVED by each
Borrower, declare the Loans and all other Obligations then outstanding to be due
and payable in whole or in part, in which case any principal not so declared to
be due and payable may thereafter be declared to be due and payable, and
thereupon all Obligations so declared to be due and payable shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby WAIVED by each Borrower; (iii) by notice to
Lufkin, require each Borrower to Cash Collateralize all outstanding LC Exposure;
(iv) without notice to the Borrower or any other Loan Party, exercise any and
all powers, rights and remedies available at law or provided in this Agreement,
the other Loan Documents or any other document executed pursuant hereto or in
connection herewith, including the enforcement of its rights either by suit in
equity or by action at law, or by other appropriate proceedings, whether for the
specific performance (to the extent permitted by law) of any covenant or
agreement contained in this Agreement or in any other Loan Document or in aid of
the exercise of any power granted in this Agreement or in any other Loan
Document, and (v) without notice of any kind to either of the Borrowers or any
other Loan Party, set off, in any order, against the Obligations any debt owing
by any Lender to either of the Borrowers or any other Loan Party (whether such
debt is owed individually or jointly), including but not limited to any deposit
account; and in case of any event with respect to either of the Borrowers
described in clause (h) or (i) of this Section 7.01, the Commitments shall
automatically terminate and all Obligations then outstanding shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, including but not limited to notice of intent to accelerate and notice
of acceleration, all of which are hereby expressly WAIVED by each Borrower.
 
SECTION 7.2.   Collateral Account.  The Borrowers hereby agree that (i) upon the
payment in full of the Loans and the termination of the Commitments, (ii) if any
Event of Default shall occur and be continuing, (iii) upon the termination of
the Availability Period whether or not an Event of Default shall have occurred,
or (iv) on the Business Day that Lufkin receives notice from the Administrative
Agent or the Required Lenders (or, if the maturity of the Loans shall have been
accelerated, Lenders with LC Exposures representing not less than 25% of the
total LC Exposure) demanding the deposit of Cash Collateral pursuant to any
provision of this Agreement, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders and the Issuing Bank, Cash Collateral in an amount equal
to not less than 105% of the total LC Exposure as of such date; provided that
the obligation to deposit such Cash Collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to either Borrower described in clause (h) or (i) of Section 7.01.
Each such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the Obligations of the Borrowers and the other
Loan Parties under this Agreement and the other Loan Documents. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for the purposes expressly provided in this
Section 7.02, over such account. Other than any interest earned on the
investment of such deposits, such investments shall not bear interest. Interest
or profits, if any, on such investments shall accumulate in such account. Moneys
in such account shall be applied by the Administrative Agent to reimburse the
Issuing Bank for LC Disbursements and fees for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of Lufkin for the total LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposures representing more than 50% of the total LC Exposure),
be applied to satisfy the payment of other obligations of the Borrower under
this Agreement. If the Borrowers are required to provide an amount of Cash
Collateral hereunder solely as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three (3) Business Days after all Events of Default have
been cured or waived, free of any Lien or other interest in favor of the
Administrative Agent, any Lender or the Issuing Bank. The rights of the
Administrative Agent and the Lenders under this Section 7.02 may be exercised
from time to time and at all such times as the conditions precedent thereto may
exist.
 
SECTION 7.3.   Application of Funds. After the exercise of remedies provided for
in Section 7.02 (or after the Loans have automatically become immediately due
and payable and the LC Exposures have automatically been required to be Cash
Collateralized as set forth in Section 7.02), or if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
Obligations then due hereunder, any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.05 and 2.22, be
applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.16, 2.17, 2.18, and 2.19 hereof) payable to the Administrative Agent
in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
fees and Unused Commitment Fees) payable to the Lenders and the Issuing Bank
(including fees, charges and disbursements of counsel to the respective Lenders
and the Issuing Bank and amounts payable under Sections 2.16, 2.17, 2.18 and
2.19 hereof, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid letter of credit fees, Unused Commitment Fees and interest on the Loans,
LC Disbursements and other Obligations, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this cause
Third payable to them;
 
Fourth, ratably to payment of that portion of the Obligations constituting
unpaid principal of the Loans and LC Disbursements and obligations under Banking
Services Obligations, Swap Agreements and Hedge Agreements, in proportion to the
respective amounts described in this clause Fourth held by them;
 
Fifth, to the administrative Agent for the account of the Issuing Bank, to Cash
Collateralize that portion of the LC Exposures comprised on the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by Lufkin pursuant to Section 2.05; and
 
Sixth, the balance, if any, after all Obligations have been indefeasibly paid in
full, to Lufkin, or as otherwise required by Law.
 
Subject to Sections 2.05(d), (e) and (k) and Section 7.02, amounts used to Cash
Collateralize the aggregate LC Exposures pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
been either fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


Notwithstanding the foregoing, Obligations arising under Swap Agreements and
Hedge Agreements shall be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may reasonably request,
from the applicable swap or hedge agreement obligee.


SECTION 7.4. Remedies Cumulative. All rights and remedies given by this
Agreement and the other Loan Documents are cumulative and not exclusive of any
of such rights or remedies or of any other rights or remedies now or hereafter
existing at Law, in equity or otherwise, available to the Administrative Agent,
the Issuing Bank or any Lender, and no course of dealing, and no delay or
omission in exercising any right or remedy, shall operate as a waiver of any
right or remedy, and every right and remedy may be exercised from time to time
and as often as shall be deemed appropriate by the Administrative Agent, the
Issuing Bank or any other Lender.
 
SECTION 7.5.   Performance by the Administrative Agent, Etc. If either of the
Borrowers or any other Loan Party shall fail to perform any covenant or
agreement in accordance with the terms of the Loan Documents, the Administrative
Agent may (but shall not be obligated to) perform or attempt to perform, or may
(but shall not be obligated to) cause any Lender (with the consent of such
Lender) to perform or attempt to perform, such covenant or agreement on behalf
of such Borrower or such Loan Party. In such event, the Borrowers shall, at the
request of the Administrative Agent, promptly pay any amount expended by the
Administrative Agent or the Lenders in connection with such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the Default Rate from and including the date of such expenditure to
but excluding the date such expenditure is paid in full. Notwithstanding the
foregoing, it is expressly agreed that neither the Administrative Agent nor any
Lender shall have any liability or responsibility for the performance of any
obligation of either of the Borrowers or any other Person under this Agreement
or any of the other Loan Documents.
 
 
ARTICLE 8 - Agency
 
SECTION 8.1.   Appointment and Authority. Each of the Lenders and the Issuing
Bank hereby irrevocably appoints JPMCB to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and neither of the
Borrowers nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties. The Administrative Agent is hereby expressly
authorized on behalf of the other Lenders:
 
(a)           to receive on behalf of each of the other Lenders any payment of
principal of or interest on the Loans outstanding hereunder and all other
amounts accrued hereunder paid to the Administrative Agent, and promptly to
distribute to each other Lender its proper share of all payments so received;
 
(b)           to give notice within a reasonable time on behalf of each other
Lender to the Borrowers of any Default of which the Administrative Agent has
actual knowledge as provided in Section 8.03(b);
 
(c)           to distribute to the other Lenders copies of all notices,
agreements and other material as provided for in this Agreement as received by
the Administrative Agent; and
 
(d)           to distribute to the Borrowers or other Loan Party any and all
requests, demands and approvals received by the Administrative Agent from any
other Lender or the Issuing Bank. Nothing herein contained shall be construed to
constitute the Administrative Agent as a trustee for any holder of the
promissory notes or of a participation therein, nor to impose on the
Administrative Agent any duties or obligations other than those expressly
provided for in the Loan Documents; and
 
(e)           subject to Section 9.02, to execute, deliver and accept on behalf
of the Lenders the Assumption Agreement and all other Loan Documents.
 
SECTION 8.2.   Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, either of the Borrowers
or any Subsidiary or other Affiliate of either of the Borrowers as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
SECTION 8.3.   Exculpatory Provisions.
 
(a)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to either of the Borrowers or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.
 
(b)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary under the circumstances), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by
Lufkin, a Lender or an Issuing Bank.
 
(c)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
SECTION 8.4.   Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan or the issuance, extension, renewal or
increase of a Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or the Issuing Bank, the Administrative Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless the Administrative Agent shall have received notice to the contrary from
such Lender or the Issuing Bank prior to the making of such Loan or the
issuance, extension, renewal or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for
either Borrower), independent accountants and other experts selected by it and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
 
SECTION 8.5.   Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 8 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent and shall apply to their respective
activities in connection with the syndication of the Commitments as well as to
their activities as sub-agents of or Related Parties to Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.
 
SECTION 8.6.   Resignation of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Bank and Lufkin. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
approval of Lufkin (so long as no Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in New York City or an
Affiliate of any such bank with an office in New York City. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to Lufkin
and such Persons, remove such Person as Administrative Agent and, with the
approval of Lufkin (so long as no Default has occurred and is continuing),
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), such removal shall nonetheless become effective in accordance
with such notice on the Removal Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such Collateral until such time as a successor Administrative Agent is
appointed) and (2) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and the Issuing Bank directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
 
SECTION 8.7.   Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
SECTION 8.8.   No Other Duties, etc. Anything herein to the contrary
notwithstanding, neither the Sole Bookrunner, any Joint Lead Arranger, any
Co-Syndication Agent or the Documentation Agent shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Bank hereunder.
 
SECTION 8.9.   Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any other Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
either Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposures and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Sections 2.13 and 9.03) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.13 or 9.03.
 
Nothing in this Section 8.09 shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the Issuing Bank any plan of reorganization, arrangement, adjustment, or
composition affecting the Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank in any such proceeding.
 
SECTION 8.10.   Collateral and Guaranty Matters.
 
(a)           The Secured Parties irrevocably authorize the Administrative
Agent, at its option and in its discretion,
 
(i)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (x) upon termination of all
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Bank shall have been made), (y) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other Disposition permitted under the Loan
Documents, or (z) subject to Section 9.02, if approved, authorized or ratified
in writing by the Required Lenders; and
 
(ii)           to release any Material Domestic Subsidiary from its obligations
under any Guaranty or any Security Document as permitted by Section 9.18.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Material Domestic
Subsidiary from its obligations under any Guaranty or any Security Document
pursuant to this Section 8.10.
 
(b)           The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any other Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
SECTION 8.11.   Indemnification. The Lenders agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrowers), ratably
according to their respective Applicable Percentages, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against the Administrative Agent in
any way relating to or arising out of this Agreement or the other Loan Documents
or any action taken or omitted by the Administrative Agent under this Agreement
or the other Loan Documents, provided, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Person’s
gross negligence or willful misconduct. IT IS THE EXPRESS INTENTION OF THE
PARTIES HERETO THAT THE ADMINISTRATIVE AGENT SHALL BE INDEMNIFIED AND HELD
HARMLESS AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY
KIND ARISING OUT OF OR RESULTING FROM THE ORDINARY NEGLIGENCE (WHETHER SOLE OR
CONTRIBUTORY) OR STRICT LIABILITY OF SUCH PERSON. The Administrative Agent shall
not be required to do any act hereunder or under any other document or
instrument delivered hereunder or in connection herewith or take any action
toward the execution or enforcement of the agencies hereby created, or to
prosecute or defend any suit in respect of this Agreement or the Loan Documents
or any collateral security, unless indemnified to its satisfaction by the
Lenders against loss, cost, liability, and expense. If any indemnity furnished
to the Administrative Agent for any purpose is, in the opinion of the
Administrative Agent insufficient or becomes impaired, the Administrative Agent
may call for additional indemnity and not commence or cease to do the acts
indemnified against until such additional indemnity is furnished. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and the other Loan Documents, to the extent that the Administrative Agent is not
reimbursed for such expenses by the Borrowers.
 
 
ARTICLE 9 - Miscellaneous
 
SECTION 9.1.   Notices; Effectiveness; Electronic Communication. (a) Except in
the case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:
 
(i)              if to a Borrower or any other Loan Party, to it at
 
 
Lufkin Industries, Inc.

 
601 S. Raguet St.

 
Lufkin, Texas 75902

 
Attn: Mr. Chris Boone

 
Telephone: 936.631.2749

 
Telecopy: 936.637.5565

 
With a copy to:
 
 
Andrews Kurth LLP

 
600 Travis Street

 
Suite 4200

 
Houston, Texas 77002

 
Attn: Mr. Tom Perich

 
Telephone: 713.220.4268

 
Telecopy: 713.220.4285

 
(ii)           if to the Administrative Agent, to it at
 
 
JPMorgan Chase Bank, N.A.

 
707 Travis Street, 7th Floor North

 
Houston, Texas 77002

 
Attn: Ms. Sallye Cielencki

 
Telephone: 713.216.1485

 
Telecopy: 713.216.3024

 
 
with a copy to

 
 
JPMorgan Chase Bank, N.A.

 
Loan and Agency Services Group

 
1 Chase Tower, 10 S. Dearborn, 7th Floor

 
Chicago, Illinois 60603

 
Attn: Duyanna Goodlet

 
Telephone: 312.385.7106

 
Telecopy No. 888.303.9732

 
(iii)           if to the Issuing Bank or the Swingline Lender, to it at
 
 
JPMorgan Chase Bank, N.A.

 
707 Travis Street, 7th Floor North

 
Houston, Texas 77002

 
Attn: Ms. Sallye Cielencki

 
Telephone: 713.216.1485

 
Telecopy: 713.216.3024

 
 
with a copy to

 
 
JPMorgan Chase Bank, N.A.

 
Loan and Agency Services Group

 
1 Chase Tower, 10 S. Dearborn, 7th Floor

 
Chicago, Illinois 60603

 
Attn: Duyanna Goodlet

 
Telephone: 312.385.7106

 
Telecopy No. 888.303.9732

 
(iv)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
(c)           Except for notices required by Article 2, which shall be deemed
given only when actually received by the Administrative Agent or the Issuing
Bank, as the case may be, all such notices and communications shall, when
personally delivered, delivered by courier, mailed or transmitted by telecopy,
become effective (i) if personally delivered or delivered by courier, when
received; (ii) if by mail, three (3) Business Days after such notice or other
communication was deposited in the mail by certified mail, return receipt
requested (with postage prepaid and addressed as aforesaid), or (iii) when sent
by telecopy, when transmitted to the correct telecopier, with confirmation
received.
 
(d)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article 2 unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(e)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(f)           Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Bank and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to either of the Borrowers or any other Loan Party, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any other Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any other Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through the Platform.
 
(g)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.
 
SECTION 9.2.   Waivers; Amendments.
 
(a)           No waiver of any Default or Event of Default shall be a waiver of
any other Default or Event of Default.  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. No course of dealing between either of the Borrowers or any
other Loan Party and any Lender, the Issuing Bank or the Administrative Agent
shall operate as a waiver of any right of any Lender, the Issuing Bank or the
Administrative Agent. The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or any other Loan Document or consent to any
departure by either of the Borrowers or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice to or demand on
any Person shall entitle any Person to any or notice or demand in similar or
other circumstances. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.
 
(b)           Neither this Agreement or any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrowers or the
affected Loan Party and the Required Lenders, or by the Borrowers or the
affected Loan Party and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall, without the written
consent of each Lender adversely affected thereby, (i) increase any Commitment
of any Lender without the written consent of such Lender, (ii) reduce the
principal amount of any Loan or any reimbursement obligation with respect to an
LC Disbursement or reduce the rate of interest thereon, or reduce any fee
payable hereunder, without the written consent of each Lender affected thereby;
(iii) postpone the scheduled date of payment of any principal amount of any Loan
or any reimbursement obligation with respect to an LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby;
(iv) release any Material Domestic Subsidiary from its Guaranty Agreement or
Lufkin from the Lufkin Guaranty or either of the Borrowers or any Material
Domestic Subsidiary from its Security Document (except for Material Domestic
Subsidiaries that cease to be Material Domestic Subsidiaries and Material
Domestic Subsidiaries that are sold in transactions otherwise permitted
hereunder, for which a release shall be provided by the Administrative Agent in
accordance with Section 9.18) or limit its liability in respect of such Guaranty
Agreement or Security Document, or waive the requirement that any Material
Domestic Subsidiary execute and deliver a Guaranty Agreement or that either of
the Borrowers or any Material Domestic Subsidiary execute and deliver a Security
Document, or waive the obligation to provide, or release, any Cash Collateral
provided pursuant to Section 2.05(k) or Section 7.02, without the consent of
each Lender; (v) release any Collateral (except in accordance with Section 9.18)
or waive the requirement that any Person required by this Agreement to execute
and deliver a Security Document do so, without the consent of each Lender; (vi)
change Section 2.20 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender; or (vii)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no amendment, waiver or consent shall affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender under this Agreement or any other Loan Document, unless in
writing and signed by the Administrative Agent, the Issuing Bank, or the
Swingline Lender respectively, in addition to the Lenders required above to take
such action. Notwithstanding anything to the contrary herein, this Section 9.02,
in respect of Defaulting Lender, shall be subject to Section 2.22.
 
SECTION 9.3.   Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrowers jointly and severally shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent or the Sole
Bookrunner and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder, and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank,
any Lender, the Sole Bookrunner, the Joint Lead Arrangers, the Co-Syndication
Agents or the Documentation Agent including the fees, charges and disbursements
of any counsel for any such Person, in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with any other Loan Document, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           To the fullest extent permitted by Law, neither the Administrative
Agent, the Issuing Bank, the Sole Bookrunner, any Joint Lead Arranger, any
Co-Syndication Agent, the Documentation Agent nor any Lender shall have any
liability in connection with, and the Borrowers shall jointly and severally
indemnify the Administrative Agent, the Issuing Bank, the Sole Bookrunner, each
Joint Lead Arranger, each Co-Syndication Agent and the Documentation Agent and
each Lender, and each Related Party of any of the foregoing Persons (each of the
foregoing being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities, costs and
related expenses (including costs of investigation and defense, legal fees and
amounts paid in settlement) and the fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee,
INCLUDING LOSSES, LIABILITIES, OBLIGATIONS, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES AND DISBURSEMENTS ARISING FROM THE SOLE,
CONCURRENT, ORDINARY OR CONTRIBUTORY NEGLIGENCE OF THE PERSON TO BE INDEMNIFIED,
in connection with, arising out of, arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any of the other Loan
Documents, or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and the other Loan Parties of their respective
obligations hereunder and under the other Loan Documents or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
Release of Hazardous Materials on or from any Property owned, leased or operated
by either of the Borrowers or any of their respective Subsidiaries, in violation
of any Environmental Law, or any Environmental Liability related in any way to
either of the Borrowers or any of their respective Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, illegal acts or willful misconduct of such
Indemnitee. Any amount to be paid under this Section by the Borrowers to any
Indemnitee shall be a demand obligation owing by the Borrowers to the Indemnitee
and shall bear interest from the date of expenditure until paid at the Default
Rate. The obligations of the Borrowers under this paragraph (b) shall survive
the termination of this Agreement. This Section shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
 
(c)           To the extent that either Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any Related Party under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent, the
Issuing Bank, the Swingline Lender or such Related Party, as the case may be,
such Lender’s Applicable Percentage of the aggregate Credit Exposures
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that with respect to such
unpaid amounts owed to the Issuing Bank or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought); provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent, the Issuing Bank or the Swingline Lender in
connection with such capacity.  The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.02.
 
(d)           To the extent permitted by applicable law, neither Borrower shall
assert, and each Borrower hereby WAIVES, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e)           All amounts due under this Section shall be due not later than
five (5) Business Days after written demand therefor.
 
(f)           Without prejudice to the survival of any other agreement of the
Borrowers in the Loan Documents, the agreements and obligations of the Borrowers
and the Lenders contained in this Section shall survive the payment in full of
the Loans and all other amounts payable under this Agreement and the other Loan
Documents, the expiration of all Letters of Credit, and the termination of this
Agreement.
 
SECTION 9.4.   Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
neither any Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement or any other Loan Document, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that (in each case with respect to any Class) any
such assignment shall be subject to the following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it (in each
case with respect to any Class) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 with respect to each Class of
Commitment, in the case of any assignment, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, Lufkin
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
(ii)           Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.
 
(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of Lufkin (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that Lufkin shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof and provided,
further, that Lufkin’s consent shall not be required during the primary
syndication of this Agreement;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Loans or any unfunded Revolving Commitments or any unfunded
Term Loan Commitments if such assignment is to a Person that is not a Lender
with a Commitment in respect of such Class, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, or (ii) any Term Loans to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the consent of the Issuing Bank and Swingline Lender shall be
required for any assignment in respect of the Revolving Loans or Revolving
Commitments.
 
(iv)           Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) either Borrower or any of either Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons. No such assignment shall be
made to a natural Person.
 
(vii)           Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of Lufkin and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank, the Swingline Lender and each other Lender hereunder (and unpaid
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16, 2.17, 2.18 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
 
(c)           Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at one of its offices in New York
City a copy of each Assignment and Assumption delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and obligations
relating to LC Exposure owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrowers, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(d)           Participations. Any Lender may at any time, without the consent
of, or notice to, either of the Borrowers, the Administrative Agent or the
Issuing Bank, sell participations to any Person (other than a natural Person or
a Borrower or any of the Affiliates or Subsidiaries of either Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitments and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrowers, the Administrative Agent, the Issuing Bank and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 8.11
with respect to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso of Section
9.02(b) that affects such Participant. The Borrowers agree that each Participant
shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 (subject to
the requirements and limitations therein, including the requirements under
Section 2.18 (it being understood that the documentation required under Section
2.18 shall be delivered to the participating Lender)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.21 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Section 2.16, 2.17 or 2.18 with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrowers’ request and expense, to use reasonable efforts to cooperate with the
Borrowers to effectuate the provisions of Section 2.21 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(e)           Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement (at
no cost to any other Loan Party) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.
 
(f)           Disclosure. Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to either of the Borrowers, any other Loan Party, or any
Subsidiary of either Borrower; provided that such assignee or participant or
proposed assignee or participant is instructed that its review, copying or
retention of such information will act as its agreement to be bound by Section
9.16.
 
SECTION 9.5.   Return of Payments. If at any time all or any part of any payment
or any proceeds of any Collateral or any proceeds of any enforcement or set-off
is or must be returned by or recovered from the Administrative Agent, the
Issuing Bank, the Swingline Lender or any other Lender for any reason (including
the order of any bankruptcy court), then, to the extent permitted by law, the
Obligations or part thereof originally intended to be satisfied, and all rights
and remedies therefor, shall be revived and shall continue in full force and
effect, and the rights, powers and remedies of the Administrative Agent, the
Issuing Bank, the Swingline Lender or other Lender under this Agreement and each
other Loan Document shall continue in full force and effect, as if such payment
had not been made or such enforcement or setoff had not occurred. In such event,
each Loan Document shall be automatically reinstated and each Borrower shall
take or cause to be taken such action as may be reasonably requested by the
Administrative Agent to effect such reinstatement. The Borrowers jointly and
severally shall indemnify the Administrative Agent, the Issuing Bank, the
Swingline Lender and the other Lenders against, and save and hold each of such
parties harmless from, any required return by or recovery of any such payment
because of its being deemed preferential under any applicable law or for any
other reason.
 
SECTION 9.6.   Counterparts; Integration; Effectiveness; Electronic Execution.
 
(a)           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or by electronic photocopy (i.e., “pdf”) shall be effective as delivery
of a manually executed counterpart of this Agreement.
 
(b)           The words “execution,” “signed,” “signature,” or words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
SECTION 9.7.   Severability.  Should any clause, sentence, paragraph or section
of this Agreement or any other Loan Document be judicially declared to be
invalid, unenforceable or void, such decision shall not have the effect of
invalidating or voiding the remainder of this Agreement or such other Loan
Document, and the part or parts of this Agreement or such other Loan Document so
held to be invalid, unenforceable or void will be deemed to have been stricken
and the remainder will have the same force and effectiveness as if such part or
parts had never been included herein or therein. Each covenant contained in any
Loan Document shall be construed (absent an express contrary provision herein)
as being independent of each other covenant contained therein, and compliance
with any one covenant shall not (absent such an express contrary provision) be
deemed to excuse compliance with one or more other covenants.
 
SECTION 9.8.   Right of Setoff.(a)If an Event of Default shall have occurred and
be continuing, each Lender and the Issuing Bank and each of their respective
Affiliates is hereby authorized, without notice to any Person, at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the Issuing Bank or any
such Affiliate to or for the credit or the account of either of the Borrowers or
any other Loan Party against any and all of the obligations of either of the
Borrowers or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or the Issuing Bank, irrespective of
whether or not such Lender or the Issuing Bank shall have made any demand under
this Agreement or any other Loan Document and although such obligations of such
Borrower or any other Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Bank different from the branch or
office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Issuing Bank and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the Issuing Bank or their respective Affiliates may have. Each
Lender and the Issuing Bank agrees to notify Lufkin and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application,
and provided that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Bank, and the Lenders, and (y)
the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. For purposes of
effectuating the setoff rights of the Lenders and the Issuing Bank and their
respective Affiliates pursuant to this Section 9.08 (and for no other purpose),
the Borrowers and each other Loan Party expressly agree to treat each Lender,
the Issuing Bank and each of their respective Affiliates (including each of
their respective branches and offices) as a single entity; it being the express
intent of the Borrowers and each other Loan Party to maximize the available
deposits that may be set off against any and all Obligations of the Borrowers or
such other Loan Party under this Agreement or any other Loan Document.  ANY AND
ALL RIGHTS TO REQUIRE ANY LENDER OR THE ISSUING BANK TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL THAT SECURES THE OBLIGATIONS PRIOR
TO EXERCISING ITS RIGHT TO SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR
OTHER PROPERTY OF EITHER OF THE BORROWERS OR ANY OTHER LOAN PARTY ARE HEREBY
KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
(1)           If any Lender or the Issuing Bank shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender’s or the Issuing Bank’s receiving payment
of a greater proportion of the aggregate amount of its Loans and participations
in LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, the Lender receiving such greater proportion or the Issuing
Bank shall notify the Administrative Agent of that fact and shall purchase (for
cash at face value) participations in the Loans and participations in LC
Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to a Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).
 
The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
 
SECTION 9.9.   Governing Law; Jurisdiction; Etc.
 
(A)           Governing Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(B)           Jurisdiction.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST EITHER OF THE BORROWERS OR ANY OTHER LOAN PARTY
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           Waiver of Venue.  Each Borrower and each other Loan Party
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the Transactions in any court referred
to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d)           No Requirement to Join Other Persons. Each party agrees that any
other party may proceed against any other liable Person, jointly or severally,
or against one or more of them, less than all, without impairing rights against
all other liable Persons.  A party shall not be required to join the principal
obligor or any other Person (e.g., sureties or guarantors) in any proceeding
against any Person.  A party may release or settle with one or more liable
Persons as the party deems fit without releasing or impairing its right to
proceed against any Persons not so released.
 
(e)           Service of Process.  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01.  Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.   WAIVER OF SPECIAL DAMAGES. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, NEITHER BORROWER SHALL ASSERT, NOR SHALL EITHER BORROWER PERMIT ANY OTHER
LOAN PARTY TO ASSERT, AND EACH BORROWER HEREBY WAIVES, AND SHALL CAUSE EACH
OTHER LOAN PARTY TO WAIVE, ANY CLAIM AGAINST THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE ISSUING BANK, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT, OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY,
THE TRANSACTIONS, THE ISSUANCE OF ANY LETTER OF CREDIT, OR ANY EXTENSION OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.
 
SECTION 9.12.   Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.13.   No Duty.  All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent and
the Lenders shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to either of the Borrowers or any Subsidiary of either Borrower or
any of their respective Affiliates or any other Person.
 
SECTION 9.14.   Relationship of the Parties.  (a)The relationship between the
Borrowers and each other Loan Party, on the one hand, and the Administrative
Agent, the Lenders, the Issuing Bank and their respective Affiliates, on the
other hand, in connection with all aspects of the Transactions and any
communications in connection therewith is solely that of debtor and creditor,
and neither the Administrative Agent, any Lender, nor the Issuing Bank has any
fiduciary or other special relationship to either of the Borrowers or any other
Loan Party or any of their respective Affiliates, and no term, provision, or
condition of any of the Loan Documents shall be construed so as to deem the
relationship between either of the Borrowers and any Lender, between any
Subsidiary and any Lender, or between any such Affiliate and any Lender to be
other than that of debtor and creditor. No joint venture or partnership is
created by this Agreement among the Lenders or among either of the Borrowers, or
any Subsidiary of either of the Borrowers, or any of their respective
Affiliates, and the Lenders.
 
(b)           The provisions herein for compliance with financial,
environmental, and other covenants, delivery of financial, environmental and
other reports, and financial, environmental and other inspections,
investigations, audits, examinations or tests are intended solely for the
benefit of the Lenders and the Issuing Bank to protect their interests as
lenders and issuers of letters of credit in assuming payments of interest and
repayment of principal, and nothing contained in this Agreement or in any other
Loan Document shall be construed as permitting or obligating the Lenders to act
as financial or business advisors or consultants to either of the Borrowers, as
permitting or obligating the Lenders to control either of the Borrowers or any
other Loan Party or to conduct or operate either of the Borrowers’ or any other
Loan Party’s operations.
 
(c)           Each Borrower, the Administrative Agent, the Issuing Bank and each
Lender acknowledges that it has had the opportunity to obtain the advice of
experienced counsel of its own choosing in connection with the negotiation and
execution of this Agreement and to obtain the advice of such counsel with
respect to all matters contained herein, including, without limitation, the
provision for waiver of trial by jury. Each Borrower further acknowledges that
it is experienced with respect to financial and credit matters and has made its
own independent decision to apply to the Lenders for the financial
accommodations provided hereby and to execute and deliver this Agreement.
 
SECTION 9.15.   Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of a Default if such action is taken or such condition
exists.
 
SECTION 9.16.   Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders (on behalf of itself and each of its Affiliates) agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
members, managers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to either Borrower and its obligations, (g) with
the consent of Lufkin, or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrowers. For
the purposes of this Section, “Information” means all information received from
either of the Borrowers or any of their respective Subsidiaries relating to
either of the Borrowers or any of their respective Subsidiaries or any other
Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by either of the
Borrowers; provided that, in the case of information received from either of the
Borrowers, any of their respective Subsidiaries or any other Loan Party after
the date hereof, such information is clearly identified in writing at the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
Notwithstanding the foregoing, the Administrative Agent may provide information
relating to the Loans to Gold Sheets, and other similar bank trade publications,
with such information to consist of deal terms consisting of (i) the Borrowers’
names, (ii) principal loan amounts, (iii) interest rate, (iv) term length and
(v) the Unused Commitment Fee Rate and other fees to the Lenders in the
syndicate, the identity of their attorneys and other information customarily
found in such publications.
 
SECTION 9.17.   Interest.  It is the intent of the parties in the execution and
performance of this Agreement to contract in strict compliance with all
applicable usury laws from time to time in effect.  Each provision in this
Agreement and each other Loan Document is expressly limited so that in no event
whatsoever shall the amount paid, or otherwise agreed to be paid, to the
Administrative Agent, the Issuing Bank or any Lender or charged, contracted for,
reserved, taken or received by the Administrative Agent, the Issuing Bank or any
such Lender for the use, forbearance or detention of the money to be loaned
under this Agreement or any Loan Document or otherwise (including any sums paid
as required by any covenant or obligation contained herein or in any other Loan
Document which is for the use, forbearance or detention of such money), exceed
that amount of money which would cause the rate of interest to exceed the
Highest Lawful Rate, and all amounts owed under this Agreement and each other
Loan Document shall be held to be subject to reduction to the effect that such
amounts so paid or agreed to be paid, charged, contracted for, reserved, taken
or received which are for the use, forbearance or detention of money under this
Agreement or such Loan Document shall in no event exceed that amount of money
which would cause the effective rate of interest to exceed the Highest Lawful
Rate. Anything in any Note or any other Loan Document to the contrary
notwithstanding, no Borrower shall be required to pay unearned interest on any
Loan and no Borrower shall be required to pay interest on the Obligations at a
rate in excess of the Highest Lawful Rate, and if the effective rate of interest
which would otherwise be payable under in connection with such Loan or such Note
and such Loan Documents would exceed the Highest Lawful Rate, or if the holder
of any such Note shall receive any unearned interest or shall receive monies
that are deemed to constitute interest which would increase the effective rate
of interest payable under such Loan and the other Loan Documents to a rate in
excess of the Highest Lawful Rate, then (a) the amount of interest which would
otherwise be payable by the applicable Borrower shall be reduced to the amount
allowed under applicable law, and (b) any unearned interest paid by either
Borrower or any interest paid by either Borrower in excess of the Highest Lawful
Rate shall in the first instance be credited on the principal of the obligations
of such Borrower (or if all such obligations shall have been paid in full,
refunded to such Borrower).In determining whether or not the rate of interest
paid or payable, under any specific contingency, exceeds the Highest Lawful
Rate, the Borrowers and the Lenders shall, to the maximum extent permitted under
applicable law, (a) treat all Loans and Borrowings as but a single extension of
credit (and the Borrowers and the Lenders agree that such is the case and that
provision herein for multiple Loans and Notes is for convenience only); (b)
characterize any nonprincipal payment as an expense, fee or premium rather than
as interest; and (c) exclude voluntary prepayments and the effects thereof.  The
provisions of this Section shall control over all other provisions of the Loan
Documents which may be in apparent conflict herewith.
 
Without limitation of the foregoing, nothing in this Agreement or in any other
Loan Document shall be deemed to constitute a waiver of any rights which any
Lender, the Issuing Bank, the lender of any Loan or the holder of any Note may
have under applicable federal law relating to the amount of interest which such
Lender or holder or the Issuing Bank may contract for, take, receive or charge
in respect of the Loans, the Letters of Credit and the Loan Documents, including
any right to take, receive, reserve and charge interest at the rate allowed by
the law of the state where any Lender is located.
 
SECTION 9.18.   Release of Liens and Guarantees.
 
(a)           Lufkin may request the release under the Guaranty Agreement of any
Guarantor or the release under the Security Document of any Collateral to be
sold or otherwise disposed of (including through the sale or disposition of any
Subsidiary owning any such Subsidiary or Collateral or resulting from the
dissolution of a Subsidiary) to a Person other than a Borrower or any other
consolidated Subsidiary in a transaction not prohibited under the terms of this
Agreement as a result of which such Subsidiary ceases to be a Subsidiary,
provided that (i) each of the representations and warranties of the Borrowers
and the other Loan Parties contained in the Loan Documents (including those
relating to Material Adverse Effect and litigation, but excluding those
representations and warranties limited by their terms to a specific date, in
which case they shall have been true and correct as of such date) shall be true
and correct on and as of the date of such release and (ii) on the date of such
release, no Event of Default or Default shall have occurred and be continuing or
result therefrom.
 
(b)           To request such a release, Lufkin shall deliver to the
Administrative Agent a certificate executed by a Financial Officer to the effect
that such sale or other disposition (and any dissolution relating thereto, and,
if applicable, the application of the proceeds thereof) will comply with the
terms of this Agreement, together with such other evidence that the
Administrative Agent may reasonably request in order to verify the statements
made in such certificate.
 
(c)           Upon receipt of such certificate, the Administrative Agent, if
satisfied that such certificate is correct, shall, without the consent of any
Lender or the Issuing Bank, execute and deliver all such instruments, releases,
financing statements or other agreements, and take all such further actions, as
Lufkin may reasonably request to effectuate the release of such Subsidiary or
such Collateral substantially simultaneously with or at any time after the
completion of such sale or other disposition. Any such release shall be without
recourse to, or representation or warranty by, the Administrative Agent and
shall not require the consent of any Lender or the Issuing Bank.
 
(d)           If Lufkin shall request the release under a Security Document or a
Guaranty Agreement of any Subsidiary or any Collateral due to the fact that such
Subsidiary no longer qualifies as a Material Subsidiary pursuant to the
definition thereof, Lufkin shall deliver to the Administrative Agent a
certificate executed by a Financial Officer to the effect that such Subsidiary
is no longer a Material Subsidiary, together with any documents or other
evidence that the Administrative Agent may reasonably request in order to verify
the statements made in such certificate, and the Administrative Agent, if
satisfied that such certificate is correct, shall, without the consent of any
Lender or the Issuing Bank, execute and deliver all such instruments, releases,
financing statements or other agreements, and take all such further actions, as
Lufkin shall reasonably request to effectuate the release of such Subsidiary or
such Collateral. Any such release shall be without recourse to, or
representation or warranty by, the Administrative Agent and shall not require
the consent of any Lender or the Issuing Bank.
 
(e)           Without limiting the provisions of Section 9.03, the Borrowers
jointly and severally shall reimburse the Administrative Agent and the Lenders
for all costs and expenses, including attorneys’ fees and disbursements,
incurred by any of them in connection with any action contemplated by this
Section 9.18.
 
SECTION 9.19.   Survival.  All covenants, agreements, representations and
warranties made by or on behalf of the Borrowers, or either of them, or any
other Loan Party in connection with this Agreement or any of the other Loan
Documents or in any certificate or other instrument delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the other Loan Documents and the
making of any Loans and the issuance of any Letter of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan, any
unreimbursed LC Disbursement, or any fee or any other Obligations payable under
this Agreement or any other Loan Document is outstanding and unpaid or any LC
Exposure exists and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.16, 2.17, 2.18 and 9.03 and Article 8 shall survive
and remain in full force and effect regardless of the consummation of the
Transactions, the repayment of the Loans and the other Obligations, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof. No Person other than the
Borrowers and their respective Subsidiaries shall have any right to the proceeds
of Loans at any time, the Loans shall not constitute a trust fund for the
benefit of any third party, and no third party shall under any circumstances
have or be entitled to any Lien or any trust impressed on any undisbursed Loans.
 
SECTION 9.20.   Anti-Money Laundering Legislation.
 
(a)           Each Loan Party acknowledges that, pursuant to the Canadian AML
Legislation, the Administrative Agent, the Issuing Bank and the Lenders may be
required to obtain, verify and record information regarding each Loan Party and
Quinn’s and its Subsidiaries, their respective directors, authorized signing
officers, direct or indirect shareholders or other Persons in control thereof
and the transactions contemplated hereby. The Borrowers shall promptly provide,
and shall cause their respective Subsidiaries to promptly provide, all such
information, including supporting documentation and other evidence, as may be
reasonably requested by the Administrative Agent, the Issuing Bank or any
Lender, or any prospective assignee or participant of the Issuing Bank or a
Lender, in order to comply with any applicable Canadian AML Legislation, whether
now or hereafter in existence.
 
(b)           If the Administrative Agent has ascertained the identity of the
Loan Parties or any authorized signatories of the Loan Parties for the purposes
of applicable Canadian AML Legislation, the Administrative Agent:
 
(i)           shall be deemed to have done so as an agent for each Lender, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender and the Administrative Agent within the meaning of applicable
Canadian AML Legislation; and
 
(ii)           shall provide to each Lender copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
 
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Loan Parties or
any such authorized signatory in doing so.
 
SECTION 9.21.   Amendment and Restatement of Existing Credit Agreement.
 
(a)           On the Effective Date the Existing Credit Agreement shall be
amended, restated and superseded in its entirety hereby. The parties hereto
acknowledge and agree that (i) this Agreement, any promissory notes delivered
pursuant to Section 4.01(c) or Section 4.02, and the other Loan Documents
executed and delivered in connection herewith do not constitute a novation or
termination of the “Obligations” (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (ii) such “Obligations” are in all respects continuing with
only the terms thereof being modified as provided in this Agreement.
 
(b)           Notwithstanding the modifications effected by this Agreement of
the representations, warranties and covenants of Lufkin contained in the
Existing Credit Agreement, each Borrower acknowledges and agrees that any causes
of action or other rights created in favor of the Administrative Agent, any
Issuing Bank or any Lender, in each case, party to or its successors arising out
of the representations and warranties of Lufkin contained in or delivered in
connection with the Existing Credit Agreement shall survive the execution,
delivery and effectiveness of this Agreement to the extent provided in the
Existing Credit Agreement.
 
(c)           All indemnification obligations of Lufkin arising under the
Existing Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive to the extent provided in the Existing
Agreement.
 
SECTION 9.22.   USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act, it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name, taxpayer identification number and business
address of such Loan Party and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA Patriot Act. The Administrative Agent may also ask to
see the legal organizational documents or other identifying documents of the
Borrowers.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.16
(CONFIDENTIALITY) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWERS AND THEIR AFFILIATES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT
HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL,
PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY A
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NONPUBLIC INFORMATION ABOUT THE
BORROWERS, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND STATE SECURITIES
LAWS.
 


 


IN WITNESS WHEREOF, the parties to this Agreement have caused it to be signed by
their respective duly authorized officers.
 

   
 
Borrower:
 
LUFKIN INDUSTRIES, INC.
 
 
Name:  /s/ Christopher L. Boone
 Christopher L. Boone,
 Chief Financial Officer and Vice President
 
Address of principal place of business:
 
601 S. Raguet St.
Lufkin, TX 75902
 
Taxpayer Identification Number:
 
75-0404410
 
                 



 

 
 
Borrower:
 
LUFKIN FINANCE (US) LP
 
By:     Lufkin Finance II, ULC,
    an Alberta unlimited liability corporation,
    its sole General Partner
 
 
Name: /s/ Mark Crews
 Mark Crews,
 President
 
Address of principal place of business:
 
601 S. Raguet St.
Lufkin, TX 75902
 
Taxpayer Identification Number:
 
 
 
   

Revolving Commitment:
$25,000,000
 
Term Loan Commitment:
$50,000,000
 
Administrative Agent/Issuing Bank/Lender:
 
JPMORGAN CHASE BANK, N.A.
 
 
 
By:                   
                                                                                                 
Name:                                                                                                                
Title:                  
                                                                                               
 
 
Address for Notice:
 
JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
1 Chase Tower, 10 S. Dearborn, 7th Floor
Chicago, IL 60603
Attn: Duyanna Goodlet
Telecopy: 888.303.9732
Telephone: 312.385.7106
 
and
 
JPMorgan Chase Bank, N.A.
707 Travis Street, 7th Floor North
Houston, Texas 77002
Attn: Ms. Sallye Cielencki
Telecopy: 713.216.1485
Telephone: 713.216.3024
 
 

Revolving Commitment:
$22,500,000
 
Term Loan Commitment:
$45,000,000
 
Lender and Co-Syndication Agent:
 
BANK OF AMERICA, N.A.
 
 
 
By:                                                                               
                                     
Name:                                                                                                                
Title:                                                                                                                  
 
 
 
 
 







Revolving Commitment:
$22,500,000
 
Term Loan Commitment:
$45,000,000
 
Lender and Co-Syndication Agent:
 
WELLS FARGO BANK, N.A.
 
 
 
By:                                                                                           
                         
Name:                                                                                                                
Title:                                                                                        
                         
 
 
 
 
 

Revolving Commitment:
$21,666,666.67
 
Term Loan Commitment:
$43,333,333.33
 
Lender and Documentation Agent:
 
REGIONS BANK
 
 
 
By:                           
                                                                                         
Name:                                                                                                                
Title:                          
                                                                                       
 
 
 
 
 

Revolving Commitment:
$15,000,000
 
Term Loan Commitment:
$30,000,000
 
Lender:
 
COMERICA BANK
 
 
 
By:                                                                                                                     
Name:                                                                                                                
Title:                             
                                                                                    
 
 
 
 
 









Revolving
Commitment:
$15,000,000
 
Term Loan Commitment:
$30,000,000
 
Lender:
 
HSBC BANK USA, N.A.
 
 
 
By:                       
                                                                                             
Name:                                                                                                                
Title:                                                      
                                                           
 
 
 
 
 











Revolving Commitment:
$15,000,000
 
Term Loan Commitment:
$30,000,000
 
Lender:
 
THE BANK OF NOVA SCOTIA
 
 
 
By:                   
                                                                                                 
Name:                                                                                                                
Title:                                                                                                                  
 
 
 
 
 







Revolving Commitment:
$11,666,666.67
 
Term Loan Commitment:
$23,333,333.33
 
Lender:
 
WHITNEY BANK
 
 
 
By:                      
                                                                                              
Name:                                                                                                                
Title:                     
                                                                                            
 
 
 
 
 







Revolving Commitment:
$10,000,000
 
Term Loan Commitment:
$20,000,000
 
Lender:
 
BRANCH BANKING & TRUST COMPANY
 
 
 
By:                      
                                                                                              
Name:                                                                                                                
Title:                     
                                                                                            
 
 
 
 







Revolving
Commitment:
$8,333,333.33
 
Term Loan Commitment:
$16,666,666.67
 
Lender:
 
COMPASS BANK
 
 
 
By:                                                                                                                  
  
Name:                                                                                                                
Title:                                                                                                                 
 
 
 
 
 







Revolving Commitment:
$8,333,333.33
 
Term Loan Commitment:
$16,666,666.67
 
Lender:
 
CAPITAL ONE, N.A.
 
 
 
By:                                                                                                                  
  
Name:                                                                                                                
Title:                                                                                                               
  
 
 
 
 
 



 
Schedule 2.01
 
Commitments
 

   
Revolving Commitment
   
Term Loan Commitment
 
JPMorgan Chase Bank, N.A.
  $ 25,000,000.00     $ 50,000,000.00  
Bank of America, N.A.
    22,500,000.00       45,000,000.00  
Wells Fargo Bank, N.A.
    22,500,000.00       45,000,000.00  
Regions Bank
    21,666,666.67       43,333,333.33  
Comerica Bank
    15,000,000.00       30,000,000.00  
HSBC Bank USA, N.A.
    15,000,000.00       30,000,000.00  
The Bank of Nova Scotia
    15,000,000.00       30,000,000.00  
Whitney Bank
    11,666,666.67       23,333,333.33  
Branch Banking & Trust Company
    10,000,000.00       20,000,000.00  
Compass Bank
    8,333,333.33       16,666,666.67  
Capital One, N.A.
    8,333,333.33       16,666,666.67  







EXHIBIT A
 
[FORM OF]
 
REVOLVING NOTE
 
$______________                                                                           Houston,
Texas                                           _____________, ____
 
FOR VALUE RECEIVED, LUFKIN INDUSTRIES, INC. (“Maker”), a Texas corporation,
promises to pay to the order of [_______________________] (“Payee”) at the
office of JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement hereafter described, located at 712 Main Street, Houston, Harris
County, Texas, acting as administrative agent (including its successors in such
capacity, the “Administrative Agent”) for Payee and the other lenders (together
with Payee, collectively referred to herein as the “Lenders”) which are now or
may hereafter become parties to the Credit Agreement referred to below, or at
such other place as the Administrative Agent may hereafter designate in writing,
in immediately available funds and in lawful money of the United States of
America, the principal sum of [_____________________________] and NO/100THS
DOLLARS ($______________) (or the unpaid balance of all principal advanced
against this note, if that amount is less), on the dates and in the principal
amounts provided in the Credit Agreement referred to below, and to pay interest
on the unpaid principal balance of this note from time to time outstanding until
maturity at the rate or rates established pursuant to the terms of the Credit
Agreement and interest on all past due amounts, both principal and accrued
interest, on demand at the rate or rates provided for in the Credit Agreement.
 
Interest on the amount of each advance against this note shall be computed on
the amount of that advance and from the date it is made.
 
The principal of this note shall be due and payable on the Maturity Date, the
final maturity of this note. Accrued and unpaid interest shall be due and
payable as provided in the Credit Agreement and at the maturity of this note.
 
Subject to the provisions of the Credit Agreement, Maker may at any time pay the
full amount or any part of this note without payment of any premium or fee. All
prepayments shall be applied in accordance with the Credit Agreement.
 
The unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted prepayments made on this note by or for the account of
Maker.  All loans and advances and all payments and permitted prepayments made
hereon may be endorsed by the holder of this note on the schedule which is
attached hereto (and hereby made a part hereof for all purposes) or otherwise
recorded in the holder’s records; provided that any failure to make notation of
(a) any advance shall not cancel, limit or otherwise affect Maker’s obligations
or any holder’s rights, or (b) any payment or permitted prepayment of principal
shall not cancel, limit or otherwise affect Maker’s entitlement to credit for
that payment as of the date received by the Administrative Agent.
 
Subject to the provisions of the Credit Agreement, Maker may use all or any part
of the credit provided to be evidenced by this note at any time during the
Availability Period.  Maker may borrow, repay and reborrow and there is no limit
on the number of advances against this note so long as the total unpaid
principal of this note at any time outstanding does not exceed the lesser of (a)
the face amount of this note or (b) the amount of Payee’s Revolving Commitment,
all determined from time to time in accordance with the Credit Agreement.
 
This note is one of the Revolving Notes which have been issued pursuant to the
terms of that certain Second Amended and Restated Credit Agreement dated as of
____________, 2011, among Maker, Lufkin Finance (US) LP, the Lenders party
thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent, as Issuing Bank
and as Swingline Lender, as amended, modified, supplemented and restated (the
“Credit Agreement”), to which reference is made for all purposes, and evidences
Revolving Loans made by Payee thereunder. This note is governed by and entitled
to the benefits of the Credit Agreement. Any term used in this note and defined
in the Credit Agreement shall have the meaning ascribed to it in the Credit
Agreement. Advances against this note by Payee or other holder hereof shall be
governed by the Credit Agreement.
 
The occurrence of an Event of Default shall constitute default under this note,
whereupon the Administrative Agent or the holder hereof shall be entitled to
exercise any or all rights, powers and remedies afforded (a) under the Credit
Agreement and the other Loan Documents and (b) by applicable law, including the
right to accelerate the maturity of this entire note.
 
If any holder of this note retains an attorney in connection with any such
default or to collect, enforce or defend this note or any papers intended to
secure or guarantee it in any lawsuit or in any probate, reorganization,
bankruptcy or other proceeding, or if Maker sues any holder in connection with
this note or any such papers and does not prevail, Maker agrees to pay to each
such holder, in addition to principal and interest, all reasonable costs and
expenses incurred by such holder in trying to collect this note or in any such
suit or proceeding, including reasonable attorneys’ fees.
 
LUFKIN INDUSTRIES, INC.,
a Texas corporation






                                              By:                                                                                                                                                         
                                              Name:_________________________________
                                              Title:__________________________________


 
EXHIBIT B
 
[FORM OF]
 
TERM NOTE
 
$______________                                                             Houston,
Texas                                                        ____________, ____
                    
FOR VALUE RECEIVED, LUFKIN INDUSTRIES, INC. (“Maker”), a Texas corporation,
promises to pay to the order of [_______________________] (“Payee”) at the
office of JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement hereafter described, located at 712 Main Street, Houston, Harris
County, Texas, acting as administrative agent (including its successors in such
capacity, the “Administrative Agent”) for Payee and the other lenders (together
with Payee, collectively referred to herein as the “Lenders”) which are now or
may hereafter become parties to the Credit Agreement referred to below, or at
such other place as the Administrative Agent may hereafter designate in writing,
in immediately available funds and in lawful money of the United States of
America, the principal sum of [_____________________________] and NO/100THS
DOLLARS ($______________), on the dates and in the principal amounts provided in
the Credit Agreement referred to below, and to pay interest on the unpaid
principal balance of this note from time to time outstanding until maturity at
the rate or rates established pursuant to the terms of the Credit Agreement and
interest on all past due amounts, both principal and accrued interest, on demand
at the rate or rates provided for in the Credit Agreement.
 
Accrued and unpaid interest on this note shall be due and payable as provided in
the Credit Agreement. All prepayments of principal shall be applied to principal
installments in inverse order of their maturities.
 
Subject to the provisions of the Credit Agreement, Maker may at any time pay the
full amount or any part of this note without payment of any premium or fee. All
prepayments shall be applied in accordance with the Credit Agreement.
 
The unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted or required prepayments made on this note by or for the
account of Maker.  All loans and advances and all payments and permitted or
required prepayments made hereon may be endorsed by the holder of this note on
the schedule which is attached hereto (and hereby made a part hereof for all
purposes) or otherwise recorded in the holder’s records; provided that any
failure to make notation of (a) any advance shall not cancel, limit or otherwise
affect Maker’s obligations or any holder’s rights, or (b) any payment or
permitted or required prepayment of principal shall not cancel, limit or
otherwise affect Maker’s entitlement to credit for that payment as of the date
received by the Administrative Agent.
 
This note is one of the Term Notes which have been issued pursuant to the terms
of that certain Second Amended and Restated Credit Agreement dated as of
___________, 2011, among Maker, Lufkin Finance (US) LP, the Lenders party
thereto, and JPMorgan Chase Bank, N.A. as Administrative Agent, as Issuing Bank
and as Swingline Lender, as amended, modified, supplemented and restated (the
“Credit Agreement”), to which reference is made for all purposes, and evidences
the Term Loan made by Payee thereunder.  This note is governed by and entitled
to the benefits of the Credit Agreement.  Any term used in this note and defined
in the Credit Agreement shall have the meaning ascribed to it in the Credit
Agreement.
 
The occurrence of an Event of Default shall constitute default under this note,
whereupon the Administrative Agent or the holder hereof shall be entitled to
exercise any or all rights, powers and remedies afforded (a) under the Credit
Agreement and the other Loan Documents and (b) by applicable law, including the
right to accelerate the maturity of this entire note.
 
If any holder of this note retains an attorney in connection with any such
default or to collect, enforce or defend this note or any papers intended to
secure or guarantee it in any lawsuit or in any probate, reorganization,
bankruptcy or other proceeding, or if Maker sues any holder in connection with
this note or any such papers and does not prevail, Maker agrees to pay to each
such holder, in addition to principal and interest, all reasonable costs and
expenses incurred by such holder in trying to collect this note or in any such
suit or proceeding, including reasonable attorneys’ fees.
 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
LUFKIN INDUSTRIES, INC.,
a Texas corporation




                                              By:                                                                                                                                                                                            
                                              Name:                                                                                                                                                                                 
                                              Title:                                                                                                                                                                                     


[FORM OF]
SWINGLINE NOTE


$______________                                                  Houston,
Texas                                       _______________, ____
 
FOR VALUE RECEIVED, LUFKIN INDUSTRIES, INC. (“Maker”), a Texas corporation,
promises to pay to the order of JPMORGAN CHASE BANK, N.A. (“Payee”) at the
office of JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreement hereafter described, located at 712 Main Street, Houston, Harris
County, Texas, acting as administrative agent (including its successors in such
capacity, the “Administrative Agent”) for Payee and the other lenders (together
with Payee, collectively referred to herein as the “Lenders”) which are now or
may hereafter become parties to the Credit Agreement referred to below, or at
such other place as the Administrative Agent may hereafter designate in writing,
in immediately available funds and in lawful money of the United States of
America, the principal sum of [_____________________________]  and NO/100THS
DOLLARS ($______________) (or the unpaid balance of all principal advanced
against this note, if that amount is less), on the dates and in the principal
amounts of all Swingline Loans provided in the Credit Agreement referred to
below, and to pay interest on the unpaid principal balance of this note from
time to time outstanding until maturity at the rate or rates established
pursuant to the terms of the Credit Agreement and interest on all past due
amounts, both principal and accrued interest, on demand at the rate or rates
provided for in the Credit Agreement.


Interest on the amount of each advance against this note shall be computed on
the amount of that advance and from the date it is made.


The principal of this note shall be due and payable as and when the Swingline
Loans shall become due and payable pursuant to the Credit Agreement. Accrued and
unpaid interest shall be due and payable as provided in the Credit Agreement and
at the maturity of this note.


Subject to the provisions of the Credit Agreement, Maker may at any time pay the
full amount or any part of this note without payment of any premium or fee. All
prepayments shall be applied in accordance with the Credit Agreement.


The unpaid principal balance of this note at any time shall be the total of all
principal lent or advanced against this note less the sum of all principal
payments and permitted prepayments made on this note by or for the account of
Maker.  All loans and advances and all payments and permitted prepayments made
hereon may be endorsed by the holder of this note on the schedule which is
attached hereto (and hereby made a part hereof for all purposes) or otherwise
recorded in the holder’s records; provided that any failure to make notation of
(a) any advance shall not cancel, limit or otherwise affect Maker’s obligations
or any holder’s rights, or (b) any payment or permitted or required prepayment
of principal shall not cancel, limit or otherwise affect Maker’s entitlement to
credit for that payment as of the date received by the Administrative Agent.


Subject to the provisions of the Credit Agreement, Maker may use all or any part
of the credit provided to be evidenced by this note at any time during the
Availability Period.


This note is the Swingline Note issued pursuant to the terms of that certain
Second Amended and Restated Credit Agreement dated as of _____________, 2011,
among Maker, Lufkin Finance (US) LP, the Lenders party thereto, and JPMorgan
Chase Bank, N.A. as Administrative Agent, as Issuing Bank and as Swingline
Lender, as amended, modified, supplemented and restated (the “Credit
Agreement”), to which reference is made for all purposes, and evidences
Swingline Loans made by Payee thereunder. This note is governed by and entitled
to the benefits of the Credit Agreement. Any term used in this note and defined
in the Credit Agreement shall have the meaning ascribed to it in the Credit
Agreement. Advances against this note by Payee or other holder hereof shall be
governed by the Credit Agreement.


The occurrence of an Event of Default shall constitute default under this note,
whereupon the Administrative Agent or the holder hereof shall be entitled to
exercise any or all rights, powers and remedies afforded (a) under the Credit
Agreement and the other Loan Documents and (b) by applicable law, including the
right to accelerate the maturity of this entire note.


If any holder of this note retains an attorney in connection with any such
default or to collect, enforce or defend this note or any papers intended to
secure or guarantee it in any lawsuit or in any probate, reorganization,
bankruptcy or other proceeding, or if Maker sues any holder in connection with
this note or any such papers and does not prevail, Maker agrees to pay to each
such holder, in addition to principal and interest, all reasonable costs and
expenses incurred by such holder in trying to collect this note or in any such
suit or proceeding, including reasonable attorneys’ fees.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
LUFKIN INDUSTRIES, INC.,
a Texas corporation


                                     By:                                                                                    
                                     Name:___________________________________
                                     Title: ____________________________________


EXHIBIT D


[FORM OF]
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]  Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]  hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.           Assignor[s]:                        
________________________________
 
________________________________
[Assignor [is] [is not] a Defaulting Lender]


2.           Assignee[s]:                         ________________________________
 
________________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


3.           Borrower(s):                        ________________________________


4.           Administrative Agent:         ________________________________, as
the administrative agent under theCredit Agreement


5.           Credit Agreement:   [The [amount] Credit Agreement dated as of
_______ among[name of Borrower(s)], the Lenders parties thereto, [name of
Administrative Agent], as Administrative Agent, and the other agents parties
thereto]


6.           Assigned Interest[s]:
Assignor[s]
Assignee[s]
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of
Commitment/Loans                                                                                                CUSIP
Number
$           $           %
$           $           %
$           $           %


[7.           Trade Date:  ______________]
[Page break]


Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]
By:______________________________
Title:


[NAME OF ASSIGNOR]
By:______________________________
Title:


ASSIGNEE[S]
[NAME OF ASSIGNEE]
By:______________________________
Title:


[NAME OF ASSIGNEE]
By:______________________________
Title:
[Consented to and]  Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By: _________________________________
Title:


[Consented to:]
[NAME OF RELEVANT PARTY]
By: ________________________________
Title:






ANNEX 1
[__________________]1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document2, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
9.04(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 9.04(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) [if it is a Foreign Lender]3 attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.4  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York [confirm that choice of law provision
parallels the Credit Agreement].







--------------------------------------------------------------------------------

 
 
1Describe Credit Agreement at option of Administrative Agent.

 
 
 
2The term “Loan Document” should be conformed to that used in the Credit
Agreement.

 
 
 
3The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.  If the Borrower is a
U.S. Borrower, the bracketed language should be deleted.

 
 
 
4The Administrative Agent should consider whether this method conforms to its
systems.  In some circumstances, the following alternative language may be
appropriate:

 
 
“From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date.  The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.”

 
EXHIBIT E


[FORM OF]
GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (“Guaranty”), dated as of ___________________, 201__, is
executed and delivered by the undersigned corporation (“Guarantor”) to each of
the financial institutions from time to time party to the Second Amended and
Restated Credit Agreement dated as of __________, 2011, by and among Lufkin
Industries, Inc., Lufkin Finance (US) LP, the Lenders, and JPMorgan Chase Bank,
N.A., in its individual capacity, as the Issuing Bank (in such capacity, the
“Issuing Bank”), the Swingline Lender (in such capacity, the “Swingline Lender”)
and as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Such credit agreement, as amended, supplemented and
restated from time to time, is herein called the “Credit Agreement”.


ARTICLE I


1.1           Definitions. As used in this Guaranty, terms not defined herein
which are defined in the Credit Agreement shall have the meanings therein
ascribed to them, and the following terms shall have these respective meanings:


Borrowers means Lufkin Industries, Inc., a Texas corporation, and Lufkin Finance
(US) LP, a Texas limited partnership. “Borrower” means either of the Borrowers.


Debt means all Obligations and all other debt and liabilities of any kind or
character (principal, interest, reimbursement obligation, indemnity, fee or
other) incurred under or in connection with the Credit Agreement. The Debt
includes interest and other obligations accruing or arising after (a)
commencement of any case under any bankruptcy or similar laws by or against any
Obligor or (b) the obligations of any Obligor shall cease to exist by operation
of law or for any other reason. The Debt also includes all reasonable attorneys’
fees and any other expenses incurred by the Administrative Agent, the Issuing
Bank or any Lender in enforcing any of the Loan Documents.


Dollars and $ means lawful money of the United States of America.


Guaranteed Debt of Guarantor means (a) the maximum amount which Guarantor could
pay or be liable for under this Guaranty without having such payment or
liability set aside as a fraudulent conveyance or fraudulent transfer or other
similar action under any applicable bankruptcy, insolvency or other similar law
of any jurisdiction, less (b) the amount, if any, of all previous payments of
Guaranteed Debt made by Guarantor.


Lender means a Lender from time to time under the Credit Agreement and shall
include the Issuing Bank and the Swingline Lender.


ARTICLE II


2.1           Execution of Loan Documents. The Borrowers have executed and
delivered the Credit Agreement and other Loan Documents to the Lenders, the
Issuing Bank and the Administrative Agent.


2.2           Consideration.  In consideration of the credit and other financial
accommodations extended and contemplated to be extended to the Borrowers by the
Lenders, the Issuing Bank and the Administrative Agent pursuant to the Loan
Documents or otherwise, which Guarantor has determined will substantially
benefit Guarantor directly or indirectly, and for other good and valuable
consideration, the receipt and sufficiency of which Guarantor hereby
acknowledges, Guarantor executes and delivers this Guaranty to the Lenders, the
Issuing Bank and the Administrative Agent, with the intention of being presently
and legally bound by its terms.


ARTICLE III


3.1           Payment Guaranty.


(a)           In order to induce the Lenders, the Issuing Bank and the
Administrative Agent to enter into the Credit Agreement and to extend credit
from time to time thereunder, and in consideration thereof, Guarantor, as a
primary obligor and not as a surety, severally unconditionally and irrevocably
guarantees to the Lenders, the Issuing Bank and the Administrative Agent the
full, prompt and punctual payment and performance of the Debt when due (whether
at stated maturity, by acceleration or otherwise) in accordance with the Loan
Documents. This Guaranty is irrevocable, unconditional and absolute, and if for
any reason all or any portion of the Debt shall not be paid when due, Guarantor
agrees immediately to pay the Debt to the Lenders or other Person entitled to
it, in Dollars, regardless of (i) any defense, right of set-off or counterclaim
which Guarantor may have or assert, (ii) whether any other such Person shall
have taken any steps to enforce any rights against either or both Borrowers or
any other Person to collect any of the Debt, and (iii) any other circumstance,
condition or contingency.


(b)           NOTWITHSTANDING THE FOREGOING, to the extent that in a legal
proceeding brought within the applicable limitations period it is determined by
the final, non-appealable order of a court having jurisdiction over the issue
and the relevant parties that Guarantor at a time when it was not Solvent
received less than a reasonably equivalent value in exchange for Guarantor’s
incurrence of its obligations under this Guaranty, then and only then the
liability of Guarantor under this Guaranty shall be limited to an amount equal
to the maximum amount which Guarantor could pay or be liable for under this
Guaranty without having such payment or liability set aside as a fraudulent
conveyance or fraudulent transfer or other similar action under any applicable
bankruptcy, insolvency or other similar law of any jurisdiction. The Lenders
acting through the Administrative Agent shall have the right to determine and
designate from time to time, without notice to or assent of Guarantor, which
portions of the Debt such limitation applies to, and Guarantor acknowledges that
such determination and designation shall be conclusive on all parties. This
Guaranty shall not fail or be ineffective or invalid or be considered too
indefinite or contingent with respect to Guarantor because the Guaranteed Debt
of Guarantor may fluctuate from time to time, or for any other reason.


3.2           Application.  Guarantor agrees that any payment or prepayment by
Guarantor or any other Person against the Debt shall be deemed paid first
against that portion of the Debt not included in “Guaranteed Debt” of Guarantor
or determined for any reason not to be a part of “Guaranteed Debt” of Guarantor,
and then shall be paid against any portion of the Debt that is Guaranteed Debt
of Guarantor, in such order and manner as the Lenders and the Issuing Bank or
the Administrative Agent shall determine in their respective sole and absolute
discretion.


3.3           Notification.  Guarantor agrees that whenever, at any time, or
from time to time, it shall make any payment to the Administrative Agent, the
Issuing Bank or any Lender on account of its liability under this Guaranty, it
will notify the Administrative Agent in writing that such payment is made under
this Guaranty. No payment or payments made by either Borrower or any other
Person or received or collected by the Administrative Agent, the Issuing Bank or
any Lender from either or both Borrowers or any other Person by virtue of any
action or proceeding or any setoff or appropriation or application, at any time
or from time to time, in reduction of or in payment of the Debt shall be deemed
to modify, reduce, release or otherwise affect the liability of Guarantor under
this Guaranty.


3.4           Amendments, Etc. with Respect to the Obligations. Guarantor shall
remain obligated under this Guaranty notwithstanding that, without any
reservation of rights against  Guarantor or any other guarantor of any of the
Obligations, and without notice to or further assent by Guarantor or any other
guarantor of any of the Obligations, (a) any demand for payment of or reduction
in the principal amount of any of the Obligations made by the Administrative
Agent, the Issuing Bank or any Lender is rescinded by the Administrative Agent,
the Issuing Bank or such Lender, (b) any of the Obligations is extended,
continued, or modified, or (c) any of the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, is, from time to
time, in whole or in part, renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent, the
Issuing Bank or any Lender. The Credit Agreement and the other Loan Documents
may from time to time be amended, modified, supplemented or terminated, in whole
or in part, in accordance with their respective terms, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent, the Issuing Bank or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released, all without in any way
releasing, diminishing, reducing, impairing or otherwise affecting the
obligations of Guarantor under this Guaranty. Neither the Administrative Agent,
the Issuing Bank nor any Lender shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for the guarantees contained in this Guaranty or any property
subject thereto.


Guarantor WAIVES diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon Guarantor or either or both Borrowers or any
other Obligor with respect to the Obligations. This Guaranty shall be construed
as a continuing, absolute and unconditional guarantee of payment without regard
to (a) the legality, validity or enforceability of the Credit Agreement or any
other Loan Document, any of the Obligations or any collateral security therefor
or any guarantee or right of offset with respect thereto at any time or from
time to time held or purported to be held by the Administrative Agent, the
Issuing Bank or any Lender, (b) the legality under any applicable law of
repayment by either Borrower or any other Obligor of any of the Obligations or
the adoption or application of any law purporting to render any such Obligations
null and void, (c) any defense, setoff or counterclaim which may at any time be
available to or be asserted by Guarantor against the Administrative Agent, the
Issuing Bank or any Lender, or (d) any other circumstance whatsoever (with or
without notice to or knowledge of Guarantor or either Borrower or any other
Obligor) which constitutes, or might be construed to constitute, an equitable or
legal discharge of either or both Borrowers or any other Obligor for any of the
Obligations, or of Guarantor under this Guaranty, in bankruptcy or in any other
instance. The Administrative Agent, the Issuing Bank or any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against either Borrower, Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent, the Issuing Bank or any
Lender to pursue such other rights or remedies or to collect any payments from
either or both Borrowers,  Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of either Borrower, Guarantor or any such other Person or of any
such collateral security, guarantee or right of offset, shall not relieve
Guarantor of any liability under this Guaranty and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of the Administrative Agent, the Issuing Bank or any Lender against
Guarantor.


3.5           Obligations Not Affected.  Guarantor’s covenants, agreements and
obligations under this Guaranty shall in no way be released, diminished,
reduced, impaired or otherwise affected by reason of the happening from time to
time of any of the following things, for any reason, whether by voluntary act,
operation of law or order of any competent Governmental Authority, and whether
or not Guarantor is given any notice or is asked for or gives any further
consent (all requirements for which, however arising, Guarantor hereby WAIVES):


(a)           release or waiver of any obligation or duty to perform or observe
any express or implied agreement, covenant, term or condition imposed in any of
the Loan Documents or by applicable law on either or both Borrowers or any other
party to the Loan Documents.


(b)           extension of the time for payment of any part of the Obligations
or any other sums payable under the Loan Documents, extension of the time for
performance of any other obligation under or arising out of or in connection
with the Loan Documents or change in the manner, place or other terms of such
payment or performance.


(c)           settlement or compromise of any or all of the Obligations.


(d)           renewal, supplementing, modification, rearrangement, amendment,
restatement, replacement, cancellation, rescission, revocation or reinstatement
(whether or not material) of all or any part of any of the Loan Documents or any
obligation under the Loan Documents of either Borrower or any other party to the
Loan Documents (without limitation on the number of times any of the foregoing
may occur).


(e)           acceleration of the time for payment or performance of any
Obligations or other obligation under any of the Loan Documents or exercise of
any other right, privilege or remedy under or in regard to any of the Loan
Documents.


(f)           failure, omission, delay, neglect, refusal or lack of diligence by
the Administrative Agent, the Issuing Bank or any Lender or any other Person to
assert, enforce, give notice of intent to exercise -- or any other notice with
respect to -- or exercise any right, privilege, power or remedy conferred on the
Administrative Agent, the Issuing Bank or any Lender or any other Person in any
of the Loan Documents or by law or action on the part of the Administrative
Agent, the Issuing Bank or any Lender or any other Person granting indulgence,
grace, adjustment, forbearance or extension of any kind to either Borrower or
any other Person.


(g)           taking or acceptance of any security or any other guaranty for the
payment or performance of any or all of the Obligations.


(h)           voluntary or involuntary liquidation, dissolution, sale of any
collateral, marshaling of assets and liabilities, change in corporate or
organizational status, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of debt or other similar proceedings of or affecting either Borrower or any
other Obligor or Guarantor or any of the assets of either Borrower or any other
Obligor or Guarantor, even if any of the Obligations is thereby rendered void,
unenforceable or uncollectible.


(i)           occurrence or discovery of any lack of genuineness, irregularity,
invalidity or unenforceability of any of the Obligations or Loan Documents or
any defect or deficiency in any of the Obligations or Loan Documents.


(j)           failure by the Administrative Agent, the Issuing Bank, any Lender
or any other Person to notify -- or timely notify  -- Guarantor of any default,
event of default or similar event (however denominated) under any of the Loan
Documents, or of any renewal, extension, supplementing, modification,
rearrangement, amendment, restatement, replacement, cancellation, rescission,
revocation or reinstatement (whether or not material) or assignment of all or
any part of the Obligations, release or exchange of any security, other action
taken or not taken by the Administrative Agent, the Issuing Bank or any Lender
against either Borrower, Guarantor or any other Person, or any other event or
circumstance. Neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty or obligation to give Guarantor any notice of any kind under
any circumstances whatsoever with respect to or in connection with the
Obligations or this Guaranty.


(k)           occurrence of any event or circumstance which might otherwise
constitute a defense available to, or a discharge of, either or both Borrowers
or any other Obligor or Guarantor, including failure of consideration, fraud by
or affecting any Person, usury, forgery, breach of warranty, failure to satisfy
any requirement of the statute of frauds, running of any statute of limitation,
accord and satisfaction and any defense based on election of remedies of any
type.


(l)           receipt and/or application of any proceeds, credits or recoveries
from any source, including any proceeds, credits, or amounts realized from
exercise of any rights, remedies, powers or privileges of the Administrative
Agent, the Issuing Bank or any Lender under any of the Loan Documents, by law or
otherwise available to the Administrative Agent, the Issuing Bank or any Lender.


(m)           occurrence of any act, error or omission of the Administrative
Agent, the Issuing Bank or any Lender, except behavior which is proven to be in
bad faith to the extent (but no further) that Guarantor cannot effectively waive
the right to complain.


3.6           Waivers.  Guarantor hereby WAIVES and RELEASES all right to
require marshaling of assets and liabilities, sale in inverse order of
alienation, notice of acceptance of this Guaranty and of any liability to which
it applies or may apply, notice of the creation, accrual, renewal, increase,
extension, modification, amendment or rearrangement of all or any part of the
Obligations, presentment, demand for payment, protest, notice of nonpayment,
notice of dishonor, notice of intent to accelerate, notice of acceleration and
all other notices and demands, collection suit and the taking of any other
action by the Administrative Agent, the Issuing Bank or any Lender.


3.7           Guaranty of Payment and Not of Collection. This is an absolute
guaranty of payment and not of collection, and an absolute guaranty of
performance of all of the obligations of each Borrower under the Loan Documents,
and Guarantor WAIVES any right to require that any action be brought against
either Borrower or any other Person, or that the Administrative Agent, the
Issuing Bank or any Lender be required to enforce, attempt to enforce or exhaust
any rights, benefits or privileges of the Administrative Agent, the Issuing Bank
or any Lender under any of the Loan Documents, by law or otherwise; provided
that nothing herein shall be construed to prevent the Administrative Agent, the
Issuing Bank or any Lender from exercising and enforcing at any time any right,
benefit or privilege which the Administrative Agent, the Issuing Bank or such
Lender may have under any Loan Document or by law from time to time, and at any
time. Guarantor agrees that Guarantor’s obligations hereunder are – and shall be
– absolute, independent, and unconditional under any and all circumstances.
Should the Administrative Agent, the Issuing Bank or any Lender seek to enforce
Guarantor’s obligations by action in any court, Guarantor WAIVES any
requirement, substantive or procedural, that (a) the Administrative Agent, the
Issuing Bank or any Lender pursue any foreclosure action, realize or attempt to
realize on any security or preserve or enforce any deficiency claim against
either or both Borrowers, Guarantor or any other Person after any such
realization, (b) a judgment first be sought or rendered against either or both
Borrowers, Guarantor or any other Person, (c) either or both Borrowers,
Guarantor or any other Person be joined in such action, or (d) a separate
ac¬tion be brought against either or both Borrowers, Guarantor or any other
Person. Guarantor’s obligations under this Guaranty are several from those of
either or both Borrowers or any other Person and are primary obligations
concerning which Guarantor is the principal obligor. All waivers in this
Guaranty or any of the other Loan Documents shall be without prejudice to the
right of the Administrative Agent, the Issuing Bank or any Lender at its option
to proceed against either or both Borrowers, Guarantor or any other Person,
whether by separate action or by joinder. Guarantor agrees that its obligations
under this Guaranty shall not be discharged except by payment of the Obligations
in full, complete performance of all obligations of the Borrowers and the other
Obligors under the Loan Documents and termination of the Lenders’
obligations    if any -- to make any further advances under the Loan Documents
or extend other financial accommodations to either or both Borrowers.


3.8           Obligations Joint and Several with Other Guaranties.  If any other
Person makes any guaranty of any of the Obligations or gives any security for
them, Guarantor’s obligations under this Guaranty shall be joint and several
with the obligations of such other Person pursuant to such agreement or other
papers making the guaranty or giving the security.


3.9           Reinstatement. Guarantor agrees that, if at any time all or any
part of any payment previously applied by the Administrative Agent, the Issuing
Bank or any Lender to the Obligations is or must be returned by the
Administrative Agent, the Issuing Bank or such Lender – or recovered from the
Administrative Agent or such Lender – for any reason (including the order of any
bankruptcy court), this Guaranty shall automatically be reinstated to the same
effect as if the prior application had not been made, and, in addition,
Guarantor hereby agrees to indemnify the Administrative Agent, the Issuing Bank
and each Lender against, and to save and hold the Administrative Agent, the
Issuing Bank and each Lender harmless from, any required return by the
Administrative Agent, the Issuing Bank or any Lender – or recovery from the
Administrative Agent or any Lender – of any such payment because of its being
deemed preferential under applicable bankruptcy, receivership or insolvency
laws, or for any other reason. The provisions of this Section 3.9 shall survive
the termination of this Guaranty and any satisfaction and discharge of either or
both Borrowers or any other Obligor by virtue of any payment, court order or
other law.


3.10           Effect of Stay. If an event permitting the acceleration of any of
the Obligations shall at any time have occurred and be continuing and such
acceleration shall at such time be prevented by reason of the pendency against
either or both Borrowers or any other Obligor of a case or proceeding under any
bankruptcy or insolvency law, Guarantor agrees that, for purposes of this
Guaranty and its obligations hereunder, the Obligations shall be deemed to have
been accelerated and Guarantor shall forthwith pay such Obligations (including
interest which but for the filing of such petition in bankruptcy would accrue on
such Obligations), and the other obligations hereunder, without any further
notice or demand. Guarantor agrees that, as between Guarantor and the Lenders,
the Issuing Bank and the Administrative Agent, the Debt may be declared to be
due and payable for the purposes of this Guaranty notwithstanding any stay,
injunction or other prohibition which may prevent, delay or vitiate any
declaration as regards either or both Borrowers and that in the event of a
declaration or attempted declaration, Guarantor’s Guaranteed Debt shall
immediately become due and payable by Guarantor for the purposes of this
Guaranty.


3.11           Subrogation and Contribution. Guarantor expressly agrees that it
will not be entitled to enforce any and all rights of subrogation,
reimbursement, contribution, exoneration and indemnity, contractual, statutory
or otherwise, against the Administrative Agent, the Issuing Bank and the Lenders
individually and collectively, including any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor or similar Law
arising from the existence or performance of this Guaranty, until the
termination of this Guaranty, and until such termination Guarantor irrevocably
agrees that it will not be entitled to enforce any right to enforce any remedy
which the Administrative Agent, the Issuing Bank or any Lender now has or may
hereafter have against either or both Borrowers or any other Obligor and the
benefit of and any right to participate in any security now or hereafter held by
the Administrative Agent, the Issuing Bank or any Lender. Until such
termination, if any amount shall be paid by or on behalf of either Borrower or
any other Person to Guarantor on account of any of the rights waived in this
Section 3.11, such amount shall be held by Guarantor in trust, segregated from
other funds of Guarantor, and shall, forthwith upon receipt by Guarantor, be
turned over to the Administrative Agent for the account of the Issuing Bank and
each Lender in the exact form received by Guarantor (duly indorsed by Guarantor
to the Administrative Agent, the Issuing Bank or such Lender, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as the Administrative Agent may determine. The provisions of this Section 3.11
shall survive the term of this Guaranty, the payment in full of the Obligations
and the termination of the Commitments.


3.12           Administrative Matters. If, in the exercise of any of its rights
and remedies, the Administrative Agent, the Issuing Bank or any Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against either or both Borrowers or any other Obligor or Guarantor, for
any reason, Guarantor hereby consents to such action, even if such action by the
Administrative Agent, the Issuing Bank or such Lender shall result in a full or
partial loss of any rights of subrogation which Guarantor might otherwise have
had but for such action by the Administrative Agent, the Issuing Bank or such
Lender. Any election of remedies which results in the denial or impairment of
the right of the Administrative Agent, the Issuing Bank or any Lender to seek a
deficiency judgment against either or both Borrowers or any other Obligor shall
not impair Guarantor’s obligation to pay the full amount of Guarantor’s
Guaranteed Debt.


3.13           Certain Taxes. Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein (“Taxes”). If any Taxes are required to be withheld from any amounts
payable hereunder, the amounts so payable shall be increased to the extent
necessary to yield to the recipient thereof (after payment of all Taxes) the
amount payable hereunder in the full amounts so to be paid. Whenever any Tax is
paid by a Guarantor, as promptly as possible thereafter, Guarantor shall send
the Administrative Agent an official receipt showing payment thereof, together
with such additional documentary evidence as may be required from time to time
by Administrative Agent.
3.14           Reliance on Guaranty. All extensions of credit and financial
accommodations heretofore or hereafter made by the Administrative Agent, the
Issuing Bank or any Lender under or in respect of the Credit Agreement or any of
the other Loan Documents shall be conclusively presumed to have been made in
reliance on and acceptance of this Guaranty.




ARTICLE IV


In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
accept and rely on this Guaranty, Guarantor warrants and represents to the
Administrative Agent, the Issuing Bank and each Lender as follows:


4.1           Relationship to the Borrowers. Guarantor has determined that its
liability and obligation under this Guaranty may reasonably be expected to
substantially benefit it directly or indirectly, and its board of directors (or
such board’s duly authorized and appointed designee) or other equivalent body
has made that determination. The transactions contemplated in this Guaranty
produce distinct and identifiable financial and economic direct or indirect
benefits to Guarantor. Such identifiable benefits include: (a) the availability
to Guarantor of the proceeds of the Loans on an as-needed basis by way of
intercompany loans and/or capital contribu¬tions for general corporate or other
purposes, and (b) the general improvement of Guarantor’s financial and economic
condition. Guarantor has had full and complete access to the underlying papers
relating to the Obligations and all other papers executed by the Borrowers or
any other Person in connection with the Obligations, has reviewed them and is
fully aware of the meaning and effect of their contents. Guarantor is fully
informed of all circumstances which bear upon the risks of executing this
Guaranty and which a diligent inquiry would reveal. Guarantor has adequate means
to obtain from the Borrowers on a continuing basis information concerning the
Borrowers’ financial condition, and is not depending on the Administrative
Agent, the Issuing Bank or any Lender to provide such information, now or in the
future. Guarantor agrees that neither the Administrative Agent, the Issuing Bank
nor any Lender shall have any obligation to advise or notify it or to provide it
with any data or information. The execution and delivery of this Guaranty is not
a condition precedent (and neither the Administrative Agent, the Issuing Bank
nor any Lender has in any way implied that the execution of this Guaranty is a
condition precedent) to the making, extending or modifying of any loan or any
other financial accommodation to or for Guarantor.


4.2           Guarantor Solvent.  Guarantor is now Solvent, and no bankruptcy or
insolvency proceedings are pending or contemplated by or – to the best of
Guarantor’s knowledge – against Guarantor. Guarantor’s liabilities and
obligations under this Guaranty do not and will not render Guarantor not
Solvent, cause Guarantor’s liabilities to exceed Guarantor’s assets or
leave  Guarantor with too little capital to properly conduct all of its business
as now conducted or contemplated to be conducted.


ARTICLE V


5.1           Term.  Subject to the automatic reinstatement provisions of
Article III, this Guaranty shall terminate and be of no further force or effect
upon the occurrence of all of the following: (i) the full payment of the Debt,
(ii) the final expiry of all Letters of Credit, (iii) the complete performance
of all of the obligations of the Obligors under the Loan Documents, and (iv) the
final termination of the obligations, if any, of the Administrative Agent and
the Lenders to make any further Loans or to issue, amend, renew or extend
Letters of Credit under the Credit Agreement and the other Loan Documents or to
provide any other financial accommodations to the Borrowers or any other
Obligor.


ARTICLE VI


6.1           Survival; Persons Bound.  The obligation of Guarantor under this
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until payment in full (after the termination of the Commitments) of the
Obligations and all other amounts payable under this Guaranty; (b) be binding
upon Guarantor; and (c) inure, together with the rights and remedies of the
Administrative Agent, the Issuing Bank and each Lender under this Guaranty, to
the benefit of the Administrative Agent, the Issuing Bank and each Lender and
their respective successors, transferees and assigns. Without limiting the
generality of the foregoing, the Administrative Agent, the Issuing Bank or any
Lender may assign or otherwise transfer its rights and obligations under this
Guaranty and the other Loan Documents to any other Person or entity in
accordance with the terms of the Credit Agreement, and such other Person or
entity shall thereupon become vested with all the benefits in respect thereof
granted to the Administrative Agent, the Issuing Bank or such Lender in this
Guaranty or otherwise. Guarantor shall not assign or delegate any of its
obligations under this Guaranty or any of the other Loan Documents without the
express prior written consent of the Required Lenders in accordance with the
Credit Agreement.


6.2           Subordination.  Guarantor hereby expressly covenants and agrees
for the benefit of the Administrative Agent, the Issuing Bank and each Lender
that all obligations and liabilities of either or both Borrowers and their
respective Subsidiaries and each other Obligor to Guarantor of whatsoever
description (including all intercompany receivables of Guarantor from either or
both Borrowers or any of their respective Subsidiaries or any other Obligor)
shall be subordinated and junior in right of payment to the Obligations.
Guarantor shall not accept any payment on any indebtedness of either or both
Borrowers or any of their respective Subsidiaries or any other Obligor until the
termination of this Guaranty, shall in no circumstance whatsoever attempt to
set-off or reduce any obligations because of such indebtedness and shall, if the
Administrative Agent shall so request, collect and receive such indebtedness as
trustee for the Administrative Agent, the Issuing Bank and the Lenders and pay
over all sums so collected to the Administrative Agent for the account of the
Issuing Bank and the Lenders on account of the Obligations but without reducing
or affecting in any manner the liability of Guarantor under this Guaranty.


6.3           Waiver of Suretyship Rights.  By signing this Guaranty, Guarantor
WAIVES each and every right to which it may be entitled by virtue of any
suretyship law, as the same may be amended and in effect from time to time.


6.4           Amendments in Writing.  This Guaranty shall not be changed orally
but shall be changed only by agreement in writing signed by Guarantor and the
Administrative Agent in accordance with the Credit Agreement. Any waiver or
consent with respect to this Guaranty shall be effective only in the specific
instance and for the specific purpose for which given. No course of dealing
between the parties, no usage of trade and no parol or extrinsic evidence of any
nature shall be used to supplement or modify any of the terms or provisions of
this Guaranty.


6.5           Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, addressed to the respective parties as set
forth on their signatures pages to this Guaranty. All such notices and
communications shall, when personally delivered, delivered by courier, mailed or
transmitted by telecopy, become effective (i) if personally delivered or
delivered by courier, when received; (ii) if by mail, three (3) Business Days
after such notice or other communication was deposited in the mail by certified
mail, return receipt requested (with postage prepaid and addressed as
aforesaid), or (iii) when sent by telecopy, when transmitted to the correct
telecopier, with confirmation received. The Administrative Agent or the
Guarantors may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. Any party hereto
may change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.


6.6           “Including” is Not Limiting; Section Headings.  Wherever the term
“including” or a similar term is used in this Guaranty, it shall be read as if
it were written “including by way of example only and without in any way
limiting the generality of the clause or concept referred to.” The headings used
in this Guaranty are included for reference only and shall not be considered in
interpreting, applying or enforcing this Guaranty.


6.7           Governing Law and Jurisdiction.


(a)           This Guaranty and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Guaranty and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the law of the State of
New York.


(b)           Guarantor hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or the Issuing Bank in
any way relating to this Guaranty or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Guaranty shall affect any right that the Administrative
Agent, any Lender or the Issuing Bank may otherwise have to bring any action or
proceeding relating to this Guaranty against the Guarantor or its properties in
the courts of any jurisdiction.


(c)           Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Guaranty in any court referred to in paragraph (b) of
this Section. Guarantor hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


6.8           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


6.9           Survival. The representations, covenants and agreements set forth
in this Guaranty shall continue and survive until the final termination of this
Guaranty in accordance with Article V.


6.10           Rights Cumulative; Delay Not Waiver. The exercise of any right,
benefit of privilege under any of the Loan Documents or any other papers or at
law or in equity shall not preclude the concurrent or subsequent exercise of any
of the other present or future rights, benefits or privileges of the
Administrative Agent, the Issuing Bank or any Lender. The remedies provided in
this Guaranty are cumulative and not exclusive of any remedies provided by law,
the other Loan Documents or any other papers. No failure by the Administrative
Agent, the Issuing Bank or any Lender to exercise, and no delay in exercising,
any right under this Guaranty or any other Loan Document or any other papers
shall operate as a waiver thereof.


6.11           Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of this Guaranty shall
not be affected thereby, and this Guaranty shall be liberally construed so as to
carry out the intent of the parties to it. Each waiver in this Guaranty is
subject to the overriding and controlling rule that it shall be effective only
if and to the extent that (a) it is not prohibited by applicable law and (b)
applicable law neither provides for nor allows any material sanctions to be
imposed against the Administrative Agent, the Issuing Bank or any Lender for
having bargained for and obtained it.


6.12           Setoff. Guarantor agrees that, in addition to (and without
limitation of) any rights of setoff, banker’s lien or counterclaim any Lender or
the Issuing Bank may otherwise have, each Lender and the Issuing Bank shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of Guarantor at any of such
Lender’s or the Issuing Bank’s offices, in dollars or in any other currency,
against any amount payable by Guarantor under this Guaranty which is not paid
when due (regardless of whether such balances are then due to Guarantor), in
which case it shall promptly notify Guarantor thereof; provided that failure to
give such notice shall not affect the validity of such offset.


6.13           Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.


6.14           Entire Agreement. This Guaranty embodies the entire agreement and
understanding among the parties with respect to its subject matter and
supersedes all prior conflicting or inconsistent agreements, consents and
understandings relating to such subject matter.  Guarantor acknowledges and
agrees that there is no oral agreement between Guarantor and the Administrative
Agent, the Issuing Bank or any Lender which has not been incorporated in this
Guaranty.
 
 


THIS GUARANTY AGREEMENT is executed as of the date first above written.




________________________________________






 By:                                                                                                                 
                   Name:                                                                                                             
                   Title:                                                                                                                                                                                        
 
 
                    Address of Guarantor:


_______________________________
_______________________________
_______________________________


 
 
 
 
EXHIBIT F


























[FORM OF]


SECURITY AGREEMENT – PLEDGE




Dated as of _______________, 201__
from






[____________________________________]
in favor of






JPMORGAN CHASE BANK, N.A.,




as Administrative Agent


 
 
SECURITY AGREEMENT – PLEDGE


SECURITY AGREEMENT – PLEDGE (this “Agreement”), dated as of _____________, 201__
by and between [_______________________], a ________________ (“Pledgor”) and
JPMORGAN CHASE BANK, N.A., and its successors and permitted assigns, as
Administrative Agent (the “Administrative Agent”), for the equal and ratable
benefit of the Lenders from time to time party to the hereinafter described
Credit Agreement (together with the Administrative Agent, hereinafter
collectively referred to as the “Lenders”).


Preliminary statements:


1.           Pledgor is the owner of the shares of stock, limited or unlimited
liability company interests or partnership interests (the “Pledged Collateral”)
described in Schedule 1 and issued by the corporation, limited or unlimited
liability company or partnership named therein (the “Issuer”) as to which it is
therein designated as the holder.


2.           Lufkin Industries, Inc., Lufkin Finance (US) LP, the Lenders party
thereto, and the Administrative Agent  have entered into that certain Second
Amended and Restated Credit Agreement dated as of __________, 2011 (as hereafter
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”).


3.           Section 5.14 of the Credit Agreement obligates Pledgor to execute
and deliver this Agreement and to take other actions described therein in order
to pledge to the Administrative Agent to secure the Obligations (a) all of the
Equity Interest in any Material Domestic Subsidiary and (b) not less than 65% of
the Equity Interest in each Material Foreign Subsidiary.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein and for other good and valuable consideration, the adequacy,
receipt and sufficiency of which are hereby acknowledged, and in order to induce
the Lenders to make the Loans and issue the Letters of Credit under the Credit
Agreement, Pledgor hereby agrees as follows:


SECTION 1.                                Defined Terms and Related Matters.


(a)           The capitalized terms used herein which are defined in the Credit
Agreement and not otherwise defined herein shall have the meanings specified
therein.


(b)           The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.


(c)           Unless otherwise defined herein or in the Credit Agreement, the
terms defined in Articles 8 and 9 of the Uniform Commercial Code as enacted in
the State of New York, as amended from time to time (the “UCC”), are used herein
as therein defined.


(d)           “Control” shall have the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.


(e)           “Foreign Subsidiary” means any Subsidiary organized outside the
United States of America and not otherwise incorporated, organized or formed
under the laws of the District of Columbia.” means any Subsidiary organized
outside the United States of America and not otherwise incorporated, organized
or formed under the laws of the District of Columbia.


(f)           “Foreign Subsidiary Voting Stock” means the voting Equity
Interests of any Foreign Subsidiary.


(g)           “Pledged Stock” means the Shares listed on Schedule 1, together
with any other shares, stock certificates, options, interests or rights of any
nature whatsoever in respect of the Equity Interests of any Material Domestic
Subsidiary that may be issued or granted to, or held by, Pledgor while this
Agreement is in effect; provided that in no event shall more than 65% of the
total issued and outstanding Foreign Subsidiary Voting Stock of any Foreign
Subsidiary be required to be pledged hereunder.


(h)           “Proceeds” means all “proceeds” as such term is defined in Section
9 102(a)(64) of the UCC and, in any event, shall include, without limitation,
all dividends or other income from the Pledged Collateral (as defined below),
collections thereon, interest or distributions or payments with respect thereto.


(i)           “Secured Parties” means the collective reference to the
Administrative Agent, the Issuing Bank, and the Lenders.
 
 
SECTION 2.                                Pledge.  Pledgor hereby pledges to the
Administrative Agent, for the equal and ratable benefit of the Secured Parties,
and hereby grants to the Administrative Agent, for the equal and ratable benefit
of the Secured Parties, a security interest in and a lien on, all of the
following property now or hereafter acquired by Pledgor in which Pledgor now has
or at any time in the future may acquire any right, title or interest (the
“Pledged Collateral”):


(a)           the Pledged Stock;


 
(b)
all Debt of any Subsidiary from time to time owed to Pledgor; and all Proceeds
of the foregoing.



The inclusion of Proceeds in this Agreement does not authorize Pledgor to sell,
dispose of or otherwise use the Pledged Collateral in any manner not
specifically authorized hereby or by the Credit Agreement.


SECTION 3.                                Security for Obligations.  The pledge,
security interest and lien granted pursuant to Section 2 of this Agreement
secures the prompt and complete payment when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.


SECTION 4.                                Delivery of Pledged Collateral.  All
certificates or instruments representing or evidencing the Pledged Collateral
will be delivered to and held by the Administrative Agent pursuant hereto in
suitable form for transfer by delivery, or accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
satisfactory to the Administrative Agent.  The Administrative Agent shall have
the right at any time to exchange certificates or instruments representing or
evidencing the Pledged Collateral in its possession for certificates or
instruments of smaller or larger denominations.


SECTION 5.                                Representations and
Warranties.  Pledgor represents and warrants as follows:


(a)           This Agreement is, and all other documents and instruments
executed by Pledgor in connection herewith will be, legal, valid and binding
obligations of Pledgor enforceable against Pledgor in accordance with their
respective terms, except as enforceability may be (i) limited by applicable
bankruptcy, insolvency and other similar laws applicable to the rights of
creditors generally and (ii) subject to general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).


(b)           The Pledged Stock has been duly authorized and validly issued and
is fully paid and nonassessable under the laws of the jurisdiction of
organization of the Issuer.


(c)           Pledgor is the record, legal and beneficial owner of, and has good
and marketable title to, the Pledged Collateral free and clear of any Lien, and
there are no preemptive rights, offers, options, rights, agreements or
commitments of any kind (contingent or otherwise) relating to the issuance,
conversion, registration, voting, sale, or transfer of any Pledged Collateral or
obligating Pledgor to purchase or redeem any such Equity Interests or other
securities pursuant to the organizational documents of any  Pledgor or any
agreement or other instrument to which Pledgor is a party or by which it is
bound except as provided herein.


(d)           This Agreement and the delivery of the Pledged Collateral by
Pledgor to the Administrative Agent pursuant to Section 4 create a valid first
priority Lien in the Pledged Collateral securing the payment of the Obligations.


(e)           No authorization, approval or other action by, and no notice to or
filing with, any governmental authority which has not been received is required
by Pledgor for (i) the pledge of the Pledged Collateral pursuant to this
Agreement; (ii) the execution, delivery or performance of this Agreement by
Pledgor; or (iii) the exercise by the Administrative Agent of the voting or
other rights provided for in this Agreement or the remedies in respect of the
Pledged Collateral pursuant to this Agreement (except as may be required in
connection with such disposition by laws affecting the offering and sale of
securities generally).


(f)           The Pledged Stock constitutes (i) all of the issued and
outstanding shares of all classes of Equity Interests of each Issuer that is a
Material Domestic Subsidiary or, (ii) in the case of Foreign Subsidiary Voting
Stock, 65% of the issued and outstanding Foreign Subsidiary Voting Stock of each
relevant Issuer.


(g)           Pledgor has received, or will receive, direct or indirect benefit
from the making of this Agreement.


(h)           On the date hereof, Pledgor’s jurisdiction of organization,
identification number from its jurisdiction of organization (if any), and the
location of Pledgor’s chief executive office or sole place of business, as the
case may be, are as specified on Schedule 2.


SECTION 6.                                Further Assurances.  Pledgor agrees
that at any time and from time to time, at the request of the Administrative
Agent and at the expense of Pledgor, Pledgor will promptly execute and deliver
all further instruments and documents, and take all further action that may be
reasonably necessary or desirable, or that the Administrative Agent may
reasonably request, in order to perfect and protect any security interest
granted or purported to be granted hereby or to enable the Administrative Agent
to exercise and enforce the Secured Parties’ rights and remedies hereunder with
respect to any of the Pledged Collateral.  To the extent any of the Pledged
Collateral is at any time in the custody of a securities intermediary or a
nominee thereof, Pledgor shall take any actions necessary to cause such
securities intermediary or such nominee to cause the Administrative Agent to
have and retain Control over such Pledged Collateral.  Without limiting the
foregoing, at the Administrative Agent’s request, Pledgor will, with respect to
Pledged Collateral held with a securities intermediary, cause such securities
intermediary to enter into a control agreement with the Administrative Agent, in
form and substance satisfactory to the Administrative Agent, giving the
Administrative Agent Control.


SECTION 7.                                Voting Rights; Dividends; Etc.


(a)           So long as no Event of Default shall have occurred and be
continuing (unless waived by the Lenders in accordance with the terms of the
Credit Agreement):


(i)          Pledgor shall be entitled to exercise any and all voting and other
consensual rights (including, without limitation, the right to give consents,
waivers and notifications in respect of the Pledged Collateral) pertaining to
the Pledged Collateral or any part thereof; provided that no vote shall be cast
or consent, waiver or ratification given or action taken which would be
inconsistent with or violate any provision of this Agreement or any other Loan
Document; and provided further that Pledgor shall give the Administrative Agent
at least ten (10) days’ written notice (in the form of an officer’s certificate)
of the manner in which it intends to exercise, or the reasons for refraining
from exercising, any voting or other consensual rights pertaining to the Pledged
Collateral or any part thereof, which might have a material adverse effect on
the value of the Pledged Collateral or any part thereof; and
(ii)           Pledgor shall be entitled to receive and retain any and all
dividends, interest and amounts and property paid in respect to redemptions,
liquidations, dissolutions or otherwise paid in respect of the Pledged
Collateral to the extent not prohibited by the Credit Agreement; provided that
any and all


(A)           dividends and interest paid or payable in Equity Interests in
respect of, and received, receivable or otherwise distributed in respect of, or
in exchange for, any Pledged Collateral,


(B)           dividends and other distributions hereafter paid or payable in
Equity Interests in respect of any Pledged Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid in surplus, and


(C)           Equity Interests distributed in redemption of, or in exchange for,
any Pledged Collateral,


shall be, and shall be forthwith delivered to the Administrative Agent to hold
as, Pledged Collateral and shall, if received by Pledgor, be received in trust
for the benefit of the Administrative Agent, be segregated from the other
property or funds of Pledgor and be forthwith delivered to the Administrative
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).


(b)           Upon the occurrence and during the continuance of an Event of
Default (unless waived by the Lenders in accordance with the terms of the Credit
Agreement):


(i)           The Administrative Agent may, without notice to Pledgor, transfer
or register in the name of the Administrative Agent or any of its nominees, for
the equal and ratable benefit of the Secured Parties, any or all shares of the
Pledged Collateral held by the Administrative Agent hereunder, and the
Administrative Agent or its nominee may thereafter, after delivery of notice to
Pledgor (which notice must have been requested by the Majority Lenders),
exercise, to the extent not prohibited by applicable law, all voting and
corporate rights at any meeting of any Issuer issuing any of the shares included
in the Pledged Collateral and any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any shares
of the Pledged Collateral as if it were the absolute owner thereof, including,
without limitation, the right to exchange at its discretion any and all of the
Pledged Collateral upon the merger, consolidation, reorganization,
recapitalization or other readjustment of any Issuer issuing any of such shares
or upon the exercise by any such Issuer or the Administrative Agent of any
right, privilege or option pertaining to any shares of the Pledged Collateral,
and in connection therewith, to deposit and deliver any and all of the Pledged
Collateral with any committee, depositary, transfer agent, registrar or other
designated agency upon such terms and conditions as it may determine, all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to exercise, and the Lenders shall
not have any duty to request the exercise of, any of the aforesaid rights,
privileges or options, and neither the Administrative Agent nor any Lender shall
be responsible for any failure to do so or delay in so doing.


(ii)           All rights of Pledgor to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to Section
7(a)(i) and to receive the dividends and interest payments which it would
otherwise be authorized to receive and retain pursuant to Section 7(a)(ii) or
the Credit Agreement shall cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends and interest payments.


(iii)           All dividends and interest payments which are received by
Pledgor contrary to the provisions of Section 7(b)(ii) shall be received in
trust for the benefit of the Administrative Agent, shall be segregated from
other funds of  Pledgor, and shall be forthwith paid over to the Administrative
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).


(iv)           Pledgor shall execute and deliver (or cause to be executed and
delivered to the Administrative Agent) all such proxies and other instruments as
the Administrative Agent may reasonably request for the purpose of enabling the
Administrative Agent to exercise the voting and other rights which it is
entitled to exercise pursuant to paragraph (ii) above and to receive the
dividends or interest payments which it is entitled to receive and retain
pursuant to paragraph (iii) above.


(c)           The provisions of this Section 7 shall be subject in all respects
to the provisions set forth in Section 12(d) of this Agreement.


SECTION 8.                                Transfers and Other Liens; Additional
Shares; No Amendment.


(a)           Pledgor shall not sell, exchange or otherwise dispose of, or grant
any option with respect to, any of the Pledged Collateral or create or permit to
exist any Lien, except for Liens created hereunder, upon or with respect to any
of the Pledged Collateral.


(b)           Subject to the limitations set forth in Section 2 herein, Pledgor
agrees that it will (i) prevent each Issuer of any Pledged Stock from issuing
any Equity Interest in such Issuer (other than the Pledged Stock) or other
securities in addition to or in substitution for the Pledged Stock, except to
Pledgor, and (ii) pledge hereunder, immediately upon its acquisition (directly
or indirectly) thereof, any and all additional Equity Interests in, or other
securities of, such Issuer.


(c)           Pledgor shall not amend, and Pledgor shall prevent each Issuer of
any Pledged Stock from amending, the articles of association (or equivalent
corporate documents) of such Issuer in a manner that would adversely affect the
rights and remedies of the Lenders and the Administrative Agent under this
Agreement or the Credit Agreement.


SECTION 9.                                Administrative Agent Appointed
Attorney in Fact.  Pledgor hereby irrevocably appoints the Administrative Agent
as Pledgor’s attorney in fact, effective upon the occurrence and during the
continuance of an Event of Default (unless waived by the Lenders in accordance
with the terms of the Credit Agreement), with full authority in the place and
stead of Pledgor and in the name of Pledgor, the Administrative Agent or
otherwise, from time to time in the Administrative Agent’s discretion, to take
any action and to execute any instrument which the Administrative Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:


(a)           to ask, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Pledged Collateral;


(b)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with subsection (a) above; and


(c)           to file any claims or take any action or institute any proceedings
which the Administrative Agent may deem necessary or desirable (or which the
Majority Lenders may direct) for the collection of any of the Pledged Collateral
or otherwise to enforce the rights of the Lenders, the Issuing Bank and the
Administrative Agent with respect to any of the Pledged Collateral.


SECTION 10.                                Administrative Agent May Perform.  If
Pledgor fails to perform any agreement contained herein, the Administrative
Agent may itself perform, or cause performance of, such agreement, and the
reasonable expenses of the Administrative Agent incurred in connection therewith
shall be payable by the Borrower under Section 9.03 of the Credit Agreement.


SECTION 11.                                Possession; Reasonable Care.  The
Administrative Agent shall hold in its possession all Pledged Collateral
pledged, assigned or transferred hereunder and from time to time constituting a
portion of the Pledged Collateral, except any documents or instruments as from
time to time may be required for recordation or for the purpose of enforcing or
realizing upon any right or value thereby represented.  The Administrative Agent
may, from time to time, in its sole discretion, appoint one or more agents
(which in no case shall be Pledgor or an affiliate of Pledgor) to hold physical
custody, for the account of the Administrative Agent, of any or all of the
Pledged Collateral. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, it being
understood that the Administrative Agent shall not have any responsibility for
(a) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Pledged Collateral, whether
or not the Administrative Agent has or is deemed to have knowledge of such
matters, or (b) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.


SECTION 12.                                Remedies.  If any Event of Default
shall have occurred and be continuing (unless waived by the Lenders in
accordance with the terms of the Credit Agreement):


(a)           The Administrative Agent may exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party upon
default under the applicable UCC (whether or not the UCC applies to the affected
Pledged Collateral), or under the laws of any other applicable jurisdiction, and
the Administrative Agent may also, without notice except as specified below,
sell the Pledged Collateral or any part thereof in one or more parcels at public
or private sale, at any exchange, broker’s board or at any of the Administrative
Agent’s offices or elsewhere, for cash, on credit or for future delivery, and
upon such other terms as the Administrative Agent may deem commercially
reasonable. Pledgor agrees that, to the extent notice of sale shall be required
by law, at least ten (10) days’ notice to Pledgor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Administrative Agent shall not be
obligated to make any sale of Pledged Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.


(b)           Any cash held by the Administrative Agent as Pledged Collateral
and all cash proceeds received by the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Pledged Collateral may, in the discretion of the Administrative Agent, be held
by the Administrative Agent as collateral for, and then or at any time
thereafter applied in whole or in part by the Administrative Agent against, the
Obligations in such order as the Administrative Agent shall select.  Any surplus
of such cash or cash proceeds and interest accrued thereon, if any, held by the
Administrative Agent and remaining after payment in full of all the Obligations
shall be paid over to Pledgor or to whomsoever may be lawfully entitled to
receive such surplus; provided that the Administrative Agent shall have no
obligation to invest or otherwise pay interest on any amounts held by it in
connection with or pursuant to this Agreement.


(c)           All rights and remedies of the Administrative Agent and the other
Secured Parties expressed herein are in addition to all other rights and
remedies possessed by the Administrative Agent and the other Secured Parties in
the Loan Documents and any other agreement or instrument relating to the
Obligations.


SECTION 13.                                Registration Rights, Private Sales,
Etc.


(a)           If the Administrative Agent shall determine to exercise its and
the other Secured Parties’ right to sell all or any of the Pledged Collateral
pursuant to Section 12,  Pledgor agrees that, upon request of the Administrative
Agent, Pledgor will cause the officers and directors of each Issuer of the
Shares it has pledged, at its expense, to cooperate fully with the
Administrative Agent in conformity with requirements imposed by law for the
availability of an exemption from registration under the Securities Act of 1933,
as amended from time to time (the “Securities Act”), and if the Administrative
Agent shall determine that such exemption is not reasonably available for such
sale,  Pledgor shall use its reasonable efforts to:


(i)           execute and deliver, and cause the Issuer of the Pledged
Collateral contemplated to be sold and the directors and officers thereof to
execute and deliver, all such instruments and documents, and to use its
reasonable efforts to do or cause to be done all such other acts and things, as
may be necessary in the reasonable opinion of the Administrative Agent to
effectively realize upon the value of such Pledged Collateral, to register such
Pledged Collateral under the provisions of the Securities Act, or the securities
laws of any relevant jurisdiction outside the United States, to use its
reasonable efforts to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished to facilitate the sale or other disposition of
such Pledged Collateral, or that portion thereof to be sold, and to make all
amendments and supplements thereto and to the related prospectuses which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act, and the rules and
regulations of the Securities Act, and the rules and regulations of the
Securities and Exchange Commission, applicable thereto or, where relevant, the
laws, sales and regulations of such other jurisdiction applicable thereto;


(ii)           qualify the Pledged Collateral pledged by it hereunder under the
state securities or “Blue Sky” laws, if applicable thereto, and to obtain all
necessary governmental approvals for the sale of such Pledged Collateral, as
requested by the Administrative Agent;


(iii)           cause the Issuer of the Pledged Collateral to make available to
its security holders, as soon as practicable, an earnings statement which will
satisfy the provisions of Section 11(a) of the Securities Act; and


(iv)           do or cause to be done all such other acts and things as
reasonably may be necessary to make such sale of the Pledged Collateral or any
part thereof valid and binding and in compliance with applicable law.


(b)           Pledgor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all of the Pledged Collateral by reason of
certain prohibitions contained in the laws of any jurisdiction outside the
United States or in the Securities Act and applicable state securities laws, but
may be compelled to resort to one or more private sales thereof to a restricted
group of purchasers who will be obliged to agree, among other things, to acquire
such Pledged Collateral for their own account for investment and not with a view
to the distribution or resale thereof. Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable to the
seller than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall, to the extent permitted
by law, not be deemed to have been made in a commercially unreasonable manner
solely by reason of such lesser prices or favorable terms.  Neither the
Administrative Agent nor the other Secured Parties shall be under any obligation
to delay a sale of any of the Pledged Collateral for the period of time
necessary to permit the Issuer of such securities to register such securities
under the laws of any jurisdiction outside the United States, under the
Securities Act or under any applicable state securities laws, even if the Issuer
would agree to do so.


(c)           Pledgor further agrees to do or cause to be done, to the extent
that Pledgor may legally do so, all such other acts and things as reasonably may
be necessary to make such sales or resales of any portion or all of the Pledged
Collateral pledged by it valid and binding and in compliance with any and all
applicable laws, regulations, orders, writs, injunctions, decrees or awards of
any and all courts, arbitrators or governmental instrumentalities, domestic or
foreign, having jurisdiction over any such sale or sales, all at Pledgor’s
expense. Pledgor further agrees that a breach by it of any of the covenants
contained in this Section 13 will cause irreparable injury to the Administrative
Agent and the other Secured Parties, and that the Administrative Agent and the
other Secured Parties have no adequate remedy at law in respect of such breach
and, as a consequence, agrees that each and every covenant contained in this
Section 13 shall be specifically enforceable against Pledgor, and Pledgor hereby
WAIVES and agrees, to the fullest extent permitted by law, not to assert as a
defense against an action for specific performance of such covenants that (i)
Pledgor’s failure to perform such covenants will not cause irreparable injury to
the Administrative Agent or the other Secured Parties, or (ii) the
Administrative Agent or the other Secured Parties have an adequate remedy at law
in respect of such breach, or (iii) any other defense, except for a defense that
no Event of Default has occurred. Pledgor further acknowledges the impossibility
of ascertaining the amount of damages which would be suffered by the
Administrative Agent and the other Secured Parties by reason of a breach of any
of the covenants contained in this Section 13 and, consequently, agrees that, if
Pledgor shall breach any of such covenants and the Administrative Agent or any
other Secured Party shall sue for damages for such breach, Pledgor shall pay to
the Administrative Agent or such Secured Party, as liquidated damages and not as
a penalty, an aggregate amount equal to the value of the Pledged Collateral on
the date the Administrative Agent or such Secured Party shall demand compliance
with this Section 13.


(d)           To the fullest extent permitted by applicable law and subject to,
and to the extent not inconsistent with, the provisions of Section 9.03 of the
Credit Agreement, Pledgor agrees to indemnify, protect and save harmless the
Administrative Agent, the other Secured Parties and any controlling persons
thereof (within the meaning of the Securities Act) from and against any and all
liabilities, suits, claims, costs and expenses (including counsel fees and
disbursements) arising under the Securities Act, the Exchange Act or at common
law, or pursuant to any other applicable law in connection with the aforesaid
registration of Pledged Collateral pledged by it, insofar as such liabilities,
suits, claims, costs and expenses arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in the
aforesaid registration statement, or the aforesaid registration statement as
amended or supplemented, or arises out of, or is based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided that
Pledgor shall not be liable in any such case to the extent that any such
liabilities, suits, claims, costs and expenses arise out of, or are based upon,
the gross negligence or the willful misconduct of the Administrative Agent or
any Secured Party or any untrue statement or alleged untrue statement or
omission or alleged omission made in the aforesaid registration statement or the
aforesaid registration statement as amended or supplemented, in reliance upon
and in conformity with written information furnished to Pledgor by the
Administrative Agent or such other Secured Party specifically for inclusion
therein. The foregoing indemnity agreement is in addition to any liability that
Pledgor may otherwise have to the Administrative Agent and any such other
Secured Party, or any such controlling person.


SECTION 14.                                Interest.  Pledgor agrees to pay
interest on any expenses or other sums due to the Administrative Agent and the
other Secured Parties hereunder that are not paid when due at a rate per annum
equal to the lesser of (i) the Highest Lawful Rate or (ii) 2% above the
Alternate Base Rate.


SECTION 15.                                Amendments, Etc.  No amendment or
waiver of any provision of this Agreement nor consent to any departure by
Pledgor herefrom shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


SECTION 16.                                Addresses for Notices.  Except as
otherwise expressly provided herein, all notices and other communications
provided for hereunder shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, if to Pledgor, addressed to it at the address of the Borrower
specified in Section 9.01 of the Credit Agreement, and if to the Administrative
Agent, addressed to it at the address of the Administrative Agent specified in
Section 9.01 of the Credit Agreement, or as to each party at such other address
as shall be designated by such party in a written notice to each other party
complying as to delivery with the terms of this Section 16. All such notices and
communications shall, when personally delivered, delivered by courier, mailed or
transmitted by telecopy, become effective (i) if personally delivered or
delivered by courier, when received; (ii) if by mail, three (3) Business Days
after such notice or other communication was deposited in the mail by certified
mail, return receipt requested (with postage prepaid and addressed as
aforesaid), or (iii) when sent by telecopy, when transmitted to the correct
telecopier, with confirmation received. Notices and other communications to the
Secured Parties hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent. The
Administrative Agent or the Pledgor may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement) and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


SECTION 17.                                Security Interest Absolute.  All
rights of the Administrative Agent and the other Secured Parties, all
obligations of Pledgor hereunder and the security interest hereunder shall, to
the extent permitted by applicable law, be absolute and unconditional,
irrespective of:


(a)           any lack of validity or enforceability of the Credit Agreement,
the Letters of Credit or any of the other Loan Documents executed in connection
with the Credit Agreement;


(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations or any other amendment or waiver of
or any consent to any departure from the Credit Agreement, the Letters of Credit
or any of the other Loan Documents executed in connection with the Credit
Agreement;


(c)           any exchange, release or nonperfection of any other collateral, or
any release or amendment or waiver of or consent to departure from any guaranty,
for all or any of the Obligations; or


(d)           any other circumstance (other than payment in full of the
Obligations) which might otherwise constitute a defense available to, or a
discharge of, Pledgor, any Guarantor or any Subsidiary that is a party to any
Loan Document executed in connection with the Credit Agreement.


SECTION 18.                                Continuing Security Interest.  This
Agreement and the delivery of the Pledged Collateral to the Administrative Agent
shall create a continuing security interest in the Pledged Collateral as
security for the Obligations and shall (a) remain in full force and effect until
the expiration or termination of the Letters of Credit and the Commitments and
the indefeasible payment in full thereafter of the Obligations; (b) be binding
upon Pledgor and its successors and assigns; and (c) inure to the benefit of the
Administrative Agent, the other Secured Parties and their respective successors
and permitted assigns. Without limiting the generality of the foregoing clause
(c), the Administrative Agent and the Lenders may, subject to Section 9.04 of
the Credit Agreement, assign or otherwise transfer any of their respective
rights under this Agreement to any other Person, and such Person shall thereupon
become vested with all the benefits in respect thereof granted herein or
otherwise to the Administrative Agent or the Lenders, as the case may be.  Upon
the expiration or termination of the Letters of Credit and the Commitments and
the indefeasible payment in full thereafter of the Obligations, Pledgor shall be
entitled to the return, upon its request and at its expense, of such of the
Pledged Collateral as shall not have been sold or otherwise applied pursuant to
the terms hereof.  Upon the release of any Pledged Collateral as provided in
Section 9.18 of the Credit Agreement, Pledgor shall be entitled to the return,
upon its request and at its expense, of such Pledged Collateral.


SECTION 19.                                Waiver of Marshalling.  All rights of
marshalling of assets of Pledgor, including any such right with respect to the
Pledged Collateral, are hereby waived by  Pledgor.


SECTION 20.                                Limitation by Law.  All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law which may be controlling and to be
limited to the extent necessary so that they will not render this Agreement
invalid, unenforceable, in whole or in part, or not entitled to be recorded,
registered or filed under the provisions of any applicable law.


SECTION 21.                                Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall not
invalidate the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Should any clause,
sentence, paragraph, subsection or Section of this Agreement be judicially
declared to be invalid, unenforceable or void, such decision will not have the
effect of invalidating or voiding the remainder of this Agreement, and the
parties hereto agree that the part or parts of this Agreement so held to be
invalid, unenforceable or void will be deemed to have been stricken herefrom by
the parties hereto, and the remainder will have the same force and effectiveness
as if such stricken part or parts had never been included herein.


SECTION 22.                                Captions.  The captions in this
Agreement have been inserted for convenience only and shall be given no
substantive meaning or significance whatever in construing the terms and
provisions of this Agreement.


SECTION 23.                                No Waiver; Remedies.  No failure on
the part of the Administrative Agent or any other Secured Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.


SECTION 24.                                Execution in Counterparts.  This
Agreement may be executed in any number of counterparts, by different parties
hereto in separate counterparts and by telecopy facsimile, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Agreement may be executed and
delivered by facsimile or other form of electronic transmission (for example,
.pdf).


SECTION 25.                                Survival of Representations and
Warranties.  All representations and warranties contained in this Agreement or
made in writing by or on behalf of Pledgor in connection herewith, shall survive
the execution and delivery of this Agreement and shall continue until 365 or 366
days, as the case may be, after the repayment of the Obligations and the
expiration of the Letters of Credit.  Any investigation by the Administrative
Agent or any other Secured Party shall not diminish in any respect whatsoever
its right to rely on such representations and warranties.


SECTION 26.                                Governing Law; Jurisdiction; Waiver
of Jury Trial, Etc.


(a)           THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


(b)           PLEDGOR IRREVOCABLY AND UNCONDITIONALLY:


(i)           SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF AND
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT;


(ii)           AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW;


(iii)           WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
SUCH COURT AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT; AND


(iv)           CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES
IN SECTION 16 AND AGREES THAT NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF
ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW.


(c)           NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL
AFFECT ANY RIGHT THAT THE SECURED PARTIES OR ADMINISTRATIVE AGENT MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST THE
PLEDGORS OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(d)           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION


SECTION 27.                                Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Pledged Collateral in its possession, under Section
9-207 of the UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account.  To
the fullest extent provided by applicable law, neither the Administrative Agent,
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Pledged Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Pledged Collateral upon
the request of Pledgor or any other Person or to take any other action
whatsoever with regard to the Pledged Collateral or any part thereof.  The
powers conferred on the Administrative Agent and the other Secured Parties
hereunder are solely to protect the Administrative Agent’s and the other Secured
Parties’ interests in the Pledged Collateral and shall not impose any duty upon
the Administrative Agent or any other Secured Party to exercise any such
powers.  The Administrative Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to Pledgor for any act or failure to
act hereunder, except for their own gross negligence or willful misconduct.


SECTION 28.                                Financing Statements.  Pursuant to
any applicable law, Pledgor authorizes the Administrative Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to the Pledged Collateral in such form and in such
offices as the Administrative Agent reasonably determines appropriate to perfect
the security interests of the Administrative Agent under this Agreement. Pledgor
hereby ratifies and authorizes the filing by the Administrative Agent of any
financing statement with respect to the Pledged Collateral made prior to the
date hereof.


SECTION 29.                                Authority of Administrative
Agent.  Pledgor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Pledgor, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and Pledgor shall not be under any obligation, or
entitlement, to make any inquiry respecting such authority.


SECTION 30.                                Additional Pledgors.  Each Material
Subsidiary of the Borrower that is required to become a party to this Agreement
pursuant to Section 5.17 of the Credit Agreement shall become a Pledgor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Pledge Agreement Supplement in the form of Annex 1 hereto.
 
 
IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.


[______________________________________]


 

   By:         Name:        Title:            

 


        



JPMORGAN CHASE BANK, N.A., as
Administrative Agent
 



   By:         Name:        Title:          


                     





SCHEDULE 1
 
TO
 
SECURITY AGREEMENT – PLEDGE
 
Name of Issuer
Class of
Stock/
Interest
Stock Certificate
No.
Par Value
Number
of Shares/
% Interest
Holder
         
 
         
 
           
.
                                             



 
 
 
 


SCHEDULE 2
 
TO
 
SECURITY AGREEMENT – PLEDGE


Pledgor and Corporate ID
Jurisdiction of Organization
Location of Chief Executive Office
[_____________________]
(_____________)
                     









Annex 1 to
Security Agreement – Pledge


PLEDGE AGREEMENT SUPPLEMENT, dated as of _______________, 20___, made by
______________________________ (the “Additional Pledgor”), in favor of JPMORGAN
CHASE BANK, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the lenders and other financial institutions (the “Lenders”) from
time to time party to the Credit Agreement referred to below.  All capitalized
terms not defined herein shall have the meanings ascribed to them in such Credit
Agreement.


W I T N E S S E T H :


WHEREAS, Lufkin Industries, Inc. (“Lufkin”), Lufkin Finance (US) LP (“Lufkin
Finance”, and together with Lufkin, collectively, the “Borrower”), the Lenders,
and the Administrative Agent have entered into that certain Second Amended and
Restated Credit Agreement dated as of __________, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);


WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Pledgor) have entered into that
certain Security Agreement – Pledge, dated as of _________________, 201_ (as
amended, supplemented or otherwise modified from time to time, the “Pledge
Agreement”) in favor of the Administrative Agent for the benefit of the Secured
Parties (as defined in the Pledge Agreement);


WHEREAS, the Credit Agreement requires the Additional Pledgor to become a party
to the Pledge Agreement; and


WHEREAS, the Additional Pledgor has agreed to execute and deliver this Pledge
Agreement Supplement in order to become a party to the Pledge Agreement;


NOW, THEREFORE, IT IS AGREED:


1.           Pledge Agreement.  By executing and delivering this Pledge
Agreement Supplement, the Additional Pledgor, as provided in Section 30 of the
Pledge Agreement, hereby becomes a party to the Pledge Agreement as a Pledgor
thereunder with the same force and effect as if originally named therein as a
Pledgor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Pledgor thereunder.  The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Pledge Agreement.  The Additional Pledgor hereby
represents and warrants that each of the representations and warranties
contained in Section 5 of the Pledge Agreement made by it as a Pledgor
thereunder is true and correct on and as of the date hereof (after giving effect
to this Pledge Agreement Supplement) as if made on and as of such date, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.
2.           Governing Law.  THIS PLEDGE AGREEMENT SUPPLEMENT SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.


IN WITNESS WHEREOF, the undersigned has caused this Pledge Agreement Supplement
to be duly executed and delivered as of the date first above written.


[ADDITIONAL PLEDGOR]





   By:         Name:        Title:          


 
 
Annex 1-A to
 
Pledge Agreement Supplement
 
PLEDGED STOCK
 


 
Name of Issuer
Class of Stock/Interest
Stock Certificate No.
Par Value
Number of Shares/% Interest
 
 
 
 
 
Holder



 


 
INFORMATION REGARDING ADDITIONAL PLEDGOR
 


 


 
Pledgor and Corporate ID
Jurisdiction of Organization
Location of Chief Executive Office
 
 
 
 



 
EXHIBIT G


SECURITY AGREEMENT


This Security Agreement (this “Agreement”), dated as of _____________, 201_, is
executed by and among LUFKIN INDUSTRIES, INC., a Texas corporation (“Lufkin”);
LUFKIN FINANCE (US) LP, a limited partnership formed under the laws of the State
of Texas (“Lufkin Finance”); [[INSERT MATERIAL DOMESTIC SUBSIDIARIES]]
(collectively the “Subsidiaries” and together with Lufkin and Lufkin Finance
each a “Grantor” and collectively the “Grantors”), and JPMORGAN CHASE BANK, N.A.
in its capacity as Administrative Agent (the “Administrative Agent”) under the
Second Amended and Restated Credit Agreement dated as of November 30, 2011 (as
amended, restated and supplemented from time to time, the “Credit Agreement”)
among Lufkin and Lufkin Finance (each, a “Borrower” and collectively the
“Borrowers”); each of the financial institutions which are signatories thereto
or which may become a party thereto from time to time (each a “Lender” and
collectively the “Lenders”); the Administrative Agent; and JPMorgan Chase Bank,
N.A. as Issuing Bank (in such capacity the “Issuing Bank”) and as Swingline
Lender (in such capacity the “Swingline Lender”).


Preliminary statements


A.           Pursuant to the Credit Agreement, and subject to the terms and
conditions thereof, the Lenders and the Issuing Bank have agreed to provide a
revolving credit facility to Lufkin; issue letters of credit and make swingline
loans to Lufkin from time to time upon its request; and extend or permit to be
outstanding term loans to the Borrowers.


B.           The Credit Agreement requires, as a condition precedent to any
extension of credit thereunder, that Lufkin, Lufkin Finance, and each Material
Domestic Subsidiary grant to the Administrative Agent on behalf of the Secured
Parties (as defined in the Credit Agreement) a first priority lien, security
interest and collateral assignment of substantially all of their respective
assets other than Excluded Assets (as defined in the Credit Agreement).


C.           In order to induce the Lenders, the Administrative Agent, and the
Issuing Bank to enter into the Credit Agreement and to extend credit as provided
therein, the Grantors have agreed to enter into this Agreement.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Agreement
hereby agree as follows:


ARTICLE 1                                DEFINITIONS


Section 1.1                                Defined Terms. Terms defined by the
Credit Agreement, unless otherwise defined herein, shall have the same meanings
specified for them in the Credit Agreement (which definitions are hereby
incorporated herein by reference). Terms used herein that are defined in the UCC
and are not otherwise defined in this Agreement or the Credit Agreement shall
have the meanings specified therefor in the UCC. All “Section” references,
unless the context provides otherwise, mean references to Sections of this
Agreement. In addition, the following terms shall have the following respective
meanings:


“Account” means, with respect to any Person, any of such Person’s now owned and
hereafter acquired or arising accounts, as defined in the UCC, and any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance, and “Accounts” means all of the foregoing.
 
“Account Debtor” means each Person obligated in any way on or in connection with
an Account, Chattel Paper or General Intangibles (including a payment
intangible).
 
“Agreement” has the meaning specified in the introductory paragraph hereof.
 
“Borrower” has the meaning specified in the first paragraph hereof.
 
“Capital Stock” means (a) in the case of a corporation, any equity security
issued by that corporation and (b) in the case of any other entity, any share,
membership, partnership or other percentage interest, unit of participation or
other equivalent (however designated) of any equity security or other equity
interest in such entity.
 
“Chattel Paper” means, with respect to any Person, all of such Person’s now
owned or hereafter acquired chattel paper, as defined in the UCC, including,
without limitation, all electronic chattel paper.
 
“Collateral” has the meaning prescribed for such term in Section 2.1.
 
“Credit Agreement” has the meaning specified in the introductory paragraph
hereof.
 
“Deposit Accounts” means, with respect to any Person, all deposit accounts, as
defined in the UCC, now or hereafter held in the name of such Person.
 
“Documents” means, with respect to any Person, all documents, as defined in the
UCC, and all bills of lading, warehouse receipts, or other documents of title,
now owned or hereafter acquired by such Person.
 
“Equipment” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired equipment, as defined in the UCC, and all machinery,
equipment, furniture, furnishings, fixtures, and other tangible personal
property (except Inventory), including, without limitation, embedded software,
motor vehicles and other rolling stock with respect to which a certificate of
title has been issued, aircraft, dies, tools, jigs, molds, and office equipment,
as well as all of such types of property leased by such Person and all of such
Person’s rights and interests with respect thereto under such leases (including,
without limitation, options to purchase), together with all present and future
additions and accessions thereto, replacements therefor, component and auxiliary
parts and supplies used or to be used in connection therewith, and all
substitutes for any of the foregoing, and all manuals, drawings, instructions,
warranties, and rights with respect thereto, wherever any of the foregoing is
located.
 
“Event of Default” means an Event of Default as defined in the Credit Agreement.
 
“General Intangibles” means, with respect to any Person, all of such Person’s
now owned or hereafter acquired general intangibles, as defined in the UCC, all
causes in action and causes of action, and all other intangible personal
property of such Person of every kind and nature (other than Accounts),
including, without limitation, all contract rights, payment intangibles,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, trade secrets, goodwill, computer software,
customer lists, registrations, licenses, franchises, tax refund claims, rights
and claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, property, casualty or any similar
type of insurance and any proceeds thereof, proceeds of insurance covering the
lives of key employees on which such Person is beneficiary, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged equity interests or Investment Property, and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to such Person.
 
“Goods” means, with respect to any Person, all goods, as defined in the UCC, now
owned or hereafter acquired by such Person, wherever located, and all embedded
software to the extent included in goods, manufactured homes, standing timber
that is cut and removed for sale, and unborn young of animals.
 
“Grantor” and “Grantors” have the meaning specified in the introductory
paragraph of this Agreement and include any successors or assigns.
 
“Guaranty Agreement” means (i) the Guaranty Agreement dated the date hereof
among the Borrowers, the Material Domestic Subsidiaries and the Administrative
Agent on behalf of the Secured Parties; (ii) each other Guaranty Agreement
entered into from time to time pursuant to Section 5.14 of the Credit Agreement,
in each case as amended, supplemented, restated and otherwise in effect from
time to time, and (iii) the Lufkin Guarantee.
 
“Instruments” means, with respect to any Person, all instruments, as defined in
the UCC, now owned or hereafter acquired by such Person, and specifically
including, without limitation, any and all instruments now or hereafter
evidencing indebtedness among the Borrowers, among a Borrower and any of its
Subsidiaries or among the Subsidiaries, including, but not limited to the
promissory notes described on Schedule 1.1.
 
“Inventory” means, with respect to any Person, all of such Person’s now owned
and hereafter acquired inventory, as defined in the UCC, goods, and all
merchandise, wherever located, to be furnished under any contract of service or
held for sale or lease, all returned goods, raw materials, work-in-process,
finished goods (including embedded software), other materials and supplies of
any kind, nature, or description which are used or consumed in such Person’s
business or used in connection with the packing, shipping, advertising, selling,
or finishing of such goods, merchandise, or other property and all documents of
title or other Documents representing them.
 
“Investment Property” means, with respect to any Person, all of such Person’s
right, title and interest in and to any and all investment property as defined
in the UCC, including, without limitation, all (a) Capital Stock and all
securities, whether certificated or uncertificated, (b) securities entitlements,
(c) securities accounts, (d) commodity contracts, and (e) commodity accounts,
together with all other units, shares, partnership interests, membership
interests, equity interests, rights, or other equivalent evidences of ownership
(howsoever designated) issued by any Person.
 
“Letter-of-Credit Rights” means, with respect to any Person, all
“letter-of-credit rights” as defined in the UCC, now owned or hereafter acquired
by such Person, and all rights to payment or performance under a letter of
credit, whether or not such Person, as beneficiary, has demanded or is entitled
to demand payment or performance.
 
“Lien” means (a) any interest in property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute, or contract, and including a security
interest, hypothec, charge, claim, or a lien arising from a mortgage, deed of
trust, encumbrance, pledge, hypothecation, assignment, deposit arrangement,
agreement, security agreement, conditional sale or trust receipt or a lease,
consignment, or bailment for security purposes, (b) to the extent not included
under clause (a) preceding, (i) any reservation, exception, encroachment,
easement, right-of-way, covenant, condition, restriction, lease, or title
exception or encumbrance affecting property and (ii) any other lien, charge,
privilege, secured claim, title retention, garnishment right, deemed trust,
encumbrance, other right affecting property, choate or inchoate, whether or not
crystallized or fixed, whether or not for amounts due or coming due, arising by
any statute, act of law of any jurisdiction, a common law, an equity, or by any
agreement, and (c) any contingent or other agreement to provide any of the
foregoing or any other arrangement the intention or result of which is to confer
security upon or prefer the beneficiary thereof.
 
“Loans” has the meaning specified in Recital A.
 
“Loan Party” means each Borrower, each Grantor, each Person providing
Collateral, and any other Person who may at any time be obligated to pay all or
any part of the Obligations or to perform any obligation under any of the
Transaction Documents.
 
“Obligations” mean (a) all obligations owed to the Administrative Agent by
Borrower and the other Loan Parties, or any of them, including, without
limitation, principal, interest, premiums, fees, expenses, costs of collection,
and indemnity payments (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due) and liabilities
of the Borrower and all other Loan Parties, or any of them, now existing or
hereafter incurred in any way or manner whatsoever, and, without limitation of
the generality of the foregoing, including all obligations under, arising out of
or in connection with the Credit Agreement, any other Transaction Document to
which the Borrower or any other Loan Party is a party from the Administrative
Agent to any Loan Party and the due and timely performance and compliance by the
Borrower and all other Loan Parties with the terms of each Transaction Document
or other credit facility; (b) any and all sums advanced by the Administrative
Agent in order to preserve any collateral pledged under any Security Document or
preserve its security interest therein; (c) in the event of any proceeding for
the collection or enforcement of any indebtedness, obligations or liabilities of
any Loan Party referred to in clause (a) or (b), the expenses of the
Administrative Agent of retaking, holding, preparing for sale or lease, selling
or otherwise disposing of or realizing on any collateral under any Security
Document in accordance with the terms of such Security Document, or of any
exercise by the Administrative Agent of its rights under any Transaction
Document or other credit facility, together with attorneys’ fees and court
costs; and (d) all amounts paid by any indemnitee as to which such indemnitee
has the right to reimbursement under any Transaction Document or other credit
facility.
 
“Pledge Agreement” means (i) the Security Agreement-Pledge, dated the date
hereof, made by Lufkin and other Loan Parties in favor of the Administrative
Agent, as amended, supplemented and otherwise modified from time to time, and
(ii) each other Security Agreement – Pledge entered into from time to time
pursuant to Section 5.14 of the Credit Agreement, in each case as amended,
supplemented, restated and otherwise in effect from time to time.
 
“Proprietary Rights” means, with respect to any Person, all of such Person’s now
owned and hereafter arising or acquired licenses, franchises, permits, patents,
patent rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent applications,
trademark applications, and service mark applications, and all licenses and
rights related to any of the foregoing, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, and all rights to sue for past,
present, and future infringement of any of the foregoing.
 
“Requirement of Law” means, as to any Person, any law (statutory or common),
treaty, rule, or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.
 
“Secured Obligations” means all Obligations owed to the Administrative Agent,
the Lenders or the Issuing Bank by a Grantor, or any of them, including, without
limitation, principal, interest, fees, expenses, costs of collection,
reimbursement obligations, and indemnity payments (including obligations which,
but for the automatic stay under Section 362(a) of the Bankruptcy Code, would
become due) and liabilities of each Grantor, now existing or hereafter incurred,
to the Lenders, the Administrative Agent or the Issuing Bank in any way or
manner whatsoever and, without limitation of the generality of the foregoing,
including all obligations under, arising out of or in connection with any
Transaction Document and the due and timely performance and compliance by such
Grantor with the terms of each such Transaction Document.
 
“Software” means, with respect to any Person, all software, as defined in the
UCC, now owned or hereafter acquired by such Person, other than software
embedded in any category of Goods, and all computer programs and all supporting
information provided in connection with a transaction related to any computer
program.
 
“Supporting Obligations” means all supporting obligations, as defined in the
UCC.
 
“Transaction Documents” means, collectively, the Credit Agreement, this
Agreement, each other Security Agreement, each Pledge Agreement, each Guaranty
Agreement, the Assumption Agreement, the Lufkin Guarantee, each Securities
Account Control Agreement, and any and all other agreements, instruments, and
documents heretofore, now or hereafter evidencing, securing, guaranteeing or
otherwise relating to the Obligations, the Collateral, or any other aspect of
the transactions contemplated by the Credit Agreement, in each case including
any and all renewals, extensions, modifications, amendments or restatements
thereof.
 
“UCC” means the Uniform Commercial Code (or any successor statute), as in effect
from time to time, of the State of New York; provided, however, in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of the security interests in any Collateral is governed
by the Uniform Commercial Code as in effect in a jurisdiction other than the
State of New York, the term “UCC” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions; provided, further, that to the extent that the UCC
is used to define any term herein or in any other documents and such term is
defined differently in different Articles or Divisions of the UCC, the
definition of such term contained in Article or Division 9 shall govern.
 
ARTICLE 2
GRANT OF SECURITY INTEREST


Section 2.1                                Security Interest. As security for
the full, prompt and complete payment and performance when due of the Secured
Obligations, each Grantor hereby grants to the Administrative Agent on behalf of
the Secured Parties a continuing security interest in, lien on, collateral
assignment of, and right of set-off against, all of the personal property of
every kind and nature of such Grantor, whether now owned or existing or
hereafter acquired or arising, regardless of where located, including, without
limitation, the following:


(a)           all Accounts, including all credit enhancements therefor;


(b)           all Inventory;


(c)           all contract rights or rights to the payment of money;


(d)           all Chattel Paper in all its forms;


(e)           all Documents;


(f)           all Instruments;


(g)           all Supporting Obligations and Letter-of-Credit Rights;


(h)           all General Intangibles (including, without limitation, payment
intangibles, and Software);


(i)           all Goods;
(j)           all Equipment;


(k)           all Investment Property;


(l)           all money, cash, cash equivalents, securities and other property
of any kind of such Grantor held directly or indirectly by the Administrative
Agent;


(m)           all of such Grantor’s Deposit Accounts, the funds therein,
credits, and balances with and other claims against the Administrative Agent,
the Lenders or any of their Affiliates, Royal Bank of Canada or any of its
Affiliates, or any other financial institution with which such Grantor maintains
deposits;


(n)           all of such Grantor’s securities accounts and the securities,
security entitlements and funds therein;


(o)           all books, records and other property related to or referring to
any of the foregoing, including, without limitation, books, records, account
ledgers, data processing records, computer software, and other property and
General Intangibles at any time evidencing or relating to any of the foregoing;
and


(p)           all accessions to, substitutions for and replacements, products
and proceeds of any of the foregoing, including, but not limited to, proceeds of
any insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing;


provided, that the foregoing shall not include any Excluded Assets.


All of the foregoing, together with all other property of any Grantor in which
the Administrative Agent may at any time be granted a Lien as collateral for
payment and performance when due of the Secured Obligations, or any of them, is
herein collectively referred to as the “Collateral.”


Section 2.2                                Security for Secured Obligations. The
full, prompt and complete payment and performance when due of the Secured
Obligations shall be secured by the Collateral.


Section 2.3                                Perfection and Protection of Security
Interest.


(1)           Each Grantor shall, at its expense, perform all steps requested by
the Administrative Agent at any time to ensure the attachment, perfection and
first priority of, and the Administrative Agent’s ability to enforce, the
Administrative Agent’s Liens, including: (i) executing and filing amendments to
financing statements in form and substance satisfactory to the Administrative
Agent; (ii) delivering to the Administrative Agent warehouse receipts covering
any portion of the Collateral located in warehouses and for which warehouse
receipts are issued and certificates of title covering any portion of the
Collateral (other than Excluded Assets) for which certificates of title have
been issued (and, if requested by the Administrative Agent, causing the
Administrative Agent’s name to be noted thereon); (iii) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection of, or Administrative Agent’s ability to enforce, Administrative
Agent’s security interest in such Collateral, (iv) obtaining any and all
necessary governmental and other third party consents and approvals, including,
without limitation, any consent of any licensor, lessor or other person
obligated on Collateral; (v) obtaining executed landlord’s waivers or
subordination agreements in form and substance satisfactory to the
Administrative Agent, executed by the lessor of each leased location in which at
any time Collateral valued at $500,000 or more is maintained, held or stored,
subordinating the Liens held by such lessor to the Liens of the Administrative
Agent on behalf of the Secured Parties; and (vi) taking such other steps as are
deemed necessary or desirable by the Administrative Agent to maintain and
protect the Administrative Agent’s Liens. Each Grantor agrees that a carbon,
photographic, photostatic, or other reproduction of this Agreement or of a
financing statement is sufficient as a financing statement.


(2)           Each Grantor will promptly, at any time and from time to time, at
its sole expense, execute and deliver to the Administrative Agent such further
instruments and documents, and take such further action, as the Administrative
Agent may from time to time reasonably request in order to carry out to
establish and protect the rights, interests and remedies created, or intended to
be created, in favor of the Administrative Agent and the other Secured Parties.
The Grantors, jointly and severally, will pay, or reimburse the Administrative
Agent for paying, any and all fees, costs and expenses of whatever kind or
nature incurred in connection with the creation, preservation and protection of
the Administrative Agent’s Lien on the Collateral, including all fees and taxes
in connection with the recording or filing of instruments and documents in
public offices, payments or discharges of Taxes or Liens upon or in respect of
the Collateral, premiums for insurance required to be obtained hereunder with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the interests of
the Administrative Agent and the other Secured Parties, whether through judicial
proceedings or otherwise, or in connection with defending or prosecuting any
actions, suits or proceedings arising out of or related to the Collateral; and
all such amounts that are paid by the Administrative Agent shall, until
reimbursed by such Grantor, constitute Obligations secured by the Collateral.


(3)           Unless the Administrative Agent shall otherwise consent in writing
(which consent may be revoked in the Administrative Agent’s discretion), each
Grantor shall deliver to the Administrative Agent all Collateral consisting of
negotiable Documents, Chattel Paper, and Instruments promptly after such Grantor
receives the same.


(4)           Each Grantor shall obtain and deliver to the Administrative Agent
landlord’s waivers or subordination agreements in form and substance
satisfactory to the Administrative Agent, executed by the lessor of each leased
location in which at any time Collateral valued at $500,000 or more is
maintained, held or stored, subordinating the Liens held by such lessor to the
Liens of the Administrative Agent on behalf of the Secured Parties. Upon request
by the Administrative Agent, each Grantor shall in all instances obtain a signed
acknowledgment of the Administrative Agent’s Liens from each bailee having
possession of any Collateral that such bailee holds such Collateral for the
benefit of the Secured Parties
(5)           If any Grantor, at any time, holds or acquires an interest in any
electronic chattel paper or any “transferrable record”, as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, such Grantor shall notify the
Administrative Agent thereof and, upon the occurrence and continuance of an
Event of Default, shall take such action as the Administrative Agent may
reasonably request to vest in the Administrative Agent’s control, under Section
9-105 of the UCC, such electronic chattel paper or control under Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as so in
effect in such jurisdiction, of such transferable record.


(6)           All Deposit Accounts of each Grantor are listed on Schedule 2.3a.
For each Deposit Account that any Grantor at any time opens or maintains, such
Grantor shall, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(a) cause the depositary bank to comply at any time with instructions from the
Administrative Agent to such depositary bank directing the disposition of funds
from time to time credited to such deposit account, without further consent of
such Grantor, or (b) arrange for the Administrative Agent to become the customer
of the depositary bank with respect to the deposit account, with such Grantor
being permitted, only with the consent of the Administrative Agent, to exercise
rights to withdraw funds from such deposit account.


(7)           All Securities Accounts of each Grantor are listed on Schedule
2.3b. For each Securities Account that any Grantor at any time opens or
maintains, such Grantor shall notify the Administrative Agent thereof and, at
the Administrative Agent’s request and option, pursuant to an agreement in form
and substance satisfactory to the Administrative Agent, either (a) cause the
securities intermediary to comply at any time with instructions from the
Administrative Agent to such securities intermediary directing the disposition
of securities and security entitlements from time to time held in such
securities account, without further consent of such Grantor, or (b) arrange for
the Administrative Agent to become the customer of the securities intermediary
with respect to the securities account.


(8)           If any Grantor shall at any time hold or acquire any certificated
securities, such Grantor shall forthwith endorse, assign and deliver the same to
the Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time specify. If any securities now or hereafter acquired by any Grantor are
uncertificated and are issued to any Grantor or its nominee directly by the
issuer thereof, such Grantor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(a) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such securities, without further consent of such
Grantor or such nominee, or (b) arrange for the Administrative Agent to become
the registered owner of the securities. If any securities, whether certificated
or uncertificated, or other investment property now or hereafter acquired by any
Grantor are held by such Grantor or its nominee through a securities
intermediary or commodity intermediary, such Grantor shall immediately notify
the Administrative Agent thereof and, at the Administrative Agent’s request and
option, pursuant to an agreement in form and substance satisfactory to the
Administrative Agent, either (i) cause such securities intermediary or (as the
case may be) commodity intermediary to agree to comply with entitlement orders
or other instructions from the Administrative Agent to such securities
intermediary as to such securities or other investment property, or (as the case
may be) to apply any value distributed on account of any commodity contract as
directed by the Administrative Agent to such commodity intermediary, in each
case without further consent of such Grantor or such nominee, or (ii) in the
case of financial assets or other investment property held through a securities
intermediary, arrange for the Administrative Agent to become the entitlement
holder with respect to such investment property, with such Grantor being
permitted, only with the consent of the Administrative Agent, to exercise rights
to withdraw or otherwise deal with such investment property.


(9)           If any Collateral is at any time in the possession of a bailee,
the relevant Grantor shall promptly notify the Administrative Agent thereof and,
at the Administrative Agent’s request and option, shall promptly obtain an
acknowledgement from the bailee, in form and substance satisfactory to the
Administrative Agent, that the bailee holds such Collateral for the benefit of
the Administrative Agent, and that such bailee agrees to comply, without further
consent of such Grantor, with instructions from the Administrative Agent as to
such Collateral.


(10)           Each Grantor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file as valid financing statements in
any filing office or in the applicable financing statement records any financing
statements and amendments thereto that (a) indicate the Collateral (i) as “all
assets” or “all personal property” of such Grantor, or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the UCC, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
Part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including whether such Grantor is an
organization, the type of organization, and any organization identification
number issued to such Grantor. Each Grantor agrees to furnish any such
information to the Administrative Agent promptly upon request. Each Grantor also
ratifies its authorization for the Administrative Agent to file any like
financing statements or amendments thereto if filed prior to the date hereof.
Upon such filing, no filing or recording of any other financing statements or
other instrument and no recording, filing or indexing of this Agreement is
necessary in order to preserve and protect the Administrative Agent’s security
interest in the Collateral as a legal, valid, enforceable and perfected (to such
extent) security interest in the Collateral, except filing of appropriate
continuation statements with respect to such UCC financing statement. No person
or entity from which any Grantor leases any of its premises has filed any UCC
financing statement with respect to any contractual lien that would have
priority over the Administrative Agent’s security interest in the Collateral.


(11)           On the date hereof and at any time during the term of this
Agreement during which a security interest in the Administrative Agent’s favor
in the Collateral exists, no financing statement (or similar statement or
instrument of registration under the laws of any jurisdiction) is or will be on
file or registered in any public office covering any interest of any kind with
respect to the Collateral (other than those covering Permitted Encumbrances), or
intended so to be, other than those relating to the security interest created by
this Agreement or those which may have been consented to by the Administrative
Agent in writing, and the applicable Grantor will be the lawful owner of the
Collateral and will have good right to grant the Administrative Agent a security
interest therein.


(12)           From time to time, each Grantor shall, upon the Administrative
Agent’s request, execute and deliver confirmatory written instruments pledging
to the Administrative Agent, for the benefit of the Secured Parties, the
Collateral, but any Grantor’s failure to do so shall not affect or limit any
security interest or any other rights of the Administrative Agent in and to the
Collateral with respect to such Grantor. Until all Secured Obligations have been
fully satisfied, the Administrative Agent’s Liens shall continue in full force
and effect in all Collateral.


(13)           No Grantor shall, without the prior written consent of the
Administrative Agent, (i) change its type of entity; (ii) change its legal name,
whether by amendment of its organizational documents, by reorganization or
otherwise; (iii) change its organizational identification number; (iv)
reincorporate or reorganize itself under the laws of any jurisdiction; (v) enter
into any proceedings for (A) any merger, consolidation, conversion, dissolution,
liquidation or termination, or (B) any transfer to or domestication in any other
jurisdiction; or (vi) change its location (within the meaning of Section 9-307
of the UCC).


(14)           Each Grantor acknowledges that it is not authorized to file or to
consent to the filing of any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of the Administrative Agent and agrees that it will not do so without
the prior written consent of the Administrative Agent, subject to such Grantor’s
rights under Section 9-509(d)(2) of the UCC.


(15)           No Grantor shall enter into any agreement that restricts or
prohibits the grant of a security interest in Accounts, Inventory, Chattel
Paper, Instruments, Investment Property, payment intangibles, or any other types
of Collateral or the proceeds of any of foregoing to the Administrative Agent.


Section 2.4                                Location of Collateral.


(a)           Each Grantor represents and warrants to the Administrative Agent
that (a) Schedule 2.4 is a correct and complete list of the location of such
Grantor’s chief executive office, the location of its books and records, the
locations of the Collateral, and the locations of all of its other places of
business and (b) Schedule 2.4 correctly sets forth the names of the owners and
lessors or sublessors of such facilities and locations. Each Grantor covenants
and agrees that it will not (i) maintain any Collateral at any location other
than those locations listed for such Grantor on Schedule 2.4, (ii) otherwise
change or add to any of the locations listed for such Grantor on Schedule 2.4,
or (iii) change its “location” (as defined in the UCC) from the location
identified in Schedule 2.4, unless it gives the Administrative Agent at least
thirty (30) days prior written notice thereof and executes any and all waivers,
landlord subordination agreements, and other documents that the Administrative
Agent reasonably requests in connection therewith. Without limiting the
foregoing, each Grantor represents that all of its Inventory (other than
Inventory in transit) is, and covenants that all of its Inventory will be,
located either (A) on premises owned by such Grantor, (B) on premises leased by
such Grantor, provided that the Administrative Agent has received, if requested
by the Administrative Agent, an executed landlord waiver from the landlord of
such premises in form and substance satisfactory to the Administrative Agent, or
(C) in a warehouse or with a bailee, provided that the Administrative Agent has
received an executed bailee letter from the applicable Person in form and
substance satisfactory to the Administrative Agent.


(b)           Each Grantor will further furnish to the Administrative Agent at
such times as the Administrative Agent may reasonably request the location and
aggregate value at each such location of all such Grantor’s Inventory and a
statement showing opening Inventory, Inventory acquired, Inventory sold and held
for future delivery, Inventory returned or repossessed, Inventory used or
consumed in such Grantor’s business and closing Inventory, such statement to be
certified by such Grantor’s chief financial officer. The Administrative Agent
shall have the right at any time and from time to time to verify the existence
and state of the Collateral in any manner as the Administrative Agent may
consider appropriate, and each Grantor agrees to furnish all assistance and
information and to perform all such acts as the Administrative Agent may
reasonably request in connection therewith and for such purpose to grant to the
Administrative Agent or its agents reasonable access to all places where the
Collateral may be located and to all premises occupied by such Grantor’s
business.


Section 2.5                                Jurisdiction of Organization.
Schedule 2.5 correctly identifies each Grantor’s exact legal name as of the date
hereof as it appears in official filings in the state of its incorporation or
other organization, the type of entity of each Grantor (including corporation,
partnership, limited partnership, or limited liability company), the
organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, and the jurisdiction in which each Grantor is incorporated or organized.
Each Grantor is a registered organization and has only one state of
incorporation or organization.


Section 2.6                                Title to, Liens on, and Sale and Use
of, Collateral. Each Grantor represents and warrants to the Administrative Agent
and agrees with the Administrative Agent that: (a) such Grantor is the legal and
equitable owner and holder of or has sufficient rights in and the power to
transfer all of the Collateral free and clear of any adverse claim and free of
all Liens whatsoever, except for Permitted Encumbrances; (b) the Administrative
Agent’s Liens in the Collateral is not now, and will not at any time be, subject
to any prior Lien except for Permitted Encumbrances and each Grantor shall, at
its expense, take such action (including the obtaining and recording of waivers)
as may be necessary to prevent any third party from acquiring any right to or
interest in the Collateral other than Permitted Encumbrances, and if at any time
any Person shall claim any such right or interest, such Grantor shall, at its
expense, cause such claim to be waived in writing or otherwise eliminated to the
Administrative Agent’s satisfaction within thirty (30) days after such claim
shall have first become known to such Grantor; (c) such Grantor will use, store,
and maintain the Collateral in its possession or control at all time and with
all reasonable care and will use such Collateral for lawful purposes only; (d)
such Grantor will keep the Collateral in good order and repair and will not use
the same in violation of law or any policy of insurance thereon; (e) such
Grantor will permit the Administrative Agent, or its designee, to inspect the
Collateral at any reasonable time, wherever located; (f) such Grantor will pay
promptly when due all taxes, fees, assessments, governmental charges and levies
upon the Collateral or incurred in connection with the use or operation of such
Collateral or incurred in connection with this Agreement; (g) such Grantor will
operate its business in compliance with all applicable federal and state laws,
including, without limitation, provisions of the federal Fair Labor Standards
Act, as amended; (h) such Grantor will not sell or otherwise dispose, or offer
to sell or otherwise dispose, of the Collateral or any interest therein unless
such Grantor has obtained the prior written consent of the Administrative Agent
(which may be granted or denied in the discretion of the Administrative Agent),
prior to the sale or other disposition or creation of any direct or indirect
actual or constructive lien, security interest, or other security device, of,
in, on or with respect to, of all or any part of the Collateral except for sales
of inventory in the ordinary course of business; and (i) such Grantor will
warrant and defend its good and marketable title to the Collateral and the
perfected first priority security interest of the Administrative Agent on behalf
of the Secured Parties in the Collateral against all claims and demands
whatsoever.


Section 2.7                                Maintenance of Insurance.  (a) Each
Grantor will maintain with financially sound and reputable insurers insurance
with respect to its properties and business against such casualties and
contingencies as shall be in accordance with general practices of businesses
engaged in similar activities in similar geographic areas. Such insurance shall
be in such minimum amounts that such Grantor will not be deemed a co-insurer
under applicable insurance laws, regulations and policies and otherwise shall be
in such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to the Administrative Agent. In addition, all
such insurance shall be payable to the Administrative Agent as loss payee under
a standard loss payee clause. Without limiting the foregoing, such Grantor will
(i) keep all of its physical property insured with casualty or physical hazard
insurance on an “all risks” basis, with broad form flood coverage and electronic
data processing coverage, with a full replacement cost endorsement and an
“agreed amount” clause in an amount equal to 100% of the full replacement cost
of such property, (ii) maintain all such workers’ compensation or similar
insurance as may be required by law, and (iii) maintain, in amounts and with
deductibles equal to those generally maintained by businesses engaged in similar
activities in similar geographic areas, general public liability insurance
against claims of bodily injury, death or property damage occurring, on, in or
about the properties of such Grantor.


(1)           Insurance Proceeds. The proceeds of any casualty insurance in
respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with an interest having priority in the
property covered thereby, (i) so long as no Event of Default has occurred and is
continuing, be disbursed to the relevant Grantor for direct application by such
Grantor solely to the repair or replacement of such Grantor’s property so
damaged or destroyed, and (ii) if an Event of Default has occurred, be held by
the Administrative Agent as cash collateral for the Secured Obligations or be
applied by the Administrative Agent to the Secured Obligations.


(a)           Continuation of Insurance. All policies of insurance shall provide
for at least thirty (30) days’ prior written notice to the Administrative Agent
of any cancellation or material change in coverage. In the event of failure by
the relevant Grantor to provide and maintain insurance as herein provided, the
Administrative Agent may, at its option, provide such insurance and charge the
amount thereof to the relevant Grantor, which amount shall be part of the
Secured Obligations. Each Grantor shall furnish the Administrative Agent with
certificates of insurance and policies evidencing compliance with the foregoing
insurance provision.


Section 2.8                                Appraisals. Whenever an Event of
Default exists, each Grantor shall, at its expense and upon the Administrative
Agent’s request, provide the Administrative Agent with appraisals or updates
thereof of any or all of the Collateral consisting of Equipment from a
credentialed appraiser acceptable to the Administrative Agent, and prepared on a
basis and in form, satisfactory to the Administrative Agent, such appraisals and
updates to include, without limitation, information required by applicable law
and regulation and by the internal policies of the Administrative Agent.


Section 2.9                                Access and Examination. The
Administrative Agent shall (upon reasonable prior notice unless an Event of
Default has occurred, in which case no prior notice shall be required) have
access to, examine, audit, make extracts from or copies of, and inspect any or
all of each Grantor’s records, files, and books of account and the Collateral,
and discuss the affairs of any Grantor with such Grantor’s officers and
management and the officers and management of any other Grantor. Each Grantor
will deliver to the Administrative Agent any instrument necessary for the
Administrative Agent to obtain records from any service bureau maintaining
records for such Grantor. The Administrative Agent may at any time when an Event
of Default exists and at such Grantor’s expense make copies of all of any
Grantor’s books and records, or require such Grantor to deliver such copies to
the Administrative Agent. The Administrative Agent may, without expense to the
Administrative Agent, use such of the Grantors’ respective personnel, supplies,
facilities and equipment as may be reasonably necessary for maintaining or
enforcing the Administrative Agent’s Liens. The Administrative Agent shall have
the right, at any time, in the Administrative Agent’s name or in the name of a
nominee of the Administrative Agent, to verify the validity, amount, or any
other matter relating to the Accounts, Inventory, or other Collateral, by mail,
telephone, or otherwise.


Section 2.10                                Accounts.


(a)           Each Grantor hereby represents and warrants to the Administrative
Agent, with respect to such Grantor’s Accounts, that each existing Account
represents, and each future Account will represent, a bona fide sale or lease
and delivery of goods by such Grantor, or rendition of services by such Grantor,
in the ordinary course of such Grantor’s business.


(b)           None of the Account Debtors or other persons obligated on any of
the Accounts is a governmental authority covered by the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral.


(c)           Each of Grantor’s accounts receivable: (A) subject to any reserve
reflected on Lufkin’s balance sheet, is on the date hereof and will be at all
times during the term of this Agreement a good and valid account receivable
representing an undisputed bona fide right to payment from the Account Debtor
with respect thereto for merchandise held subject to delivery or theretofore
shipped or delivered pursuant to a contract of sale, for services theretofore
performed by such Grantor, for property sold, leased, licensed, assigned or
otherwise disposed of or arising out of the use of a credit or charge card or
information contained on or for use with the card; (B) will not be subject to
any defense, offset, counterclaim, holdback, discount or allowance, except as
stated in a statement delivered to the Administrative Agent pursuant to this
subsection (c) or as would not reasonably be likely to result in a Material
Adverse Effect; (C) will not have been made with an Account Debtor under an
agreement pursuant to which any material reduction or discount may be claimed
except as indicated in a statement or invoice furnished to the Administrative
Agent with reference thereto; and (D) will be an account receivable of which
such Grantor is the lawful owner and has the right to subject the same to the
Administrative Agent’s Lien and no action has been or will be taken by such
Grantor which has or will have the effect of giving to an Account Debtor any
defense, setoff, claim or counterclaim against any Grantor that may be asserted
against the Administrative Agent, whether in any proceeding to enforce the
Collateral or otherwise. Any variance from the representations set forth in this
subsection (c) with respect to any account receivable will be noted on any
report or statement of account receivables delivered to the Administrative Agent
or will be otherwise be reported in writing to the Administrative Agent promptly
upon such Grantor’s becoming aware of such variance. No account receivable will
have been or hereafter will be sold, assigned or transferred to any person or
entity other than the Administrative Agent or in any way encumbered except to
the Administrative Agent.


(d)           Each Grantor will perform all of the terms, covenants and
conditions on such Grantor’s part to be observed or performed under the
contracts giving rise to such Grantor’s accounts receivable and other Accounts
and take all steps necessary to keep such licenses and contracts in full force
and effect, except to the extent that failure to do so is not reasonably likely
to result in a Material Adverse Effect. Without the Administrative Agent’s prior
consent, no Grantor will compromise, adjust, amend, modify or alter any of the
terms, covenants or conditions of any of such Grantor’s accounts receivable or
other Accounts (or extend the time for payment thereof) or grant any additional
discounts, allowances or credits thereon, except to the extent that doing so is
not reasonably likely to result in a Material Adverse Effect.


(e)           Each Grantor will promptly notify the Administrative Agent if any
account receivable becomes evidenced by an instrument, and, upon the
Administrative Agent’s request, promptly deliver said instrument to the
Administrative Agent, appropriately endorsed in the Administrative Agent’s favor
to be held as Collateral hereunder.


(f)           Each Grantor will furnish to the Administrative Agent at such
times as the Administrative Agent may reasonably request statements, in form and
substance satisfactory to the Administrative Agent, of all of such Grantor’s
accounts receivable, itemized by Account Debtor and, promptly from time to time,
such other information as the Administrative Agent may reasonably request
regarding the Collateral and such Grantor’s operations, business, affairs and
financial condition, each such statement to be certified by such Grantor’s chief
financial officer.


Section 2.11                                Collections on Accounts.


(a)           The Administrative Agent or its designee may, at any time during
the existence of an Event of Default, notify Account Debtors that the Accounts
have been assigned to the Administrative Agent and of the Administrative Agent’s
Lien therein, and may collect them directly.
(b)           At any time during the existence of an Event of Default, each
Grantor, at the Administrative Agent’s request, shall execute and deliver to the
Administrative Agent such documents as the Administrative Agent shall require to
grant the Administrative Agent access to any post office box of such Grantor in
which collections of any Accounts of such Grantor or any other Grantor are
received.


Section 2.12                                Inventory; Perpetual Inventory.


Each Grantor represents and warrants and agrees that all of the Inventory now
owned or hereafter acquired by such Grantor is and will be held for sale or
lease, or is to be furnished in connection with the rendition of services, in
the ordinary course of such Grantor’s business, and is and will be fit for such
purposes. Each Grantor will keep its Inventory in good and marketable condition,
except for damaged or defective goods arising in the ordinary course of such
Grantor’s business. No Grantor will, without the prior written consent of the
Administrative Agent, acquire or accept any Inventory on consignment or
approval. Each Grantor agrees that it has operated and will operate its business
and operations in compliance with, and all Inventory produced by such Grantor in
the United States has been, and will be, produced in accordance with the Federal
Fair Labor Standards Act of 1938, as amended, and all rules, regulations, and
orders thereunder. Each Grantor will maintain a perpetual inventory reporting
system at all times. No Grantor will, without the Administrative Agent’s written
consent, sell any Inventory on a bill-and-hold, guaranteed sale, sale and
return, sale on approval, consignment, or other repurchase or return basis.


Section 2.13                                Equipment.


(a)           Each Grantor represents and warrants and agrees that all of the
Equipment now owned or hereafter acquired by such Grantor is and will be used or
held for use in such Grantor’s business and is and will be fit for such
purposes. Each Grantor shall keep and maintain its Equipment in good operating
condition and repair (ordinary wear and tear excepted) and shall make all
necessary replacements thereof.


(b)           Each Grantor shall promptly inform the Administrative Agent of any
material additions to or deletions from its Equipment and of any material damage
to or destruction of its Equipment. No Grantor shall permit any of its Equipment
to become a fixture with respect to real property or to become an accession with
respect to other personal property with respect to which real or personal
property the Administrative Agent does not have a first priority Lien. No
Grantor will, without the Administrative Agent’s prior written consent, alter or
remove any identifying symbol or number on any of such Grantor’s Equipment
constituting Collateral.


Section 2.14                                Documents, Instruments, and Chattel
Paper. Each Grantor represents and warrants to the Administrative Agent that (a)
all Documents, Instruments, Letter-of-Credit Rights, and Chattel Paper
describing, evidencing, or constituting Collateral, and all signatures and
endorsements thereon, are and will be complete, valid, and genuine, and (b) all
goods evidenced by such Documents, Instruments, Letter-of-Credit Rights, and
Chattel Paper are and will be owned by Grantors, free and clear of all Liens
other than Permitted Encumbrances.


Section 2.15                                Right to Cure. The Administrative
Agent may, in its discretion, pay any amount or do any act required of any
Grantor hereunder or under any other Transaction Document in order to preserve,
protect, maintain, or enforce the Secured Obligations or the Collateral and the
Administrative Agent’s Liens therein, and which any Grantor fails to pay or do,
including payment of any judgment against any Grantor, any insurance premium,
any warehouse charge, any finishing or processing charge, any landlord’s or
bailee’s claim, and any other Lien upon or with respect to the Collateral. All
payments that the Administrative Agent makes under this Section 2.15 and all
reasonable out-of-pocket costs and expenses that the Administrative Agent pays
or incurs in connection with any action taken by it hereunder shall be payable
by the Grantors on demand, shall bear interest at the Default Rate from date
expended until paid, and shall be part of the Secured Obligations.


Section 2.16                                Power of Attorney. Each Grantor
hereby appoints the Administrative Agent and the Administrative Agent’s designee
as such Grantor’s attorney with power: (a) to endorse the Grantor’s name on any
checks, notes, acceptances, money orders, or other forms of payment or security
that come into Administrative Agent’s possession; (b) to sign the Grantor’s name
on any invoice, bill of lading, warehouse receipt, or other negotiable or
non-negotiable Document constituting Collateral, on drafts against customers, on
assignments of Accounts, on notices of assignment, financing statements and
other public records and to file any such financing statements by electronic
means with or without a signature as authorized or required by applicable law or
filing procedure; (c) so long as any Event of Default exists, to notify the post
office authorities to change the address for delivery of such Grantor’s mail to
an address designated by the Administrative Agent and to receive, open, and
dispose of all mail addressed to such Grantor; (d) to send requests for
verification of Accounts to customers or Account Debtors; (e) to complete, in
such Grantor’s name or the Administrative Agent’s name, any order, sale, or
transaction, obtain the necessary Documents in connection therewith, and collect
the proceeds thereof; (f) to clear Inventory through customs in such Grantor’s
name, the Administrative Agent’s name, or the name of the Administrative Agent’s
designee, and to sign and deliver to customs officials powers of attorney in
such Grantor’s name for such purpose; (g) to the extent, if any, that such
Grantor’s authorization given in Section 2.3(l) is not sufficient, and without
otherwise limiting same, to file such financing statements with respect to this
Agreement, with or without such Grantor’s signature, or to file a photocopy of
this Agreement in substitution for a financing statement, as the Administrative
Agent may deem appropriate and to execute in such Grantor’s name such amendments
to financing statements which may require such Grantor’s signature; and (h) to
do all things necessary to carry out this Agreement. Each Grantor ratifies and
approves all acts of such attorney. Neither the Administrative Agent nor any of
its attorneys will be liable for any acts or omissions or for any error of
judgment or mistake of fact or law except for their gross negligence or willful
misconduct. This power, being coupled with an interest, is irrevocable until the
Secured Obligations have been fully and irrevocably paid, performed and
satisfied.


Section 2.17                                The Administrative Agent’s Rights,
Duties, and Liabilities.


(a)           Each Grantor assumes all responsibility and liability arising from
or relating to the use, sale, license, or other disposition of the Collateral.
The Secured Obligations shall not be affected by any failure of the
Administrative Agent to take any steps to perfect the Administrative Agent’s
Liens or to collect or realize upon the Collateral, nor shall loss of or damage
to the Collateral release any Grantor from any of the Secured Obligations. The
Administrative Agent shall not be obligated to do any of the acts authorized in
this Agreement, but if the Administrative Agent elects to do any such act, the
Administrative Agent will not be responsible to any Grantor except for the
Administrative Agent’s own gross negligence or willful misconduct. During the
existence of any Event of Default, the Administrative Agent may (but shall not
be required to), without notice to or consent from any Grantor, sue upon or
otherwise collect, extend the time for payment of, modify or amend the terms of,
compromise or settle for cash, credit, or otherwise upon any terms, grant other
indulgences, extensions, renewals, compositions, or releases, and take or omit
to take any other action with respect to the Collateral, any security therefor,
any agreement relating thereto, any insurance applicable thereto, or any Person
liable directly or indirectly in connection with any of the foregoing, without
discharging or otherwise affecting the liability of any Grantor for the Secured
Obligations.


(b)           It is expressly agreed by each Grantor that, anything herein to
the contrary notwithstanding, such Grantor shall remain liable under each of its
contracts and each of its licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Administrative Agent
does not, by (i) reason of or arising out of this Agreement, (ii) any
assignment, (iii) the granting herein of a Lien thereon, or (iv) the receipt by
the Administrative Agent of any payment relating to any contract, license or
agreement pursuant hereto or otherwise, assume any of such Grantor’s obligations
under any Collateral or any license, contract or agreement relating to any
Collateral and the Administrative Agent shall have no responsibility, obligation
or liability under any contract, license or agreement relating to any
Collateral. The Administrative Agent shall not be required or obligated in any
manner to perform or fulfill any of the obligations of any Grantor under or
pursuant to any contract or license, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any contract or license, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times.


(c)           The Administrative Agent may at any time during the existence of
an Event of Default, without prior notice to any Grantor, notify Account Debtors
and other Persons obligated on the Collateral that the Administrative Agent has
a security interest therein and that payments shall be made directly to the
Administrative Agent on behalf of the Secured Parties. Upon the request of the
Administrative Agent, any Grantor shall so notify Account Debtors and other
Persons obligated on Collateral. Once any such notice has been given to any
Account Debtor or other Person obligated on the Collateral, no Grantor shall
give any contrary instructions to such Account Debtor or other Person without
the Administrative Agent’s prior written consent.


(d)           The Administrative Agent may at any time, in the Administrative
Agent’s own name or in the name of any Grantor, communicate with the Grantors’
Account Debtors, parties to Contracts, and obligors in respect of Instruments to
verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, and terms of Accounts, payment intangibles, Instruments, or
Chattel Paper.


Section 2.18                                Patent, Trademark, and Copyright
Collateral.


(a)           No Grantor has any interest in, or title to, any patents, patent
applications, trademark and service mark registrations and applications, and
copyright registrations and applications except as set forth in Schedule 2.18
hereto. This Agreement is effective to create a valid and continuing Lien on,
and, upon filing of a copyright security agreement with the United States
Copyright Office and filing of a patent security agreement and Trademark
Security Agreement with the United States Patent and Trademark Office and filing
of appropriate financing statements pursuant to the UCC, perfected Liens in
favor of the Administrative Agent in, all right, title and interest in any of
the Proprietary Rights now or hereafter held by any Grantor to the extent
registered under the Requirements of Law, and such perfected Liens are
enforceable as such as against any and all creditors of and purchasers from any
Grantor. Upon filing of all such copyright security agreements, patent security
agreements, and trademark security agreements and the filing of appropriate
financing statements pursuant to the UCC, all action necessary or desirable to
protect and perfect the Administrative Agent’s Lien on each Grantor’s
Proprietary Rights under the Requirements of Law shall have been duly taken.


(b)           Each Grantor shall notify the Administrative Agent immediately if
it knows or has notice that any application or registration relating to any
Proprietary Rights (now or hereafter existing) may become abandoned or
dedicated, or of any adverse determination or development (including the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office, or any court) regarding such Grantor’s ownership of any Proprietary
Rights, its right to register the same, or to keep and maintain the same, if
such abandonment, determination, or development could reasonably be expected to
have a Material Adverse Effect.


(c)           From time to time as reasonably requested by the Administrative
Agent, each Grantor shall give the Administrative Agent written notice of all
applications for registration by such Grantor, either directly or through any
employee, licensee, or designee, of any Proprietary Rights with the United
States Patent and Trademark Office, the United States Copyright Office, or any
similar office or agency and, upon request of the Administrative Agent, each
Grantor shall execute and deliver any and all copyright security agreements,
patent security agreements or trademark security agreements as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s Lien on such Proprietary Rights and the General Intangibles of such
Grantor relating thereto or represented thereby.


(d)           Each Grantor shall take all reasonable actions necessary or
requested by the Administrative Agent to maintain and pursue each application,
to obtain the relevant registration and to maintain the registration of each of
the Proprietary Rights (now or hereafter existing), including the filing of
applications for renewal, affidavits of use, affidavits of noncontestability and
opposition and interference and cancellation proceedings, unless such Grantor
shall determine that such Proprietary Rights are not material to the conduct of
its business.


(e)           In the event that any Proprietary Rights of a Grantor are
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall, unless it shall reasonably determine that such Proprietary Rights are not
material to the conduct of its business or operations, promptly sue for
infringement, misappropriation, or dilution and to recover any and all damages
for such infringement, misappropriation, or dilution, and take such other
actions as are reasonable and appropriate under the circumstances to protect
such Proprietary Rights.


Section 2.19                                Indemnification. In any suit,
proceeding, or action brought by the Administrative Agent relating to any
Collateral for any sum owing with respect thereto or to enforce any rights or
claims with respect thereto, Grantors, jointly and severally, will defend the
Administrative Agent, the Issuing Bank and each other Secured Party against, and
save, indemnify, and keep the Administrative Agent, the Issuing Bank and each
other Secured Party (each, an “Indemnitee”) harmless from and against any and
all losses, claims, damages, liabilities, costs and related expenses (including
costs of investigation and defense, legal fees and amounts paid in settlement)
and the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee, INCLUDING LOSSES, LIABILITIES,
OBLIGATIONS, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES AND
DISBURSEMENTS ARISING FROM THE SOLE, CONCURRENT, ORDINARY OR CONTRIBUTORY
NEGLIGENCE OF THE PERSON TO BE INDEMNIFIED, and any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, illegal acts or willful misconduct of such Indemnitee. Any amount to
be paid under this Section by the Grantors to any Indemnitee shall be a demand
obligation owing by the Grantors to the Indemnitee and shall bear interest from
the date of expenditure until paid at the Default Rate. The obligations of the
Grantors under this Section 2.19 shall survive the termination of this
Agreement.


Section 2.20                                Limitation on Liens on Collateral.
No Grantor will create, permit, or suffer to exist, and each Grantor will defend
the Collateral against, and take such other action as is necessary to remove,
any Lien on the Collateral except Permitted Encumbrances, and each Grantor will
defend the right, title, and interest of the Administrative Agent in and to any
of such Grantor’s rights under the Collateral against the claims and demands of
all Persons whomsoever.


Section 2.21                                Notice Regarding Collateral. Each
Grantor will, promptly upon learning thereof, report to the Administrative
Agent, in reasonable detail: (a) of any Lien (other than Permitted Encumbrances)
or claim made or asserted against any of the Collateral; (b) any material
adverse change in the information contained herein relating to such Grantor, its
business or the Collateral; (c) the details of any material adverse claim or
litigation affecting such Grantor or the Collateral; (d) any material loss of or
damage to the Collateral; and (e) any reclamation, return or repossession of any
material portion of the Collateral, all material delays in performance, notices
of default, claims made or disputes asserted by any Account Debtor or other
obligor and any other matters materially, adversely affecting the value,
enforceability or collectability of any of the Collateral; and (f) any use by
any person or entity of any term or design likely to cause confusion with any
trademark referred to in Section 2.18 and any use by any person or entity of any
other process or product that infringes upon any such trademark.
Section 2.22                                Remedies: Rights upon Default.


(a)           In addition to all other rights and remedies granted to it under
this Agreement and under any other instrument or agreement securing, evidencing,
or relating to any of the Obligations or the Secured Obligations, if any Event
of Default shall exist, the Administrative Agent may exercise all rights and
remedies of a secured party under the UCC. Without limiting the generality of
the foregoing, each Grantor expressly agrees that in any such event the
Administrative Agent, without demand of performance or other demand,
advertisement, or notice of any kind (except the notice specified below of time
and place of public or private sale) to or upon any Grantor or any other Person
(all and each of which demands, advertisements, and notices are hereby expressly
WAIVED to the maximum extent permitted by the UCC and other applicable law), may
forthwith enter upon the premises of any Grantor where any Collateral is located
through self-help, without judicial process, without first obtaining a final
judgment or giving such Grantor or any other Person notice and opportunity for a
hearing on the Administrative Agent’s claim or action and may collect, receive,
assemble, process, appropriate, and realize upon the Collateral, or any part
thereof, and may forthwith sell, lease, license, assign, give an option or
options to purchase, or sell or otherwise dispose of and deliver said Collateral
(or contract to do so), or any part thereof, in one or more parcels at a public
or private sale or sales, at any exchange at such prices as the Administrative
Agent may deem acceptable, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent shall have the right
upon any such public sale or sales and, to the extent permitted by law, upon any
such private sale or sales, to purchase for the benefit of the Administrative
Agent, the whole or any part of said Collateral so sold, free of any right or
equity of redemption, to the extent permitted by law, which equity of redemption
each Grantor hereby releases. Such sales may be adjourned and continued from
time to time with or without notice. The Administrative Agent shall have the
right to conduct such sales on any Grantor’s premises or elsewhere and shall
have the right to use each Grantor’s premises without charge for such time or
times as the Administrative Agent deems necessary or advisable.


(b)           Upon any sale of any of the Collateral, whether made under the
power of sale given by this Agreement or under judgment, order or decree in any
judicial proceeding for foreclosure or involving the enforcement of this
Agreement: (i) the Administrative Agent may bid for the property being sold and,
upon compliance with the terms of sale, may hold, retain and possess and dispose
of such property in its own absolute right without further accountability and
may, in paying the purchase price for such property, deliver any notes
evidencing the Obligations or claims for interest thereon in lieu of cash in
payment of the amount equal to the unpaid amount of such notes or claims; (ii)
the Administrative Agent may make and deliver to the purchaser or purchasers a
good and sufficient deed, bill of sale and instrument of assignment and transfer
of the property sold; (iii) the Administrative Agent is irrevocably appointed
each Grantor’s true and lawful attorney-in-fact in such Grantor’s name and stead
to make all necessary deeds, bills of sale and instruments of assignment and
transfer of the property thus sold and for such other purposes as are necessary
or desirable to effectuate the provisions of this Agreement, and for that
purpose the Administrative Agent may execute and deliver all necessary deeds,
bills of sale and instruments of assignment and transfer, and may substitute one
or more persons or entities with like power, and each Grantor ratifies and
confirms all that such Grantor’s said attorney, or such substitute or
substitutes, shall lawfully do by virtue of this appointment, but if so
requested by the Administrative Agent or by any purchaser, such Grantor will
ratify and confirm any such sale or transfer by executing and delivering to the
Administrative Agent or to such purchaser all deeds, bills of sale, instruments
of assignment and transfer and releases as may be designated in any such
request; (iv) all of any Grantor’s right, title, interest, claim and demand
whatsoever, either at law or in equity or otherwise, in and to the property so
sold shall be divested, such sale shall be a perpetual bar both at law and in
equity against such Grantor, its successors and assigns and against any and all
persons or entities claiming or who may claim the property sold or any part
thereof from, through or under such Grantor or its successors or assigns; (v)
each Grantor will terminate and cease forthwith all use of the property so sold;
(vi) the Administrative Agent’s receipt or a receipt of the officer making such
sale shall be a sufficient discharge to the purchaser or purchasers at such sale
for the purchase money, and such purchaser or purchasers, and such purchaser’s
or purchasers’ assigns or personal representatives, shall not, after paying such
purchase money and receiving such receipt, be obligated to see to the
application of such purchase money or be in any way answerable for any loss,
misapplication or non-application thereof; and (vii) to the extent that each
Grantor may lawfully do so, such Grantor agrees that it will not at any time
insist upon or plead, or in any manner whatsoever claim or take the benefit or
advantage of, any appraisement, valuation, stay, extension or redemption law or
any law permitting such Grantor to direct the order in which the Collateral or
any part thereof shall be sold, now or at any time hereafter in force, that may
delay, prevent or otherwise affect the performance or enforcement of this
Agreement or the Obligations, and each Grantor expressly WAIVES all benefit or
advantage of any such law and agrees that such Grantor will not hinder, delay or
impede the execution of any power granted or delegated to the Administrative
Agent in this Agreement, but will suffer and permit the execution of every such
power as though no such law were in force.


(c)           Each Grantor further agrees, at the Administrative Agent’s
request, to assemble the Collateral and make it available to the Administrative
Agent at a place or places designated by the Administrative Agent which are
reasonably convenient to the Administrative Agent and such Grantor, whether at
such Grantor’s premises or elsewhere, without cost to the Administrative Agent.
Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent shall
have no obligation to any Grantor to maintain or preserve the rights of such
Grantor as against third parties with respect to Collateral while Collateral is
in the possession of the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Secured Parties), with respect to such appointment without prior
notice or hearing as to such appointment. The Administrative Agent shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization, or sale to the Secured Obligations as provided in Section 2.26
hereof, and only after so paying over such net proceeds, and after the payment
by the Administrative Agent of any other amount required by any provision of
law, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the maximum extent permitted by applicable law, each Grantor waives
all claims, damages, and demands against the Administrative Agent arising out of
the repossession, retention, or sale of the Collateral except such as arise
solely out of the gross negligence or willful misconduct of the Administrative
Agent as finally determined by a court of competent jurisdiction. Each Grantor
agrees that ten (10) days’ prior notice by the Administrative Agent of the time
and place of any public sale or of the time after which a private sale may take
place is reasonable notification of such matters, except that, if the
Administrative Agent determines in its sole discretion that any of the
Collateral is perishable or threatens to decline speedily in value, any such
sale may be made on three days’ written notice to such Grantor. Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or
disposition of the Collateral are insufficient to pay all Secured Obligations,
including any attorneys’ fees or other expenses incurred by the Administrative
Agent to collect such deficiency.


(d)           Except as otherwise specifically provided herein, each Grantor
hereby waives notice of acceptance of this Agreement, notice of nonpayment of
any of each Grantor’s Accounts, presentment, demand, protest, and notice thereof
with respect to any and all instruments, notice of Collateral received or
delivered or any other action taken in reliance of this Agreement and all other
demands and notices of any description (to the maximum extent permitted by
applicable law) of any kind in connection with this Agreement or any Collateral.


(e)           To the extent that applicable law imposes duties on the
Administrative Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for the Administrative Agent (i) to fail to incur expenses reasonably deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against Account Debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as the Grantor, for expressions of
interest in acquiring all or any portion of such Collateral, (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession, or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection, or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants, and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 2.22(e) is to provide non-exhaustive indications of what actions
or omissions by the Administrative Agent would not be commercially unreasonable
in the Administrative Agent’s exercise of remedies against the Collateral and
that other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 2.22(e). Without limitation upon the foregoing, nothing contained in
this Section 2.22(e) shall be construed to grant any rights to any Grantor or to
impose any duties on the Administrative Agent that would not have been granted
or imposed by this Agreement or by Requirements of Law in the absence of this
Section 2.22(e).


(f)           After an Event of Default, no Grantor will request or receive any
monies constituting income from or interest on the Collateral, and if any
Grantor receives any such monies without any request by such Grantor, such
Grantor will pay such monies promptly to the Administrative Agent and such
payment shall be applied by the Administrative Agent to satisfy the Obligations.


(g)           Each Grantor further acknowledges that any payments on, or other
proceeds of, the Collateral received by it from Account Debtors after
notification to Account Debtors of the security interest granted by this
Agreement and after an Event of Default shall exist, shall be received and held
by such Grantor in trust for the Administrative Agent and shall be turned over
to the Administrative Agent upon its request to be subject to the provisions of
this Agreement.


Section 2.23                                Grant of License to Use Proprietary
Rights. For the purpose of enabling the Administrative Agent to exercise rights
and remedies under Section 2.22 or under any other Transaction Document or
applicable requirements of law, in order to take possession of, hold, preserve,
process, assemble, prepare for sale, market for sale, sell, or otherwise dispose
of Collateral) at such time as the Administrative Agent shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby GRANTS to the
Administrative Agent, for the benefit of the Secured Parties, an irrevocable,
nonexclusive license (exercisable without payment of royalty or other
compensation to such Grantor) to use, license, or sublicense any Proprietary
Rights now owned or hereafter acquired by such Grantor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.


Section 2.24                                Limitation on the Administrative
Agent’s Duty in Respect of Collateral. The Administrative Agent shall use
reasonable care with respect to the Collateral in its possession or under its
control. The Administrative Agent shall not have any other duty as to any
Collateral in its possession or control or in the possession or control of any
Administrative Agent or nominee of the Administrative Agent, or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.


Section 2.25                                Acknowledgment of Pledge. With
respect to any Investment Property issued by a Grantor which at any time is
owned by a Grantor and constitutes an uncertificated security as defined by the
UCC, such issuing Grantor will comply with instructions originated by the
Administrative Agent without further consent by the registered owner thereof.
All shares of Equity Interests issued by a Grantor at any time owned by a
Grantor, and all options, warrants and similar rights, and all non-cash
dividends and other non-cash distributions in respect thereof at any time
registered in the name of, or otherwise deliverable to, such owning Grantor,
shall be delivered directly to Administrative Agent, for the account of such
owning Grantor, at the Administrative Agent’s address specified in Section 3.3
hereof. If any securities, whether certificated or uncertificated, or other
Investment Property now or hereafter acquired by any Grantor are held by such
Grantor or its nominee through a securities intermediary or commodity
intermediary, such Grantor shall immediately notify the Administrative Agent
thereof and, at the Administrative Agent’s request and option, pursuant to an
agreement in form and substance satisfactory to the Administrative Agent, either
(i) upon the occurrence and continuance of an Event of Default, cause such
securities intermediary or (as the case may be) commodity intermediary to agree
to comply with entitlement orders or other instructions from the Administrative
Agent to such securities intermediary as to such securities or other Investment
Property, or (as the case may be) to apply any value distributed on account of
any commodity contract as directed by the Administrative Agent to such commodity
intermediary, in each case without such Grantor or its nominee’s further
consent, or (ii) upon the occurrence and continuance of an Event of Default, in
the case of Investment Property held through a securities intermediary, arrange
for the Administrative Agent to become the entitlement holder with respect to
such Investment Property, with such Grantor being permitted, only with the
Administrative Agent’s consent, to exercise rights to withdraw or otherwise deal
with such Investment Property. The provisions of this section shall not apply to
any financial assets credited to a securities account for which the
Administrative Agent is the securities intermediary.


Section 2.26                                Application of Proceeds.


(a)           All monies collected by the Administrative Agent upon any sale or
other disposition of the Collateral, together with all other monies received by
the Administrative Agent hereunder, shall be applied as provided in Section 7.03
of the Credit Agreement.
(b)           It is understood and agreed that the Grantors shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral hereunder and the aggregate amount of the Secured
Obligations.


(c)           Nothing herein contained shall be construed to constitute the
Administrative Agent as any Grantor’s agent for any purpose whatsoever except
for the limited purposes of receiving proceeds of Accounts as provided in this
Agreement and forwarding to such Grantor the original or copies of papers or
documents received with such proceeds, and the Administrative Agent shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever it may be located and regardless of the
cause thereof.


Section 2.27                                Unconditional Grant of Security
Interest.


(a)           Each Grantor agrees that this Agreement shall be binding upon such
Grantor and that such Grantor’s grant of the security interest in the Collateral
shall be irrevocable and unconditional, irrespective of the validity, legality
or enforceability of the Obligations, the absence of any action to enforce the
same, any waiver or consent by the Administrative Agent with respect to any
provisions thereof, the recovery of any judgment against any Grantor or any
action to enforce the same or any other similar circumstances. Each Grantor’s
obligations hereunder shall not be conditioned or contingent upon the
Administrative Agent’s pursuit at any time of any right or remedy against any
other personor entity that may be or become liable in respect of all or any part
of the Obligations or against any collateral security or guaranty therefor or
right of offset with respect thereto. Each Grantor hereby waives diligence,
presentment, demand of payment, filing of claims with a court in the event of
such Grantor’s merger or bankruptcy, protest or notice with respect to any notes
evidencing the Obligations and all demands whatsoever, and each Grantor agrees
that this Agreement will remain in full force and effect so long as any
Obligation (other than any contingent indemnity or similar obligation) remains
unpaid or unperformed.


(b)           For such time as any Obligations are outstanding (other than
contingent indemnity or similar obligations), subject to licensing rights
existing on the date hereof and licenses to which the Administrative Agent give
its consent, for the sole purpose of enabling the Administrative Agent to
exercise rights and remedies under Section 2.22, only, upon the occurrence and
continuance of an Event of Default, the Administrative Agent, without regard to
this clause (b), shall be lawfully entitled to exercise such rights and remedies
and for no other purpose, each Grantor hereby grants to the Administrative Agent
an irrevocable, exclusive license, exercisable at the time of and in accordance
with the exercise of such rights and remedies and without present or future
payment of royalty or other compensation to such Grantor, to use, assign,
license or sublicense any of the trademarks now owned or hereafter acquired by
such Grantor and wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.


ARTICLE 3 - MISCELLANEOUS


Section 3.1                                Reinstatement. This Agreement shall
remain in full force and effect and continue to be effective should any petition
be filed by or against any Grantor for liquidation or reorganization, should any
Grantor become insolvent or make an assignment for the benefit of any creditor
or creditors or should a receiver or trustee be appointed for all or any
significant part of any Grantor’s assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Obligations or the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations or the Secured Obligations, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, with respect to the Obligations or the Secured Obligations is
rescinded, reduced, restored, or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored, or returned.


Section 3.2                                Additional Representations, Covenants
and Warranties.


(a)           Each Grantor will conduct and carry on such Grantor’s business so
as to protect and preserve the Collateral and maintain, in accordance with
generally accepted accounting principles, consistently applied, accurate books
and records pertaining to the Collateral and, if so requested by the
Administrative Agent, such Grantor will mark each of its ledger cards, books of
account and other records relating to the Collateral with appropriate notations,
satisfactory to the Administrative Agent, disclosing that such Collateral has
been assigned and/or transferred to the Administrative Agent and that such
Grantor has granted to the Administrative Agent a security interest therein.


(b)           Each Grantor will deliver, or cause to be delivered, to the
Administrative Agent from time to time promptly upon the Administrative Agent’s
request: (i) any documents of title, Instruments and Chattel Paper (the
Administrative Agent has been granted a direct security interest in all of such
Grantor’s Chattel Paper and the Administrative Agent’s claim thereon is not
merely as proceeds of Inventory) constituting, representing or relating to the
Collateral; (ii) all financial statements prepared by or for each Grantor
regarding such Grantor’s business; (iii) copies of all policies and certificates
of insurance relating to the Collateral; and (iv) such information concerning
the Collateral and each Grantor’s business and affairs as the Administrative
Agent may reasonably request. Additionally, all books of account, records,
ledgers, reports, correspondence, schedules, Documents, statements, lists and
other writings relating to the Collateral for the purpose of inspecting,
auditing or copying the same shall be made available to the Administrative Agent
upon the Administrative Agent’s visit to such Grantor’s office during normal
business hours.


(c)           Each Grantor will take adequate care of the Collateral and pay all
costs necessary to preserve the Collateral, including (but not limited to) all
taxes, rates, levies, assessments and other charges of every nature that may be
lawfully levied, assessed or imposed against or in respect of such Grantor or
the Collateral as and when they become due and payable.


(d)           Each Grantor represents and warrants to the Administrative Agent
on behalf of the Secured Parties that as of the Effective Date (i) such Grantor
does not maintain, hold or store any Collateral with a bailee and (ii) all
leased locations where the Grantors or any combination of Grantors maintains,
holds or stores any Collateral valued at $500,000 or more  are listed on
Schedule 3.2.


(e)           Each Grantor represents and warrants to the Administrative Agent
on behalf of the Secured Parties that (i) no material part of the assets of such
Grantor consists of any of the following or rights to any of the
following:  equipment, other than Excluded Assets, for which a certificate of
title has been or should have been issued; receivables from the United States
government or any state or local governmental authority or any agency or
instrumentality of the United States government or any instrumentality or agency
thereof; chattel paper; or securities; and (ii) other than described on Schedule
1.1, such Grantor holds no instruments (including promissory notes and
inter-company notes) and has no commodity accounts.


Section 3.3                                Notices. Except as otherwise provided
herein, all notices, demands, and communications that any party is required or
elects to give to any other shall be in writing and shall, when personally
delivered, delivered by courier, mailed or transmitted by telecopy, become
effective (i) if personally delivered or delivered by courier, when received;
(ii) if by mail, three (3) Business Days after such notice or other
communication was deposited in the mail by certified mail, return receipt
requested (with postage prepaid and addressed as aforesaid), or (iii) when sent
by telecopy, when transmitted to the correct telecopier, with confirmation
received, in each case addressed to the party to be notified as follows:


If to the Administrative Agent:


JPMorgan Chase Bank, N.A.
707 Travis Street, 7th Floor North
Houston, Texas 77002
Attn: Ms. Sallye Cielencki
Telephone: 713.216.1485
Telecopy: 713.216.3024


With a copy to:


JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
1 Chase Tower, 10 S. Dearborn, 7th Floor
Chicago, Illinois 60603
Attn: Duyanna Goodlet
Telephone: 312.385.7106
Telecopy No. 888.303.9732


If to the Grantors or any of them:


Lufkin Industries, Inc.
601 S. Raguet
Lufkin, Texas 75901
Attn: Mr. Chris Boone
Telephone: 936.631.2749
Telecopy: 936.637.5565


With a copy to:


Andrews Kurth LLP
600 Travis Street
Suite 4200
Houston, Texas 77002
Attn: Mr. Tom Perich
Telephone: 713.220.4268
Telecopy: 713.220.4285


or to such other address as each party may designate for itself by like notice.


Section 3.4                                Severability. Whenever possible, each
provision of this Agreement shall be interpreted in a manner as to be effective
and valid under applicable law, but if any provision of this Agreement shall be
prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity without invalidating
the remainder of such provision or the remaining provisions of this Agreement.


Section 3.5                                No Waiver: Cumulative Remedies. The
Administrative Agent shall not by any act, delay, omission, or otherwise be
deemed to have waived any of its rights or remedies hereunder, and no waiver
shall be valid unless in writing, signed by the Administrative Agent and then
only to the extent therein set forth. A waiver by the Administrative Agent of
any right or remedy hereunder on anyone occasion shall not be construed as a bar
to any right or remedy which the Administrative Agent would otherwise have had
on any future occasion. No failure to exercise nor any delay in exercising on
the part of the Administrative Agent, any right, power, or privilege hereunder,
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power, or privilege hereunder preclude any other or future exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies hereunder provided are cumulative and may be exercised singly or
concurrently, and are not exclusive of any rights and remedies provided by law.
None of the terms or provisions of this Agreement may be waived, altered,
modified, or amended except by an instrument in writing, duly executed by the
Administrative Agent and the Grantors.


Section 3.6                                Grantors’ Obligations Absolute, Etc.
The obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any increase in the
commitments of the Lenders or the outstanding amount of Obligations under the
Credit Agreement or the other Transaction Documents, (b)the lack of validity and
enforceability of the Credit Agreement, any of the other Transaction Documents
or any other credit facility from the Administrative Agent to any Loan Party;
(c) any change in the time, manner or place of payment of, or in any other term
of, any of the Obligations or the Secured Obligations or any other amendment or
waiver or any consent to any departure from the Credit Agreement, any of the
other Transaction Documents or any other credit facility between the
Administrative Agent and any other Loan Party; (d) any exchange, release or
nonperfection of any of the Collateral or any other collateral securing any of
the Obligations or the Secured Obligations, or any release or amendment or
waiver of or consent to departure from any guaranty, for all or any of the
Secured Obligations; or (e) any other circumstance which might otherwise
constitute a defense available to, or discharge of, any Grantor or any other
Person that is a party to any Transaction Document or any other credit facility
from the Administrative Agent to any Loan Party in respect of the Obligations or
the Secured Obligations.


Section 3.7                                Limitation by Law. All rights,
remedies, and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered,
or filed under the provisions of any applicable law. Notwithstanding the general
nature of the foregoing, to the extent the terms of any license, permit or other
written agreement constituting or evidencing Collateral prohibits the transfer
of such item of Collateral or rights thereunder, each Grantor only grants a
security interest therein to the extent permitted by applicable law.
Section 3.8                                Termination of this Agreement.
Subject to Section 3.1, this Agreement shall terminate following termination of
the Credit Agreement and the payment in full of all Obligations (other than
indemnification obligations as to which no claim has been asserted).


Section 3.9                                Relation to Other Security Documents.
The provisions of this Agreement supplement the provisions of any and all other
Security Documents granted to the Administrative Agent which secure the payment
or performance of any of the Obligations. Nothing contained in any such Security
Document shall derogate from any of the rights or remedies of the Administrative
Agent under the Credit Agreement, this Agreement or any other Security Document.


Section 3.10                                Successors and Assigns. This
Agreement and all obligations of each Grantor hereunder shall be binding upon
the successors and permitted assigns of each Grantor (including any
debtor-in-possession on behalf of any Grantor) and shall inure to the benefit of
the Administrative Agent and the other Secured Parties, all future holders of
any instrument evidencing any of the Secured Obligations, and their respective
successors and assigns. No assignments, transfers, or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the Lien granted
to the Administrative Agent. No Grantor may assign, sell, hypothecate, or
otherwise transfer any interest in or obligation under this Agreement.


Section 3.11                                Counterparts. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or by electronic
photocopy (i.e., “pdf”) shall be effective as delivery of a manually executed
counterpart of this Agreement.


                               Governing Law. This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.


Section 3.13                                Jurisdiction. Each Grantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent or
any Secured Party, in any forum other than the courts of the State of New York
sitting in New York County, and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that the Administrative
Agent or any Secured Party may otherwise have to bring any action or proceeding
relating to this Agreement against the Grantors or their properties in the
courts of any other jurisdiction to realize on the collateral or any other
security for the Obligations or the Secured Obligations, or to enforce a
judgment or other court order in favor of the Administrative Agent.


Section 3.14                                Waiver of Jury Trial. EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 3.15                                Other Currencies. If for the purpose
of obtaining or enforcing judgment or realizing upon the Collateral in any court
it is necessary to convert any amount received or payable in a currency (“Second
Currency”) other than the currency in which the Obligations are payable
(“Primary Currency”) into Primary Currency, the rate of exchange that shall be
applied shall be that at which in accordance with the Administrative Agent’s
normal banking procedures the Administrative Agent could purchase Primary
Currency with the Second Currency on the Business Day preceding the day on which
final judgment is given. If payment of any amount of the Obligations is made to
or received by the Administrative Agent in a Second Currency, whether by
judicial judgment (and notwithstanding the rate of exchange actually applied in
giving such judgment), from the proceeds of the sale or other disposition of
Collateral or otherwise, the Obligations shall be discharged only the to the
extent of the net amount of Primary Currency that the Administrative Agent is
able in accordance with its normal banking procedures lawfully to purchase with
such amount of Second Currency. To the extent that the Administrative Agent is
not able to purchase with such amount of Second Currency sufficient Primary
Currency to discharge the Primary Currency amount of the Obligations, the
Obligations shall not be discharged with respect to such difference, and any
such undischarged amount will be due as a separate debt and shall not be
affected by payment of, or judgment being obtained for, any other sums under or
in respect of this Agreement or the Obligations. To the extent that the
Administrative Agent is able to purchase Primary Currency in an amount in excess
of the amount necessary to discharge the Primary Currency amount of the
Obligations, the Administrative Agent shall promptly remit such excess to the
applicable Grantor or as a court of competent jurisdiction may direct.


Section 3.16                                Waivers with Respect to Obligations.
Each Grantor hereby waives any and all notice of or proof of reliance by the
Administrative Agent on this Agreement, and the Obligations, and any of them,
shall conclusively be deemed to have been created, contracted or incurred in
reliance upon this Agreement, and all dealings between the Administrative Agent
and such Grantor shall likewise be conclusively presumed to have been had or
consummated in reliance on this Agreement.


Section 3.17                                Section Titles. The Section titles
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.


Section 3.18                                No Strict Construction. The parties
hereto have participated jointly in the negotiation and drafting of this
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the parties
hereto and no presumption or burden of proof shall arise favoring or disfavoring
any party by virtue of the authorship of any provisions of this Agreement.


Section 3.19                                Fraudulent Transfer Limitation.
Anything contained in this Agreement to the contrary notwithstanding, the
Secured Obligations of each Grantor hereunder shall be limited to a maximum
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Grantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Grantor
in respect of intercompany indebtedness to the Borrower or other Affiliates of
the Borrower to the extent that such indebtedness would be discharged in an
amount equal to the amount paid by such Grantor hereunder) and after giving
effect as assets to the value (as determined under the applicable provisions of
the Fraudulent Transfer Laws) of any rights to subrogation or contribution of
such Grantor pursuant to (i) applicable law or (ii) any agreement providing for
an equitable allocation among such Grantor and other Affiliates of the Borrower
of obligations and arising under guaranties by such parties.


[Remainder of page intentionally left blank]


 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.


GRANTORS:


LUFKIN INDUSTRIES, INC.






Name:   /s/ Christopher L. Boone                   
Christopher L. Boone,
Chief Financial Officer and Vice President




LUFKIN FINANCE (US) LP


By:            Lufkin Finance II, ULC,
an Alberta unlimited liability corporation,
its sole General Partner


Name:  /s/ Christopher L. Boone                    
        Christopher L. Boone,
       Vice President




[EACH OTHER MATERIAL DOMESTIC SUBSIDIARY]
 
 

   By:         Name:        Title:          

 
 
ADMINISTRATIVE AGENT:


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

   By:         Name:        Title:          



 
 
 
 
 
Schedule 1.1


Instruments


[to be inserted]
 
 
Schedule 2.3a


Deposit Accounts


[to be inserted]












 
 
Schedule 2.3b


Securities Accounts


[to be inserted]


Name                                                                           Security
Account No.


Schedule 2.4


Location of Collateral


[to be inserted]


Name                                                                                     Location






 
 
Schedule 2.5


Jurisdictions of Organization


[to be inserted]




Name                                                                           Jurisdiction
of Organization




 
 
Schedule 2.18


Patents, Trademarks and Copyrights


[to be inserted]
 
 
Schedule 3.2


Leased Locations with Collateral Value
in Excess of $500,000


[to be inserted]




EXHIBIT H


[FORM OF BORROWING REQUEST]
[Letterhead of Lufkin or Lufkin Finance]




______________, 201_


JPMorgan Chase Bank, N.A., as Administrative Agent
707 Travis Street, 7th Floor North
Houston, Texas 77002
Attention: _______________
 
 
Re:            Borrowing Request


Ladies and Gentlemen:


LUFKIN INDUSTRIES, INC. (“Lufkin”), LUFKIN FINANCE (US) LP (“Lufkin Finance”),
the Lenders party thereto, and JPMorgan Chase Bank, as Issuing Bank and as
Administrative Agent, are parties to that certain Second Amended and Restated
Credit Agreement dated as of _________________, 2011; as amended, modified,
supplemented or restated (the “Credit Agreement”).  Unless otherwise specified
herein, any term defined in the Credit Agreement and used in this letter shall
have the meaning ascribed to it in the Credit Agreement.


The undersigned hereby irrevocably requests a Borrowing in the amount of
$________, which is  an amount equaling or exceeding $250,000 and an integral
multiple of $50,000, if such Borrowing is an ABR Borrowing as indicated below,
or is an amount equaling or exceeding $5,000,000 and an integral multiple of
$1,000,000, if such Borrowing is a Eurodollar Borrowing as indicated below.


The Borrowing is to be made on ____________________, 201_ (the “Funding Date”),
which is a Business Day (a) falling at least three Business Days after the date
hereof in the case of a Eurodollar Borrowing and (b) on the same Business Day in
the case of an ABR Borrowing (unless this Borrowing Request is received by the
Administrative Agent after 11:00 a.m., New York City time, in which case, then
one Business Day after the date hereof).


Such Borrowing is to be a (check one):


[   ]    ABR Borrowing


[  ]  Eurodollar Borrowing.  If the Borrowing is to be a Eurodollar Borrowing,
the applicable Interest Period is to be (check one):


[  ]  one


[  ]  two


[  ]  three


[  ] six


months.  The proceeds of the Borrowing are to be deposited in Account No.
______________ at JPMCB.


The undersigned hereby represents and warrants to Administrative Agent, the
Issuing Bank and each of the Lenders as follows:


1.           Since December 31, 2010, there has occurred no Material Adverse
Effect.  “Material Adverse Effect” means (a) a material adverse change in or a
material adverse effect upon the business, assets, Property, operations or
condition (financial or otherwise) of Lufkin and its consolidated Subsidiaries
taken as a whole; (b) a material impairment of the ability of either of the
Borrowers or any other Loan Party to perform its obligations under any Loan
Document to which it is a party or with respect to which it shall have assumed
responsibility; (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against either Borrower or any other Loan Party
of the Credit Agreement or any of the other Loan Documents, or the validity,
perfection, priority or enforceability of any Lien granted to the Administrative
Agent in respect of the Collateral; or (d) a material adverse effect upon the
rights of or benefits available to the Administrative Agent, the Issuing Bank or
any Lender under the Credit Agreement or any other Loan Document.
 
2.           The representations and warranties of each Borrower set forth in
the Credit Agreement and of each other Loan Party in the other Loan Document are
true and correct on and as of the date of, and after giving effect to, this
Borrowing Request, except to the extent such representations and warranties
expressly relate solely to an earlier date (in which case they shall have been
true and correct as of such earlier date).


3.           At the time of and immediately after giving effect to such
Borrowing, no Default  has occurred and is continuing.
 
After the making of the proposed Borrowing, the aggregate outstanding principal
balance of the Loans and LC Exposures will not exceed the aggregate Commitments
currently in effect under the Credit Agreement. This Borrowing Request is duly
authorized in accordance with the Lufkin’s Organizational Documents and all
relevant Laws. All of the conditions precedent to the Borrowing set forth in the
Credit Agreement have been satisfied.


This letter is a Borrowing Request within the meaning of the Credit Agreement
and is a Loan Document.  Thank you for your attention to this matter.




Very truly yours,


[LUFKIN INDUSTRIES, INC.




Name:    /s/ Christopher L. Boone                  
Christopher L. Boone,
Chief Financial Officer and Vice President]




[LUFKIN FINANCE (US) LP


By:           Lufkin Finance II, ULC,
an Alberta unlimited liability corporation,
its sole General Partner




Name:  /s/ Christopher L. Boone
                            Christopher L. Boone,
                            Vice President]


EXHIBIT H-1






[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A., as Administrative Agent
707 Travis Street, 7th Floor North
Houston, Texas  77002
Attn:           Ms. Sallye Cielencki
Telephone: 713.216.1485
Telecopy: 713.216.3024


Ladies and Gentlemen:


The undersigned, ____________________ (the “Applicable Borrower”), refers to the
Second Amended and Restated Credit Agreement dated as of November 29, 2011 (as
same may be amended, modified, increased, supplemented and/or restated from time
to time, the “Credit Agreement”) among Lufkin Industries, Inc. and Lufkin
Finance (US) LP as Borrowers; the Lenders party thereto; and JPMorgan Chase
Bank, N.A., as Administrative Agent and Issuing Bank. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit
Agreement.


Pursuant to Section 2.07 of the Credit Agreement, this Interest Election Request
represents the Applicable Borrower’s election with respect to [Term] [Revolving]
Borrowings to [insert one or more of the following]:


[1.           Use if converting Eurodollar Borrowings to ABR Borrowings.]


Convert $____________ in aggregate principal amount of Eurodollar Borrowingsmade
on ________________, _____, with an applicable rate of ____, and acurrent
Interest Period ending on ________________, _____, to ABR Borrowings
on  ________________, _____.


[2.           Use if converting ABR Borrowings to Eurodollar Borrowings.]


Convert $____________ in aggregate principal amount of ABR Borrowings
toEurodollar Borrowings on ________________, _____.  The initial Interest
Periodfor such Eurodollar Borrowings is requested to be [one] [two] [three]
[six] month[s].]
 
 
[3.           Use if continuing Eurodollar Borrowings.]


Continue ____________ in aggregate principal amount of Eurodollar Borrowingsmade
on ________________, _____, with an applicable rate of ____, and acurrent
Interest Period ending on ________________, _____.  The new Interest Period for
such Eurodollar Borrowings is requested to be [one] [two] [three] [six]
month[s].]


EXECUTED AND DELIVERED this ____ day of ______________, 201__.


[                                                                ]






By:                  
                                                                    
Name:                                              
                                   
Title: _____________________________________




CC:   JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
1 Chase Tower, 10 S. Dearborn, 7th Floor
Chicago, Illinois 60603
Attn: Duyanna Goodlet
Telephone: 312.385.7106
Telecopy No. 888.303.9732




EXHIBIT I




[FORM OF]
NEW LENDER ACCEPTANCE AGREEMENT


THIS NEW LENDER ACCEPTANCE AGREEMENT (this “Agreement”) to that certain Second
Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
___________, 2011, by and among LUFKIN INDUSTRIES, INC., a Texas corporation
(“Lufkin”); LUFKIN FINANCE (US) LP, a Texas limited partnership  (“Newco” and
together with Lufkin the “Borrowers” and each a “Borrower”); the Lenders from
time to time party thereto; and JPMORGAN CHASE BANK, N.A., as a Lender, as
Issuing Bank and as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”) is made and entered into as of _______________, 201_, by
and among ____________________ (the “New Lender”), the Borrowers, and the
Administrative Agent.  Capitalized terms used but not otherwise defined herein
shall have the meanings set forth in the Investor Rights Agreement.


WHEREAS, pursuant to the terms of Section 2.01(c) of the Credit Agreement, the
Lufkin may offer to financial institutions that are not lenders under the Credit
Agreement a Revolving Commitment under the Credit Agreement, and the New Lender
as a condition to becoming a New Lender, is required to execute and deliver a
New Lender Acceptance Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the New Lender hereby agrees as follows:


1.           The New Lender hereby agrees, as of the Effective Date, to a
Revolving Commitment under the Credit Agreement of  $____________.
 
 
2.           The New Lender acknowledges that (a) the Administrative Agent
assumes no responsibility with respect to nor has any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or
under the Credit Agreement or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in the Credit Agreement or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of the Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 of the
Credit Agreement or elsewhere therein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and (b) the
Administrative Agent makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower, any
Guarantor or any provider of security under the Credit Agreement or the Loan
Documents or the performance or observance by any Borrower or any Guarantor of
any of its respective obligations under the Credit Agreement, any other Loan
Document or any other instrument or document furnished pursuant thereto.


3.           The New Lender (a) represents and warrants that it is legally
authorized to enter into this Agreement and make its Revolving Commitment under
the Credit Agreement as otherwise provided herein; (b) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action as a Revolving Lender under the
Credit Agreement, any other Loan Document or any related agreement or any
document furnished thereunder; and (c) agrees that from and after the Effective
Date until changed in accordance with the Credit Agreement, its Revolving
Commitment is $_________________.


4.            The New Lender hereby agrees that upon execution of this
Agreement, it shall become a party to the Credit Agreement and shall be fully
bound by, and subject to, all of the covenants, terms and conditions of a Lender
under the Credit Agreement and shall be deemed a “Lender” under the Credit
Agreement for all purposes thereof.


5.           Successors and Assigns.  Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by either or
both Borrowers and the Administrative Agent and their respective successors and
assigns and the New Lender and any of its permitted successors and assigns.


6.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.


7.           Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by electronic photocopy (i.e., “pdf”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


[Signature Page Follows]
 
 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.




By:                                   
                                                   
Name: ____________________________________
Title: _____________________________________




LUFKIN INDUSTRIES, INC.


By:                                                                                 
     
Name: ____________________________________
Title: _____________________________________






LUFKIN FINANCE (US) LP


By:           Lufkin Finance II, ULC,
an Alberta unlimited liability corporation,
its sole General Partner




Name:   /s/Christopher L. Boone                   
                             Christopher L. Boone,
                             Vice President




ACKNOWLEDGED AND AGREED:


JPMORGAN CHASE BANK, N. A.
as Administrative Agent under the Credit Agreement




By:                                                                                       
Name: ____________________________________
Title: _____________________________________


EXHIBIT J


[FORM OF]
COMMITMENT INCREASE AGREEMENT




This COMMITMENT INCREASE AGREEMENT (this “Agreement”) is executed to be
effective as of ___________________ (the “Effective Date”), by
_______________________ (the “Increasing Lender”), in favor of LUFKIN
INDUSTRIES, INC., a Texas corporation (“Borrower”), and JPMORGAN CHASE BANK,
N.A., a national banking association, as Administrative Agent (in such capacity,
the “Administrative Agent”), Issuing Bank and Lender under the terms of the
Credit Agreement defined below.


Preliminary statements:


1.           Reference is hereby made to that certain Second Amended and
Restated Credit Agreement dated effective ___________, 2011, by and between the
Borrower, Lufkin Finance (US) LP (“Lufkin Finance”), the Administrative Agent
and the financial institutions that are parties thereto as a “Lender”
(collectively the “Lenders”), as now or hereafter amended, modified, restated,
and supplemented from time to time, shall hereinafter be collectively referred
to as the “Credit Agreement”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


2.           Pursuant to the terms of Section 2.01(c) of the Credit Agreement,
the Borrower may request from time to time one or more increases of the
Revolving Commitments by notice to the Administrative Agent in writing, so long
as the aggregate of the Revolving Commitments do not exceed $225,000,000 minus
any reductions in the Revolving Commitments pursuant to Section 2.08(b) of the
Credit Agreement after giving effect to any resulting increased Revolving
Commitment.  As a result of such a request by the Borrower, the Increasing
Lender has elected to subscribe for a portion of a total $____________ requested
increased Revolving Commitment and to accordingly increase the Increasing
Lender’s Revolving Commitment under the terms of the Credit Agreement as set
forth below.  Accordingly, this Agreement is hereby executed and delivered by
the Increasing Lender to the Borrower and the Administrative Agent for such
purpose.


REPRESENTATIONS AND AGREEMENTS:


1.           The Increasing Lender hereby irrevocably elects, as of the
Effective Date, to increase its Revolving Commitment under the Credit Agreement
to $____________.


2.           The Increasing Lender acknowledges that (a) the Administrative
Agent assumes no responsibility with respect to nor has any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or
under the Credit Agreement or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in the Credit Agreement or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of the Credit
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 of the
Credit Agreement or elsewhere therein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and (b) the
Administrative Agent makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, Lufkin
Finance, any Guarantor or any provider of security under the Credit Agreement or
the Loan Documents or the performance or observance by the Borrower, Lufkin
Finance or any Guarantor of any of its respective obligations under the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto.


3.           The Increasing Lender (a) represents and warrants that it is
legally authorized to enter into this Agreement and increase its Revolving
Commitment under the Credit Agreement as otherwise provided herein; (b) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action as a Lender under the Credit
Agreement, any other Loan Document or any related agreement or any document
furnished thereunder; and (c) agrees that from and after the Effective Date its
Revolving Commitment under the Credit Agreement has been increased to
$_________________.


4.           This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.


5.           This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by electronic photocopy (i.e., “pdf”) shall be
effective as delivery of a manually executed counterpart of this Agreement.


 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.






______________________________________,
as the Increasing Lender




By:                                                                                 
  
Name:                                                                             
                       
Title:                                                                               
           




ACCEPTED AND AGREED TO:


JPMORGAN CHASE BANK, N.A.,
a national banking association, as Administrative Agent
 
By:                                                                                    
Name:                                                                                                    
Title:                                                                                                             






LUFKIN INDUSTRIES, INC.
a Texas corporation, as Borrower


By:                                                                                    
Name:                                                                                                    
Title:                                                                                   



EXHIBIT K


[FORM OF]
COMMITMENT INCREASE NOTICE


[Date]


JPMorgan Chase Bank, N.A., as Administrative Agent


Attention:  [__________________]


Ladies and Gentlemen:


The undersigned, Lufkin Industries, Inc. (the “Borrower”), refers to the Second
Amended and Restated Credit Agreement dated as of ___________, 2011 (as same may
be amended, modified, increased, supplemented and/or restated from time to time,
the “Credit Agreement,” with terms defined in the Credit Agreement and not
otherwise defined herein being used herein as therein defined) among the
Borrower, Lufkin Finance (US) LP, the Lenders from time to time party thereto,
and JPMorgan Chase Bank, N.A., as Administrative Agent, as Issuing Bank and as a
Lender.


The Borrower hereby requests an increase in the aggregate Revolving Commitments
in the amount of $__________(the “Increased Revolving Commitment”). The proposed
effective date of the Increased Revolving Commitment is ___________________.


The Borrower hereby offers to each Lender under the Credit Agreement, pursuant
to Section 2.01(c)(i) of the Credit Agreement, such Lender’s pro rata share of
the Increased Revolving Commitment.  If any portion of the Increased Revolving
Commitment is not subscribed to by the Lenders within ten (10) Business Days
following the Borrower’s delivery of this Notice to the Administrative Agent and
each existing Revolving Lender, the Borrower may, with the consent of the
Administrative Agent and the Issuing Bank as to any Person that is not at such
time a Revolving Lender, offer to any existing Revolving Lender or to one or
more additional banks or financial institutions the opportunity to acquire any
unsubscribed portion of the Increased Revolving Commitment pursuant to Section
2.10(c)(ii) or Section 2.01(c)(iii), as applicable, of the Credit Agreement.


Delivery of an executed counterpart of this Commitment Increase Notice by
telecopier shall be effective as delivery of an original executed counterpart of
this Commitment Increase Notice.


Very truly yours,


LUFKIN INDUSTRIES, INC.




 By:                                                                                    
                        Name:                                                                                                    
                        Title:                                                                                 


Acknowledged by:


JPMORGAN CHASE BANK, N.A.,
  as Administrative Agent




By:                                                                                    
Name:                                                                                                    
Title:                                                                                                                                                              




EXHIBIT L


[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE


Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of ________________, 2011 (as amended, modified, supplemented, renewed,
or extended from time to time, the “Credit Agreement”), among Lufkin Industries,
Inc., Lufkin Finance (US) LP, the Lenders from time to time party thereto,
JPMorgan Chase Bank, N.A., in its individual capacity, as the Issuing Bank, the
Swingline Lender and as Administrative Agent for the Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit
Agreement.                                          (the “Foreign Lender”) is
providing this certificate pursuant to Section 1.18(g) of the Credit Agreement.
The Foreign Lender hereby represents and warrants that:


1.           The Foreign Lender is the sole beneficial owner of the Loans in
respect of which it is providing this certificate.


2.           The Foreign Lender is not a “bank” for purposes of Section
881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the “Code”). In
this regard, the Foreign Lender further represents and warrants that:


(a)           the Foreign Lender is not subject to regulatory or other legal
requirements as a bank in any jurisdiction; and


(b)           the Foreign Lender has not been treated as a bank for purposes of
any tax, securities law or other filing or submission made to any [Governmental
Authority], any application made to a rating agency or qualification for any
exemption from tax, securities law or other legal requirements.


3. The Foreign Lender is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code.


4.           The Foreign Lender is not a controlled foreign corporation
receiving interest from a related person within the meaning of Section
881(c)(3)(C) of the Code.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
 
 
[NAME OF FOREIGN LENDER]


 By:                                                                                    
                       
Name:                                                                                                    
                        Title:                                                                                                                                                              


                                 Date:                         
                                                    
 
 
 
 
 
 
EXHIBIT M




[FORM OF]
ASSUMPTION AGREEMENT


THIS ASSUMPTION AGREEMENT (this “Agreement”) is made and entered into as of
November 29, 2011, by and among LUFKIN INDUSTRIES, INC. a Texas corporation
(“Lufkin”); LUKFIN FINANCE (US) LP, a Texas limited partnership (“Newco”); and
JPMORGAN CHASE BANK, N.A., in its capacity as Administrative Agent (the
“Administrative Agent”) under the Second Amended and Restated Credit Agreement
(the “Credit Agreement”) dated as of____________, 2011, by and among Lufkin and
Newco; each of the financial institutions which are signatories thereto or which
may become a party thereto from time to time (each a “Lender” and collectively
the “Lenders”); the Administrative Agent; and JPMorgan Chase Bank, N.A., as
Issuing Bank (in such capacity the “Issuing Bank”) and as Swingline Lender.


Preliminary statements


1.           Lufkin has borrowed Term Loans pursuant to the Credit Agreement for
the purpose of financing the Acquisition.


2.           The Term Lenders are the owners and holders of the Term Loans in
the original principal amount of $________________.


3.           Pursuant to the Credit Agreement, both Lufkin and Newco are
Borrowers for all purposes of the Credit Agreement and the other Loan Documents.


4.           As one step in completing the Acquisition, Newco desires to assume
primary liability, jointly and severally with Lufkin, for a portion (the
“Assumed Amount”) of Lufkin's indebtedness with respect to the Term Loans and
desires to assume, to the extent of the Assumed Amount, all indebtedness,
duties, obligations and liabilities of Lufkin under and with respect to the Term
Loans, pro rata according to their original principal amounts, to the same
extent as if Newco had borrowed the Assumed Amount of such Term Loans itself,
pursuant to the terms set forth below.


5.           Lufkin and Newco have requested that the Lenders, the Issuing Bank
and the Administrative Agent (the “Lender Parties”) consent to the foregoing
proposed assumption


6.           In order to further induce the Lender Parties to consent to the
foregoing request, Lufkin has agreed to guarantee (to the extent of the Assumed
Amount) any and all of the obligations of any kind whatsoever of Newco under or
in connection with the Term Loans and, to the extent of the Debt assumed by
Newco hereunder, each of the other Loan Documents.


7.           The Lender Parties are willing to allow such transfer, provided
that Newco shall assume full joint and several liability with Lufkin for the
Debt with respect to the Term Loans to the extent of the Assumed Amount by means
of this Agreement and provided that Lufkin execute and deliver to the
Administrative Agent on behalf of the Lenders the Lufkin Guarantee, whereby
Lufkin unconditionally and irrevocably guarantees, subject to the terms and
conditions therein stated, the obligations of Newco assumed hereunder.
 
 
NOW, THEREFORE, for and in consideration of the sum of Ten U.S. Dollars
($10.00), the Lender Parties’ consent to the assumption by Newco of liability
for the Assumed Amount pursuant to this Agreement, the mutual covenants and
agreements of the parties in this Agreement, and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereto agree as follows:


1.           Incorporation of Preliminary Statements. The foregoing preliminary
statements are true and correct and are hereby incorporated by reference for all
purposes as if fully set forth herein. Terms not defined in this Agreement shall
have the meanings ascribed to them in the Credit Agreement.


2.           Definitions.


“Assumed Amount” means $___________ in principal amount of the Term Loans.


“Debt” means all obligations and all other debt and liabilities of any kind or
character (principal, interest, reimbursement obligation, indemnity, fee or
other) incurred under or in connection with the Assumed Amount of the Term Loans
or any of them. The Debt includes interest and other obligations accruing or
arising after (a) commencement of any case under any bankruptcy or similar laws
by or against Newco or (b) the obligations of Newco shall cease to exist by
operation of law or for any other reason. The Debt also includes all reasonable
attorneys' fees and any other expenses incurred by any of the Lender Parties in
enforcing any of the Term Loans; provided, that  Debt shall not include any
principal of the Term Loans other than the Assumed Amount and shall not include
(i) any amounts described herein that relate to principal portions of Term Loans
in excess of the Assumed Amount or (ii) any Revolving Loans or LC Exposures.


3.           Unpaid Principal Balance of the Term Loans. The aggregate unpaid
principal balance of the Term Loans as of the date hereof is $________________.


4.           Assumption of Liability. Newco hereby unconditionally and
irrevocably assumes joint and several liability with Lufkin for payment of all
Debt and agrees to pay all such Debt in accordance with the terms of the Credit
Agreement.


5.           No Release of Lufkin. Nothing in this Agreement or the transactions
contemplated by it shall release or be deemed to have released Lufkin from its
liability for payment of the all or any part of any Term Loan.


6.           Consent to Transfer. Subject to the terms and conditions of this
Agreement, the Administrative Agent, for itself and on behalf of the other
Lender Parties, hereby consents to the assumption by Newco of liability for the
Debt.


7.           Representations and Warranties of Lufkin and Newco.


In consenting to the assumption of liability for the Debt by Newco, the Lender
Parties are relying upon the representations, warranties and agreements set
forth in the Credit Agreement. In addition, Lufkin and Newco hereby jointly and
severally represent and warrant to the Lender Parties as follows:


(a)           Newco has full and lawful authority and power to execute,
acknowledge, deliver, and perform this Agreement and to assume the Assumed
Debt.  This  Agreement has been duly executed and delivered by Newco and Lufkin
and constitutes the legal, valid, and binding obligations of Newco and Lufkin,
enforceable against Newco and Lufkin in accordance with their respective terms,
except as limited by bankruptcy, insolvency, moratorium, reorganization, or
similar laws of general application affecting creditors’ rights generally.


(b)           The execution, delivery and performance of this Agreement and the
assumption of the Debt have been duly authorized by all necessary action on the
part of Newco and Lufkin; do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or any other Person; and do not and will not violate any applicable law or the
Organizational Documents of Newco or Lufkin or any order of any Governmental
Authority.


(c)           The security interests created pursuant to the Loan Documents are
and shall remain valid and subsisting security interests constituting first
priority security interests in and to the collateral identified therein, all as
more fully provided in the Credit Agreement and the other Loan Documents.


(d)           Newco is now Solvent, and no bankruptcy or insolvency proceedings
are pending or contemplated by or – to the best of Newco’s knowledge – against
Newco. Newco’s assumption of the Debt pursuant to this Agreement do not and will
not render  Newco not Sol¬vent, cause Newco’s liabilities to exceed Newco’s
assets, or leave Newco with too little capital to properly conduct all of its
business as now conducted or contemplated to be conducted.


8.           Addresses for Notices. All notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopy pursuant to Section 9.1 of the Credit Agreement and to the addresses as
follows:


(a)                      if to Lufkin, to it at


Lufkin Industries, Inc.
601 S. Raguet
Lufkin, Texas 75901
Attn: Mr. Chris Boone
Telephone: 936.631.2749
Telecopy: 936.637.5565
With a copy to:


Andrews Kurth LLP
600 Travis Street
Suite 4200
Houston, Texas 77002
Attn: Mr. Tom Perich
Telephone: 713.220.4268
Telecopy: 713.220.4285


(b)                      if to Newco, to it at


Lufkin Finance (US) LP
601 S. Raguet
Lufkin, Texas 75901
Attn: Mr. Chris Boone
Telephone: 936.631.2749
Telecopy: 936.637.5565


With a copy to:


Andrews Kurth LLP
600 Travis Street
Suite 4200
Houston, Texas 77002
Attn: Mr. Tom Perich
Telephone: 713.220.4268
Telecopy: 713.220.4285


(c)                      if to Administrative Agent, to it at


JPMorgan Chase Bank, N.A.
707 Travis Street, 7th Floor North
Houston, Texas 77002
Attn: Ms. Sallye Cielencki
Telephone: 713.216.1485
Telecopy: 713.216.3024


with a copy to


JPMorgan Chase Bank, N.A.
Loan and Agency Services Group
1 Chase Tower, 10 S. Dearborn, 7th Floor
Chicago, Illinois 60603
Attn: Duyanna Goodlet
Telephone: 312.385.7106
Telecopy No. 888.303.9732
 
 
9.           Ratification. This Agreement is an assumption only and shall not
affect in any way the terms, the validity or the enforceability of the Term
Loans or any Loan Document. Lufkin and Newco hereby ratify and confirm the terms
and conditions of the Term Loans and the Loan Documents as their ongoing legal,
valid and binding obligations. Nothing in this Agreement shall impair or be
deemed to impair, prejudice, waive, release, discharge, diminish or otherwise
adversely affect any indebtedness, indemnities, benefits, powers, claims,
rights, remedies or recourses of any kind whatsoever available, or due, owing or
payable, to any Lender or to any other Person in connection with any Term Loan
or any Loan Document or any guaranty, security agreement or pledge agreement now
or hereafter securing the Obligations under the Credit Agreement or benefitting
the holders of the Term Loans.


10.           Further Assurances. Should the Administrative Agent so request,
each of Lufkin and Newco shall execute and deliver such other or further
documentation and perform such other acts as may be necessary to better
effectuate and carry out the purposes of this Agreement and the assumption
evidenced hereby.


11.           Setoff. Newco agrees that, in addition to (and without limitation
of) any rights of setoff, banker's lien or counterclaim any Lender may otherwise
have, each Lender and the Issuing Bank shall be entitled, at its option, to
offset balances (general or special, time or demand, provisional or final) held
by it for the account of Newco at any of such Lender's or the Issuing Bank's
offices, in dollars or in any other currency, against any amount payable by
Newco with respect to the Debt which is not paid when due (regardless of whether
such balances are then due to Newco), in which case it shall promptly notify
Newco thereof; provided that failure to give such notice shall not affect the
validity of such offset.


12.           Merger. Neither any of the Lender Parties nor any of their
respective employees, attorneys, representatives, or other agents has made any
representation, covenant, promise, or warranty with respect to the subject
matter hereof, express or implied, except as explicitly set forth herein, and no
rights or privileges are or shall be acquired by Newco or Lufkin, by implication
or otherwise, except as expressly set forth herein.


13.           Severability. Should any term or provision of this Agreement or
the application thereof to any person or circumstances shall, to any extent, be
deemed invalid or unenforceable, the remainder of this Agreement or the
application of such term or provision to persons or circumstances other than
those as to which it is held invalid or unenforceable shall not be affected
thereby and this Agreement shall be valid and enforced to the fullest extent
permitted by applicable law. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions thereof or affecting the validity or
enforceability of such provision in any other jurisdiction and, to this end, the
provisions of this Agreement are severable; provided, that should the assumption
by Newco provided for herein be reversed or found invalid or unenforceable for
any reason, Lufkin shall nevertheless remain fully liable for all indebtedness
in connection with the Term Loans, including but not limited to the Debt.


14.           Binding Effect; Loan Document. This Agreement shall be binding
upon and inure to the benefit of the parties to it and their respective
successors, assigns, receivers and trustees and is a Loan Document. The headings
herein shall be accorded no significance in interpreting this Amendment.


15.           Governing Law. This Agreement and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Agreement and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York.


16.           Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or by electronic photocopy (i.e., “pdf”) shall be
effective as delivery of a manually executed counterpart of this Agreement,
provided that manually executed copies shall be delivered promptly thereafter.


[Signature Pages to Follow]
 
 


IN WITNESS WHEREOF, Lufkin has executed this Agreement as of the day and year
first above written.


LUFKIN


LUFKIN INDUSTRIES, INC.




Name:     /s/ Christopher L. Boone                 
Christopher L. Boone,
Chief Financial Officer and VicePresident
 
 
IN WITNESS WHEREOF, Newco has executed this Agreement as of the day and year
first above written.



 
NEWCO
     
LUFKIN FINANCE (US) LP
       
By
Lufkin Finance II, ULC,
   
an Alberta unlimited liability corporation,
   
its sole General Partner
             
Name:
 /s/ Christopher L. Boone
   
Christopher L. Boone
   
Vice President
     





IN WITNESS WHEREOF, the Administrative Agent on behalf of the Lenders and the
Issuing Bank has executed this Agreement as of the day and year first above
written.



 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent
     
By:
   
Name:
   
Title:
     





EXHIBIT N


[FORM OF]
GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT (“Guaranty”), dated as of ___________________, 201_, is
executed and delivered by LUFKIN INDUSTRIES, INC., a Texas corporation
(“Guarantor”) to each of the financial institutions from time to time party to
the Second Amended and Restated Credit Agreement dated as of ___________, 2011,
by and among Lufkin Industries, Inc., Lufkin Finance (US) LP, the Lenders, and
JPMorgan Chase Bank, N.A., in its individual capacity and as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”). Such
credit agreement, as amended, modified, supplemented, restated and in effect
from time to time, is herein called the “Credit Agreement”.


ARTICLE I


1.1           Definitions. As used in this Guaranty, terms not defined herein
which are defined in the Credit Agreement shall have the meanings therein
ascribed to them, and the following terms shall have these respective meanings:


Assumed Amount means $_____________.


Assumption Agreement means that certain Assumption Agreement dated of even date
herewith by and among Lufkin Industries, Inc., Lufkin Finance (US) LP,  and the
Administrative Agent.


Debt means the Debt relating to the Term Loans to the extent of the Assumed
Amount assumed by Lufkin Finance pursuant to the Assumption Agreement and all
other debt and liabilities of any kind or character (principal, interest,
reimbursement obligation, indemnity, fee or other) of Lufkin Finance under or in
connection with the Credit Agreement. The Debt includes interest and other
obligations accruing or arising after (a) commencement of any case under any
bankruptcy or similar laws by or against Lufkin Finance or (b) the obligations
of Lufkin Finance shall cease to exist by operation of law or for any other
reason. The Debt also includes all reasonable attorneys' fees and any other
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender in
enforcing any of the Loan Documents.


Dollars and $ means lawful money of the United States of America.


Lender means a Lender from time to time under the Credit Agreement.


Lufkin Finance means Lufkin Finance (US) LP, a Texas limited partnership.


Obligations means all indebtedness, liabilities and obligations of Lufkin
Finance arising under or in connection with the Credit Agreement or any of the
other Loan Documents, of any kind or character, now existing or hereafter
acquired, created or arising, including but not limited to the Assumed Debt. The
term “Obligations” includes all interest and other obligations accruing or
arising after the commencement of any case under any bankruptcy or similar laws
by or against Lufkin Finance. The term “Obligations” also includes all expenses,
attorneys’ fees and disbursements, and any other sum chargeable to Lufkin
Finance under the Assumption Agreement, the Credit Agreement or any other Loan
Document.


ARTICLE II


2.1           Execution of Loan Documents. Lufkin Finance has executed and
delivered the Credit Agreement and other Loan Documents to the Lenders and the
Administrative Agent.


2.2           Consideration. In consideration of the credit and other financial
accommodations extended and contemplated to be extended to Guarantor and Lufkin
Finance by the Lenders, the Issuing Bank and the Administrative Agent pursuant
to the Loan Documents or otherwise, and in consideration of the Guaranty Fee
paid by Lufkin Finance to Guarantor, and for other good and valuable
consideration, the receipt and sufficiency of which Guarantor hereby
acknowledges, Guarantor executes and delivers this Guaranty to the Lenders, the
Issuing Bank and the Administrative Agent, with the intention of being presently
and legally bound by its terms.


ARTICLE III


3.1           Payment Guaranty.                                           In
order to induce the Lenders, the Issuing Bank and the Administrative Agent to
enter into the Credit Agreement and to extend credit from time to time
thereunder, and in consideration thereof, Guarantor, as a primary obligor and
not as a surety, hereby unconditionally and irrevocably guarantees to the
Lenders, the Issuing Bank and the Administrative Agent the full, prompt and
punctual payment and performance of the Debt when due (whether at stated
maturity, by acceleration or otherwise) in accordance with the Loan Documents.
This Guaranty is irrevocable, unconditional and absolute, and if for any reason
all or any portion of the Debt shall not be paid when due, Guarantor agrees to
immediately pay the Debt to the Lenders or other Person entitled to it, in
Dollars, regardless of (i) any defense, right of set-off or counterclaim which
Guarantor may have or assert, (ii) whether any other such Person shall have
taken any steps to enforce any rights against Lufkin Finance or any other Person
to collect any of the Debt, and (iii) any other circumstance, condition or
contingency.


3.2           Application.  Guarantor agrees that any payment or prepayment by
Guarantor or any other Person against the Debt shall be paid against any portion
of the Debt in such order and manner as the Lenders and the Issuing Bank or the
Administrative Agent shall determine in their respective sole and absolute
discretion.


3.3           Notification.  Guarantor agrees that whenever, at any time, or
from time to time, it shall make any payment to the Administrative Agent, the
Issuing Bank or any Lender on account of its liability under this Guaranty, it
will notify the Administrative Agent in writing that such payment is made under
this Guaranty. No payment or payments made by Lufkin Finance or any other Person
or received or collected by the Administrative Agent, the Issuing Bank or any
Lender from Lufkin Finance or any other Person by virtue of any action or
proceeding or any setoff or appropriation or application, at any time or from
time to time, in reduction of or in payment of the Debt shall be deemed to
modify, reduce, release or otherwise affect the liability of Guarantor under
this Guaranty.


3.4           Amendments, Etc. with Respect to the Obligations. Guarantor shall
remain obligated under this Guaranty notwithstanding that, without any
reservation of rights against  Guarantor or any other guarantor of any of the
Obligations, and without notice to or further assent by Guarantor or any other
guarantor of any of the Obligations, (a) any demand for payment of or reduction
in the principal amount of any of the Obligations made by the Administrative
Agent, the Issuing Bank or any Lender is rescinded by the Administrative Agent,
the Issuing Bank or such Lender, (b) any of the Obligations is extended,
continued, or modified, or (c) any of the Obligations, or the liability of any
other party upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, is, from time to
time, in whole or in part, renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent, the
Issuing Bank or any Lender. The Credit Agreement and the other Loan Documents
may from time to time be amended, modified, supplemented or terminated, in whole
or in part, in accordance with their respective terms, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent, the Issuing Bank or any Lender for the payment of the Obligations may be
sold, exchanged, waived, surrendered or released, all without in any way
releasing, diminishing, reducing, impairing or otherwise affecting the
obligations of Guarantor under this Guaranty. Neither the Administrative Agent,
the Issuing Bank nor any Lender shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Obligations or for the guarantees contained in this Guaranty or any property
subject thereto.


Guarantor WAIVES diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon Guarantor or Lufkin Finance with respect to
the Obligations. This Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the legality, validity
or enforceability of the Credit Agreement, the Assumption Agreement or any other
Loan Document, any of the Obligations or any collateral security therefor or any
guarantee or right of offset with respect thereto at any time or from time to
time held or purported to be held by the Administrative Agent, the Issuing Bank
or any Lender, (b) the legality under any applicable law of repayment by Lufkin
Finance of any of the Obligations or the adoption or application of any law
purporting to render any such Obligations null and void, (c) any defense, setoff
or counterclaim which may at any time be available to or be asserted by
Guarantor against the Administrative Agent, the Issuing Bank or any Lender, or
(d) any other circumstance whatsoever (with or without notice to or knowledge of
Guarantor or Lufkin Finance) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Lufkin Finance for any of the
Obligations, or of Guarantor under this Guaranty, in bankruptcy or in any other
instance. The Administrative Agent, the Issuing Bank or any Lender may, but
shall be under no obligation to, pursue such rights and remedies as it may have
against Lufkin Finance, Guarantor or any other Person or against any collateral
security or guarantee for the Obligations or any right of offset with respect
thereto, and any failure by the Administrative Agent, the Issuing Bank or any
Lender to pursue such other rights or remedies or to collect any payments from
Lufkin Finance,  Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of Lufkin Finance, Guarantor or any such other Person or of any such
collateral security, guarantee or right of offset, shall not relieve Guarantor
of any liability under this Guaranty and shall not impair or affect the rights
and remedies, whether express, implied or available as a matter of law, of the
Administrative Agent, the Issuing Bank or any Lender against Guarantor.


3.5           Obligations Not Affected. Guarantor's covenants, agreements and
obligations under this Guaranty shall in no way be released, diminished,
reduced, impaired or otherwise affected by reason of the happening from time to
time of any of the following things, for any reason, whether by voluntary act,
operation of law or order of any competent Governmental Authority, and whether
or not Guarantor is given any notice or is asked for or gives any further
consent (all requirements for which, however arising, Guarantor hereby WAIVES):


(a)           release or waiver of any obligation or duty to perform or observe
any express or implied agreement, covenant, term or condition imposed in any of
the Loan Documents or by applicable law on Lufkin Finance or any other party to
the Loan Documents.


(b)           extension of the time for payment of any part of the Obligations
or any other sums payable under the Loan Documents, extension of the time for
performance of any other obligation under or arising out of or in connection
with the Loan Documents or change in the manner, place or other terms of such
payment or performance.


(c)           settlement or compromise of any or all of the Obligations.


(d)           renewal, supplementing, modification, rearrangement, amendment,
restatement, replacement, cancellation, rescission, revocation or reinstatement
(whether or not material) of all or any part of any of the Loan Documents or any
obligation under the Loan Documents of Lufkin Finance or any other party to the
Loan Documents (without limitation on the number of times any of the foregoing
may occur).


(e)           acceleration of the time for payment or performance of any
Obligations or other obligation under any of the Loan Documents or exercise of
any other right, privilege or remedy under or in regard to any of the Loan
Documents.


(f)           failure, omission, delay, neglect, refusal or lack of diligence by
the Administrative Agent, the Issuing Bank or any Lender or any other Person to
assert, enforce, give notice of intent to exercise -- or any other notice with
respect to -- or exercise any right, privilege, power or remedy conferred on the
Administrative Agent, the Issuing Bank or any Lender or any other Person in any
of the Loan Documents or by law or action on the part of the Administrative
Agent, the Issuing Bank or any Lender or any other Person granting indulgence,
grace, adjustment, forbearance or extension of any kind to Lufkin Finance or any
other Person.


(g)           taking or acceptance of any security or any other guaranty for the
payment or performance of any or all of the Obligations.


(h)           voluntary or involuntary liquidation, dissolution, sale of any
collateral, marshaling of assets and liabilities, change in corporate or
organizational status, receivership, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, arrangement, composition or readjustment
of debt or other similar proceedings of or affecting Lufkin Finance or Guarantor
or any of the assets of Lufkin Finance or Guarantor, even if any of the
Obligations is thereby rendered void, unenforceable or uncollectible.


(i)           occurrence or discovery of any lack of genuineness, irregularity,
invalidity or unenforceability of any of the Obligations or Loan Documents or
any defect or deficiency in any of the Obligations or Loan Documents.


(j)           failure by the Administrative Agent, the Issuing Bank, any Lender
or any other Person to notify -- or timely notify -- Guarantor of any default,
event of default or similar event (however denominated) under any of the Loan
Documents, or of any renewal, extension, supplementing, modification,
rearrangement, amendment, restatement, replacement, cancellation, rescission,
revocation or reinstatement (whether or not material) or assignment of all or
any part of the Obligations, release or exchange of any security, other action
taken or not taken by the Administrative Agent, the Issuing Bank or any Lender
against Lufkin Finance, Guarantor or any other Person, or any other event or
circumstance. Neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty or obligation to give Guarantor any notice of any kind under
any circumstances whatsoever with respect to or in connection with the
Obligations or this Guaranty.


(k)           occurrence of any event or circumstance which might otherwise
constitute a defense available to, or a discharge of, Lufkin Finance or
Guarantor, including failure of consideration, fraud by or affecting any Person,
usury, forgery, breach of warranty, failure to satisfy any requirement of the
statute of frauds, running of any statute of limitation, accord and satisfaction
and any defense based on election of remedies of any type.


(l)           receipt and/or application of any proceeds, credits or recoveries
from any source, including any proceeds, credits, or amounts realized from
exercise of any rights, remedies, powers or privileges of the Administrative
Agent, the Issuing Bank or any Lender under any of the Loan Documents, by law or
otherwise available to the Administrative Agent, the Issuing Bank or any Lender.


(m)           occurrence of any act, error or omission of the Administrative
Agent, the Issuing Bank or any Lender, except behavior which is proven to be in
bad faith to the extent (but no further) that Guarantor cannot effectively waive
the right to complain.


3.6           Waivers.  Guarantor hereby WAIVES and RELEASES all right to
require marshaling of assets and liabilities, sale in inverse order of
alienation, notice of acceptance of this Guaranty and of any liability to which
it applies or may apply, notice of the creation, accrual, renewal, increase,
extension, modification, amendment or rearrangement of all or any part of the
Obligations, presentment, demand for payment, protest, notice of nonpayment,
notice of dishonor, notice of intent to accelerate, notice of acceleration and
all other notices and demands, collection suit and the taking of any other
action by the Administrative Agent, the Issuing Bank or any Lender.


3.7           Guaranty of Payment and Not of Collection. This is an absolute
guaranty of payment and not of collection, and an absolute guaranty of
performance of all of the obligations of Lufkin Finance under the Loan
Documents, and Guarantor WAIVES any right to require that any action be brought
against Lufkin Finance or any other Person, or that the Administrative Agent,
the Issuing Bank or any Lender be required to enforce, attempt to enforce or
exhaust any rights, benefits or privileges of the Administrative Agent, the
Issuing Bank or any Lender under any of the Loan Documents, by law or otherwise;
provided that nothing herein shall be construed to prevent the Administrative
Agent, the Issuing Bank or any Lender from exercising and enforcing at any time
any right, benefit or privilege which the Administrative Agent, the Issuing Bank
or such Lender may have under any Loan Document or by law from time to time, and
at any time. Guarantor agrees that Guarantor's obligations hereunder are – and
shall be – absolute, independent, and unconditional under any and all
circumstances. Should the Administrative Agent, the Issuing Bank or any Lender
seek to enforce Guarantor's obligations by action in any court, Guarantor WAIVES
any requirement, substantive or procedural, that (a) the Administrative Agent,
the Issuing Bank or any Lender pursue any foreclosure action, realize or attempt
to realize on any security or preserve or enforce any deficiency claim against
Lufkin Finance, Guarantor or any other Person after any such realization, (b) a
judgment first be sought or rendered against Lufkin Finance, Guarantor or any
other Person, (c) Lufkin Finance, Guarantor or any other Person be joined in
such action, or (d) a separate action be brought against Lufkin Finance,
Guarantor or any other Person. Guarantor's obligations under this Guaranty are
several from those of Lufkin Finance or any other Person and are primary
obligations concerning which Guarantor is the principal obligor. All waivers in
this Guaranty or any of the other Loan Documents shall be without prejudice to
the right of the Administrative Agent, the Issuing Bank or any Lender at its
option to proceed against Lufkin Finance, Guarantor or any other Person, whether
by separate action or by joinder. Guarantor agrees that its obligations under
this Guaranty shall not be discharged except by payment of the Obligations in
full, complete performance of all obligations of  Lufkin Finance under the Loan
Documents and termination of the Lenders’ obligations    if any -- to make any
further advances under the Loan Documents or extend other financial
accommodations to Lufkin Finance.


3.8           Obligations Joint and Several with Other Guaranties.  If any other
Person makes any guaranty of any of the Obligations or gives any security for
them, Guarantor's obligations under this Guaranty shall be joint and several
with the obligations of such other Person pursuant to such agreement or other
papers making the guaranty or giving the security.


3.9           Reinstatement. Guarantor agrees that, if at any time all or any
part of any payment previously applied by the Administrative Agent, the Issuing
Bank or any Lender to the Obligations is or must be returned by the
Administrative Agent, the Issuing Bank or such Lender – or recovered from the
Administrative Agent or such Lender – for any reason (including the order of any
bankruptcy court), this Guaranty shall automatically be reinstated to the same
effect as if the prior application had not been made, and, in addition,
Guarantor hereby agrees to indemnify the Administrative Agent, the Issuing Bank
and each Lender against, and to save and hold the Administrative Agent, the
Issuing Bank and each Lender harmless from, any required return by the
Administrative Agent, the Issuing Bank or any Lender – or recovery from the
Administrative Agent or any Lender – of any such payment because of its being
deemed preferential under applicable bankruptcy, receivership or insolvency
laws, or for any other reason. The provisions of this Section 3.9 shall survive
the termination of this Guaranty and any satisfaction and discharge of Lufkin
Finance by virtue of any payment, court order or other law.


3.10           Effect of Stay. If an event permitting the acceleration of any of
the Obligations shall at any time have occurred and be continuing and such
acceleration shall at such time be prevented by reason of the pendency against
Lufkin Finance of a case or proceeding under any bankruptcy or insolvency law,
Guarantor agrees that, for purposes of this Guaranty and its obligations
hereunder, the Obligations shall be deemed to have been accelerated and
Guarantor shall forthwith pay such Obligations (including interest which but for
the filing of such petition in bankruptcy would accrue on such Obligations), and
the other obligations hereunder, without any further notice or demand. Guarantor
agrees that, as between Guarantor and the Lenders, the Issuing Bank and the
Administrative Agent, the Debt may be declared to be due and payable for the
purposes of this Guaranty notwithstanding any stay, injunction or other
prohibition which may prevent, delay or vitiate any declaration as regards
Lufkin Finance and that in the event of a declaration or attempted declaration,
the Debt shall immediately become due and payable by Guarantor for the purposes
of this Guaranty.


3.11           Subrogation and Contribution. Guarantor expressly agrees that it
will not be entitled to enforce any and all rights of subrogation,
reimbursement, contribution, exoneration and indemnity, contractual, statutory
or otherwise, against the Administrative Agent, the Issuing Bank and the Lenders
individually and collectively, including any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor or similar Law
arising from the existence or performance of this Guaranty, until the
termination of this Guaranty, and until such termination Guarantor irrevocably
agrees that it will not be entitled to enforce any right to enforce any remedy
which the Administrative Agent, the Issuing Bank or any Lender now has or may
hereafter have against Lufkin Finance and the benefit of and any right to
participate in any security now or hereafter held by the Administrative Agent,
the Issuing Bank or any Lender. Until such termination, if any amount shall be
paid by or on behalf of Lufkin Finance or any other Person to Guarantor on
account of any of the rights waived in this Section 3.11, such amount shall be
held by Guarantor in trust, segregated from other funds of Guarantor, and shall,
forthwith upon receipt by Guarantor, be turned over to the Administrative Agent
for the account of the Issuing Bank and each Lender in the exact form received
by Guarantor (duly indorsed by Guarantor to the Administrative Agent, the
Issuing Bank or such Lender, if required), to be applied against the
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine. The provisions of this Section 3.11 shall survive the term
of this Guaranty, the payment in full of the Obligations and the termination of
the Commitments.


3.12           Administrative Matters. If, in the exercise of any of its rights
and remedies, the Administrative Agent, the Issuing Bank or any Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against Lufkin Finance or Guarantor, for any reason, Guarantor hereby
consents to such action, even if such action by the Administrative Agent, the
Issuing Bank or such Lender shall result in a full or partial loss of any rights
of subrogation which Guarantor might otherwise have had but for such action by
the Administrative Agent, the Issuing Bank or such Lender. Any election of
remedies which results in the denial or impairment of the right of the
Administrative Agent, the Issuing Bank or any Lender to seek a deficiency
judgment against Lufkin Finance shall not impair Guarantor's obligation to pay
the full amount of Guarantor's Debt.


3.13           Certain Taxes. Guarantor further agrees that all payments to be
made hereunder shall be made without setoff or counterclaim and free and clear
of, and without deduction for, any taxes, levies, imposts, duties, charges,
fees, deductions, withholdings or restrictions or conditions of any nature
whatsoever now or hereafter imposed, levied, collected, withheld or assessed by
any country or by any political subdivision or taxing authority thereof or
therein (“Taxes”). If any Taxes are required to be withheld from any amounts
payable hereunder, the amounts so payable shall be increased to the extent
necessary to yield to the recipient thereof (after payment of all Taxes) the
amount payable hereunder in the full amounts so to be paid. Whenever any Tax is
paid by a Guarantor, as promptly as possible thereafter, Guarantor shall send
the Administrative Agent an official receipt showing payment thereof, together
with such additional documentary evidence as may be required from time to time
by Administrative Agent.
3.14           Reliance on Guaranty. All extensions of credit and financial
accommodations heretofore or hereafter made by the Administrative Agent, the
Issuing Bank or any Lender under or in respect of the Credit Agreement or any of
the other Loan Documents shall be conclusively presumed to have been made in
reliance on and acceptance of this Guaranty.


ARTICLE IV


In order to induce the Administrative Agent, the Issuing Bank and the Lenders to
accept and rely on this Guaranty, Guarantor warrants and represents to the
Administrative Agent, the Issuing Bank and each Lender as follows:


4.1           Relationship to the Lufkin Finance. Lufkin Finance is an indirect
Wholly-Owned Subsidiary of Guarantor. The Debt is being assumed by Lufkin
Finance as an integral part of an arrangement by which another Subsidiary of
Guarantor shall acquire substantially all of the assets of Quinn’s Oilfield
Supply, Ltd., an Alberta corporation.  Guarantor has determined that its
liability and obligation under this Guaranty may reasonably be expected to
substantially benefit it directly or indirectly, and its board of directors (or
such board's duly authorized and appointed designee) or other equivalent body
has made that determination. The transactions contemplated in this Guaranty
produce distinct and identifiable financial and economic direct or indirect
benefits to Guarantor. Guarantor has had full and complete access to the
underlying papers relating to the Obligations and all other papers executed by
Lufkin Finance or any other Person in connection with the Obligations, has
reviewed them and is fully aware of the meaning and effect of their contents.
Guarantor is fully informed of all circumstances which bear upon the risks of
executing this Guaranty and which a diligent inquiry would reveal. Guarantor has
adequate means to obtain from the Lufkin Finance on a continuing basis
information concerning Lufkin Finance’s financial condition, and is not
depending on the Administrative Agent, the Issuing Bank or any Lender to provide
such information, now or in the future. Guarantor agrees that neither the
Administrative Agent, the Issuing Bank nor any Lender shall have any obligation
to advise or notify it or to provide it with any data or information.


4.2           Guarantor Solvent.  Guarantor is now Solvent, and no bankruptcy or
insolvency proceedings are pending or contemplated by or – to the best of
Guarantor's knowledge – against Guarantor. Guarantor's liabilities and
obligations under this Guaranty do not and will not render Guarantor not
Solvent, cause Guarantor's liabilities to exceed Guarantor's assets or
leave  Guarantor with too little capital to properly conduct all of its business
as now conducted or contemplated to be conducted.


ARTICLE V


5.1           Term. Subject to the automatic reinstatement provisions of Article
III, this Guaranty shall terminate and be of no further force or effect upon the
occurrence of all of the following: (i) the full payment of the Debt, (ii) the
final expiry of all Letters of Credit, (iii) the complete performance of all of
the obligations of Lufkin Finance under the Loan Documents, and (iv) the final
termination of the obligations, if any, of the Administrative Agent and the
Lenders to make any further Loans or to issue, amend, renew or extend Letters of
Credit under the Credit Agreement and the other Loan Documents or to provide any
other financial accommodations to Lufkin Finance.


ARTICLE VI


6.1           Survival; Persons Bound. The obligation of Guarantor under this
Guaranty is a continuing guaranty and shall (a) remain in full force and effect
until payment in full (after the termination of the Commitments) of the
Obligations and all other amounts payable under this Guaranty; (b) be binding
upon Guarantor; and (c) inure, together with the rights and remedies of the
Administrative Agent, the Issuing Bank and each Lender under this Guaranty, to
the benefit of the Administrative Agent, the Issuing Bank and each Lender and
their respective successors, transferees and assigns. Without limiting the
generality of the foregoing, the Administrative Agent, the Issuing Bank or any
Lender may assign or otherwise transfer its rights and obligations under this
Guaranty and the other Loan Documents to any other Person or entity in
accordance with the terms of the Credit Agreement, and such other Person or
entity shall thereupon become vested with all the benefits in respect thereof
granted to the Administrative Agent, the Issuing Bank or such Lender in this
Guaranty or otherwise. Guarantor shall not assign or delegate any of its
obligations under this Guaranty or any of the other Loan Documents without the
express prior written consent of the Required Lenders in accordance with the
Credit Agreement.


6.2           Subordination. Guarantor hereby expressly covenants and agrees for
the benefit of the Administrative Agent, the Issuing Bank and each Lender that
all obligations and liabilities of Lufkin Finance and its Subsidiaries to
Guarantor of whatsoever description (including all intercompany receivables of
Guarantor from Lufkin Finance or any of its Subsidiaries) shall be subordinated
and junior in right of payment to the Obligations. Guarantor shall not accept
any payment on any indebtedness of Lufkin Finance or any of its Subsidiaries
until the termination of this Guaranty, shall in no circumstance whatsoever
attempt to set-off or reduce any obligations because of such indebtedness and
shall, if the Administrative Agent shall so request, collect and receive such
indebtedness as trustee for the Administrative Agent, the Issuing Bank and the
Lenders and pay over all sums so collected to the Administrative Agent for the
account of the Issuing Bank and the Lenders on account of the Obligations but
without reducing or affecting in any manner the liability of Guarantor under
this Guaranty.


6.3           Waiver of Suretyship Rights. By signing this Guaranty, Guarantor
WAIVES each and every right to which it may be entitled by virtue of any
suretyship law now or hereafter in existence.


6.4           Amendments in Writing. This Guaranty shall not be changed orally
but shall be changed only by agreement in writing signed by Guarantor and the
Administrative Agent in accordance with the Credit Agreement. Any waiver or
consent with respect to this Guaranty shall be effective only in the specific
instance and for the specific purpose for which given. No course of dealing
between the parties, no usage of trade and no parol or extrinsic evidence of any
nature shall be used to supplement or modify any of the terms or provisions of
this Guaranty.


6.5           Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, addressed to the respective parties as set
forth on their signatures pages to this Guaranty. All such notices and
communications shall, when personally delivered, delivered by courier, mailed or
transmitted by telecopy, become effective (i) if personally delivered or
delivered by courier, when received; (ii) if by mail, three (3) Business Days
after such notice or other communication was deposited in the mail by certified
mail, return receipt requested (with postage prepaid and addressed as
aforesaid), or (iii) when sent by telecopy, when transmitted to the correct
telecopier, with confirmation received. The Administrative Agent or the
Guarantors may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement) and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. Any party hereto
may change its address or telecopy number for notices and other communications
hereunder by notice to the other parties hereto.


6.6           “Including” is Not Limiting; Section Headings.  Wherever the term
“including” or a similar term is used in this Guaranty, it shall be read as if
it were written “including by way of example only and without in any way
limiting the generality of the clause or concept referred to.” The headings used
in this Guaranty are included for reference only and shall not be considered in
interpreting, applying or enforcing this Guaranty.


6.7           Governing Law and Jurisdiction.


(a)           This Guaranty and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Guaranty and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the law of the State of
New York.


(b)           Guarantor hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender or the Issuing Bank in
any way relating to this Guaranty or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto hereby irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Guaranty shall affect any right that the Administrative
Agent, any Lender or the Issuing Bank may otherwise have to bring any action or
proceeding relating to this Guaranty against the Guarantor or its properties in
the courts of any jurisdiction.


(c)           Guarantor hereby irrevocably and unconditionally WAIVES, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any action or proceeding arising
out of or relating to this Guaranty in any court referred to in paragraph (b) of
this Section. Guarantor hereby irrevocably WAIVES, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.


6.8           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


6.9           Survival. The representations, covenants and agreements set forth
in this Guaranty shall continue and survive until the final termination of this
Guaranty in accordance with Article V.


6.10           Rights Cumulative; Delay Not Waiver. The exercise of any right,
benefit of privilege under any of the Loan Documents or any other papers or at
law or in equity shall not preclude the concurrent or subsequent exercise of any
of the other present or future rights, benefits or privileges of the
Administrative Agent, the Issuing Bank or any Lender. The remedies provided in
this Guaranty are cumulative and not exclusive of any remedies provided by law,
the other Loan Documents or any other papers. No failure by the Administrative
Agent, the Issuing Bank or any Lender to exercise, and no delay in exercising,
any right under this Guaranty or any other Loan Document or any other papers
shall operate as a waiver thereof.


6.11           Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable under present or future laws, the legality,
validity and enforceability of the remaining provisions of this Guaranty shall
not be affected thereby, and this Guaranty shall be liberally construed so as to
carry out the intent of the parties to it. Each waiver in this Guaranty is
subject to the overriding and controlling rule that it shall be effective only
if and to the extent that (a) it is not prohibited by applicable law and (b)
applicable law neither provides for nor allows any material sanctions to be
imposed against the Administrative Agent, the Issuing Bank or any Lender for
having bargained for and obtained it.


6.12           Setoff. Guarantor agrees that, in addition to (and without
limitation of) any rights of setoff, banker's lien or counterclaim any Lender or
the Issuing Bank may otherwise have, each Lender and the Issuing Bank shall be
entitled, at its option, to offset balances (general or special, time or demand,
provisional or final) held by it for the account of Guarantor at any of such
Lender's or the Issuing Bank's offices, in dollars or in any other currency,
against any amount payable by Guarantor under this Guaranty which is not paid
when due (regardless of whether such balances are then due to Guarantor), in
which case it shall promptly notify Guarantor thereof; provided that failure to
give such notice shall not affect the validity of such offset.


6.13           Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.


6.14           Entire Agreement. This Guaranty embodies the entire agreement and
understanding among the parties with respect to its subject matter and
supersedes all prior conflicting or inconsistent agreements, consents and
understandings relating to such subject matter.  Guarantor acknowledges and
agrees that there is no oral agreement between Guarantor and the Administrative
Agent, the Issuing Bank or any Lender which has not been incorporated in this
Guaranty.
 
 


THIS GUARANTY AGREEMENT is executed as of the date first above written.





 
LUFKIN INDUSTRIES, INC
       
By
 /s/ Christopher L. Boone
   
Christopher L. Boone
   
Vice President/Treasurer/Chief Financial Officer
   
(Principal Financial and Accounting Officer)



Address of Guarantor:


Lufkin Industries, Inc.
601 S. Raguet
Lufkin, Texas 75902
Attn: Mr. Chris Boone




 